PRINCIPAL FUNDS, INC. (the "Fund") Statement of Additional Information dated March 1, 2009 This Statement of Additional Information (SAI) is not a prospectus. It contains information in addition to the information in the Fund's prospectuses. The Fund's prospectuses, dated March 1, 2009, which we may amend from time to time, contain the basic information you should know before investing in the Fund. You should read this SAI together with the Fund's prospectus. The audited financial statements, schedules of investments and auditors report included in the Funds Annual Report to shareholders, for the fiscal year ended October 31, 2008, are hereby incorporated by reference into and are legally a part of this SAI. For a free copy of the current prospectus or annual report, call 1-800-222-5852 or write: For Class J shares: Principal Funds P.O. Box 55904 Boston, MA 02205 For other share classes: Principal Funds P.O. Box 8024 Boston, MA 02266-8024 The prospectuses for A, B, C, J, Institutional, R-1, R-2, R-3, R-4, and R-5 share classes may be viewed at www.Principal.com. TABLE OF CONTENTS Fund History 3 Description of the Funds Investments and Risks 7 Management 32 Control Persons and Principal Holders of Securities 40 Investment Advisory and Other Services 74 Multiple Class Structure 94 Brokerage Allocation and Other Practices 99 Purchase and Redemption of Shares 113 Pricing of Fund Shares 114 Taxation of the Funds 115 Portfolio Holdings Disclosure 117 Proxy Voting Policies and Procedures 118 Financial Statements 119 Independent Registered Public Accounting Firm 119 General Information 119 Disclosure Regarding Portfolio Managers 120 Appendix A - Description of Bond Ratings 202 Appendix B - Proxy Voting Policies 205 2 Principal Funds, Inc. 1-800-222-5852 FUND HISTORY The Principal Funds, Inc. ("the Registrant" or the "Fund") is a registered, open-end management investment company, commonly called a mutual fund. The Fund consists of multiple investment portfolios which are referred to as "Funds." Each portfolio operates for many purposes as if it were an independent mutual fund. Each portfolio has its own investment objective, strategy, and management team. Each of the Funds is diversified except California Municipal Fund, Global Real Estate Securities Fund, Preferred Securities Fund, Real Estate Securities, and Tax-Exempt Bond Fund which are non-diversified. The Fund was organized as the Principal Special Markets Fund, Inc. on January 28, 1993 aSAMaryland corporation. The Fund changed its name to Principal Investors Fund, Inc. effective September 14, 2000. The Fund changed its name to Principal Funds, Inc. effective June 13, 2008. The Articles of Incorporation have been amended from time to time. Those amendments are as follows: September 14, 2000 to add the Bond & Mortgage Securities, Government Securities, High Quality Intermediate Term Bond, High Quality Long Term Bond, High Quality Short Term Bond, International I, International II, International Emerging Markets, LargeCap Growth, LargeCap S&P 500 Index, LargeCap Value, MidCap Blend, MidCap Growth, MidCap S&P 400 Index, MidCap Value, Money Market, Real Estate, Partners LargeCap Blend, Partners LargeCap Blend I, Partners LargeCap Growth I, Partners LargeCap Growth II, Partners LargeCap Value, Partners MidCap Growth, Partners MidCap Value, Partners SmallCap Growth I, Partners SmallCap Growth II, Partners SmallCap Blend, SmallCap Growth, SmallCap S&P 600 Index and SmallCap Value Funds; December 13, 2000 to add the Principal LifeTime 2010, Principal LifeTime 2020, Principal LifeTime 2030, Principal LifeTime 2040, Principal LifeTime 2050, Principal LifeTime Strategic Income Funds (referred to herein as the "Principal LifeTime" Funds), and Partners SmallCap Value Fund; March 14, 2001 to add the Capital Preservation Fund; April 17, 2002 to add the Preferred Securities Fund; September 26, 2002 to add the LargeCap Blend I, Partners LargeCap Growth, Partners SmallCap Blend, and Partners SmallCap Value I Funds and to change the name of the LargeCap Blend Fund to Partners LargeCap Blend Fund I; September 18, 2003 to add the Partners International, Partners MidCap Growth I, and Partners MidCap Value I Funds; February 3, 2004 to change the name of the Real Estate Fund to Real Estate Securities Fund; March 8, 2004 to add the Partners LargeCap Value Fund I, Partners SmallCap Growth Fund III, and Partners SmallCap Value Fund II; June 21, 2004 to add the High Yield Fund and the Partners LargeCap Value Fund II; September 13, 2004 to add Inflation Protection Fund and Partners MidCap Growth Fund II; December 16, 2004 to add the Equity Income, Partners Global Equity and Tax-Exempt Bond Funds, change the name of International Fund I to Diversified International, change the name of International II to International Growth, and change the name of LargeCap Blend I to Disciplined LargeCap Blend; May 23, 2005 to change the name of the Capital Preservation Fund to Ultra Short Bond Fund; September 30, 2005 to change the name of the High Quality Short-Term Bond Fund to Short-Term Bond Fund; September 30, 2005 to change the name of the Government Securities Fund to Government & High Quality Bond Fund; September 20, 2006 to add the California Insured Intermediate Municipal Fund, California Municipal Fund, Equity Income Fund I, High Yield Fund II, Income Fund, MidCap Stock Fund, Mortgage Securities Fund, Short-Term Income Fund, Strategic Asset Management Balanced Portfolio, Strategic Asset Management Conservative Balanced Portfolio, Strategic Asset Management Conservative Growth Portfolio, Strategic Asset Management Flexible Income Portfolio, Strategic Asset Management Strategic Growth Portfolio, Tax-Exempt Bond Fund I, and West Coast Equity Fund. The California Insured Intermediate Municipal Fund, California Municipal Fund, Equity Income Fund I, High Yield Fund II, Income Fund, MidCap Stock Fund, Mortgage Securities Fund, Short-Term Income Fund, Strategic Asset Management Balanced Portfolio, Strategic Asset Management Conservative Balanced Portfolio, Strategic Asset Management Conservative Growth Portfolio, Strategic Asset Management Flexible Income Portfolio, Strategic Asset Management Strategic Growth Portfolio, Tax-Exempt Bond Fund I, and West Coast Equity Fund are each successors to the following series of WM Trust I, WM Trust II, or WM Strategic Asset Management Portfolios, LLC, as of January 12, 2007. Principal Funds, Inc. FUND HISTORY 3 www.principal.com Successor Fund Predecessor Fund California Insured Intermediate Municipal California Insured Intermediate Municipal (WM Trust II) California Municipal California Municipal (WM Trust II) Equity Income I Equity Income (WM Trust I) High Yield II High Yield (WM Trust I) Income Income (WM Trust I) MidCap Stock MidCap Stock (WM Trust I) Mortgage Securities U.S. Government Securities (WM Trust I) Short-Term Income Short Term Income (WM Trust II) Strategic Asset Management Portfolios Strategic Asset Management Portfolios Balanced Portfolio (WM Strategic Asset Management Portfolios, LLC) Conservative Balanced Portfolio Balanced Portfolio Conservative Growth Portfolio Conservative Balanced Portfolio Flexible Income Portfolio Conservative Growth Portfolio Strategic Growth Portfolio Flexible Income Portfolio Strategic Growth Portfolio Tax-Exempt Bond I Tax-Exempt Bond (WM Trust I) West Coast Equity West Coast Equity (WM Trust I) The WM Trust I Funds identified in the above table, other than the Mid Cap Stock and High Yield Funds, are successors to the following Washington corporations, or series thereof, which commenced operations in the years indicated and made up the group of mutual funds known as the "Composite Funds": Composite U.S. Government Securities, Inc. (predecessor to the U.S. Government Securities Fund) (1982); Composite Income Fund, Inc. (predecessor to the Income Fund) (1975); Composite Tax-Exempt Bond Fund, Inc. (predecessor to the Tax- Exempt Bond Fund) (1976); Composite Northwest Fund, Inc. (predecessor to the West Coast Equity Fund) (1986); and Composite Bond & Stock Fund, Inc. (predecessor to the Equity Income Fund) (1939). Each of the Composite Funds was reorganized as a series of WM Trust I, a Massachusetts Business Trust, on March 20, 1998. In connection with this reorganization, the Trust, which conducted no operations prior to that date, changed its name to WM Trust I. The High Yield Fund was organized on March 23, 1998, and the Mid Cap Stock Fund was organized on March 1, 2000. Prior to March 20, 1998, the name of WM Trust II, a Massachusetts Business Trust, was "Sierra Trust Funds" and the name of WM Strategic Asset Management Portfolios, a Massachusetts Limited Liability Company, was "Sierra Asset Management Portfolios." On July 16, 1999, each Portfolio succeeded to a corresponding fund of the same name that was a series of WM Strategic Asset Management Portfolios. These Trusts were part of a family of mutual funds known as the "Sierra Funds." Prior to March 1, 2002, the West Coast Equity Fund was known as the Growth Fund of the Northwest and prior to March 1, 2000, it was known as the Northwest Fund. Prior to August 1, 2000, the Conservative Balanced Portfolio was known as the Income Portfolio and the Equity Income Fund was known as the Bond & Stock Fund. Prior to March 1, 2000, the Short Term Income Fund was known as the Short Term High Quality Bond Fund. Prior to March 20, 1998, the Flexible Income Portfolio was known as the Sierra Value Portfolio, the Conservative Balanced Portfolio was known as the Sierra Income Portfolio, the Balanced Portfolio was known as the Sierra Balanced Portfolio, the Conservative Growth Portfolio was known as the Sierra Growth Portfolio, and the Strategic Growth Portfolio was known as the Sierra Capital Growth Portfolio. September 13, 2007 to add the Global Real Estate Securities Fund. January 3, 2008 to add Principal Life Time 2015, Principal Life Time 2025, Principal Life Time 2035, Principal LifeTime 2045, and Principal Life Time 2055 Funds. 4 FUND HISTORY Principal Funds, Inc. 1-800-222-5852 June 13, 2008, to change the name of Principal Investors Fund, Inc. to Principal Funds, Inc. and to change the names of the following Funds: Former Name New Name Equity Income Fund I Equity Income Fund High Yield Fund High Yield Fund I High Yield Fund II High Yield Fund MidCap Value Fund MidCap Value Fund III Partners Global Equity Fund Global Equity Fund I Partners International Fund International Fund I Partners LargeCap Blend Fund LargeCap Blend Fund II Partners LargeCap Blend Fund I LargeCap Blend Fund I Partners LargeCap Growth Fund I LargeCap Growth Fund I Partners LargeCap Growth Fund II LargeCap Growth Fund II Partners LargeCap Value Fund LargeCap Value Fund III Partners LargeCap Value Fund I LargeCap Value Fund I Partners LargeCap Value Fund II LargeCap Value Fund II Partners MidCap Growth Fund MidCap Growth Fund III Partners MidCap Growth Fund I MidCap Growth Fund I Partners MidCap Growth Fund II MidCap Growth Fund II Partners MidCap Value Fund MidCap Value Fund II Partners MidCap Value Fund I MidCap Value Fund I Partners SmallCap Blend Fund SmallCap Blend Fund I Partners SmallCap Growth Fund I SmallCap Growth Fund I Partners SmallCap Growth Fund II SmallCap Growth Fund II Partners SmallCap Growth Fund III SmallCap Growth Fund III Partners SmallCap Value Fund SmallCap Value Fund III Partners SmallCap Value Fund I SmallCap Value Fund I Partners SmallCap Value Fund II SmallCap Value Fund II Tax-Exempt Bond Fund I Tax-Exempt Bond Fund June 23, 2008, to add Core Plus Bond Fund I and International Value Fund I. September 10, 2008, to add Global Diversified Income Fund. Principal Funds, Inc. FUND HISTORY 5 www.principal.com Each class has different expenses. Because of these different expenses, the investment performance of the classes will vary. For more information, including your eligibility to purchase certain classes of shares, call Principal Funds at 1-800-222-5852. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Fund Policies The investment objectives, investment strategies and the main risks of each Fund are described in the Prospectus. This Statement of Additional Information contains supplemental information about those strategies and risks and the types of securities the Sub-Advisor can select for each Fund. Additional information is also provided about the strategies that the Fund may use to try to achieve its objective. The composition of each Fund and the techniques and strategies that the Sub-Advisor may use in selecting securities will vary over time. A Fund is not required to use all of the investment techniques and strategies available to it in seeking its goals. Unless otherwise indicated, with the exception of the percentage limitations on borrowing, the restrictions apply at the time transactions are entered into. Accordingly, any later increase or decrease beyond the specified limitation, resulting from market fluctuations or in a rating by a rating service, does not require elimination of any security from the portfolio. The investment objective of each Fund and, except as described below as "Fundamental Restrictions," the investment strategies described in this Statement of Additional Information and the prospectuses are not fundamental and may be changed by the Board of Directors without shareholder approval. The Fundamental Restrictions may not be changed without a vote of a majority of the outstanding voting securities of the affected Fund. The Investment Company Act of 1940, as amended, ("1940 Act") provides that "a vote of a majority of the outstanding voting securities" of a Fund means the affirmative vote of the lesser of 1) more than 50% of the outstanding shares or 2) 67% or more of the shares present at a meeting if more than 50% of the outstanding Fund shares are represented at the meeting in person or by proxy. Each share has one vote, with fractional shares voting proportionately. Shares of all classes of a Fund will vote together as a single class except when otherwise required by law or as determined by the Board of Directors. With the exception of the diversification test required by the Internal Revenue Code, the Funds will not consider collateral held in connection with securities lending activities when applying any of the following fundamental restrictions or any other investment restriction set forth in each Fund's prospectus or Statement of Additional Information. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 7 www.principal.com Bond & Mortgage Securities, California Municipal, Core Plus Bond I, Disciplined LargeCap Blend, Diversified International, Equity Income, Global Diversified Income, Global Real Estate Securities, Government & High Quality Bond, High Quality Intermediate-Term Bond, High Yield, High Yield I, Income, Inflation Protection, International Emerging Markets, International Growth, International Value I, LargeCap Blend I, LargeCap Blend II, LargeCap Growth, LargeCap Growth I, LargeCap Growth II, LargeCap S&P 500 Index, LargeCap Value, LargeCap Value I, LargeCap Value II, LargeCap Value III, MidCap Blend, MidCap Growth, MidCap Growth III, MidCap S&P 400 Index, MidCap Stock, MidCap Value I, MidCap Value II, MidCap Value III, Money Market, Mortgage Securities, Preferred Securities, Real Estate Securities, Short-Term Bond, Short-Term Income, SmallCap Blend, SmallCap Growth, SmallCap Growth I, SmallCap Growth II, SmallCap Growth III, SmallCap S&P 600 Index, SmallCap Value, SmallCap Value I, SmallCap Value II, SmallCap Value III, Tax-Exempt Bond, Ultra Short Bond, and West Coast Equity Funds Fundamental Restrictions Each of the following numbered restrictions for the above-listed Funds iSAMatter of fundamental policy and may not be changed without shareholder approval. Each may not: 1) Issue any senior securities as defined in the 1940 Act. Purchasing and selling securities and futures contracts and options thereon and borrowing money in accordance with restrictions described below do not involve the issuance of a senior security. 2) Invest in physical commodities or commodity contracts (other than foreign currencies), but it may purchase and sell financial futures contracts, options on such contracts, swaps, and securities backed by physical commodities. 3) Invest in real estate, although it may invest in securities that are secured by real estate and securities of issuers that invest or deal in real estate. 4) Borrow money, except as permitted under the Investment Company Act of 1940, as amended, and as interpreted, modified, or otherwise permitted by regulatory authority having jurisdiction, from time to time. 5) Make loans, except that the Fund may a) purchase and hold debt obligations in accordance with its investment objectives and policies, b) enter into repurchase agreements, and c) lend its portfolio securities without limitation against collateral (consisting of cash or liquid assets) equal at all times to not less than 100% of the value of the securities loaned. This limit does not apply to purchases of debt securities or commercial paper. 6) Invest more than 5% of its total assets in the securities of any one issuer (other than obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities) or purchase more than 10% of the outstanding voting securities of any one issuer, except that this limitation shall apply only with respect to 75% of the total assets of the Fund. This restriction does not apply to the California Municipal, Global Real Estate Securities, Preferred Securities, Real Estate Securities, or Tax-Exempt Bond Funds. 7) Act as an underwriter of securities, except to the extent that the Fund may be deemed to be an underwriter in connection with the sale of securities held in its portfolio. 8) Concentrate its investments in any particular industry, except that the Fund may invest up to 25% of the value of its total assets in a single industry, provided that, when the Fund has adopted a temporary defensive posture, there shall be no limitation on the purchase of obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities. This restriction applies to the LargeCap S&P 500 Index, MidCap S&P 400 Index, and SmallCap S&P 600 Index Funds except to the extent that the related Index also is so concentrated. This restriction does not apply to the Global Real Estate Securities, Preferred Securities, or Real Estate Securities Funds. 9) Sell securities short (except where the Fund holds or has the right to obtain at no added cost a long position in the securities sold that equals or exceeds the securities sold short). This restriction does not apply to the Core Plus Bond Fund I. 8 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 Non-Fundamental Restrictions Each of these Funds has also adopted the following restrictions that are not fundamental policies and may be changed without shareholder approval. It is contrary to each Fund's present policy to: 1) Invest more than 15% (10% in the case of the Money Market Fund) of its net assets in illiquid securities and in repurchase agreements maturing in more than seven days except to the extent permitted by applicable law. 2) Pledge, mortgage, or hypothecate its assets, except to secure permitted borrowings. The deposit of underlying securities and other assets in escrow and other collateral arrangements in connection with transactions in put or call options, futures contracts, options on futures contracts, and over-the-counter swap contracts are not deemed to be pledges or other encumbrances. 3) Invest in companies for the purpose of exercising control or management. 4) Invest more than 25% (35% for High Yield and Preferred Securities Funds) of its assets in foreign securities, except that the Diversified International, Global Diversified Income, Global Real Estate Securities, International Emerging Markets, International Growth, International Value I, and Money Market Funds each may invest up to 100% of its assets in foreign securities, the LargeCap S&P 500 Index, MidCap S&P 400 Index, and SmallCap S&P 600 Index Funds each may invest in foreign securities to the extent that the relevant index is so invested, and the California Municipal, Government & High Quality Bond, Mortgage Securities, and Tax-Exempt Bond Funds may not invest in foreign securities. 5) Invest more than 5% of its total assets in real estate limited partnership interests (except the Global Diversified Income, Global Real Estate Securities, and Real Estate Securities Funds). 6) Acquire securities of other investment companies in reliance on Section 12(d)(1)(F) or (G) of the 1940 Act, invest more than 10% of its total assets in securities of other investment companies, invest more than 5% of its total assets in the securities of any one investment company, or acquire more than 3% of the outstanding voting securities of any one investment company except in connection with a merger, consolidation, or plan of reorganization. The Fund may purchase securities of closed-end investment companies in the open market where no underwriter or dealer's commission or profit, other than a customary broker's commission, is involved. Each Fund (except the California Municipal, Diversified International, Global Diversified Income, Income, Inflation Protection, International Emerging Markets, International Growth, International Value I, Short-Term Income and Tax-Exempt Bond Funds) has also adopted the non-fundamental policy, pursuant to SEC Rule 35d-1, which requires it, under normal circumstances, to invest at least 80% of its net assets in the type of securities, industry or geographic region (as described in the prospectus) as suggested by the name of the Fund. The Fund will provide 60-days notice to shareholders prior to implementing a change in this policy for the Fund. The Tax-Exempt Bond Fund has also adopted a fundamental policy which requires it, under normal circumstances, to invest at least 80% of its net assets in investments, the income from which is exempt from federal income tax or so that at least 80% of the income the Fund distributes will be exempt from federal income tax. The California Municipal Fund has adopted a fundamental policy that requires it, under normal circumstances, to invest at least 80% of its net assets in investments the income from which is exempt from federal income tax and California state personal income tax or so that at least 80% of the income the Fund distributes will be exempt from federal income tax and California state personal income tax. The Fund also has adopted a non-fundamental policy that requires it, under normal circumstances, to invest at least 80% of its net assets in municipal obligations. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 9 www.principal.com MidCap Growth Fund II Fundamental Restrictions Each of the following numbered restrictions for the above-listed Fund iSAMatter of fundamental policy and may not be changed without shareholder approval. The Fund may not: 1) With respect to 75% of the Fund's total assets, purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities, or securities of other investment companies) if, as a result, a) more than 5% of the fund's total assets would be invested in the securities of that issuer, or b) the fund would hold more than 10% of the outstanding voting securities of that issuer; 2) Issue senior securities, except in connection with the insurance program established by the fund pursuant to an exemptive order issued by the Securities and Exchange Commission or as otherwise permitted under the 1940 Act. 3) Borrow money, except as permitted under the 1940 Act, as amended, and as interpreted, modified or otherwise permitted by regulatory authority having jurisdiction, from time to time. 4) Underwrite securities issued by others, except to the extent that the Fund may be considered an underwriter within the meaning of the Securities Act of 1933 in the disposition of restricted securities or in connection with investments in other investment companies. 5) Purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities) if, as a result, more than 25% of the Fund's total assets would be invested in the securities of companies whose principal business activities are in the same industry; 6) Purchase or sell real estate unless acquired as a result of ownership of securities or other instruments (but this shall not prevent the Fund from investing in securities or other instruments backed by real estate or securities of companies engaged in the real estate business). 7) Purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments (but this shall not prevent the Fund from purchasing or selling options and futures contracts or from investing in securities or other instruments backed by physical commodities). 8) Lend any security or make any other loan if, as a result, more than 33 1/3% of its total assets would be lent to other parties, but this limitation does not apply to purchases of debt securities or to repurchase agreements, or to acquisitions of loans, loan participations, or other forms of debt instruments. Non-Fundamental Restrictions The Fund has also adopted the following restrictions that are not fundamental policies and may be changed without shareholder approval. 1) The Fund does not currently intend to sell securities short, unless it owns or has the right to obtain securities equivalent in kind and amount to the securities sold short, and provided that transactions in futures contracts and options are not deemed to constitute selling securities short. 2) The Fund does not currently intend to purchase securities on margin, except that the Fund may obtain such short- term credits as are necessary for the clearance of transactions, and provided that margin payments in connection with futures contracts and options on futures contracts shall not constitute purchasing securities on margin. 3) The Fund may not borrow money, except as permitted under the 1940 Act, as interpreted, modified, or otherwise permitted by regulatory authority having jurisdiction, from time to time. 10 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 4) The Fund does not currently intend to purchase any security if, as a result, more than 10% of its net assets would be invested in securities that are deemed to be illiquid because they are subject to legal or contractual restrictions on resale or because they cannot be sold or disposed of in the ordinary course of business at approximately the prices at which they are valued. For purposes of the Fund's illiquid securities limitation discussed above, if through a change in values, net assets, or other circumstances, the Fund were in a position where more than 10% of its net assets were invested in illiquid securities, it would consider appropriate steps to protect liquidity. 5) The Fund does not currently intend to acquire securities of other investment companies in reliance on Section 12(d)(1)(F) or (G) of the 1940 Act, invest more than 10% of its total assets in securities of other investment companies, invest more than 5% of its total assets in the securities of any one investment company, or acquire more than 3% of the outstanding voting securities of any one investment company except in connection with a merger, consolidation or plan of reorganization. The Fund may purchase securities of closed-end investment companies in the open market where no underwriter or dealer's commission or profit, other than a customary broker's commission, is involved. In addition to the Fund's fundamental and non-fundamental limitations discussed above, the Fund has also adopted a non-fundamental policy which requires it, under normal circumstances, to invest at least 80% of its net assets in securities of medium market capitalization companies. The Fund will provide 60-days notice to shareholders prior to implementing a change in this policy for the Fund. International Fund I Fundamental Restrictions Each of the following numbered restrictions for the above-listed Fund iSAMatter of fundamental policy and may not be changed without shareholder approval. The Fund may not: 1) Issue any senior securities as defined in the 1940 Act. Purchasing and selling securities and futures contracts and options thereon and borrowing money in accordance with restrictions described below do not involve the issuance of a senior security. 2) With respect to 75% of the Fund's total assets, purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. government or any of its agencies or instrumentalities or securities of other investment companies) if, as a result, a) more than 5% of the Fund's total assets would be invested in the securities of that issuer or b) the Fund would hold more than 10% of the outstanding voting securities of that issuer. 3) Borrow money, except as permitted under the 1940 Act, as interpreted, modified, or otherwise permitted by regulatory authority having jurisdiction, from time to time. 4) Act as an underwriter of securities, except to the extent that the Fund may be deemed to be an underwriter in connection with the sale of securities held in its portfolio. 5) Concentrate its investments in any particular industry, except that the Fund may invest up to 25% of the value of its total assets in a single industry, provided that, when the Fund has adopted a temporary defensive posture, there shall be no limitation on the purchase of obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities. 6) Invest in real estate, although it may invest in securities that are secured by real estate and securities of issuers that invest or deal in real estate. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 11 www.principal.com 7) Invest in physical commodities or commodity contracts (other than foreign currencies), but it may purchase and sell financial futures contracts, options on such contracts, swaps, and securities backed by physical commodities. 8) Make loans, except that the Fund may a) purchase and hold debt obligations in accordance with its investment objectives and policies, b) enter into repurchase agreements, and c) lend its portfolio securities without limitation against collateral (consisting of cash or liquid assets) equal at all times to not less than 100% of the value of the securities loaned. This limit does not apply to purchases of debt securities or commercial paper. Non-Fundamental Restrictions The Fund has also adopted the following restrictions that are not fundamental policies and may be changed without shareholder approval. It is contrary to the Fund's present policy to: 1) Sell securities short, unless it owns or has the right to obtain securities equivalent in kind and amount to the securities sold short, and provided that transactions in futures contracts and options are not deemed to constitute selling securities short. 2) Purchase securities on margin, except that the Fund may obtain such short-term credits as are necessary for the clearance of transactions, and provided that margin payments in connection with futures contracts and options on futures contracts shall not constitute purchasing securities on margin. 3) Purchase any security if, as a result, more than 15% of its net assets would be invested in securities that are deemed to be illiquid because they are subject to legal or contractual restrictions on resale or because they cannot be sold or disposed of in the ordinary course of business at approximately the prices at which they are valued. 4) Acquire securities of other investment companies in reliance on Section 12(d)(1)(F) or (G) of the 1940 Act, invest more than 10% of its total assets in securities of other investment companies, invest more than 5% of its total assets in the securities of any one investment company, or acquire more than 3% of the outstanding voting securities of any one investment company except in connection with a merger, consolidation, or plan of reorganization. The Fund may purchase securities of closed-end investment companies in the open market where no underwriter or dealer's commission or profit, other than a customary broker's commission, is involved. Principal LifeTime 2010, Principal LifeTime 2015, Principal LifeTime 2020, Principal LifeTime 2025, Principal LifeTime 2030, Principal LifeTime 2035, Principal LifeTime 2040, Principal LifeTime 2045, Principal LifeTime 2050, Principal LifeTime 2055, and Principal LifeTime Strategic Income Funds and the Strategic Asset Management Portfolios (Balanced, Conservative Balanced, Conservative Growth, Flexible Income, and Strategic Growth Portfolios) Fundamental Restrictions Each of the following numbered restrictions for the above-listed Funds iSAMatter of fundamental policy and may not be changed without shareholder approval. Each may not: 1) Issue senior securities as defined in the 1940 Act. Purchasing and selling securities and futures contracts and options thereon and borrowing money in accordance with restrictions described below do not involve the issuance of a senior security. 2) Purchase or sell commodities or commodities contracts except that the Fund may invest in underlying funds that may purchase or write interest rate, currency, and stock and bond index futures contracts and related options thereon. 3) Purchase or sell real estate or interests therein, although the Fund may purchase underlying funds which purchase securities of issuers that engage in real estate operations and securities secured by real estate or interests therein. 12 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 4) Borrow money, except as permitted under the 1940 Act, as interpreted, modified, or otherwise permitted by regulatory authority having jurisdiction, from time to time. 5) Make loans, except that the Fund may a) purchase underlying funds which purchase and hold debt obligations and b) enter into repurchase agreements. This limit does not apply to purchases of debt securities or commercial paper by the Fund or an underlying fund. For the purpose of this restriction, lending of fund securities by the underlying funds are not deemed to be loans. 6) Act as an underwriter of securities, except to the extent that the Fund or an underlying fund may be deemed to be an underwriter in connection with the sale of securities held in its portfolio. 7) Invest 25% or more of the value of its total assets in securities of issuers in any one industry except that the Fund will concentrate its investments in the mutual fund industry. This restriction does not apply to the Fund's investments in the mutual fund industry by virtue of its investments in the underlying funds. This restriction also does not apply to obligations issued or guaranteed by the U.S. government, its agencies, or instrumentalities. 8) Sell securities short. Non-Fundamental Restrictions Each of these Funds has also adopted the following restrictions that are not fundamental policies and may be changed without shareholder approval. It is contrary to each Fund's present policy to: 1) Pledge, mortgage, or hypothecate its assets, except to secure permitted borrowings. For the purpose of this restriction, collateral arrangements with respect to the writing of options by the underlying funds and collateral arrangements with respect to initial or variation margin for futures by the underlying funds are not deemed to be pledges of assets. 2) Invest in companies for the purpose of exercising control or management. Investment Strategies and Risks Restricted Securities Generally, restricted securities are not readily marketable because they are subject to legal or contractual restrictions upon resale. They are sold only in a public offering with an effective registration statement or in a transaction that is exempt from the registration requirements of the Securities Act of 1933. When registration is required, a Fund may be obligated to pay all or part of the registration expenses and a considerable period may elapse between the time of the decision to sell and the time the Fund may be permitted to sell a security. If adverse market conditions were to develop during such a period, the Fund might obtain a less favorable price than existed when it decided to sell. Restricted securities and other securities not readily marketable are priced at fair value as determined in good faith by or under the direction of the Directors. Each of the Funds has adopted investment restrictions that limit its investments in restricted securities or other illiquid securities up to 15% of its net assets (or, in the case of the Money Market Fund, 10%). The Directors have adopted procedures to determine the liquidity of Rule 4(2) short-term paper and of restricted securities under Rule 144A. Securities determined to be liquid under these procedures are excluded from the preceding investment restriction. Foreign Securities Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of a Fund's assets is not invested and is earning no return. If a Fund is unable to make intended security purchases due to settlement problems, the Fund may miss attractive investment opportunities. In addition, a Fund may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 13 www.principal.com With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political, or social instability, or diplomatic developments that could affect a Fund's investments in those countries. In addition, a Fund may also suffer losses due to nationalization, expropriation, or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility, or exchange rates could result in investment losses for a Fund. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to a Fund's investors. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Funds intend to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which a Fund has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of a Fund's portfolio. The Fund may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. Investments in companies of developing (also called emerging) countries are subject to higher risks than investments in companies in more developed countries. These risks include: increased social, political, and economic instability; a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility; lack of publicly available information, including reports of payments of dividends or interest on outstanding securities; foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests; relatively new capital market structure or market-oriented economy; the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries; restrictions that may make it difficult or impossible for the fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. A Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. Depositary Receipts Depositary Receipts are generally subject to the same sort of risks as direct investments in a foreign country, such as, currency risk, political and economic risk, and market risk, because their values depend on the performance of a foreign security denominated in its home currency. The Funds that may invest in foreign securities may invest in: American Depositary Receipts ("ADRs") - receipts issued by an American bank or trust company evidencing ownership of underlying securities issued by a foreign issuer. They are designed for use in U.S. securities markets. European Depositary Receipts ("EDRs") and Global Depositary Receipts ("GDRs") - receipts typically issued by a foreign financial institution to evidence an arrangement similar to that of ADRs. 14 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 Depositary Receipts may be issued by sponsored or unsponsored programs. In sponsored programs, an issuer has made arrangements to have its securities traded in the form of Depositary Receipts. In unsponsored programs, the issuer may not be directly involved in the creation of the program. Although regulatory requirements with respect to sponsored and unsponsored programs are generally similar, in some cases it may be easier to obtain financial information from an issuer that has participated in the creation of a sponsored program. Accordingly, there may be less information available regarding issuers of securities of underlying unsponsored programs, and there may not be a correlation between the availability of such information and the market value of the Depositary Receipts. Securities of Smaller Companies The Funds may invest in securities of companies with small- or mid-sized market capitalizations. Market capitalization is defined as total current market value of a company's outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Smaller companies may be less mature than older companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources or less depth in management than larger or more established companies. Small companies also may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Small company stocks may decline in price as large company stocks rise, or rise in price while larger company stocks decline. Investors should therefore expect the net asset value of the Fund that invests a substantial portion of its assets in small company stocks may be more volatile than the shares of a Fund that invests solely in larger company stocks. Unseasoned Issuers The Funds may invest in the securities of unseasoned issuers. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companies' growth prospects. As a result, investment decisions for these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the company's management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. In addition, many unseasoned issuers also may be small companies and involve the risks and price volatility associated with smaller companies. Spread Transactions, Options on Securities and Securities Indices, and Futures Contracts and Options on Futures Contracts The Funds (except the Principal LifeTime Funds and SAM Portfolios) may each engage in the practices described under this heading. Spread Transactions. Each Fund may purchase covered spread options. Such covered spread options are not exchange listed or traded. The purchase of a spread option gives the Fund the right to put, or sell, a that it owns at a fixed dollar spread or fixed yield spread in relationship to another security that the Fund not own, but which is used as a benchmark. The risk to the Fund in purchasing covered spread options is the of the premium paid for the spread option and any transaction costs. In addition, there is no assurance that transactions will be available. The purchase of spread options can be used to protect each Fund against changes in prevailing credit quality spreads, i.e., the yield spread between high quality and lower quality The security covering the spread option is maintained in segregated accounts either with the Fund's or on the Fund's records. The Funds do not consider a security covered by a spread option to be as that term is used in the Fund's policy limiting the pledging or mortgaging of assets. Options on Securities and Securities Indices. Each Fund may write (sell) and purchase call and put options on in which it invests and on securities indices based on securities in which the Fund invests. The Funds engage in these transactions to hedge against a decline in the value of securities owned or an increase in the of securities which the Fund plans to purchase, or to generate additional revenue. Writing Covered Call and Put Options. When a Fund writes a call option, it gives the purchaser of the option the right to buy a specific security at a specified price at any time before the option expires. When a Fund writes a put option, it gives the purchaser of the option the right to sell to the Fund a specific security at a specified price at any time before the option expires. In both situations, the Fund receives a premium from the purchaser of the option. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 15 www.principal.com The premium received by a Fund reflects, among other factors, the current market price of the underlying security, the relationship of the exercise price to the market price, the time period until the expiration of the option and interest rates. The premium generates additional income for the Fund if the option expires unexercised or is closed out at a profit. By writing a call, a Fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option, but it retains the risk of loss if the price of the security should decline. By writing a put, a Fund assumes the risk that it may have to purchase the underlying security at a price that may be higher than its market value at time of exercise. The Funds write only covered options and comply with applicable regulatory and exchange cover requirements. The Funds usually own the underlying security covered by any outstanding call option. With respect to an outstanding put option, each Fund deposits and maintains with its custodian or segregates on the Fund's records, cash, or other liquid assets with a value at least equal to the exercise price of the option. Once a Fund has written an option, it may terminate its obligation before the option is exercised. The Fund executes a closing transaction by purchasing an option of the same series as the option previously written. The Fund has a gain or loss depending on whether the premium received when the option was written exceeds the closing purchase price plus related transaction costs. Purchasing Call and Put Options. When a Fund purchases a call option, it receives, in return for the premium it pays, the right to buy from the writer of the option the underlying security at a specified price at any time before the option expires. A Fund purchases call options in anticipation of an increase in the market value of securities that it intends ultimately to buy. During the life of the call option, the Fund is able to buy the underlying security at the exercise price regardless of any increase in the market price of the underlying security. In order for a call option to result in a gain, the market price of the underlying security must exceed the sum of the exercise price, the premium paid, and transaction costs. When a Fund purchases a put option, it receives, in return for the premium it pays, the right to sell to the writer of the option the underlying security at a specified price at any time before the option expires. A Fund purchases put options in anticipation of a decline in the market value of the underlying security. During the life of the put option, the Fund is able to sell the underlying security at the exercise price regardless of any decline in the market price of the underlying security. In order for a put option to result in a gain, the market price of the underlying security must decline, during the option period, below the exercise price enough to cover the premium and transaction costs. Once a Fund purchases an option, it may close out its position by selling an option of the same series as the option previously purchased. The Fund has a gain or loss depending on whether the closing sale price exceeds the initial purchase price plus related transaction costs. Options on Securities Indices. Each Fund may purchase and sell put and call options on any securities index based on securities in which the Fund may invest. Securities index options are designed to reflect price fluctuations in a group of securities or segment of the securities market rather than price fluctuations in a single security. Options on securities indices are similar to options on securities, except that the exercise of securities index options requires cash payments and does not involve the actual purchase or sale of securities. The Funds engage in transactions in put and call options on securities indices for the same purposes as they engage in transactions in options on securities. When a Fund writes call options on securities indices, it holds in its portfolio underlying securities which, in the judgment of the Sub-Advisor, correlate closely with the securities index and which have a value at least equal to the aggregate amount of the securities index options. Risks Associated with Option Transactions. An option position may be closed out only on an exchange that provides a secondary market for an option of the same series. The Funds generally purchase or write only those options for which there appears to be an active secondary market. However, there is no assurance that a liquid secondary market on an exchange exists for any particular option, or at any particular time. If a Fund is unable to effect closing sale transactions in options it has purchased, it has to exercise its options in order to realize any profit and may incur transaction costs upon the purchase or sale of underlying securities. If a Fund is unable to effect a closing purchase transaction for a covered option that it has written, it is not able to sell the underlying securities, or dispose of the assets held in a segregated account, until the option expires or is exercised. A Fund's ability to terminate option positions established in the over-the-counter market may be more limited than for exchange- traded options and may also involve the risk that broker-dealers participating in such transactions might fail to meet their obligations. 16 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852  Futures Contracts and Options on Futures Contracts. Each Fund may purchase and sell financial futures contracts and options on those contracts. Financial futures contracts are commodities contracts based on financial instruments such as U.S. Treasury bonds or bills or on securities indices such as the S&P 500 Index. Futures contracts, options on futures contracts, and the commodity exchanges on which they are traded are regulated by the Commodity Futures Trading Commission. Through the purchase and sale of futures contracts and related options, a Fund may seek to hedge against a decline in the value of securities owned by the Fund or an increase in the price of securities that the Fund plans to purchase. Each Fund may enter into futures contracts and related options transactions both for hedging and non-hedging purposes.  Futures Contracts. When a Fund sells a futures contract based on a financial instrument, the Fund is obligated to deliver that kind of instrument at a specified future time for a specified price. When a Fund purchases that kind of contract, it is obligated to take delivery of the instrument at a specified time and to pay the specified price. In most instances, these contracts are closed out by entering into an offsetting transaction before the settlement date. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase plus transaction costs are less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase plus transaction costs. Although the Funds usually liquidate futures contracts on financial instruments, by entering into an offsetting transaction before the settlement date, they may make or take delivery of the underlying securities when it appears economically advantageous to do so. A futures contract based on a securities index provides for the purchase or sale of a group of securities at a specified future time for a specified price. These contracts do not require actual delivery of securities but result in a cash settlement. The amount of the settlement is based on the difference in value of the index between the time the contract was entered into and the time it is liquidated (at its expiration or earlier if it is closed out by entering into an offsetting transaction). When a Fund purchases or sells a futures contract, it pays a commission to the futures commission merchant through which the Fund executes the transaction. When entering into a futures transaction, the Fund does not pay the execution price, as it does when it purchases a security, or a premium, as it does when it purchases an option. Instead, the Fund deposits an amount of cash or other liquid assets (generally about 5% of the futures contract amount) with its futures commission merchant. This amount is known as "initial margin." In contrast to the use of margin account to purchase securities, the Fund's deposit of initial margin does not constitute the borrowing of money to finance the transaction in the futures contract. The initial margin represents a good faith deposit that helps assure the Fund's performance of the transaction. The futures commission merchant returns the initial margin to the Fund upon termination of the futures contract if the Fund has satisfied all its contractual obligations. Subsequent payments to and from the futures commission merchant, known as "variation margin," are required to be made on a daily basis as the price of the futures contract fluctuates, a process known as "marking to market." The fluctuations make the long or short positions in the futures contract more or less valuable. If the position is closed out by taking an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made. Any additional cash is required to be paid to or released by the broker and the Fund realizes a loss or gain. In using futures contracts, the Fund may seek to establish more certainly, than would otherwise be possible, the effective price of or rate of return on portfolio securities or securities that the Fund proposes to acquire. A Fund, for example, sells futures contracts in anticipation of a rise in interest rates that would cause a decline in the value of its debt investments. When this kind of hedging is successful, the futures contract increases in value when the Fund's debt securities decline in value and thereby keeps the Fund's net asset value from declining as much as it otherwise would. A Fund may also sell futures contracts on securities indices in anticipation of or during a stock market decline in an endeavor to offset a decrease in the market value of its equity investments. When a Fund is not fully invested and anticipates an increase in the cost of securities it intends to purchase, it may purchase financial futures contracts. When increases in the prices of equities are expected, a Fund may purchase futures contracts on securities indices in order to gain rapid market exposure that may partially or entirely offset increases in the cost of the equity securities it intends to purchase. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 17 www.principal.com  Options on Futures Contracts. The Funds may also purchase and write call and put options on futures contracts. A call option on a futures contract gives the purchaser the right, in return for the premium paid, to purchase a futures contract (assume a long position) at a specified exercise price at any time before the option expires. A put option gives the purchaser the right, in return for the premium paid, to sell a futures contract (assume a short position), for a specified exercise price, at any time before the option expires. Upon the exercise of a call, the writer of the option is obligated to sell the futures contract (to deliver a long position to the option holder) at the option exercise price, which will presumably be lower than the current market price of the contract in the futures market. Upon exercise of a put, the writer of the option is obligated to purchase the futures contract (deliver a short position to the option holder) at the option exercise price, which will presumably be higher than the current market price of the contract in the futures market. However, as with the trading of futures, most options are closed out prior to their expiration by the purchase or sale of an offsetting option at a market price that reflects an increase or a decrease from the premium originally paid. Options on futures can be used to hedge substantially the same risks addressed by the direct purchase or sale of the underlying futures contracts. For example, if a Fund anticipates a rise in interest rates and a decline in the market value of the debt securities in its portfolio, it might purchase put options or write call options on futures contracts instead of selling futures contracts. If a Fund purchases an option on a futures contract, it may obtain benefits similar to those that would result if it held the futures position itself. But in contrast to a futures transaction, the purchase of an option involves the payment of a premium in addition to transaction costs. In the event of an adverse market movement, however, the Fund is not subject to a risk of loss on the option transaction beyond the price of the premium it paid plus its transaction costs. When a Fund writes an option on a futures contract, the premium paid by the purchaser is deposited with the Fund's custodian. The Fund must maintain with its futures commission merchant all or a portion of the initial margin requirement on the underlying futures contract. It assumes a risk of adverse movement in the price of the underlying futures contract comparable to that involved in holding a futures position. Subsequent payments to and from the futures commission merchant, similar to variation margin payments, are made as the premium and the initial margin requirements are marked to market daily. The premium may partially offset an unfavorable change in the value of portfolio securities, if the option is not exercised, or it may reduce the amount of any loss incurred by the Fund if the option is exercised.  Risks Associated with Futures Transactions. There are a number of risks associated with transactions in futures contracts and related options. A Fund's successful use of futures contracts is subject to the ability of the Sub- Advisor to predict correctly the factors affecting the market values of the Fund's portfolio securities. For example, if a Fund is hedged against the possibility of an increase in interest rates which would adversely affect debt securities held by the Fund and the prices of those debt securities instead increases, the Fund loses part or all of the benefit of the increased value of its securities it hedged because it has offsetting losses in its futures positions. Other risks include imperfect correlation between price movements in the financial instrument or securities index underlying the futures contract, on the one hand, and the price movements of either the futures contract itself or the securities held by the Fund, on the other hand. If the prices do not move in the same direction or to the same extent, the transaction may result in trading losses. Prior to exercise or expiration, a position in futures may be terminated only by entering into a closing purchase or sale transaction. This requires a secondary market on the relevant contract market. The Fund enters into a futures contract or related option only if there appears to be a liquid secondary market. There can be no assurance, however, that such a liquid secondary market exists for any particular futures contract or related option at any specific time. Thus, it may not be possible to close out a futures position once it has been established. Under such circumstances, the Fund continues to be required to make daily cash payments of variation margin in the event of adverse price movements. In such situations, if the Fund has insufficient cash, it may be required to sell portfolio securities to meet daily variation margin requirements at a time when it may be disadvantageous to do so. In addition, the Fund may be required to perform under the terms of the futures contracts it holds. The inability to close out futures positions also could have an adverse impact on the Fund's ability effectively to hedge its portfolio. 18 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 Most United States futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day. This daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day's settlement price at the end of a trading session. Once the daily limit has been reached in a particular type of contract, no more trades may be made on that day at a price beyond that limit. The daily limit governs only price movements during a particular trading day and therefore does not limit potential losses because the limit may prevent the liquidation of unfavorable positions. Futures contract prices have occasionally moved to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and subjecting some futures traders to substantial losses.  Limitations on the Use of Futures and Options on Futures Contracts. Each Fund intends to come within an exclusion from the definition of "commodity pool operator" provided by Commodity Futures Trading Commission regulations. Each Fund may enter into futures contracts and related options transactions, for hedging purposes and for other appropriate risk management purposes, and to modify the Fund's exposure to various currency, equity, or fixed- income markets. Each Fund may engage in speculative futures trading. When using futures contracts and options on futures contracts for hedging or risk management purposes, each Fund determines that the price fluctuations in the contracts and options are substantially related to price fluctuations in securities held by the Fund or which it expects to purchase. In pursuing traditional hedging activities, each Fund may sell futures contracts or acquire puts to protect against a decline in the price of securities that the Fund owns. Each Fund may purchase futures contracts or calls on futures contracts to protect the Fund against an increase in the price of securities the Fund intends to purchase before it is in a position to do so. When a Fund purchases a futures contract, or purchases a call option on a futures contract, it segregates portfolio assets, which must be liquid and marked to the market daily, in a segregated account. The amount so segregated plus the amount of initial margin held for the account of its futures commission merchant equals the market value of the futures contract. With respect to futures contracts that are not legally required to cash settle, a Fund may cover the open position by setting aside or earmarking liquid assets in an amount equal to the market value of the futures contract. With respect to futures that are required to cash settle, however, a Fund is permitted to set aside or earmark liquid assets in an amount equal to the Funds daily marked to market (net) obligation, if any (in other words, the Funds daily net liability, if any) rather than the market value of the futures contract. By setting aside or earmarking assets equal to only its net obligation under cash-settled futures, a Fund will have the ability to utilize these contracts to a greater extent than if the Fund were required to segregate or earmark assets equal to the full market value of the futures contract. High-Yield/High-Risk Bonds The Bond & Mortgage Securities, Core Plus Bond Fund I, Equity Income, Global Diversified Income, High Yield, High Yield I, Income, Inflation Protection, MidCap Stock, Short-Term Bond, Short-Term Income, Tax-Exempt Bond, Ultra Short Bond, and West Coast Equity Funds each may invest a portion of its assets in bonds that are rated below investment grade (i.e., bonds rated BB or lower by Standard & Poor's Ratings Services or Ba or lower by Moody's Investors Service, Inc. or if unrated, determined to be of comparable quality (commonly known as "junk bonds")). Lower rated bonds involve a higher degree of credit risk, which is the risk that the issuer will not make interest or principal payments when due. In the event of an unanticipated default, a Fund would experience a reduction in its income and could expect a decline in the market value of the bonds so affected. The Bond & Mortgage Securities, Core Plus Bond I, Equity Income, Government & High Quality Bond, High Quality Intermediate-Term Bond, High Yield, Income, MidCap Stock, Short-Term Bond, Short-Term Income, and West Coast Equity Funds may also invest in unrated bonds of foreign and domestic issuers. Unrated bonds, while not necessarily of lower quality than rated bonds, may not have as broad a market. Because of the size and perceived demand of the issue, among other factors, certain municipalities may not incur the expense of obtaining a rating. The Sub-Advisor will analyze the creditworthiness of the issuer, as well as any financial institution or other party responsible for payments on the bond, in determining whether to purchase unrated bonds. Unrated bonds will be included in the limitation each Fund has with regard to high yield bonds unless the Sub-Advisor deems such securities to be the equivalent of investment grade bonds. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 19 www.principal.com Mortgage- and Asset-Backed Securities The yield characteristics of the mortgage- and asset-backed securities in which the Funds may invest differ from those of traditional debt securities. Among the major differences are that the interest and principal payments are made more frequently on mortgage- and asset-backed securities (usually monthly) and that principal may be prepaid at any time because the underlying mortgage loans or other assets generally may be prepaid at any time. As a result, if the Fund purchases those securities at a premium, a prepayment rate that is faster than expected will reduce their yield, while a prepayment rate that is slower than expected will have the opposite effect of increasing yield. If the Fund purchases these securities at a discount, faster than expected prepayments will increase their yield, while slower than expected prepayments will reduce their yield. Amounts available for reinvestment by the Fund are likely to be greater during a period of declining interest rates and, as a result, are likely to be reinvested at lower interest rates than during a period of rising interest rates. In general, the prepayment rate for mortgage-backed securities decreases as interest rates rise and increases as interest rates fall. However, rising interest rates will tend to decrease the value of these securities. In addition, an increase in interest rates may affect the volatility of these securities by effectively changing a security that was considered a short-term security at the time of purchase into a long-term security. Long-term securities generally fluctuate more widely in response to changes in interest rates than short- or medium-term securities. The market for privately issued mortgage- and asset-backed securities is smaller and less liquid than the market for U.S. government mortgage-backed securities. A collateralized mortgage obligation may be structured in a manner that provides a wide variety of investment characteristics (yield, effective maturity, and interest rate sensitivity). As market conditions change, and especially during periods of rapid market interest rate changes, the ability of a collateralized mortgage obligation to provide the anticipated investment characteristics may be greatly diminished. Increased market volatility and/or reduced liquidity may result. Real Estate Investment Trusts (REITs) REITs are pooled investment vehicles that invest in income producing real estate, real estate related loans, or other types of real estate interests. U.S. REITs are allowed to eliminate corporate level federal tax so long as they meet certain requirements of the Internal Revenue Code. Foreign REITs ("REIT-like") entities may have similar tax treatment in their respective countries. Equity real estate investment trusts own real estate properties, while mortgage real estate investment trusts make construction, development, and long-term mortgage loans. Their value may be affected by changes in the underlying property of the trusts, the creditworthiness of the issuer, property taxes, interest rates, and tax and regulatory requirements, such as those relating to the environment. Both types of trusts are not diversified, are dependent upon management skill, are subject to heavy cash flow dependency, defaults by borrowers, self-liquidation, and the possibility of failing to qualify for tax-free status of income under the Internal Revenue Code and failing to maintain exemption from the 1940 Act. In addition, foreign REIT-like entities will be subject to foreign securities risks. (See "Foreign Securities") Zero-Coupon Securities The Funds may invest in zero-coupon securities. Zero-coupon securities have no stated interest rate and pay only the principal portion at a stated date in the future. They usually trade at a substantial discount from their face (par) value. Zero-coupon securities are subject to greater market value fluctuations in response to changing interest rates than debt obligations of comparable maturities that make distributions of interest in cash. Securities Lending All Funds may lend their portfolio securities. None of the Funds will lend its portfolio securities if as a result the aggregate of such loans made by the Fund would exceed the limits established by the 1940 Act. Portfolio securities may be lent to unaffiliated broker-dealers and other unaffiliated qualified financial institutions provided that such loans are callable at any time on not more than five business days' notice and that cash or other liquid assets equal to at least 100% of the market value of the securities loaned, determined daily, is deposited by the borrower with the Fund and is maintained each business day. While such securities are on loan, the borrower pays the Fund any income accruing thereon. The Fund may invest any cash collateral, thereby earning additional income, and may receive an agreed-upon fee from the borrower. Borrowed securities must be returned when the loan terminates. Any gain or loss in the market value of the borrowed securities that occurs during the term of the loan belongs to the Fund and its shareholders. A Fund pays reasonable administrative, custodial, and other fees in connection with such loans and 20 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 may pay a negotiated portion of the interest earned on the cash or government securities pledged as collateral to the borrower or placing broker. A Fund does not normally retain voting rights attendant to securities it has lent, but it may call a loan of securities in anticipation of an important vote. Short Sales The Core Plus Bond Fund I may engage in short sales. A short sale involves the sale by the Fund of a security that it does not own with the hope of purchasing the same security at a later date at a lower price. The Fund may also enter into a short derivative position through a futures contract or swap agreement. If the price of the security or derivative has increased during this time, then the Fund will incur a loss equal to the increase in price from the time that the short sale was entered into plus any premiums and interest paid to the third party. Therefore, short sales involve the risk that losses may be exaggerated, potentially losing more money than the actual cost of the investment. Also, there is the risk that the third party to the short sale may fail to honor its contract terms, causing a loss to the Fund. Each Fund, other than the Principal LifeTime Funds and the SAM Portfolios, may engage in short sales against the box. This technique involves selling either a security owned by the Fund, or a security equivalent in kind and amount to the security sold short that the Fund has the right to obtain, for delivery at a specified date in the future. A Fund may enter into a short sale against the box to hedge against anticipated declines in the market price of portfolio securities. If the value of the securities sold short increases prior to the scheduled delivery date, a Fund loses the opportunity to participate in the gain. Forward Foreign Currency Exchange Contracts The Funds may, but are not obligated to, enter into forward foreign currency exchange contracts. Currency transactions include forward currency contracts and exchange listed or over-the-counter options on currencies. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a specified future date at a price set at the time of the contract. The typical use of a forward contract is to "lock in" the price of a security in U.S. dollars or some other foreign currency which a Fund is holding in its portfolio. By entering into a forward contract for the purchase or sale, for a fixed amount of dollars or other currency, of the amount of foreign currency involved in the underlying security transactions, a Fund may be able to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar or other currency which is being used for the security purchase and the foreign currency in which the security is denominated in or exposed to during the period between the date on which the security is purchased or sold and the date on which payment is made or received. The Sub-Advisor also may from time to time utilize forward contracts for other purposes. For example, they may be used to hedge a foreign security held in the portfolio or a security which pays out principal tied to an exchange rate between the U.S. dollar and a foreign currency, against a decline in value of the applicable foreign currency. They also may be used to lock in the current exchange rate of the currency in which those securities anticipated to be purchased are denominated in or exposed to. At times, a Fund may enter into "cross-currency" hedging transactions involving currencies other than those in which securities are held or proposed to be purchased are denominated. A Fund segregates liquid assets in an amount equal to its daily marked-to-market (net) obligation (i.e., its daily net liability, if any) with respect to forward currency contracts. It should be noted that the use of forward foreign currency exchange contracts does not eliminate fluctuations in the underlying prices of the securities. It simply establishes a rate of exchange between the currencies that can be achieved at some future point in time. Additionally, although such contracts tend to minimize the risk of loss due to a decline in the value of the hedged currency, they also tend to limit any potential gain that might result if the value of the currency increases. Currency hedging involves some of the same risks and considerations as other transactions with similar instruments. Currency transactions can result in losses to a Fund if the currency being hedged fluctuates in value to a degree or in a direction that is not anticipated. Further, the risk exists that the perceived linkage between various currencies may not be present or may not be present during the particular time that a Fund is engaging in proxy hedging. Currency transactions are also subject to risks different from those of other portfolio transactions. Because currency control is of great importance to the issuing governments and influences economic planning and policy, purchases and sales of currency and related instruments can be adversely affected by government exchange controls, limitations or restrictions on repatriation of currency, and manipulations or exchange restrictions imposed by governments. These forms of governmental actions can result in losses to a Fund if it is unable to deliver or receive currency or monies in Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 21 www.principal.com settlement of obligations. They could also cause hedges the Fund has entered into to be rendered useless, resulting in full currency exposure as well as incurring transaction costs. Currency exchange rates may also fluctuate based on factors extrinsic to a country's economy. Buyers and sellers of currency forward contracts are subject to the same risks that apply to the use of forward contracts generally. Further, settlement of a currency forward contract for the purchase of most currencies must occur at a bank based in the issuing nation. The ability to establish and close out positions on trading options on currency futures contracts is subject to the maintenance of a liquid market that may not always be available. Moreover, a Fund bears the risk of loss of the amount expected to be received under a forward contract in the event of the default as bankruptcy of a forward counterparty. Repurchase and Reverse Repurchase Agreements, Mortgage Dollar Rolls and Sale-Buybacks The Funds may invest in repurchase and reverse repurchase agreements. In a repurchase agreement, a Fund purchases a security and simultaneously commits to resell that security to the seller at an agreed upon price on an agreed upon date within a number of days (usually not more than seven) from the date of purchase. The resale price consists of the purchase price plus an amount that is unrelated to the coupon rate or maturity of the purchased security. A repurchase agreement involves the obligation of the seller to pay the agreed upon price, which obligation is in effect secured by the value (at least equal to the amount of the agreed upon resale price and marked-to-market daily) of the underlying security or "collateral." A risk associated with repurchase agreements is the failure of the seller to repurchase the securities as agreed, which may cause a Fund to suffer a loss if the market value of such securities declines before they can be liquidated on the open market. In the event of bankruptcy or insolvency of the seller, a Fund may encounter delays and incur costs in liquidating the underlying security. Repurchase agreements that mature in more than seven days are subject to each Fund's limit on illiquid investments. While it is not possible to eliminate all risks from these transactions, it is the policy of the Fund to limit repurchase agreements to those parties whose creditworthiness has been reviewed and found satisfactory by the Sub-Advisor. A Fund may use reverse repurchase agreements, mortgage dollar rolls, and economically similar transactions to obtain cash to satisfy unusually heavy redemption requests or for other temporary or emergency purposes without the necessity of selling portfolio securities, or to earn additional income on portfolio securities, such as Treasury bills or notes. In a reverse repurchase agreement, a Fund sells a portfolio security to another party, such as a bank or broker-dealer, in return for cash and agrees to repurchase the instrument at a particular price and time. While a reverse repurchase agreement is outstanding, a Fund will maintain cash or appropriate liquid assets to cover its obligation under the agreement. The Fund will enter into reverse repurchase agreements only with parties that the Sub-Advisor deems creditworthy. Using reverse repurchase agreements to earn additional income involves the risk that the interest earned on the invested proceeds is less than the expense of the reverse repurchase agreement transaction. This technique may also have a leveraging effect on the Fund, although the Fund's intent to segregate assets in the amount of the reverse repurchase obligation minimizes this effect. A "mortgage dollar roll" is similar to a reverse repurchase agreement in certain respects. In a "dollar roll" transaction a Fund sellSAMortgage-related security, such as a security issued by the Government National Mortgage Association, to a dealer and simultaneously agrees to repurchase a similar security (but not the same security) in the future at a pre-determined price. A dollar roll can be viewed, like a reverse repurchase agreement, as a collateralized borrowing in which a Fund pledgeSAMortgage-related security to a dealer to obtain cash. Unlike in the case of reverse repurchase agreements, the dealer with which a Fund enters into a dollar roll transaction is not obligated to return the same securities as those originally sold by the Fund, but only securities which are "substantially identical." To be considered "substantially identical," the securities returned to a Fund generally must: 1) be collateralized by the same types of underlying mortgages; 2) be issued by the same agency and be part of the same program; 3) have a similar original stated maturity; 4) have identical net coupon rates; 5) have similar market yields (and therefore price); and 6) satisfy "good delivery" requirements, meaning that the aggregate principal amounts of the securities delivered and received back must be within 0.01% of the initial amount delivered. A Fund's obligations under a dollar roll agreement must be covered by segregated liquid assets equal in value to the securities subject to repurchase by the Fund. 22 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 A Fund also may effect simultaneous purchase and sale transactions that are known as "sale-buybacks." A sale-buyback is similar to a reverse repurchase agreement, except that in a sale-buyback, the counterparty who purchases the security is entitled to receive any principal or interest payments made on the underlying security pending settlement of the Fund's repurchase of the underlying security. A Fund's obligations under a sale-buyback typically would be offset by liquid assets equal in value to the amount of the Fund's forward commitment to repurchase the subject security. Swap Agreements and Options on Swap Agreements Each Fund (except Money Market Fund) may engage in swap transactions, including, but not limited to, swap agreements on interest rates, security or commodity indexes, specific securities and commodities, and credit and event-linked swaps, to the extent permitted by its investment restrictions. To the extent a Fund may invest in foreign currency-denominated securities, it may also invest in currency exchange rate swap agreements. A Fund may also enter into options on swap agreements ("swap options"). A Fund may enter into swap transactions for any legal purpose consistent with its investment objectives and policies, such as for the purpose of attempting to obtain or preserve a particular return or spread at a lower cost than obtaining a return or spread through purchases and/or sales of instruments in other markets, to protect against currency fluctuations, as a duration management technique, to protect against any increase in the price of securities a Fund anticipates purchasing at a later date, or to gain exposure to certain markets in the most economical way possible. Swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard "swap" transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor. The gross returns to be exchanged or "swapped" between the parties are generally calculated with respect to a "notional amount," i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a "basket" of securities or commodities representing a particular index. Forms of swap agreements include interest rate caps, under which, in return for a premium, one party agrees to make payments to the other to the extent that interest rates exceed a specified rate, or "cap"; interest rate floors, under which, in return for a premium, one party agrees to make payments to the other to the extent that interest rates fall below a specified rate, or "floor"; and interest rate collars, under which a party sells a cap and purchases a floor or vice versa in an attempt to protect itself against interest rate movements exceeding given minimum or maximum levels. Consistent with a Fund's investment objectives and general investment policies, certain of the Funds may invest in commodity swap agreements. For example, an investment in a commodity swap agreement may involve the exchange of floating-rate interest payments for the total return on a commodity index. In a total return commodity swap, a Fund will receive the price appreciation of a commodity index, a portion of the index, or a single commodity in exchange for paying an agreed-upon fee. If the commodity swap is for one period, a Fund may pay a fixed fee, established at the outset of the swap. However, if the term of the commodity swap is for more than one period, with interim swap payments, a Fund may pay an adjustable or floating fee. With a "floating" rate, the fee may be pegged to a base rate, such as the London Interbank Offered Rate, and is adjusted each period. Therefore, if interest rates increase over the term of the swap contract, a Fund may be required to pay a higher fee at each swap reset date. A Fund may enter into credit default swap agreements. The "buyer" in a credit default contract is obligated to pay the "seller" a periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has occurred. If an event of default occurs, the seller must pay the buyer the full notional value, or "par value," of the reference obligation in exchange for the reference obligation. A Fund may be either the buyer or seller in a credit default swap transaction. If a Fund is a buyer and no event of default occurs, the Fund will lose its investment and recover nothing. However, if an event of default occurs, the Fund (if the buyer) will receive the full notional value of the reference obligation that may have little or no value. As a seller, a Fund receives a fixed rate of income throughout the term of the contract, which typically is between six months and three years, provided that there is no default event. If an event of default occurs, the seller must pay the buyer the full notional value of the reference obligation. A swap option is a contract that gives a counterparty the right (but not the obligation) in return for payment of a premium, to enter into a new swap agreement or to shorten, extend, cancel, or otherwise modify an existing swap agreement, at some designated future time on specified terms. Each Fund (except Money Market Fund) may write Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 23 www.principal.com (sell) and purchase put and call swap options. Most swap agreements entered into by the Funds would calculate the obligations of the parties to the agreement on a "net basis." Consequently, a Fund's current obligations (or rights) under a swap agreement will generally be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the "net amount"). A Fund's current obligations under a swap agreement will be accrued daily (offset against any amounts owed to the Fund) and any accrued but unpaid net amounts owed to a swap counterparty will be covered by the segregation of assets determined to be liquid by the Manager or Sub-Advisor in accordance with procedures established by the Board of Directors, to avoid any potential leveraging of the Fund's portfolio. Obligations under swap agreements so covered will not be construed to be "senior securities" for purposes of the Fund's investment restriction concerning senior securities. Each Fund will not enter into a swap agreement with any single party if the net amount owed or to be received under existing contracts with that party would exceed 5% of the Fund's total assets. Whether a Fund's use of swap agreements or swap options will be successful in furthering its investment objective of total return will depend on the ability of the Fund's Manager or Sub-Advisor to predict correctly whether certain types of investments are likely to produce greater returns than other investments. Because they are two party contracts and because they may have terms of greater than seven days, swap agreements may be considered to be illiquid. Moreover, a Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. The Funds will enter into swap agreements only with counterparties that present minimal credit risks, as determined by the Fund's Manager or Sub-Advisor. Certain restrictions imposed on the Funds by the Internal Revenue Code may limit the Funds' ability to use swap agreements. The swaps market is a relatively new market and is largely unregulated. It is possible that developments in the swaps market, including potential government regulation, could adversely affect a Fund's ability to terminate existing swap agreements or to realize amounts to be received under such agreements. Depending on the terms of the particular option agreement, a Fund will generally incur a greater degree of risk when it writes a swap option than it will incur when it purchases a swap option. When a Fund purchases a swap option, it risks losing only the amount of the premium it has paid should it decide to let the option expire unexercised. However, when a Fund writes a swap option, upon exercise of the option the Fund will become obligated according to the terms of the underlying agreement. Liquidity. Some swap markets have grown substantially in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation. As a result, these swap markets have become relatively liquid. The liquidity of swap agreements will be determined by the Manager or Sub-Advisor based on various factors, including: the frequency of trades and quotations, the number of dealers and prospective purchasers in the marketplace, dealer undertakings to make a market, the nature of the security (including any demand or tender features), and the nature of the marketplace for trades (including the ability to assign or offset a portfolio's rights and obligations relating to the investment). Such determination will govern whether a swap will be deemed to be within each Fund's restriction on investments in illiquid securities. For purposes of applying the Funds' investment policies and restrictions (as stated in the Prospectuses and this Statement of Additional Information) swap agreements are generally valued by the Funds at market value. In the case of a credit default swap sold by a Fund (i.e., where the Fund is selling credit default protection), however, the Fund will value the swap at its notional amount. The manner in which the Funds value certain securities or other instruments for purposes of applying investment policies and restrictions may differ from the manner in which those investments are valued by other types of investors. 24 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 When-Issued, Delayed Delivery, and Forward Commitment Transactions Each of the Funds may purchase or sell securities on a when-issued, delayed delivery, or forward commitment basis. When such purchases are outstanding, the Fund will segregate until the settlement date assets determined to be liquid by the Sub-Advisor in accordance with procedures established by the Board of Directors, in an amount sufficient to meet the purchase price. Typically, no income accrues on securities a Fund has committed to purchase prior to the time delivery of the securities is made, although a Fund may earn income on securities it has segregated. When purchasing a security on a when-issued, delayed delivery, or forward commitment basis, the Fund assumes the rights and risks of ownership of the security, including the risk of price and yield fluctuations, and takes such fluctuations into account when determining its net asset value. Because the Fund is not required to pay for the security until the delivery date, these risks are in addition to the risks associated with the Fund's other investments. If the Fund remains substantially fully invested at a time when when-issued, delayed delivery, or forward commitment purchases are outstanding, the purchases may result in a form of leverage. When the Fund has sold a security on a when-issued, delayed delivery, or forward commitment basis, the Fund does not participate in future gains or losses with respect to the security. If the other party to a transaction fails to deliver or pay for the securities, the Fund could miss a favorable price or yield opportunity or could suffer a loss. A Fund may dispose of or renegotiate a transaction after it is entered into, and may sell when-issued, delayed delivery, or forward commitment securities before they are delivered, which may result in a capital gain or loss. There is no percentage limitation on the extent to which the Funds may purchase or sell securities on a when-issued, delayed delivery, or forward commitment basis. Money Market Instruments/Temporary Defensive Position The Money Market Fund invests all of its available assets in money market instruments maturing in 397 days or less. In addition, all of the Funds may make money market investments (cash equivalents), without limit, pending other investment or settlement, for liquidity, or in adverse market conditions. Following are descriptions of the types of money market instruments that the Funds may purchase:  U.S. Government Securities - Securities issued or guaranteed by the U.S. government, including treasury bills, notes, and bonds.  U.S. Government Agency Securities - Obligations issued or guaranteed by agencies or instrumentalities of the U.S. government.  U.S. agency obligations include, but are not limited to, the Bank for Cooperatives, Federal Home Loan Banks, and Federal Intermediate Credit Banks.  U.S. instrumentality obligations include, but are not limited to, the Export-Import Bank, Federal Home Loan Mortgage Corporation, and Federal National Mortgage Association. Some obligations issued or guaranteed by U.S. government agencies and instrumentalities are supported by the full faith and credit of the U.S. Treasury. Others, such as those issued by the Federal National Mortgage Association, are supported by discretionary authority of the U.S. government to purchase certain obligations of the agency or instrumentality. Still others, such as those issued by the Student Loan Marketing Association, are supported only by the credit of the agency or instrumentality.  Bank Obligations - Certificates of deposit, time deposits and bankers' acceptances of U.S. commercial banks having total assets of at least one billion dollars and overseas branches of U.S. commercial banks and foreign banks, which in the opinion of the Sub-Advisor, are of comparable quality. However, each such bank with its branches has total assets of at least five billion dollars, and certificates, including time deposits of domestic savings and loan associations having at least one billion dollars in assets that are insured by the Federal Savings and Loan Insurance Corporation. The Fund may acquire obligations of U.S. banks that are not members of the Federal Reserve System or of the Federal Deposit Insurance Corporation. Obligations of foreign banks and obligations of overseas branches of U.S. banks are subject to somewhat different regulations and risks than those of U.S. domestic banks. For example, an issuing bank may be able to maintain that the liability for an investment is solely that of the overseas branch which could expose a Fund to a greater risk Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 25 www.principal.com of loss. In addition, obligations of foreign banks or of overseas branches of U.S. banks may be affected by governmental action in the country of domicile of the branch or parent bank. Examples of adverse foreign governmental actions include the imposition of currency controls, the imposition of withholding taxes on interest income payable on such obligations, interest limitations, seizure or nationalization of assets, or the declaration of a moratorium. Deposits in foreign banks or foreign branches of U.S. banks are not covered by the Federal Deposit Insurance Corporation. A Fund only buys short-term instruments where the risks of adverse governmental action are believed by the Sub-Advisor to be minimal. A Fund considers these factors, along with other appropriate factors, in making an investment decision to acquire such obligations. It only acquires those which, in the opinion of management, are of an investment quality comparable to other debt securities bought by the Fund. A Fund may invest in certificates of deposit of selected banks having less than one billion dollars of assets providing the certificates do not exceed the level of insurance (currently $100,000) provided by the applicable government agency. A certificate of deposit is issued against funds deposited in a bank or savings and loan association for a definite period of time, at a specified rate of return. Normally they are negotiable. However, a Fund occasionally may invest in certificates of deposit which are not negotiable. Such certificates may provide for interest penalties in the event of withdrawal prior to their maturity. A bankers' acceptance is a short-term credit instrument issued by corporations to finance the import, export, transfer, or storage of goods. They are termed "accepted" when a bank guarantees their payment at maturity and reflect the obligation of both the bank and drawer to pay the face amount of the instrument at maturity. Commercial Paper - Short-term promissory notes issued by U.S. or foreign corporations. Short-term Corporate Debt - Corporate notes, bonds, and debentures that at the time of purchase have 397 days or less remaining to maturity. Repurchase Agreements - Instruments under which securities are purchased from a bank or securities dealer with an agreement by the seller to repurchase the securities at the same price plus interest at a specified rate. Taxable Municipal Obligations - Short-term obligations issued or guaranteed by state and municipal issuers which generate taxable income. The ratings of nationally recognized statistical rating organization ("NRSRO"), such as Moody's Investor Services, Inc. ("Moody's") and Standard & Poor's ("S&P"), which are described in Appendix A, represent their opinions as to the quality of the money market instruments which they undertake to rate. It should be emphasized, however, that ratings are general and are not absolute standards of quality. These ratings, including ratings of NRSROs other than Moody's and S&P, are the initial criteria for selection of portfolio investments, but the Sub-Advisor further evaluates these securities. Municipal Obligations The California Municipal and Tax-Exempt Bond Funds (the "Municipal Funds") can invest in "Municipal Obligations." Municipal Obligations are obligations issued by or on behalf of states, territories, and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, including municipal utilities, or multi-state agencies or authorities. The interest on Municipal Obligations is exempt from federal income tax in the opinion of bond counsel to the issuer. Three major classifications of Municipal Obligations are: Municipal Bonds, that generally have a maturity at the time of issue of one year or more; Municipal Notes, that generally have a maturity at the time of issue of six months to three years; and Municipal Commercial Paper, that generally haSAMaturity at the time of issue of 30 to 270 days. The term "Municipal Obligations" includes debt obligations issued to obtain funds for various public purposes, including the construction of a wide range of public facilities such as airports, bridges, highways, housing, hospitals, mass transportation, schools, streets, water and sewer works, and electric utilities. Other public purposes for which Municipal Obligations are issued include refunding outstanding obligations, obtaining funds for general operating expenses, and lending such funds to other public institutions and facilities. AMT-Subject Bonds. Industrial development bonds are issued by or on behalf of public authorities to obtain funds to provide for the construction, equipment, repair or improvement of privately operated housing facilities, sports facilities, convention or trade show facilities, airport, mass transit, industrial, port or parking facilities, air or water pollution 26 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 control facilities, and certain local facilities for water supply, gas, electricity, or sewage or solid waste disposal. They are considered to be Municipal Obligations if the interest paid thereon qualifies as exempt from federal income tax in the opinion of bond counsel to the issuer, even though the interest may be subject to the federal alternative minimum tax. Municipal Bonds. Municipal Bonds may be either "general obligation" or "revenue" issues. General obligation bonds are secured by the issuer's pledge of its faith, credit, and taxing power for the payment of principal and interest. Revenue bonds are payable from the revenues derived from a particular facility or class of facilities or, in some cases, from the proceeds of a special excise tax or other specific revenue source (e.g., the user of the facilities being financed), but not from the general taxing power. Industrial development bonds and pollution control bonds in most cases are revenue bonds and generally do not carry the pledge of the credit of the issuing municipality. The payment of the principal and interest on industrial revenue bonds depends solely on the ability of the user of the facilities financed by the bonds to meet its financial obligations and the pledge, if any, of real and personal property so financed as security for such payment. The Fund may also invest in "moral obligation" bonds that are normally issued by special purpose public authorities. If an issuer of moral obligation bonds is unable to meet its obligations, the repayment of the bonds becomeSAMoral commitment but not a legal obligation of the state or municipality in question.  Municipal Notes. Municipal Notes usually are general obligations of the issuer and are sold in anticipation of a bond sale, collection of taxes, or receipt of other revenues. Payment of these notes is primarily dependent upon the issuer's receipt of the anticipated revenues. Other notes include "Construction Loan Notes" issued to provide construction financing for specific projects, and "Bank Notes" issued by local governmental bodies and agencies to commercial banks as evidence of borrowings. Some notes ("Project Notes") are issued by local agencies under a program administered by the U.S. Department of Housing and Urban Development. Project Notes are secured by the full faith and credit of the United States.  Bond Anticipation Notes ("BANs") are usually general obligations of state and local governmental issuers which are sold to obtain interim financing for projects that will eventually be funded through the sale of long-term debt obligations or bonds. The ability of an issuer to meet its obligations on its BANs is primarily dependent on the issuer's access to the long-term municipal bond market and the likelihood that the proceeds of such bond sales will be used to pay the principal and interest on the BANs.  Tax Anticipation Notes ("TANs") are issued by state and local governments to finance the current operations of such governments. Repayment is generally to be derived from specific future tax revenues. TANs are usually general obligations of the issuer. A weakness in an issuer's capacity to raise taxes due to, among other things, a decline in its tax base or a rise in delinquencies, could adversely affect the issuer's ability to meet its obligations on outstanding TANs.  Revenue Anticipation Notes ("RANs") are issued by governments or governmental bodies with the expectation that future revenues from a designated source will be used to repay the notes. In general they also constitute general obligations of the issuer. A decline in the receipt of projected revenues, such as anticipated revenues from another level of government, could adversely affect an issuer's ability to meet its obligations on outstanding RANs. In addition, the possibility that the revenues would, when received, be used to meet other obligations could affect the ability of the issuer to pay the principal and interest on RANs.  Construction Loan Notes are issued to provide construction financing for specific projects. Permanent financing, the proceeds of which are applied to the payment of construction loan notes, is sometimes provided by a commitment by the Government National Mortgage Association ("GNMA") to purchase the loan, accompanied by a commitment by the Federal Housing Administration to insure mortgage advances thereunder. In other instances, permanent financing is provided by commitments of banks to purchase the loan. The Tax-Exempt Bond and California Municipal Funds will only purchase construction loan notes that are subject to GNMA or bank purchase commitments.  Bank Notes are notes issued by local governmental bodies and agencies such as those described above to commercial banks as evidence of borrowings. The purposes for which the notes are issued are varied but they are frequently issued to meet short-term working-capital or capital-project needs. These notes may have risks similar to the risks associated with TANs and RANs. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 27 www.principal.com  Municipal Commercial Paper. Municipal Commercial Paper refers to short-term obligations of municipalities that may be issued at a discount and may be referred to as Short-Term Discount Notes. Municipal Commercial Paper is likely to be used to meet seasonal working capital needs of a municipality or interim construction financing. Generally they are repaid from general revenues of the municipality or refinanced with long-term debt. In most cases Municipal Commercial Paper is backed by letters of credit, lending agreements, note repurchase agreements or other credit facility agreements offered by banks or other institutions.  Variable and Floating Rate Obligations. Certain Municipal Obligations, obligations issued or guaranteed by the U.S. Government or its agencies or instrumentalities, and debt instruments issued by domestic banks or corporations may carry variable or floating rates of interest. Such instruments bear interest at rates which are not fixed, but which vary with changes in specified market rates or indices, such as a bank prime rate or tax- exempt money market index. Variable rate notes are adjusted to current interest rate levels at certain specified times, such as every 30 days. A floating rate note adjusts automatically whenever there is a change in its base interest rate adjustor, e.g., a change in the prime lending rate or specified interest rate indices. Typically such instruments carry demand features permitting the Fund to redeem at par. The Fund's right to obtain payment at par on a demand instrument upon demand could be affected by events occurring between the date the Fund elects to redeem the instrument and the date redemption proceeds are due which affects the ability of the issuer to pay the instrument at par value. The Sub-Advisor monitors on an ongoing basis the pricing, quality, and liquidity of such instruments and similarly monitors the ability of an issuer of a demand instrument, including those supported by bank letters of credit or guarantees, to pay principal and interest on demand. Although the ultimate maturity of such variable rate obligations may exceed one year, the Fund treats the maturity of each variable rate demand obligation as the longer of a) the notice period required before the Fund is entitled to payment of the principal amount through demand or b) the period remaining until the next interest rate adjustment. Floating rate instruments with demand features are deemed to have a maturity equal to the period remaining until the principal amount can be recovered through demand. The Fund may purchase participation interests in variable rate Municipal Obligations (such as industrial development bonds). A participation interest gives the purchaser an undivided interest in the Municipal Obligation in the proportion that its participation interest bears to the total principal amount of the Municipal Obligation. The Fund has the right to demand payment on seven days' notice, for all or any part of the Fund's participation interest in the Municipal Obligation, plus accrued interest. Each participation interest is backed by an irrevocable letter of credit or guarantee of a bank. Banks will retain a service and letter of credit fee and a fee for issuing repurchase commitments in an amount equal to the excess of the interest paid on the Municipal Obligations over the negotiated yield at which the instruments were purchased by the Fund.  Stand-By Commitments. The Municipal Funds may acquire stand-by commitments with respect to municipal obligations held in their respective portfolios. Under a stand-by commitment, a broker-dealer, dealer, or bank would agree to purchase, at the relevant Funds' option, a specified municipal security at a specified price. Thus, a stand-by commitment may be viewed as the equivalent of a put option acquired by a Fund with respect to a particular municipal security held in the Fund's portfolio. The amount payable to a Fund upon its exercise of a stand-by commitment normally would be 1) the acquisition cost of the municipal security (excluding any accrued interest that the Fund paid on the acquisition), less any amortized market premium or plus any amortized market or original issue discount during the period the Fund owned the security, plus, 2) all interest accrued on the security since the last interest payment date during the period the security was owned by the Fund. Absent unusual circumstances, the Fund would value the underlying municipal security at amortized cost. As a result, the amount payable by the broker-dealer, dealer or bank during the time a stand-by commitment is exercisable would be substantially the same as the value of the underlying municipal obligation. A Fund's right to exercise a stand-by commitment would be unconditional and unqualified. Although a Fund could not transfer a stand-by commitment, it could sell the underlying municipal security to a third party at any time. It is expected that stand-by commitments generally will be available to the Funds without the payment of any direct or indirect consideration. The Funds may, however, pay for stand-by commitments if such action is 28 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 deemed necessary. In any event, the total amount paid for outstanding stand-by commitments held in a Fund's portfolio would not exceed 0.50% of the value of a Fund's total assets calculated immediately after each stand- by commitment is acquired. The Funds intend to enter into stand-by commitments only with broker-dealers, dealers, or banks that their Sub- Advisors believe present minimum credit risks. A Fund's ability to exercise a stand-by commitment will depend upon the ability of the issuing institution to pay for the underlying securities at the time the stand-by commitment is exercised. The credit of each institution issuing a stand-by commitment to a Fund will be evaluated on an ongoing basis by the Sub-Advisor. A Fund intends to acquire stand-by commitments solely to facilitate portfolio liquidity and does not intend to exercise its right thereunder for trading purposes. The acquisition of a stand-by commitment would not affect the valuation of the underlying municipal security. Each stand-by commitment will be valued at zero in determining net asset value. Should a Fund pay directly or indirectly for a stand-by commitment, its costs will be reflected in realized gain or loss when the commitment is exercised or expires. The maturity of a municipal security purchased by a Fund will not be considered shortened by any stand-by commitment to which the obligation is subject. Thus, stand-by commitments will not affect the dollar-weighted average maturity of a Fund's portfolio.  Other Municipal Obligations. Other kinds of Municipal Obligations are occasionally available in the marketplace, and the Fund may invest in such other kinds of obligations to the extent consistent with its investment objective and limitations. Such obligations may be issued for different purposes and with different security than those mentioned above.  Risks. of Municipal Obligations. The yields on Municipal Obligations are dependent on a variety of factors, including general economic and monetary conditions, money market factors, conditions in the Municipal Obligations market, size of a particular offering, maturity of the obligation, and rating of the issue. The Fund's ability to achieve its investment objective also depends on the continuing ability of the issuers of the Municipal Obligations in which it invests to meet their obligation for the payment of interest and principal when due. Municipal Obligations are subject to the provisions of bankruptcy, insolvency, and other laws affecting the rights and remedies of creditors, such as the Federal Bankruptcy Act. They are also subject to federal or state laws, if any, which extend the time for payment of principal or interest, or both, or impose other constraints upon enforcement of such obligations or upon municipalities to levy taxes. The power or ability of issuers to pay, when due, principal of and interest on Municipal Obligations may also be materially affected by the results of litigation or other conditions. From time to time, proposals have been introduced before Congress for the purpose of restricting or eliminating the federal income tax exemption for interest on Municipal Obligations. It may be expected that similar proposals will be introduced in the future. If such a proposal was enacted, the ability of the Fund to pay "exempt interest" dividends may be adversely affected. The Fund would reevaluate its investment objective and policies and consider changes in its structure. Special Considerations Relating to California Municipal Obligations The California Municipal Fund concentrates its investments in California municipal obligations, and therefore may be significantly impacted by political, economic, or regulatory developments that affect issuers in California and their ability to pay principal and interest on their obligations. The ability of issuers to pay interest on, and repay principal of, California municipal obligations may be affected by 1) amendments to the California Constitution and related statutes that limit the taxing and spending authority of California government entities, 2) voter initiatives, 3) a wide variety of California laws and regulations, including laws related to the operation of health care institutions and laws related to secured interests in real property, and 4) the general financial condition of the State of California and the California economy. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 29 www.principal.com Insurance The insured municipal obligations in which the Municipal Funds may invest are insured under insurance policies that relate to the specific municipal obligation in question. This insurance is generally non-cancelable and will continue in force so long as the municipal obligations are outstanding and the insurer remains in business. The insured municipal obligations are generally insured as to the scheduled payment of all installments of principal and interest as they fall due. The insurance covers only credit risk and therefore does not guarantee the market value of the obligations in a Fund's investment portfolio or a Fund's NAV. The Fund's NAV will continue to fluctuate in response to fluctuations in interest rates. A Fund's investment policy requiring investment in insured municipal obligations will not affect the Fund's ability to hold its assets in cash or to invest in escrow-secured and defeased bonds or in certain short-term tax-exempt obligations, or affect its ability to invest in uninsured taxable obligations for temporary or liquidity purposes or on a defensive basis. Taxable Investments of the Municipal Funds Each of the Municipal Funds may invest a portion of its assets, as described in the prospectus, in taxable short-term investments consisting of: Obligations issued or guaranteed by the U.S. Government or its agencies or instrumentalities, domestic bank certificates of deposit and bankers' acceptances, short-term corporate debt securities such as commercial paper, and repurchase agreements ("Taxable Investments"). These investments must have a stated maturity of one year or less at the time of purchase and must meet the following standards: banks must have assets of at least $1 billion; commercial paper must be rated at least "A" by S&P or "Prime" by Moody's or, if not rated, must be issued by companies having an outstanding debt issue rated at least "A" by S&P or Moody's; corporate bonds and debentures must be rated at least "A" by S&P or Moody's. Interest earned from Taxable Investments is taxable to investors. When, in the opinion of the Fund's Manager, it is advisable to maintain a temporary "defensive" posture, each Municipal Fund may invest without limitation in Taxable Investments. At other times, Taxable Investments, Municipal Obligations that do not meet the quality standards required for the 80% portion of the portfolio and Municipal Obligations the interest on which is treated as a tax preference item for purposes of the federal alternative minimum tax will not exceed 20% of the Fund's total assets. Other Investment Companies Each Fund reserves the right to invest up to 10% of its total assets in the securities of all investment companies, but may not acquire more than 3% of the voting securities of, nor invest more than 5% of its total assets in securities of, any other investment company. Securities of other investment companies, including shares of closed-end investment companies, unit investment trusts, various exchange-traded funds ("ETFs"), and other open-end investment companies, represent interests in professionally managed portfolios that may invest in any type of instrument. Certain types of investment companies, such as closed-end investment companies, issue a fixed number of shares that trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. Others are continuously offered at net asset value, but may also be traded in the secondary market. ETFs are often structured to perform in a similar fashion to a broad-based securities index. Investing in ETFs involves substantially the same risks as investing directly in the underlying instruments. In addition, ETFs involve the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the index or underlying instruments. As a shareholder in an investment company, a Fund would bear its ratable share of that entity's expenses, including its advisory and administrative fees. The Fund would also continue to pay its own advisory fees and other expenses. Consequently, the Fund and its shareholders, in effect, will be absorbing two levels of fees with respect to investments in other investment companies. Industry Concentrations Each of the Principal LifeTime Funds and Strategic Asset Management Portfolios concentrates its investments in shares of other Principal mutual funds. Each of the other Funds, except the Global Diversified Income, Global Real Estate Securities, Preferred Securities, and Real Estate Securities Funds, may not concentrate (invest more than 25% of its assets) its investments in any particular industry. The LargeCap S&P 500 Index, MidCap S&P 400 Index, and SmallCap S&P 600 Index Funds may concentrate their investments in a particular industry only to the extent that the relevant indices are so concentrated. The International Growth Fund, LargeCap Growth Fund I, LargeCap Growth Fund II, LargeCap Value Fund I, 30 DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS Principal Funds, Inc. 1-800-222-5852 LargeCap Value Fund II, MidCap Growth Fund II, SmallCap Growth Fund II, SmallCap Value Fund II and each of the funds sub-advised by Edge Asset Management, Inc. use the industry groups of Global Industry Classification Standard (GICS ® ). The other Funds use industry classifications based on the "Directory of Companies Filing Annual Reports with the Securities and Exchange Commission ("SEC")." The Funds interpret their policy with respect to concentration in a particular industry to apply to direct investments in the securities of issuers in a particular industry. For purposes of this restriction, mortgage-backed securities that are issued or guaranteed by the U.S. government, its agencies or instrumentalities are not subject to the Funds' industry concentration restrictions, by virtue of the exclusion from that test available to all U.S. government securities. In the case of privately issued mortgage-related securities, or any asset-backed securities, and municipal obligations issued by government or political subdivisions of governments, the Funds take the position that such securities do not represent interests in any particular "industry" or group of industries. Portfolio Turnover Portfolio turnover iSAMeasure of how frequently a portfolio's securities are bought and sold. The portfolio turnover rate is generally calculated as the dollar value of the lesser of a portfolio's purchases or sales of shares of securities during a given year, divided by the monthly average value of the portfolio securities during that year (excluding securities whose maturity or expiration at the time of acquisition were less than one year). For example, a portfolio reporting a 100% portfolio turnover rate would have purchased and sold securities worth as much as the monthly average value of its portfolio securities during the year. It is not possible to predict future turnover rates with accuracy. Many variable factors are outside the control of a portfolio manager. The investment outlook for the securities in which a portfolio may invest may change as a result of unexpected developments in securities markets, economic or monetary policies, or political relationships. High market volatility may result in a portfolio manager using a more active trading strategy than might otherwise be employed. Each portfolio manager considers the economic effects of portfolio turnover but generally does not treat the portfolio turnover rate as a limiting factor in making investment decisions. Sale of shares by investors may require the liquidation of portfolio securities to meet cash flow needs. In addition, changes in a particular portfolio's holdings may be made whenever the portfolio manager considers that a security is no longer appropriate for the portfolio or that another security represents a relatively greater opportunity. Such changes may be made without regard to the length of time that a security has been held. Higher portfolio turnover rates generally increase transaction costs that are expenses of the Account. Active trading may generate short-term gains (losses) for taxable shareholders. The following Funds had significant variation in portfolio turnover rates over the two most recently completed fiscal years: Inflation Protection Fund (32.3% in 2008 and 88.2% in 2007): The turnover rate for the Inflation Protection Fund was lower in 2008 due to the fund growth rate slowing. During 2007, the fund nearly tripled in size while in 2008 the fund market value went down modestly requiring fewer transactions to maintain portfolio positioning. SAM Balanced Portfolio (34.8% in 2008 and 14.6% in 2007): The increased turnover was due to SAM strategic reallocations, the addition of 3 new funds (Preferred Securities, LargeCap Growth II and LargeCap Value III), and a decrease of overall portfolio assets during fiscal 2008. SAM Conservative Balanced Portfolio (27.7% in 2008 and 12.7% in 2007): The increased turnover was due to SAM strategic reallocations, the addition of 3 new funds (Preferred Securities, LargeCap Growth II and LargeCap Value III), and a decrease of overall portfolio assets during fiscal 2008. SAM Conservative Growth Portfolio (32.4% in 2008 and 16.2% in 2007): The increased turnover was due to SAM strategic reallocations, the addition of 3 new funds (Preferred Securities, LargeCap Growth II and LargeCap Value III), and a decrease of overall portfolio assets during fiscal 2008. SAM Flexible Income Portfolio (35.1% in 2008 and 9.7% in 2007): The increased turnover was due to SAM strategic reallocations, the addition of 3 new funds (Preferred Securities, LargeCap Growth II and LargeCap Value III), and a decrease of overall portfolio assets during fiscal 2008. SAM Strategic Growth Portfolio (32.5% in 2008 and 15.7% in 2007): The increased turnover was due to SAM strategic reallocations, the addition of 3 new funds (Preferred Securities, LargeCap Growth II and LargeCap Value III), and a decrease of overall portfolio assets during fiscal 2008. Principal Funds, Inc. DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS 31 www.principal.com Short-Term Income Fund (64.5% in 2008 and 29.4% in 2007): The Short-Term Income Fund experienced large redemptions during the period forcing it to sell securities to meet the cash outflows. Net assets in the fund dropped nearly 50% over the period, while the Funds total return was approximately flat. The sales led to a turnover rate that was higher than previously experienced, but unavoidable. Ultra Short Bond Fund (14.8% in 2008 and 46.5% in 2007): Portfolio cash flows along with a lack of liquidity, especially in the short maturity and floating rate segments of the market, were key contributors to the decline in turnover for the Ultra Short Bond Fund. MANAGEMENT Board of Directors Under Maryland law, the Board of Directors of the Fund is responsible for overseeing the management of the Fund's business and affairs. The Board meets several times during the year to fulfill this responsibility. Other than serving as Directors, most of the Board members have no affiliation with the Fund or its service providers. Each Director serves until a successor is duly qualified and elected. Management Information The following table presents certain information regarding the Directors of the Fund, including their principal occupations which, unless specific dates are shown, are of more than five years duration. In addition, the table includes information concerning other directorships held by each Director in reporting companies under the Securities Exchange Act of 1934 or registered investment companies under the 1940 Act. Information is listed separately for those Directors who are "interested persons" (as defined in the 1940 Act) of the Fund (the "Interested Directors") and those Directors who are not interested persons of the Fund (the "Independent Directors"). All Directors serve as directors for each of the two investment companies (with a total of 112 portfolios) sponsored by Principal Life Insurance Company (Principal Life): the Fund and the Principal Variable Contracts Funds, Inc. (collectively, the "Fund Complex"). 32 MANAGEMENT Principal Funds, Inc. 1-800-222-5852 Each officer of the Fund has the same position with the Principal Variable Contracts Funds, Inc. Number of Portfolios in Fund Other Length of Complex Directorships Name, Address, and Time Served Principal Occupation(s) Overseen Held by Year of Birth Position(s) Held with Fund as Director During Past 5 Years by Director Director Elizabeth Ballantine Director Since 2004 Principal, EBA Associates 112 The McClatchy Company 711 High Street Member Nominating and (consulting and investments) Des Moines, Iowa 50392 Governance Committee 1948 Kristianne Blake Director Since 2007 President, Kristianne Gates 112 Avista Corporation; Russell 711 High Street Member Operations Committee Blake, P.S. (CPA specializing in Investment Company* Des Moines, Iowa 50392 personal financial and tax Russell Investment Funds* 1954 planning) (48 portfolios overseen) Craig Damos Director Since 2008 CEO/President, Vertical Growth 112 None 711 High Street Member Operations Committee Officer, and CFO, The Weitz Des Moines, Iowa 50392 Company (general construction) 1954 Richard W. Gilbert Director Since 2000 President, Gilbert 112 Calamos Asset 711 High Street Member Executive Committee Communications, Inc. Management, Inc. Des Moines, Member Nominating and (management advisory services) (2005) Iowa 50392 Governance Committee 1940 Mark A. Grimmett Director Since 2004 Executive Vice President and 112 None 711 High Street Member Audit Committee CFO, Merle Norman Cosmetics, Des Moines, Inc. (manufacturer and distributor Iowa 50392 of skin care products) 1960 Fritz S. Hirsch Director Since 2005 President and CEO, Sassy, Inc. 112 None 711 High Street Member Audit Committee (manufacturer of infant and Des Moines, juvenile products) Iowa 50392 1951 William C. Kimball Director Since 2000 Retired. Formerly, Chairman and 112 Caseys General Store 711 High Street Member Nominating and CEO, Medicap Pharmacies, Inc. Inc. Des Moines, Governance Committee (chain of retail pharmacies) Iowa 50392 1947 Barbara A. Lukavsky Director Since 1993 President and CEO, Barbican 112 None 711 High Street Member Nominating and Enterprises, Inc. Des Moines, Governance Committee (holding company for franchises Iowa 50392 in the cosmetics industry) 1940 Number of Portfolios in Fund Other Length of Complex Directorships Name, Address, and Time Served Principal Occupation(s) Overseen Held by Year of Birth Position(s) Held with Fund as Director During Past 5 Years by Director Director Daniel Pavelich Director Since 2007 Retired. Formerly, Chairman and 112 Catalytic Inc; Vaagen 711 High Street Member Audit Committee CEO of BDO Seidman (tax, Bros. Lumber, Inc. Des Moines, accounting and financial Iowa 50392 consulting services) 1944 * The Funds and the Funds of Russell Investment Funds and Russell Investment Company have one or more common sub-advisors. Positions with the Manager and its Number of Portfolios Other Name, Address and Affiliates; Principal Occupation(s) in Fund Complex Directorships Year of Birth Position(s) Held with Fund Length of Time Served During Past 5 Years Overseen by Director Held by Director Ralph C. Eucher Director Since 1999 Director, the Manager since 1999. 112 None 711 High Street Chairman and Chief Executive President, the Manager 1999-2008 Des Moines, Officer Director, PFD since 2007. Iowa 50392 Member Executive Committee Director, Princor since 1999. President, 1952 Princor 1999-2005. Senior Vice President, Principal Life, since 2002. Prior thereto, Vice President. Nora M. Everett Director Since 2008 President since 2008. Senior Vice 112 None 711 High Street President President and Deputy General Des Moines, Counsel, Principal Financial Group, Iowa 50392 Inc. 2004-2008. Vice President and 1959 Counsel, Principal Financial Group, Inc. 2001-2004. William G. Papesh Director Since 2007 Retired December 2007. Prior thereto, 112 None 711 High Street Member Operations Committee President and CEO of WM Group of Des Moines, Funds; President and Director of Edge Iowa 50392 Asset Management, Inc. 1943 Name, Address and Position(s) Held with Fund and Positions with the Manager and its Affiliates; Year of Birth Length of Time Served Principal Occupations During Past 5 Years Craig L. Bassett Treasurer (since 1993) Vice President and Treasurer, Principal Life 711 High Street Des Moines, Iowa 50392 1952 Michael J. Beer Executive Vice President Executive Vice President and Chief Operating Officer, the Manager; 711 High Street (since 1993) Executive Vice President, PFD, since 2007; President, Princor, since 2005 Des Moines, Iowa 50392 1961 Randy L. Bergstrom Assistant Tax Counsel Counsel, Principal Life 711 High Street (since 2005) Des Moines, Iowa 50392 1955 David J. Brown Chief Compliance Officer Vice President, Product and Distribution Compliance, Principal Life; Senior 711 High Street (since 2004) Vice President, the Manager, since 2004; Senior Vice President, PFD, Des Moines, Iowa 50392 since 2007, Second Vice President, Princor, since 2003, and prior thereto, 1960 Vice President, the Manager and Princor Jill R. Brown Senior Vice President Second Vice President, Principal Financial Group and Senior Vice 1100 Investment Boulevard, Ste 200 (since 2007) President, the Manager and Princor, since 2006, Chief Financial Officer, El Dorado Hills, CA 95762 Princor, since 2003, Vice President, Princor 2003-2006. Senior Vice 1967 President and Chief Financial Officer, PFD, since 2007; prior thereto, Assistant Financial Controller, Principal Life Cary Fuchs Senior Vice President of Distribution President, Principal Funds Distributor, since 2007; Director of Mutual Fund 1100 Investment Boulevard, Ste 200 (since 2007) Operations, Principal Shareholder Services, since 2005; prior thereto, El Dorado Hills, CA 95762 Divisional Vice President, Boston Financial Data Services 1957 Steve G. Gallaher Assistant Counsel Second Vice President and Counsel, Principal Life since 2006; 711 High Street (since 2006) Self-Employed Writer in 2005; 2004 and prior thereto, Senior Vice Des Moines, Iowa 50392 President and Counsel of Principal Residential Mortgage, Inc. 1955 Ernest H. Gillum Vice President and Assistant Secretary Vice President and Chief Compliance Officer, the Manager, since 2004, 711 High Street (since 1993) and prior thereto, Vice President, Compliance and Product Development, Des Moines, Iowa 50392 the Manager 1955 Patrick A. Kirchner Assistant Counsel Counsel, Principal Life 711 High Street (since 2002) Des Moines, Iowa 50392 1960 35 Name, Address and Position(s) Held with Fund and Positions with the Manager and its Affiliates; Year of Birth Length of Time Served Principal Occupations During Past 5 Years Carolyn F. Kolks Assistant Tax Counsel Counsel, Principal Life, since 2003 and prior thereto, Attorney 711 High Street (since 2005) Des Moines, Iowa 50392 1962 Sarah J. Pitts Assistant Counsel Counsel, Principal Life 711 High Street (since 2000) Des Moines, Iowa 50392 1945 Layne A. Rasmussen Vice President, Controller and Chief Vice President and Controller - Mutual Funds, the Manager 711 High Street Financial Officer Des Moines, Iowa 50392 (since 2000) 1958 Michael D. Roughton Counsel Vice President and Senior Securities Counsel, Principal Financial Group, 711 High Street (since 1993) Inc.; Senior Vice President and Counsel, the Manager, PFD, and Princor; Des Moines, Iowa 50392 and Counsel, Principal Global 1951 Adam U. Shaikh Assistant Counsel Counsel, Principal Life, since 2006. Prior thereto, practicing attorney. 711 High Street (since 2006) Des Moines, Iowa 50392 1972 Dan L. Westholm Assistant Treasurer Director Treasury, since 2003. Prior thereto, Assistant Treasurer. 711 High Street (since 2006) Des Moines, Iowa 50392 1966 Beth C. Wilson Vice President and Secretary Director and Secretary, Principal Funds, since 2007. Prior thereto, 711 High Street (since 2007) Business Manager for Pella Corp. Des Moines, Iowa 50392 1956 Board Committees The Fund Complex's board has the following four committees: Audit Committee, Executive Committee, Nominating and Governance Committee, and Operations Committee. Committee membership is identified on the previous pages. Each committee must report its activities to the Board on a regular basis. Audit Committee The primary purpose of the Committee is to assist the Board in fulfilling certain of its responsibilities. The Audit Committee serves as an independent and objective party to monitor the Fund Complex's accounting policies, financial reporting and internal control system, as well as the work of the independent registered public accountants. The Audit Committee assists Board oversight of 1) the integrity of the Fund Complex's financial statements; 2) the Fund Complex's compliance with certain legal and regulatory requirements; 3) the independent registered public accountants' qualifications and independence; and 4) the performance of the Fund Complex's independent registered public accountants. The Audit Committee also serves to provide an open avenue of communication among the independent registered public accountants, the Manager's internal auditors, Fund Complex management, and the Board. The Audit Committee held four meetings during the last fiscal year. Executive Committee The Committee's primary purpose is to exercise certain powers of the Board of Directors when the Board is not in session. When the Board is not in session, the Committee may exercise all powers of the Board in the management of the business of the Fund Complex except the power to 1) authorize dividends or distributions on stock; 2) issue stock, except as permitted by law 3) recommend to the stockholders any action which requires stockholder approval; 4) amend the bylaws; or 5) approve any merger or share exchange which does not require stockholder approval. The Executive Committee held zero meetings during the last fiscal year. Nominating and Governance Committee The Committee's primary purpose is to oversee 1) the structure and efficiency of the Boards of Directors and the committees the Boards establish, and 2) the activities of the Fund Complex's Chief Compliance Officer. The Committee responsibilities include evaluating board membership and functions, committee membership and functions, insurance coverage, and legal and compliance matters. The nominating functions of the Nominating and Governance Committee include selecting and nominating all candidates who are not "interested persons" of the Fund Complex (as defined in the 1940 Act) for election to the Board. Generally, the committee requests director nominee suggestions from the committee members and management. In addition, the committee will consider director candidates recommended by shareholders of the Fund Complex. Recommendations should be submitted in writing to Principal Funds, Inc. at 680 8th Street, Des Moines, Iowa 50392. The committee has not established any specific minimum qualifications for nominees. When evaluating a person as a potential nominee to serve as an independent director, the committee will generally consider, among other factors: age; education; relevant business experience; geographical factors; whether the person is "independent" and otherwise qualified under applicable laws and regulations to serve as a director; and whether the person is willing to serve, and willing and able to commit the time necessary for attendance at meetings and the performance of the duties of an independent director. The committee also meets personally with the nominees and conducts a reference check. The final decision is based on a combination of factors, including the strengths and the experience an individual may bring to the Board. The Board does not use regularly the services of any professional search firms to identify or evaluate or assist in identifying or evaluating potential candidates or nominees.The Nominating and Governance Committee held four meetings during the last fiscal year. Operations Committee The Committee's primary purpose is to oversee the provision of administrative and distribution services to the Fund Complex, communications with the Fund Complex's shareholders, and review and oversight of the Fund Complex's operations. The Operations Committee held four meetings during the last fiscal year. Principal Funds, Inc. MANAGEMENT 37 www.principal.com The following tables set forth the aggregate dollar range of the equity securities of the mutual funds within the Fund Complex which were beneficially owned by the Directors as of December 31, 2008. The Fund Complex currently includes the separate series of the Fund and of Principal Variable Contracts Funds, Inc. For the purpose of these tables, beneficial ownership means a direct or indirect pecuniary interest. Only the Directors who are "interested persons" are eligible to participate in an employee benefit program which invests in Principal Funds, Inc. Directors who beneficially owned shares of the series of the Fund did so through variable life insurance and variable annuity contracts. Please note that exact dollar amounts of securities held are not listed. Rather, ownership is listed based on the following dollar ranges: Independent Directors (not Considered to be "Interested Persons") A $0 B $1 up to and including $10,000 C $10,001 up to and including $50,000 D $50,001 up to and including $100,000 E $100,001 or more Ballantine Blake Damos Gilbert Grimmett Hirsch Kimball Lukavsky Pavelich Bond & Mortgage Securities A A A D C A A A A Disciplined LargeCap Blend A A A B B A A A A Diversified International C A C C A A A A A Equity Income A A A B B A D A E Government & High Quality Bond A A A B C A A A A Income A A A A C A A A A Inflation Protection A A A A B A A A A International Emerging Markets C A A A A A A A A LargeCap Blend I A A A B B A A A A LargeCap Growth A A A D B A C A A LargeCap Value A A A C B A A A A LargeCap Value III C A A A A A A A A MidCap Blend A A C C B A A A A Money Market A C A B B A E D A Mortgage Securities A A A A D A A A A Preferred Securities A A A A A A E A A Principal LifeTime 2010 A A A A B A A A A Real Estate Securities C A A A A A D A A SAM Balanced Portfolio A E A A A A A A A SAM Conservative Growth A A C A A A A A A SAM Flexible Income Portfolio A A A A B E A A A SAM Strategic Growth Portfolio A D A A A A A A A Short-Term Bond A A A A B A A A A Short-Term Income A A A A C A A A A SmallCap Blend A A A A B A A A A West Coast Equity A E A A A A A A B Total Fund Complex D E C E E E E E E 38 MANAGEMENT Principal Funds, Inc. 1-800-222-5852 Directors Considered to be "Interested Persons" A $0 B $1 up to and including $10,000 C $10,001 up to and including $50,000 D $50,001 up to and including $100,000 E $100,001 or more Nora M. Ralph C. William Everett Eucher Papesh Disciplined LargeCap Blend A B A Diversified International A D A Equity Income A C A Government & High Quality Bond A C A LargeCap Blend I A C A LargeCap Blend II A E A LargeCap Growth A E A LargeCap Growth I A D A LargeCap Growth II A D A LargeCap S&P 500 Index A C A LargeCap Value III A B A MidCap Blend A C A Money Market A D A Tax-Exempt Bond A E A Principal Funds, Inc. (through participation in an Nora M. Ralph C. William employee benefit plan) Everett Eucher Papesh Diversified International D A A International Emerging Markets C A A LargeCap Value III E A A MidCap Blend D A A Money Market Fund A E A Total Fund Complex E E A Compensation. The Fund does not pay any remuneration to its Directors who are employed by the Manager or its affiliates or to its officers who are furnished to the Fund by the Manager and its affiliates pursuant to the Management Agreement. Each Director who is not an "interested person" received compensation for service as a member of the Boards of all investment companies sponsored by Principal Life based on a schedule that takes into account an annual retainer amount, the number of meetings attended, and expenses incurred. Director compensation and related expenses are allocated to each of the Funds based on the net assets of each relative to combined net assets of all of the investment companies sponsored by Principal Life. The following table provides information regarding the compensation received by the Independent Directors from the Fund and from the Fund Complex during the fiscal year ended October 31, 2008. On that date, there were 2 funds (with a total of 114 portfolios in the Fund Complex). The Fund does not provide retirement benefits to any of the Directors. Fund Director The Fund Complex Elizabeth Ballantine 93,162 106,170 Kristianne Blake 98,836 112,686 Craig Damos* 87,468 97,875 Richard W. Gilbert 107,504 122,717 Mark A. Grimmett 96,669 110,178 Fritz Hirsch 101,003 115,194 William C. Kimball 93,161 106,170 Barbara A. Lukavsky 98,836 112,686 Daniel Pavelich 96,669 110,178 * Not elected as a Director until March 10, 2008. Principal Funds, Inc. MANAGEMENT 39 www.principal.com 40 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Control Persons The following list identifies shareholders who own more than 25% of the voting securities of the Fund as of February 4, 2009. It is presumed that a person who owns more than 25% of the voting securities of a fund controls the fund. A control person could control the outcome of proposals presented to shareholders for approval. The list is represented in alphabetical order by fund. Jurisdiction Under Which Control Person is Organized Percent (when control Parent of Control of person is a Person (when control Fund Ownership Shareholder Name Shareholder Address company) person is a company) BOND & MORTGAGE 29.46 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING-H221 Maryland Principal Funds, Inc. SECURITIES DES MOINES IA 50392-0001 CALIFORNIA MUNICIPAL 80.29 NFS LLC FEBO Delaware FMR LLC. AUDREY AGEE TTEE OAKLAND CA 94610-4425 J & A AGEE SURVIVORS TRUST U/A 2/4/92 CORE PLUS BOND I 57.03 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK Delaware Delaware Charter FBO PRINCIPAL TRUST CO CITS Guarantee and DES MOINES IA 50309-2732 Trust GLOBAL DIVERSIFIED 46.79 LIFETIME STRATEGIC INCOME FUND ATTN MUTUAL FUND ACCOUNTING- H221 Maryland Principal Funds, Inc. INCOME DES MOINES IA 50392-0001 GLOBAL DIVERSIFIED 52.80 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 Maryland Principal Funds, Inc. INCOME DES MOINES IA 50392-0001 HIGH QUALITY INTER- 26.09 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK Delaware Delaware Charter TERM BOND FBO PRINCIPAL FINANCIAL GROUP Guarantee and QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 Trust HIGH QUALITY INTER- 34.37 PERSHING LLC P O BOX 2052 New York The Bank of New TERM BOND JERSEY CITY NJ 07303-2052 York Mellon HIGH YIELD I 29.76 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 INCOME 35.47 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 Maryland Principal Funds, Inc. DES MOINES IA 50392-0001 INFLATION 62.76 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK Iowa Principal Life PROTECTION FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 41 Jurisdiction Under Which Control Person is Organized Percent (when control Parent of Control of person is a Person (when control Fund Ownership Shareholder Name Shareholder Address company) person is a company) INTERNATIONAL 30.84 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life GROWTH FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 INTERNATIONAL I 57.04 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 INTERNATIONAL VALUE 27.76 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 Maryland Principal Funds, Inc. FUND I DES MOINES IA 50392-0001 INTERNATIONAL VALUE 30.04 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING-H221 Maryland Principal Funds, Inc. FUND I DES MOINES IA 50392-0001 LARGECAP BLEND I 25.71 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 Maryland Principal Funds, Inc. DES MOINES IA 50392-0001 LARGECAP BLEND II 56.64 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LARGECAP GROWTH I 45.27 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LARGECAP GROWTH II 35.19 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LARGECAP S&P 500 56.56 DELAWARE CHARTER GUARANTEE & PO BOX 990 Delaware Delaware Charter INDEX TRUST BUILD IT MGMT SVCS INDIV 401K MONUMENT CO 80132-0990 Guarantee and FBO RICHARD R SQUIRES Trust LARGECAP VALUE I 60.52 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LARGECAP VALUE II 97.19 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LARGECAP VALUE III 41.90 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LIFETIME 2010 27.95 DELAWARE CHARTER GUAR & TRUST CO PO BOX 569 Delaware Delaware Charter STAN BARTON IND 401K PLAN FBO STAN MERLIN OR 97532-0569 Guarantee and BARTON Trust 42 Jurisdiction Under Which Control Person is Organized Percent (when control Parent of Control of person is a Person (when control Fund Ownership Shareholder Name Shareholder Address company) person is a company) LIFETIME 2010 56.53 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LIFETIME 2015 44.07 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP -012-N11 Insurance Company OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME 2015 49.57 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK Delaware Delaware Charter FBO PRINCIPAL FINANCIAL GROUP Guarantee and QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 Trust LIFETIME 2020 28.38 DELAWARE CHARTER GUAR & TRUST CO 10 Delaware Delaware Charter CUST HOOK CRANE SERVICE INC MPP TUCSON AZ 85743-8601 Guarantee and FBO BILLY CARROLL SHOEMAKER 401(K) Trust LIFETIME 2020 56.47 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LIFETIME 2025 42.61 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP -012-N11 Insurance Company OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME 2025 47.66 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK Delaware Delaware Charter FBO PRINCIPAL FINANCIAL GROUP Guarantee and QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 Trust LIFETIME 2030 60.83 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LIFETIME 2035 39.84 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP -012-N11 Insurance Company OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME 2035 52.40 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK Delaware Delaware Charter FBO PRINCIPAL FINANCIAL GROUP Guarantee and QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 Trust LIFETIME 2040 64.32 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LIFETIME 2045 35.41 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP -012-N11 Insurance Company OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME 2045 60.78 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK Delaware Delaware Charter FBO PRINCIPAL FINANCIAL GROUP Guarantee and QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 Trust 43 Jurisdiction Under Which Control Person is Organized Percent (when control Parent of Control of person is a Person (when control Fund Ownership Shareholder Name Shareholder Address company) person is a company) LIFETIME 2050 25.47 DELAWARE CHARTER GUARANTEE & 74 Delaware Delaware Charter TRUST PALM DESERT CA 92260-3143 Guarantee and SUNRISE GOLF INC INDIV 401K PSP Trust FBO MARK A TANSEY LIFETIME 2050 67.10 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 LIFETIME 2055 30.07 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK Delaware Delaware Charter FBO PRINCIPAL FINANCIAL GROUP Guarantee and QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 Trust LIFETIME 2055 61.53 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP -012-N11 Insurance Company OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME STRATEGIC 58.56 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life INCOME FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 MIDCAP GROWTH 28.83 DELAWARE CHARTER GUARANTEE & 15 Delaware Delaware Charter TRUST KENOSHA WI 53142-8841 Guarantee and PAUL MANRING BUSINESS INDIV 401K Trust FBO PAUL H MANRING MIDCAP GROWTH II 93.39 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 MIDCAP GROWTH III 60.85 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 MIDCAP S&P 400 INDEX 71.65 PHILIP KEITH GOOD INDY 401K Delaware Delaware Charter 401(K) PLAN PHILIP KEITH GOOD TR BLOOMINGTON IL 61701-5317 Guarantee and Trust MIDCAP STOCK 26.18 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 Maryland Principal Funds, Inc. DES MOINES IA 50392-0001 MIDCAP STOCK 30.98 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 Maryland Principal Funds, Inc. DES MOINES IA 50392-0001 MIDCAP VALUE I 68.53 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company 44 Jurisdiction Under Which Control Person is Organized Percent (when control Parent of Control of person is a Person (when control Fund Ownership Shareholder Name Shareholder Address company) person is a company) MIDCAP VALUE II 54.91 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 MONEY MARKET 36.93 NFS LLC FEBO 1 Delaware FMR LLC. WAMU INVESTMENTS INC SAN DIEGO CA 92103-2319 IRA ROLLOVER FBO CYNTHIA E HIGHT MORTGAGE 40.61 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 Maryland Principal Funds, Inc. SECURITIES DES MOINES IA 50392-0001 SAM BALANCED PORT 31.33 NFS LLC FEBO Delaware FMR LLC. ARNOLD & MADELYN SCHREIDER TTEE CHESTNUT HILL MA 02467-1906 ARNOLD & MADELYN SCHREIDER IRREV INCOME TR, U/A 10/7/05 SAM FLEXIBLE INCOME 39.21 NFS LLC FEBO 5 Delaware FMR LLC. PORT MARVIN WELCH PORT ORCHARD WA 98367-9056 BERTHA WELCH SHORT-TERM BOND 35.28 PERSHING LLC P.O. BOX 2052 New York The Bank of New JERSEY CITY NJ 07303-2052 York Mellon SHORT-TERM INCOME 26.18 SAM FLEXIBLE INCOME PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 Maryland Principal Funds, Inc. DES MOINES IA 50392-0001 SHORT-TERM INCOME 29.26 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 Maryland Principal Funds, Inc. DES MOINES IA 50392-0001 SMALLCAP GROWTH I 33.08 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 SMALLCAP GROWTH II 83.73 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 SMALLCAP GROWTH III 37.76 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 SMALLCAP S&P 600 41.16 DELAWARE CHARTER GUARANTEE & 15 Delaware Delaware Charter INDEX TRUST KENOSHA WI 53142-8841 Guarantee and PAUL MANRING BUSINESS INDIV 401K Trust FBO PAUL H MANRING SMALLCAP VALUE I 64.57 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 Jurisdiction Under Which Control Person is Organized Percent (when control Parent of Control of person is a Person (when control Fund Ownership Shareholder Name Shareholder Address company) person is a company) SMALLCAP VALUE II 91.87 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 SMALLCAP VALUE III 79.76 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK Iowa Principal Life FBO PRINCIPAL FINANCIAL GROUP Insurance Company DES MOINES IA 50392-9992 TAX EXEMPT BOND 37.66 NFS LLC FEBO Delaware FMR LLC. PHILIP J HOWRIGAN SEATTLE WA 98102-6305 ULTRA SHORT BOND 34.33 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 Maryland Principal Funds, Inc. DES MOINES IA 50392-0001 ULTRA SHORT BOND 40.07 LIFETIME STRATEGIC INCOME FUND ATTN MUTUAL FUND ACCOUNTING- H221 Maryland Principal Funds, Inc. DES MOINES IA 50392-0001 WEST COAST EQUITY 34.85 NFS LLC FEBO Delaware FMR LLC. WAMU INVESTMENTS, INC. REDWOOD CITY CA 94063-3816 IRA SEPP FBO ROSA E DIAZ The Directors and Officers of the Fund, member companies of the Principal Financial Group, and certain other persons may purchase shares of the Funds without the payment of any sales charge. The sales charge is waived on these transactions because there are either no distribution costs or only minimal distribution costs associated with the transactions. For a description of the persons entitled to a waiver of sales charge in connection with their purchase of shares of the Funds, see the discussion of the waiver of sales charges under the caption "Choosing a Share Class" in the prospectus for the Class A, B, and C shares. The Principal LifeTime Funds, SAM Portfolios, or Principal Life Insurance Company will vote in the same proportion as shares of the Funds owned by other shareholders. Therefore, neither the Principal LifeTime Funds, SAM Portfolios nor Principal Life Insurance Company exercise voting discretion. The By-laws of the Fund sets the quorum requirement (a quorum must be present at a meeting of shareholders for business to be transacted). The By-laws of the Fund states that a quorum is "The presence in person or by proxy of one-third of the shares of each Fund outstanding at the close of business on the Record Date constitutes a quorum for a meeting of that Fund." Certain proposals presented to shareholders for approval require the vote of a "majority of the outstanding voting securities," which is a term defined in the 1940 Act to mean, with respect to a Fund, the affirmative vote of the lesser of 1) 67% or more of the voting securities of the Fund present at the meeting of that Fund, if the holders of more than 50% of the outstanding voting securities of the Fund are present in person or by proxy, or 2) more than 50% of the outstanding voting securities of the Fund (a "Majority of the Outstanding Voting Securities"). Certain proposals require for approval the affirmative vote of the holders of a plurality of the shares voted at the meeting and thus may be approved by vote of a Principal LifeTime Fund. Principal Holders of Securities The Fund is unaware of any persons who own beneficially more than 5% of the Fund's outstanding shares. The following list identifies the shareholders of record who own 5% or more of any class of the Fund's outstanding shares as of February 4, 2009. The list is presented in alphabetical order by fund. Percentage Fund/Class of Ownership Name of Owner Address of Owner BOND & MORTGAGE SECURITIES (C) 7.81 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 BOND & MORTGAGE SECURITIES (I) 9.82 LIFETIME STRATEGIC INCOME FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 BOND & MORTGAGE SECURITIES (I) 17.89 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 BOND & MORTGAGE SECURITIES (I) 21.35 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 BOND & MORTGAGE SECURITIES (I) 36.56 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 BOND & MORTGAGE SECURITIES (R1) 99.28 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 BOND & MORTGAGE SECURITIES (R2) 97.83 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 BOND & MORTGAGE SECURITIES (R3) 94.48 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 BOND & MORTGAGE SECURITIES (R4) 95.36 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 BOND & MORTGAGE SECURITIES (R5) 7.03 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 BOND & MORTGAGE SECURITIES (R5) 80.75 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 46 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner CORE PLUS BOND I (I) 8.75 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 CORE PLUS BOND I (I) 13.72 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 CORE PLUS BOND I (I) 55.69 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL TRUST CO CITS DES MOINES IA 50309-2732 CORE PLUS BOND I (R1) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 CORE PLUS BOND I (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 CORE PLUS BOND I (R3) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 CORE PLUS BOND I (R4) 12.30 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 CORE PLUS BOND I (R4) 20.59 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 CORE PLUS BOND I (R4) 67.09 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO CAPITAL CORP OF THE WEST 401 K PLAN DES MOINES IA 50309-2732 CORE PLUS BOND I (R5) 98.62 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 DISCIPLINED LARGECAP BLEND (I) 6.78 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 DISCIPLINED LARGECAP BLEND (I) 6.91 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 DISCIPLINED LARGECAP BLEND (I) 9.57 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 DISCIPLINED LARGECAP BLEND (I) 10.10 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 DISCIPLINED LARGECAP BLEND (I) 10.58 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 DISCIPLINED LARGECAP BLEND (I) 18.78 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 DISCIPLINED LARGECAP BLEND (I) 19.92 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 DISCIPLINED LARGECAP BLEND (R1) 35.67 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 DISCIPLINED LARGECAP BLEND (R1) 61.47 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 DISCIPLINED LARGECAP BLEND (R2) 98.86 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 DISCIPLINED LARGECAP BLEND (R3) 99.09 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 DISCIPLINED LARGECAP BLEND (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 DISCIPLINED LARGECAP BLEND (R5) 10.76 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO ASSOCIATED BANC-CORP DEFERRED 1 COMP PLAN WILMINGTON DE 19805-1265 DISCIPLINED LARGECAP BLEND (R5) 74.75 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 47 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner DIVERSIFIED INTERNATIONAL (I) 12.82 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 DIVERSIFIED INTERNATIONAL (I) 18.69 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 DIVERSIFIED INTERNATIONAL (I) 24.92 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 DIVERSIFIED INTERNATIONAL (I) 26.17 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 DIVERSIFIED INTERNATIONAL (R1) 98.66 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 DIVERSIFIED INTERNATIONAL (R2) 95.96 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 DIVERSIFIED INTERNATIONAL (R3) 95.42 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 DIVERSIFIED INTERNATIONAL (R4) 97.69 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 DIVERSIFIED INTERNATIONAL (R5) 92.56 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 DIVERSIFIED INTL (C) 8.47 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 BUILDING ONE, 2ND FLOOR JACKSONVILLE FL 32246-6484 EQUITY INCOME (C) 9.03 CITIGROUP GLOBAL MARKETS HOUSE ACCOUNT OWINGS MILLS MD 21117-5184 EQUITY INCOME (C) 15.52 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 EQUITY INCOME (I) 22.70 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 EQUITY INCOME (I) 34.81 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 EQUITY INCOME (I) 34.82 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 GLOBAL DIVERSIFIED INCOME (A) 17.07 PERSHING LLC P O BOX 2052 JERSEY CITY NJ 07303-2052 GLOBAL DIVERSIFIED INCOME (A) 31.32 PRINCIPAL MANAGEMENT CORPORATION ATTN: SUBSIDIARY ACCOUNT N002-E020 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 GLOBAL DIVERSIFIED INCOME (A) 39.54 JAKE S ANONSON 5 WDM IA 50266-2837 GLOBAL DIVERSIFIED INCOME (C) 100.00 PRINCIPAL MANAGEMENT CORPORATION ATTN: SUBSIDIARY ACCOUNT N002-E020 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 GLOBAL DIVERSIFIED INCOME (I) 46.97 LIFETIME STRATEGIC INCOME FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 GLOBAL DIVERSIFIED INCOME (I) 53.00 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 GLOBAL REAL ESTATE SECURITIES (A) 9.50 PERSHING LLC P O BOX 2052 JERSEY CITY NJ 07303-2052 GLOBAL REAL ESTATE SECURITIES (A) 11.11 PRINCIPAL LIFE INSURANCE CO CUST IRA OF JOSEPH O MANZI RUMSON NJ 07760-1024 GLOBAL REAL ESTATE SECURITIES (C) 6.13 JAMES R BROWN & SCOTT E VERCOE TTEES FRAZER PA 19355-1858 ENERGY TECH SYSTEMS INC MPP FBO SCOTT E VERCOE 48 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner GLOBAL REAL ESTATE SECURITIES (C) 6.13 JAMES R BROWN & SCOTT E VERCOE TTEES FRAZER PA 19355-1858 ENERGY TECH SYSTEMS INC MPP FBO JAMES R BROWN GLOBAL REAL ESTATE SECURITIES (C) 12.73 PERSHING LLC P O BOX 2052 JERSEY CITY NJ 07303-2052 GLOBAL REAL ESTATE SECURITIES (C) 13.75 PRINCIPAL LIFE INSURANCE CO CUST 3 IRA R/O PAUL J FARRELL SALEM OR 97302-9780 GOV & HIGH QUALITY BOND (I) 17.08 PERSHING LLC P O BOX 2052 JERSEY CITY NJ 07303-2052 GOV & HIGH QUALITY BOND (I) 78.14 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED FIA OMNIBUS DES MOINES IA 50309-2732 GOV & HQ BOND (C) 5.21 EDNA J & ARTHUR BROWNLEE III TTEES 4 BROWNLEE LIVING TRUST UA MAY 12 2006 OMAHA NE 68137-5049 GOV & HQ BOND (C) 24.79 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 GOVERNMENT & HIGH QUALITY BOND (R1) 98.54 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 GOVERNMENT & HIGH QUALITY BOND (R2) 5.16 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 GOVERNMENT & HIGH QUALITY BOND (R2) 94.83 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 GOVERNMENT & HIGH QUALITY BOND (R3) 5.46 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 GOVERNMENT & HIGH QUALITY BOND (R3) 89.46 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 GOVERNMENT & HIGH QUALITY BOND (R4) 7.07 CREDIT UNION WEST CORPORATION ATTN KAREN ROCH FBO CREDIT UNION WEST DB PLAN 5 GLENDALE AZ 85306-1810 GOVERNMENT & HIGH QUALITY BOND (R4) 91.79 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 GOVERNMENT & HIGH QUALITY BOND (R5) 5.03 BANKERS TRUST COMPANY ATTN: DEBBIE WILLIAMS FBO PARTNER RE SALARY DEF PLAN DES MOINES IA 50309-4110 GOVERNMENT & HIGH QUALITY BOND (R5) 76.64 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 HIGH QUALITY INTER-TERM BOND (R2) 98.04 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 HIGH QUALITY INTER-TERM BOND (R3) 83.89 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 HIGH QUALITY INTER-TERM BOND (R4) 36.65 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO CAPITAL CORP OF THE WEST 401 K PLAN DES MOINES IA 50309-2732 HIGH QUALITY INTER-TERM BOND (R4) 63.34 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 HIGH QUALITY INTER-TERM BOND (R5) 68.60 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 HIGH QUALITY INT-TERM BOND (R1) 5.87 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 HIGH QUALITY INT-TERM BOND (R1) 94.12 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 HIGH YIELD (A) 5.33 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 HIGH YIELD (A) 8.37 CHARLES SCHWAB & CO INC ATTN MUTUAL FUNDS SPECIAL CUSTODY A/C FOR THE BENEFIT OF CUSTOMERS SAN FRANCISCO CA 94104-4151 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 49 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner HIGH YIELD (A) 23.24 PRUDENTIAL INVESTMENT MANAGEMENT MAIL STOP NJ-11-05-20 SERVICE FOR THE BENEFIT OF MUTUAL FUND CLIENTS NEWARK NJ 07102 HIGH YIELD (B) 6.88 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 HIGH YIELD (C) 19.00 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 HIGH YIELD (I) 6.87 SAM CONS BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 HIGH YIELD (I) 10.21 SAM FLEXIBLE INCOME PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 HIGH YIELD (I) 11.72 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 HIGH YIELD (I) 12.93 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 HIGH YIELD (I) 26.87 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 HIGH YIELD I (I) 5.78 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 HIGH YIELD I (I) 11.98 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 HIGH YIELD I (I) 21.56 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 HIGH YIELD I (I) 21.92 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 HIGH YIELD I (I) 29.76 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 INCOME (C) 5.90 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 INCOME (I) 12.94 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INCOME (I) 14.78 SAM CONS BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INCOME (I) 22.15 SAM FLEXIBLE INCOME PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INCOME (I) 45.94 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 INFLATION PROTECTION (C) 5.96 ROBERT W BAIRD & CO INC A/C 3780-4528 MILWAUKEE WI 53202-5300 INFLATION PROTECTION (C) 6.05 PRINCIPAL LIFE INSURANCE CO CUST 3 IRA R/O CHERYL L ROWLAND SAND LAKE MI 49343-9510 INFLATION PROTECTION (C) 22.64 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 INFLATION PROTECTION (I) 15.45 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INFLATION PROTECTION (I) 17.26 LIFETIME STRATEGIC INCOME FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 INFLATION PROTECTION (I) 65.80 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 50 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner INFLATION PROTECTION (R1) 98.51 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 INFLATION PROTECTION (R2) 100.00 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 INFLATION PROTECTION (R3) 6.30 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO EXEC NQ EXCESS OF THERMOS 1 WILMINGTON DE 19805-1265 INFLATION PROTECTION (R3) 84.87 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 INFLATION PROTECTION (R4) 100.00 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 INFLATION PROTECTION (R5) 5.20 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 INFLATION PROTECTION (R5) 6.86 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO NQ DB OF AAA ARIZONA 1 WILMINGTON DE 19805-1265 INFLATION PROTECTION (R5) 22.31 WELLS FARGO TRUST COMPANY ATTN DEANNA SWERTZIC FBO WORLD INSURANCE CO EXECUTIVE 1 SERP PLAN OMAHA NE 68102-1316 INFLATION PROTECTION (R5) 64.56 BANKERS TRUST COMPANY (E826) ATTN DEBBIE WILLIAM FBO PARTNER RE RESTURATION - SALARY DEFERRED PLAN DES MOINES IA 50309-4110 INTERNATIONAL EMERGING MARKETS (I) 5.12 CHARLES SCHWAB & CO INC ATTN MUTUAL FUNDS SPECIAL CUSTODY A/C FOR THE BENEFIT OF CUSTOMERS SAN FRANCISCO CA 94104-4151 INTERNATIONAL EMERGING MARKETS (I) 7.94 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INTERNATIONAL EMERGING MARKETS (I) 9.89 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INTERNATIONAL EMERGING MARKETS (I) 10.09 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 INTERNATIONAL EMERGING MARKETS (I) 10.72 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 INTERNATIONAL EMERGING MARKETS (I) 15.61 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INTERNATIONAL EMERGING MARKETS (I) 16.18 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 INTERNATIONAL EMERGING MARKETS (R1) 97.90 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 INTERNATIONAL EMERGING MARKETS (R2) 99.42 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 INTERNATIONAL EMERGING MARKETS (R3) 87.20 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 INTERNATIONAL EMERGING MARKETS (R4) 96.53 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 INTERNATIONAL EMERGING MARKETS (R5) 84.99 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 INTERNATIONAL GRO (I) 6.64 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INTERNATIONAL GRO (I) 10.26 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 INTERNATIONAL GRO (I) 18.16 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 INTERNATIONAL GRO (I) 18.48 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 51 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner INTERNATIONAL GRO (I) 32.85 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 INTERNATIONAL GROWTH (R5) 85.70 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 INTERNATIONAL GROWTH (A) 5.12 CHARLES SCHWAB & CO INC ATTN MUTUAL FUNDS SPECIAL CUSTODY A/C FOR THE BENEFIT OF CUSTOMERS SAN FRANCISCO CA 94104-4151 INTERNATIONAL GROWTH (A) 6.26 PRINCIPAL LIFE INSURANCE CO CUST 5 IRA OF HAROLD D PRICE OVERLAND PARK KS 66209-2925 INTERNATIONAL GROWTH (C) 6.51 NFS LLC FEBO 31 NFS/FMTC ROLLOVER IRA PEPPER PIKE OH 44124-5174 FBO JORGE A GUZMAN INTERNATIONAL GROWTH (C) 9.87 PERSHING LLC P O BOX 2052 JERSEY CITY NJ 07303-2052 INTERNATIONAL GROWTH (C) 14.76 STEPHENS INC FBO 27645870 LITTLE ROCK AR 72201-4401 INTERNATIONAL GROWTH (R1) 94.83 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 INTERNATIONAL GROWTH (R2) 99.59 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 INTERNATIONAL GROWTH (R3) 91.73 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 INTERNATIONAL GROWTH (R4) 99.64 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 INTERNATIONAL I (I) 6.22 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 INTERNATIONAL I (I) 8.84 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 INTERNATIONAL I (I) 12.08 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 INTERNATIONAL I (I) 59.84 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 INTERNATIONAL I (R1) 99.04 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 INTERNATIONAL I (R2) 95.96 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 INTERNATIONAL I (R3) 92.53 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 INTERNATIONAL I (R4) 5.54 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 INTERNATIONAL I (R4) 91.34 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 INTERNATIONAL I (R5) 95.23 DELAWARE CHARTER GUARANTEE & TRUST FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50309-2732 INTERNATIONAL VALUE FUND I(I) 8.14 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INTERNATIONAL VALUE FUND I(I) 9.32 LIFETIME 2050 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 INTERNATIONAL VALUE FUND I(I) 17.58 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 INTERNATIONAL VALUE FUND I(I) 27.76 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 52 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner INTERNATIONAL VALUE FUND I(I) 30.04 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP BLEND I (C) 5.24 PRINCIPAL LIFE INSURANCE CO CUST 18 WETHERILL LN IRA MARK F OCONNOR CHESTER SPRGS PA 19425-2918 LARGECAP BLEND I (C) 5.59 PRINCIPAL LIFE INSURANCE CO CUST 6 IRA R/O FAYE HAGNER ORANGE CA 92867-2468 LARGECAP BLEND I (I) 7.09 LIFETIME 2050 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP BLEND I (I) 10.65 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP BLEND I (I) 16.43 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 LARGECAP BLEND I (I) 28.06 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 LARGECAP BLEND I (I) 30.90 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 LARGECAP BLEND I (R1) 99.86 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP BLEND I (R2) 96.41 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP BLEND I (R3) 83.61 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP BLEND I (R4) 6.69 WOODMONT COUNTRY CLUB ATTN KENNETH KINKA FBO EXEC 1 WOODMONT CC ROCKVILLE MD 20852-1409 LARGECAP BLEND I (R4) 93.05 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP BLEND I (R5) 26.41 WELLS FARGO TRUST COMPANY ATTN DEANNA SWERTZIC FBO WORLD INSURANCE CO EXECUTIVE 1 SERP PLANLAS ST ATTN DEANNA SWERTZ OMAHA NE 68102-1316 LARGECAP BLEND I (R5) 62.69 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP BLEND II (C) 8.60 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 LARGECAP BLEND II (I) 84.93 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LARGECAP BLEND II (R1) 99.88 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP BLEND II (R2) 99.80 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP BLEND II (R3) 98.62 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP BLEND II (R4) 96.17 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP BLEND II (R5) 94.57 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP GROWTH (C) 26.21 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 LARGECAP GROWTH (I) 6.48 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 53 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner LARGECAP GROWTH (I) 10.65 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 LARGECAP GROWTH (I) 10.82 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 LARGECAP GROWTH (I) 11.31 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP GROWTH (I) 17.83 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP GROWTH (I) 17.85 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 LARGECAP GROWTH (R1) 98.01 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP GROWTH (R2) 8.40 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP GROWTH (R2) 91.56 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP GROWTH (R3) 97.09 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP GROWTH (R4) 97.38 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP GROWTH (R5) 28.00 WACHOVIA BANK FBO VARIOUS 1 RETIREMENT PLANS CHARLOTTE NC 28288-0001 9888888 LARGECAP GROWTH (R5) 64.14 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP GROWTH I (I) 9.67 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 LARGECAP GROWTH I (I) 14.75 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 LARGECAP GROWTH I (I) 14.87 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 LARGECAP GROWTH I (I) 49.34 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LARGECAP GROWTH I (R1) 98.81 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP GROWTH I (R2) 98.93 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP GROWTH I (R3) 96.95 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP GROWTH I (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP GROWTH I (R5) 18.25 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 LARGECAP GROWTH I (R5) 75.58 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP GROWTH II (A) 9.03 NFS LLC FEBO 2 MACK FAMILY TR COSTA MESA CA 92626-3550 RONALD J MACK U/A 09/11/00 LARGECAP GROWTH II (C) 5.31 PRINCIPAL LIFE INSURANCE CO CUST 2 IRA R/O ELMER R PETERS BETTENDORF IA 52722-7554 54 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner LARGECAP GROWTH II (C) 6.88 ROBERT W BAIRD & CO INC A/C 8439-8262 MILWAUKEE WI 53202-5300 LARGECAP GROWTH II (C) 8.95 DONALD J BERNSTEIN TRANSFER ON DEATH BOYNTON BEACH FL 33426-5210 SUBJECT TO STA TOD RULES LARGECAP GROWTH II (C) 14.99 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 LARGECAP GROWTH II (I) 12.86 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP GROWTH II (I) 17.96 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP GROWTH II (I) 20.39 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 LARGECAP GROWTH II (I) 36.69 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LARGECAP GROWTH II (R1) 100.00 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP GROWTH II (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP GROWTH II (R3) 93.35 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP GROWTH II (R4) 97.20 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP GROWTH II (R5) 14.15 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 LARGECAP GROWTH II (R5) 84.09 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP S&P 500 INDEX (I) 10.20 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED FIA OMNIBUS DES MOINES IA 50309-2732 LARGECAP S&P 500 INDEX (I) 58.29 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP S&P 500 INDEX (R1) 98.01 DELAWARE CHARTER GUARANTEE & TRUST FBO PFG PRINCIPAL ADVANTAGE OMNIBUS DES MOINES IA 50309-2732 CLIENT 904 LARGECAP S&P 500 INDEX (R2) 95.58 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP S&P 500 INDEX (R3) 21.38 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO THE CHURCH OF GOD DES MOINES IA 50309-2732 LARGECAP S&P 500 INDEX (R3) 74.02 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP S&P 500 INDEX (R4) 95.66 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP S&P 500 INDEX (R5) 9.19 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO THE WESLEYAN PENSION FUND DES MOINES IA 50309-2732 LARGECAP S&P 500 INDEX (R5) 79.36 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE (I) 6.86 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP VALUE (I) 6.97 LIFETIME 2050 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 55 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner LARGECAP VALUE (I) 7.14 THE PRINCIPAL TRUST FOR POST- ATTN STEPHANIE HUFFMAN S-001-S60 RETIREMENT MEDICAL BENEFITS PRINCIPAL FINANCIAL GROUP 61022 DES MOINES IA 50392-0001 LARGECAP VALUE (I) 14.47 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 LARGECAP VALUE (I) 23.11 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 LARGECAP VALUE (I) 23.84 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 LARGECAP VALUE (R1) 9.46 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS NONQUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP VALUE (R1) 89.06 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP VALUE (R2) 95.18 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE (R3) 85.64 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE (R4) 17.03 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE (R4) 24.30 NATIONWIDE TRUST COMPANY FSB C/O IPO PORTFOLIO ACCOUNTING FBO PARTICIPATING RETIREMENT PLANS PO BOX 182029 COLUMBUS OH 43218-2029 LARGECAP VALUE (R4) 57.90 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE (R5) 89.69 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE I (I) 6.74 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 LARGECAP VALUE I (I) 10.63 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 LARGECAP VALUE I (I) 11.57 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 LARGECAP VALUE I (I) 61.84 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LARGECAP VALUE I (R1) 99.73 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP VALUE I (R2) 9.16 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE I (R2) 90.53 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP VALUE I (R3) 97.75 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP VALUE I (R4) 95.34 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP VALUE I (R5) 93.48 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LARGECAP VALUE II (I) 100.00 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LARGECAP VALUE II (R1) 100.00 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP VALUE II (R2) 100.00 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 56 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner LARGECAP VALUE II (R3) 95.49 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP VALUE II (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE II (R5) 99.71 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP VALUE III (C) 5.48 PRINCIPAL LIFE INSURANCE CO CUST BALMORAL CENTRE STE PH IRA R/O ARNOLD J SHIFMAN 32 ROYAL OAK MI 48073-6237 LARGECAP VALUE III (I) 6.01 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 LARGECAP VALUE III (I) 7.02 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP VALUE III (I) 7.07 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 LARGECAP VALUE III (I) 8.51 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 LARGECAP VALUE III (I) 10.08 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 LARGECAP VALUE III (I) 48.65 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LARGECAP VALUE III (R1) 98.07 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LARGECAP VALUE III (R2) 99.54 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE III (R3) 96.88 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE III (R4) 97.08 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LARGECAP VALUE III (R5) 95.26 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2010 (A) 5.26 WACHOVIA BANK FBO 1 VARIOUS RETIREMENT PLANS CHARLOTTE NC 28288-0001 9888888 LIFETIME 2010 (A) 27.06 BPPR AS TRUSTEE FBO POPULAR STREET BUILDING POPULAR INC PUERTO RICO SAVINGS AND INVESTMENT PLAN SAN JUAN PR 00917 LIFETIME 2010 (C) 6.94 PRINCIPAL LIFE INSURANCE CO CUST 30 WATERSIDE PLAZA IRA MARVIN J KANTROWITZ NEW YORK NY 10010-2622 LIFETIME 2010 (I) 8.26 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME 2010 (I) 90.96 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LIFETIME 2010 (R1) 99.53 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME 2010 (R2) 98.88 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2010 (R3) 95.67 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2010 (R4) 98.65 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2010 (R5) 93.74 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 57 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner LIFETIME 2015 (I) 14.98 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2015 (I) 83.09 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP -012-N11 OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME 2015 (R1) 99.41 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2015 (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2015 (R3) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2015 (R4) 99.78 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2015 (R5) 35.26 WACHOVIA BANK FBO 1 VARIOUS RETIREMENT PLANS CHARLOTTE NC 28288-0001 9888888 LIFETIME 2015 (R5) 61.79 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2020 (A) 17.74 BPPR AS TRUSTEE FBO POPULAR STREET BUILDING POPULAR INC PUERTO RICO SAVINGS AND INVESTMENT PLAN SAN JUAN PR 00917 LIFETIME 2020 (I) 12.28 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME 2020 (I) 86.87 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LIFETIME 2020 (R1) 98.91 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME 2020 (R2) 99.12 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2020 (R3) 96.17 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2020 (R4) 96.19 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2020 (R5) 93.67 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2025 (I) 15.42 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2025 (I) 82.80 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME 2025 (R1) 99.50 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2025 (R2) 99.21 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2025 (R3) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2025 (R4) 99.73 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2025 (R5) 45.96 WACHOVIA BANK FBO 1 VARIOUS RETIREMENT PLANS CHARLOTTE NC 28288-0001 9888888 LIFETIME 2025 (R5) 52.87 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 58 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner LIFETIME 2030 (I) 94.89 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LIFETIME 2030 (R1) 98.72 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME 2030 (R2) 99.20 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2030 (R3) 96.79 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2030 (R4) 97.06 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2030 (R5) 95.33 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2035 (I) 18.03 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2035 (I) 79.84 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP -012-N11 OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME 2035 (R1) 99.29 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2035 (R2) 99.84 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2035 (R3) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2035 (R4) 99.81 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2035 (R5) 44.91 WACHOVIA BANK FBO 1 VARIOUS RETIREMENT PLANS CHARLOTTE NC 28288-0001 9888888 LIFETIME 2035 (R5) 53.32 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2040 (I) 94.94 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LIFETIME 2040 (R1) 99.23 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME 2040 (R2) 98.87 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2040 (R3) 95.52 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2040 (R4) 96.62 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2040 (R5) 97.14 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2045 (I) 19.63 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2045 (I) 80.31 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP -012-N11 OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME 2045 (R1) 99.38 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2045 (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 59 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner LIFETIME 2045 (R3) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2045 (R4) 99.95 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2045 (R5) 34.82 WACHOVIA BANK FBO 1 VARIOUS RETIREMENT PLANS CHARLOTTE NC 28288-0001 9888888 LIFETIME 2045 (R5) 64.30 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2050 (A) 5.05 NFS LLC FEBO TERRI L FOREMAN TOD ET AL CORONA DL MAR CA 92625-3012 LIFETIME 2050 (A) 5.85 BPPR AS TRUSTEE FBO POPULAR STREET BUILDING POPULAR INC PUERTO RICO SAVINGS AND INVESTMENT PLAN SAN JUAN PR 00917 LIFETIME 2050 (B) 5.36 PRINCIPAL LIFE INS CO CUST IRA CAROL V NOLAN LAKE MARY FL 32746-3933 LIFETIME 2050 (C) 5.34 RONALD G GIDDENS & 8 SYBIL M GIDDENS JTWROS PLANO TX 75025-3987 LIFETIME 2050 (I) 12.50 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME 2050 (I) 87.37 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LIFETIME 2050 (R1) 97.31 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME 2050 (R2) 98.17 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2050 (R3) 96.70 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2050 (R4) 96.52 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2050 (R5) 97.74 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2055 (I) 7.78 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2055 (I) 92.21 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP -012-N11 OMNIBUS WRAPPED DES MOINES IA 50392-9992 LIFETIME 2055 (R1) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2055 (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2055 (R3) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2055 (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2055 (R5) 42.75 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME 2055 (R5) 57.24 WACHOVIA BANK FBO 1 VARIOUS RETIREMENT PLANS CHARLOTTE NC 28288-0001 9888888 LIFETIME STRATEGIC INC (A) 45.97 BPPR AS TRUSTEE FBO POPULAR STREET BUILDING POPULAR INC PUERTO RICO SAVINGS AND INVESTMENT PLAN SAN JUAN PR 00917 LIFETIME STRATEGIC INC (B) 5.31 PRINCIPAL LIFE INSURANCE CO CUST IRA R/O DELORES E BUHRMAN HOLDREGE NE 68949-2057 60 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner LIFETIME STRATEGIC INC (B) 5.70 PERSHING LLC P O BOX 2052 JERSEY CITY NJ 07303-2052 LIFETIME STRATEGIC INC (C) 18.56 PRINCIPAL LIFE INSURANCE CO CUST 2 IRA R/O RONALD R THOMAS LAS VEGAS NV 89134-7440 LIFETIME STRATEGIC INC (I) 7.46 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME STRATEGIC INC (I) 91.85 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 LIFETIME STRATEGIC INCOME (R1) 99.73 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 LIFETIME STRATEGIC INCOME (R2) 5.71 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME STRATEGIC INCOME (R2) 94.28 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME STRATEGIC INCOME (R3) 96.78 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME STRATEGIC INCOME (R4) 97.37 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 LIFETIME STRATEGIC INCOME (R5) 6.70 WACHOVIA BANK FBO 1 VARIOUS RETIREMENT PLANS CHARLOTTE NC 28288-0001 9888888 LIFETIME STRATEGIC INCOME (R5) 87.11 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP BLEND (I) 9.61 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP BLEND (I) 13.45 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED FIA OMNIBUS DES MOINES IA 50309-2732 MIDCAP BLEND (I) 63.88 THE FULTON COMPANY PO BOX 3215 C/O FULTON FINANCIAL ADVISORS LANCASTER PA 17604-3215 MIDCAP BLEND (R1) 99.28 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP BLEND (R2) 90.62 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP BLEND (R3) 5.07 PRINCIPAL TRUST COMPANY ATTN: SUSAN SAGGIONE FBO WINN MGT GROUP 2 1 PLAN WILMINGTON DE 19805-1265 MIDCAP BLEND (R3) 82.96 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP BLEND (R4) 97.50 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP BLEND (R5) 83.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP GROWTH (I) 7.40 MARIL & CO FBO VA 11 C/O M&I TRUST CO NA ATTN MF MILWAUKEE WI 53224-3638 MIDCAP GROWTH (I) 10.66 MITRA & CO FBO NJ 11# PPW04WM C/O M&I TRUST COMPANY NA MILWAUKEE WI 53224-3638 MIDCAP GROWTH (I) 13.99 WACHOVIA BANK, N.A. 1 OMNIBUS REIN/REIN CHARLOTTE NC 28288-0001 9999999954 NC-1151 MIDCAP GROWTH (I) 15.07 VALLEE & CO FBO VA 11 C/O M&I TRUST CO NA ATTN MF MILWAUKEE WI 53224-3638 MIDCAP GROWTH (I) 26.47 MITRA & CO FBO VA 11 C/O M&I TRUST CO NA ATTN MF MILWAUKEE WI 53224-3638 MIDCAP GROWTH (R1) 95.85 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 61 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner MIDCAP GROWTH (R2) 99.98 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP GROWTH (R3) 93.51 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 MIDCAP GROWTH (R4) 17.48 NFS LLC FEBO FIRST AMERICAN BANK WEST DUNDEE IL 60118-2019 MIDCAP GROWTH (R4) 82.39 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP GROWTH (R5) 95.60 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 MIDCAP GROWTH II (I) 99.95 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 MIDCAP GROWTH II (R1) 99.91 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP GROWTH II (R2) 6.39 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP GROWTH II (R2) 93.60 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP GROWTH II (R3) 97.99 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP GROWTH II (R4) 96.83 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP GROWTH II (R5) 5.36 PRINCIPAL TRUST COMPANY TTEE ATTN SUSAN SAGGIONE FBO JOHN WAGNER ASSOC EXEC NQ 1 WILMINGTON DE 19805 MIDCAP GROWTH II (R5) 84.02 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP GROWTH III (I) 8.07 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 MIDCAP GROWTH III (I) 8.65 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 MIDCAP GROWTH III (I) 71.55 PRINCIPAL LIFE INSURANCE CO ATTN RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 MIDCAP GROWTH III (R1) 99.80 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP GROWTH III (R2) 97.69 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP GROWTH III (R3) 97.64 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP GROWTH III (R4) 99.65 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP GROWTH III (R5) 90.04 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP S&P 400 INDEX (R5) 9.31 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO THE WESLEYAN PENSION FUND DES MOINES IA 50309-2732 MIDCAP S&P 400 INDEX (R5) 82.14 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP S&P 400 INDEX (I) 52.65 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP S&P 400 INDEX (R1) 95.86 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP S&P 400 INDEX (R2) 96.87 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 62 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner MIDCAP S&P 400 INDEX (R3) 90.75 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP S&P 400 INDEX (R4) 97.42 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP STOCK (A) 10.41 NATIONWIDE TRUST COMPANY PO BOX 182029 C/O IPO PORTFOLIO ACCOUNTING COLUMBUS OH 43218-2029 MIDCAP STOCK (C) 13.20 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 MIDCAP STOCK (I) 25.30 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 MIDCAP STOCK (I) 30.09 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 MIDCAP STOCK (I) 35.60 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 MIDCAP VALUE I (I) 7.89 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 MIDCAP VALUE I (I) 7.98 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 MIDCAP VALUE I (I) 72.92 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 MIDCAP VALUE I (R1) 99.73 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP VALUE I (R2) 97.43 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 MIDCAP VALUE I (R3) 95.06 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 MIDCAP VALUE I (R4) 99.02 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP VALUE I (R5) 18.32 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 MIDCAP VALUE I (R5) 76.69 DELAWARE CHARTER GUARANTEE & TRUSTATTN: RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 MIDCAP VALUE II (I) 81.78 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 MIDCAP VALUE II (R1) 7.87 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS NONQUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP VALUE II (R1) 92.12 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP VALUE II (R2) 99.70 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP VALUE II (R3) 93.70 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP VALUE II (R4) 95.76 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP VALUE II (R5) 22.33 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 MIDCAP VALUE II (R5) 67.81 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP VALUE III (I) 100.00 NATIONWIDE TRUST COMPANY PO BOX 182029 C/O IPO PORTFOLIO ACCOUNTING COLUMBUS OH 43218-2029 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 63 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner MIDCAP VALUE III (R1) 96.67 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MIDCAP VALUE III (R2) 9.48 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MIDCAP VALUE III (R2) 90.51 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 MIDCAP VALUE III (R3) 81.18 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 MIDCAP VALUE III (R4) 99.26 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 MIDCAP VALUE III (R5) 14.72 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 MIDCAP VALUE III (R5) 34.57 PRINCIPAL TRUST COMPANY CUST 1 FBO DEF COMP OF HDR INC IRA WILMINGTON DE 19805-1265 ACCT 6000183922 MIDCAP VALUE III (R5) 41.49 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 MONEY MARKET (A) 26.59 PERSHING LLC AS AGENT ATTN CASH MANAGMENT SERVICES FOR ITS CUSTOMERS 1 PERSHING PLZ JERSEY CITY NJ 07399-0001 MONEY MARKET (I) 10.23 COMPUTERSHARE INVESTOR SVCS LLC 2 N LA SALLE ST FL 3 CHICAGO IL 60602-4050 MONEY MARKET (I) 22.09 WAMU INVESTMENTS INC ATTN ACCOUNTING DEPARTMENT MISC W/O DISTRICT A 1 SEATTLE WA 98101 MONEY MARKET (I) 52.39 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MONEY MARKET (R1) 99.41 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 MONEY MARKET (R2) 97.10 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MONEY MARKET (R3) 81.24 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MONEY MARKET (R4) 6.65 CH HOLDINGS USA INC ATTN DAVID COLEMAN FBO DEF COMP OF CH HOLDINGS 10 SAINT LOUIS MO 63127-1022 MONEY MARKET (R4) 7.56 RUIZ FOOD PRODUCTS INC ATTN KATHY TOPETE FBO SUPP EMP PLAN OF RUIZ FOOD PO BOX 37 DINUBA CA 93618-0037 MONEY MARKET (R4) 12.53 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO HELMSLEY ENT SERP 1 WILMINGTON DE 19805-1265 MONEY MARKET (R4) 64.19 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MONEY MARKET (R5) 65.35 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 MONEY MARKET (S) 100.00 NATIONAL FINANCIAL SERVICES LLC 1 FOR THE EXCLUSIVE BENEFIT OF OUR ATTN: MUTUAL FUNDS DEPT 10TH FL CUSTOMERS JERSEY CITY NJ 07311 MORTGAGE SECURITIES (A) 5.31 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 MORTGAGE SECURITIES (C) 18.13 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 BUILDING ONE, 2ND FLOOR JACKSONVILLE FL 32246-6484 MORTGAGE SECURITIES (I) 15.32 SAM CONS BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 64 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner MORTGAGE SECURITIES (I) 16.28 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 MORTGAGE SECURITIES (I) 21.25 SAM FLEXIBLE INCOME PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 MORTGAGE SECURITIES (I) 47.04 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 MORTGAGE SECURITIES FUND (J) 5.89 PRINCIPAL LIFE INSURANCE CO CUST 5 IRA OF REX PINE ARLINGTON VA 22205-3138 MORTGAGE SECURITIES FUND (J) 5.97 PRINCIPAL LIFE INSURANCE CO CUST 1 IRA R/O ROBERT C ENTWISTLE BRICK NJ 08724-0900 MORTGAGE SECURITIES FUND (J) 6.44 PRINCIPAL LIFE INSURANCE CO CUST IRA R/O STEPHEN L MCGEE MARYVILLE TN 37804-5522 MORTGAGE SECURITIES FUND (J) 7.19 PRINCIPAL LIFE INS CO CUST DENVER CO 80204-3668 MORTGAGE SECURITIES FUND (J) 10.44 PRINCIPAL LIFE INSURANCE CO CUST 2 IRA OF ROBERT FOWLER ENGLEWOOD FL 34224-5417 MORTGAGE SECURITIES FUND (J) 10.48 PRINCIPAL LIFE INSURANCE CO CUST 4 IRA OF JOE A SIMS OWENS X RDS AL 35763-8736 PREFERRED SECURITIES (A) 6.51 CITIGROUP GLOBAL MARKETS HOUSE ACCOUNT OWINGS MILLS MD 21117-5184 PREFERRED SECURITIES (A) 8.93 PRUDENTIAL INVESTMENT MANAGEMENT ATTN: PRUCHOICE UNIT SERVICE FOR THE BENEFIT OF MUTUAL MAIL STOP NJ-11-05-20 FUND CLIENTS NEWARK NJ 07102 PREFERRED SECURITIES (A) 28.69 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 PREFERRED SECURITIES (C) 12.55 CITIGROUP GLOBAL MARKETS HOUSE ACCOUNT OWINGS MILLS MD 21117-5184 PREFERRED SECURITIES (C) 51.92 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 PREFERRED SECURITIES (I) 5.47 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 PREFERRED SECURITIES (I) 6.71 LPL FINANCIAL ATTN MUTUAL FUND OPERATIONS FBO CUSTOMER ACCOUNTS PO BOX 509046 SAN DIEGO CA 92150-9046 PREFERRED SECURITIES (I) 8.82 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 PREFERRED SECURITIES (I) 12.00 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 PREFERRED SECURITIES (I) 12.02 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 PREFERRED SECURITIES (I) 13.19 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 PREFERRED SECURITIES (I) 18.18 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 PREFERRED SECURITIES (R1) 99.69 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 PREFERRED SECURITIES (R2) 9.95 IRWIN HOLDINGS COMPANY AND ATTN: MARITA SWANSON AFFILIATES 1 FBO SUPPLEMENTAL EXEC RET. PLAN OF LONG BEACH CA 90810-1455 IRWIN HOLDINGS COMPANY AND AFFILIATES PREFERRED SECURITIES (R2) 87.45 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 PREFERRED SECURITIES (R3) 97.48 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 65 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner PREFERRED SECURITIES (R4) 95.74 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 PREFERRED SECURITIES (R5) 20.65 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO NQ DB OF AAA ARIZONA 1 WILMINGTON DE 19805-1265 PREFERRED SECURITIES (R5) 26.55 WELLS FARGO TRUST COMPANY ATTN DEANNA SWERTZIC FBO WORLD INSURANCE CO EXECUTIVE 1 SERP PLAN OMAHA NE 68102-1316 PREFERRED SECURITIES (R5) 48.29 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 REAL ESTATE SECURITIES (C) 9.52 PRINCIPAL LIFE INSURANCE CO CUST RR 2 BOX 168 IRA R/O ROBERT A COGBURN CHEYENNE OK 73628-9652 REAL ESTATE SECURITIES (I) 5.20 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 REAL ESTATE SECURITIES (I) 5.82 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 REAL ESTATE SECURITIES (I) 7.88 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 REAL ESTATE SECURITIES (I) 7.94 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 REAL ESTATE SECURITIES (I) 8.97 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 REAL ESTATE SECURITIES (I) 14.85 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 REAL ESTATE SECURITIES (I) 17.28 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 REAL ESTATE SECURITIES (I) 17.33 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 REAL ESTATE SECURITIES (R1) 95.84 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 REAL ESTATE SECURITIES (R2) 99.29 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 REAL ESTATE SECURITIES (R3) 18.25 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO THE CHURCH OF GOD DES MOINES IA 50309-2732 REAL ESTATE SECURITIES (R3) 76.68 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 REAL ESTATE SECURITIES (R4) 94.82 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 REAL ESTATE SECURITIES (R5) 7.36 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO THE WESLEYAN PENSION FUND DES MOINES IA 50309-2732 REAL ESTATE SECURITIES (R5) 81.88 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM BALANCED PORT (I) 5.44 LPL FINANCIAL ATTN MUTUAL FUND OPERATIONS FBO CUSTOMER ACCOUNTS PO BOX 509046 SAN DIEGO CA 92150-9046 SAM BALANCED PORT (I) 89.86 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP -008-E20 OMNIBUS DES MOINES IA 50392-9992 SAM BALANCED PORT (R1) 98.22 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM BALANCED PORT (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 66 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner SAM BALANCED PORT (R3) 98.87 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM BALANCED PORT (R4) 17.80 NATURES SUNSHINE PRODUCTS INC ATTN DANIEL GESLISON FBO SUPP ELECTIVE DEF OF NATURES 75 E 1700 S SUNSHINE PROVO UT 84606-7378 SAM BALANCED PORT (R4) 77.88 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM BALANCED PORT (R5) 97.27 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERV BALANCED (I) 18.00 PERSHING LLC P O BOX 2052 JERSEY CITY NJ 07303-2052 SAM CONSERV BALANCED (I) 18.56 PERSHING LLC P O BOX 2052 JERSEY CITY NJ 07303-2052 SAM CONSERV BALANCED (I) 55.93 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP -008-E20 OMNIBUS WRAPPED DES MOINES IA 50392-9992 SAM CONSERV GRO PORT (I) 96.84 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP -008-E20 OMNIBUS WRAPPED DES MOINES IA 50392-9992 SAM CONSERVATIVE BALANCED PORT (R1) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERVATIVE BALANCED PORT (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERVATIVE BALANCED PORT (R3) 7.45 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO EXEC DEF COMP OF CATLIN INC 1 WILMINGTON DE 19805-1265 SAM CONSERVATIVE BALANCED PORT (R3) 91.60 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERVATIVE BALANCED PORT (R4) 21.64 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERVATIVE BALANCED PORT (R4) 73.80 BANK OF IRELAND US GROUP ATTN DIANE MORRISON FBO LT INCENTIVE PLAN OF BANK OF #15 IRELAND AMHERST NH 03031 SAM CONSERVATIVE BALANCED PORT (R5) 5.20 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO SAN ANTONIO FED CU SECOND SERP 1 WILMINGTON DE 19805-1265 SAM CONSERVATIVE BALANCED PORT (R5) 93.36 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERVATIVE GROWTH PORT (R1) 93.26 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERVATIVE GROWTH PORT (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERVATIVE GROWTH PORT (R3) 98.84 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERVATIVE GROWTH PORT (R4) 98.54 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM CONSERVATIVE GROWTH PORT (R5) 99.47 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM FLEX INC PORT (I) 93.06 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP -008-E20 OMNIBUS WRAPPED DES MOINES IA 50392-9992 SAM FLEXIBLE INCOME PORT (R1) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM FLEXIBLE INCOME PORT (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 67 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner SAM FLEXIBLE INCOME PORT (R3) 97.13 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM FLEXIBLE INCOME PORT (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM FLEXIBLE INCOME PORT (R5) 8.80 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO SAN ANTONIO FED CU SECOND SERP 1 WILMINGTON DE 19805-1265 SAM FLEXIBLE INCOME PORT (R5) 87.06 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM STRAT GRO PORT (I) 97.79 PRINCIPAL LIFE INSURANCE CO CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP -008-E20 OMNIBUS WRAPPED DES MOINES IA 50392-9992 SAM STRATEGIC GROWTH PORT (R1) 98.24 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM STRATEGIC GROWTH PORT (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM STRATEGIC GROWTH PORT (R3) 96.94 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM STRATEGIC GROWTH PORT (R4) 96.63 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SAM STRATEGIC GROWTH PORT (R5) 97.45 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SHORT-TERM BOND (A) 5.31 THE PRINCIPAL TRUST FOR IND ATTN STEPHANIE HUFFMAN S-001-S60 FIELD DISABILTY 61011 DES MOINES IA 50392-0001 SHORT-TERM BOND (A) 6.49 THE PRINCIPAL TRUST FOR ATTN STEPHANIE HUFFMAN S-001-S60 DISABILITY BENEFITS 61008 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SHORT-TERM BOND (C) 12.89 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 SHORT-TERM BOND (R1) 99.79 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SHORT-TERM BOND (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SHORT-TERM BOND (R3) 13.84 IMTRUST BANK NA TTEE ATTN JOHN GORFF FBO WHITLOCK PKG CORP EXEC NQ 5 EXCESS TULSA OK 74135 SHORT-TERM BOND (R3) 66.41 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SHORT-TERM BOND (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SHORT-TERM BOND (R5) 11.82 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO GEISINGER SYS SVC SEVERANCE 1 PLAN WILMINGTON DE 19805-1265 SHORT-TERM BOND (R5) 67.30 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SHORT-TERM INCOME (C) 15.52 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 SHORT-TERM INCOME (I) 5.69 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SHORT-TERM INCOME (I) 16.41 SAM CONS BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SHORT-TERM INCOME (I) 31.64 SAM FLEXIBLE INCOME PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 68 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner SHORT-TERM INCOME (I) 35.36 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 SMALLCAP BLEND (C) 6.31 PRINCIPAL LIFE INSURANCE CO CUST IRA OF GARY D STROUP DENVER CO 80221-3561 SMALLCAP BLEND (I) 6.93 PRINCIPAL TRUST FOR LIFE INS ATTN STEPHANIE HUFFMAN S-001-S60 BENEFITS FOR EE'S 61006 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP BLEND (I) 10.67 PRINCIPAL TRUST FOR HEALTH ATTN STEPHANIE HUFFMAN S-001-S60 BENEFITS FOR IND FIELD 61009 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP BLEND (I) 12.34 THE PRINCIPAL TRUST FOR POST- ATTN STEPHANIE HUFFMAN S-001-S60 RETIREMENT MEDICAL BENEFITS 61022 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP BLEND (I) 63.49 THE PRINCIPAL TRUST FOR POST- ATTN STEPHANIE HUFFMAN S-001-S60 RETIREMENT MEDICAL BENEFITS 61021 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP BLEND (R1) 100.00 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP BLEND (R2) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP BLEND (R3) 12.63 BUFFALO WILD WINGS INC ATTN: LORI JENKINS FBO BUFFALO WILD WINGS MGMT DC PLAN 5; STE 1600 MINNEAPOLIS MN 55416-1237 SMALLCAP BLEND (R3) 77.84 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP BLEND (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP BLEND (R5) 5.72 BANKERS TRUST COMPANY ATTN: DEBBIE WILLIAMS FBO NQ PLAN OF BBC WORLDWIDE DES MOINES IA 50309-4110 SMALLCAP BLEND (R5) 5.90 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO EXEC 457B OF LAKE REG HEALTH SYS 1 WILMINGTON DE 19805-1265 SMALLCAP BLEND (R5) 6.60 BANKERS TRUST COMPANY ATTN: DEBBIE WILLIAMS FBONQ EXCESS PLAN OF DENKOR DES MOINES IA 50309-4110 SMALLCAP BLEND (R5) 6.74 BROOKFIELD ENGINEERING LAB INC ATTN: JAMES KAUFFMAN FBO NQ EXCESS OF BROOKFIELD LAB 11 COMMERCE BLVD MIDDLEBORO MA 02346-1031 SMALLCAP BLEND (R5) 10.82 PRINCIPAL TRUST COMPANY ATTN: SUSAN SAGGIONE FBO EXEC NQ EXCESS OF KELLER 1 FOUNDATION WILMINGTON DE 19805-1265 SMALLCAP BLEND (R5) 47.68 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP GROWTH (C) 5.58 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 SMALLCAP GROWTH (I) 22.62 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SMALLCAP GROWTH (I) 30.04 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SMALLCAP GROWTH (I) 31.95 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 SMALLCAP GROWTH (R1) 96.48 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP GROWTH (R2) 100.00 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 69 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner SMALLCAP GROWTH (R3) 96.91 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP GROWTH (R5) 98.17 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP GROWTH I (R5) 96.75 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH I (I) 7.75 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 SMALLCAP GROWTH I (I) 8.00 LIFETIME 2050 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SMALLCAP GROWTH I (I) 15.63 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 SMALLCAP GROWTH I (I) 24.84 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 SMALLCAP GROWTH I (I) 38.14 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 SMALLCAP GROWTH I (R1) 5.94 WILMINGTON TRUST COMPANY CUST FBO C/O MUTUAL FUNDS EPLAN GROUP TRUST PO BOX 8971 A/C 061859-001 1 WILMINGTON DE 19899-8971 SMALLCAP GROWTH I (R1) 94.05 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP GROWTH I (R2) 98.87 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH I (R3) 92.70 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH I (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH II (C) 5.26 PRINCIPAL LIFE INSURANCE CO CUST 3 IRA R/O PAUL J FARRELL SALEM OR 97302-9780 SMALLCAP GROWTH II (C) 6.76 PRINCIPAL LIFE INSURANCE CO CUST IRA R/O MICHAEL D TREINEN DES MOINES IA 50312-2205 SMALLCAP GROWTH II (C) 8.11 PRINCIPAL LIFE INSURANCE CO CUST IRA R/O CYNTHIA R CONDON SALEM OR 97304-3639 SMALLCAP GROWTH II (I) 99.75 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 SMALLCAP GROWTH II (R1) 95.21 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP GROWTH II (R2) 6.05 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH II (R2) 93.94 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH II (R3) 91.75 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH II (R4) 96.02 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH II (R5) 96.71 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP GROWTH III (I) 5.52 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SMALLCAP GROWTH III (I) 9.60 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 70 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner SMALLCAP GROWTH III (I) 17.24 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 SMALLCAP GROWTH III (I) 22.56 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 SMALLCAP GROWTH III (I) 38.38 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 SMALLCAP GROWTH III (R1) 99.87 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP GROWTH III (R2) 99.04 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP GROWTH III (R3) 95.09 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP GROWTH III (R4) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP GROWTH III (R5) 5.44 CAMPUS USA CREDIT UNION ATTN JILL HARPER FBO 457F OF CAMPUS CREDIT UNION PO BOX 147029 GAINESVILLE FL 32614-7029 SMALLCAP GROWTH III (R5) 6.43 NATIONAL FIRE SPRINKLER ASSOC INC 40 JON BARRETT RD CUST FBO PATTERSON NY 12563-2164 IRA ACCT 6000176556 SMALLCAP GROWTH III (R5) 79.26 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP S&P 600 INDEX (I) 8.21 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SMALLCAP S&P 600 INDEX (I) 9.52 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP S&P 600 INDEX (I) 11.19 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 SMALLCAP S&P 600 INDEX (I) 17.64 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 SMALLCAP S&P 600 INDEX (I) 31.45 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 SMALLCAP S&P 600 INDEX (R1) 98.21 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP S&P 600 INDEX (R2) 96.84 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP S&P 600 INDEX (R3) 93.76 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP S&P 600 INDEX (R4) 95.30 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP S&P 600 INDEX (R5) 92.10 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE (B) 5.03 PRINCIPAL LIFE INSURANCE CO CUST 29 BUCYRUS DR IRA OF NORMAN G TELAAK BUFFALO NY 14228-1944 SMALLCAP VALUE (B) 5.30 SISTER MARY FRANCIS & OUR LADY OF SORROWS INC SISTER MAUREEN THERESA TTEES 2 FRANCISCAN MISSIONARY SISTERS OF SOQUEL CA 95073-9719 SMALLCAP VALUE (C) 11.73 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 SMALLCAP VALUE (I) 7.17 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 71 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner SMALLCAP VALUE (I) 10.81 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 SMALLCAP VALUE (I) 12.41 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SMALLCAP VALUE (I) 15.45 LIFETIME 2020 FUND ATTN MUTUAL FUND ACCOUNTING H-221 DES MOINES IA 50392-0001 SMALLCAP VALUE (I) 16.77 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SMALLCAP VALUE (I) 17.52 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 SMALLCAP VALUE (R1) 96.60 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP VALUE (R2) 99.70 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE (R3) 96.89 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE (R4) 99.85 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE (R5) 5.35 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 SMALLCAP VALUE (R5) 83.52 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE I (I) 6.64 LIFETIME 2040 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50309-2732 SMALLCAP VALUE I (I) 10.21 LIFETIME 2030 FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 SMALLCAP VALUE I (I) 74.20 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 SMALLCAP VALUE I (R1) 99.40 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP VALUE I (R2) 99.99 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE I (R3) 94.87 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE I (R4) 96.89 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE I (R5) 5.12 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP NON - QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE I (R5) 8.23 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 SMALLCAP VALUE I (R5) 82.33 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 SMALLCAP VALUE II (I) 98.94 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 SMALLCAP VALUE II (R1) 99.99 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP VALUE II (R2) 99.76 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 72 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES Principal Funds, Inc. 1-800-222-5852 Percentage Fund/Class of Ownership Name of Owner Address of Owner SMALLCAP VALUE II (R3) 98.81 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP VALUE II (R4) 98.21 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP VALUE II (R5) 35.81 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 SMALLCAP VALUE II (R5) 57.99 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP VALUE III (I) 97.80 PRINCIPAL LIFE INSURANCE CO ATTN: RIS NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-9992 SMALLCAP VALUE III (R1) 99.87 DELAWARE CHARTER GUARANTEE & TRUST FBO VARIOUS QUALIFIED PLANS DES MOINES IA 50309-2732 SMALLCAP VALUE III (R2) 14.50 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS NONQUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP VALUE III (R2) 85.49 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP VALUE III (R3) 96.23 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP VALUE III (R4) 100.00 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SMALLCAP VALUE III (R5) 23.84 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO MEDICAL SERVICES OF NORTHWEST ARKANSAS DES MOINES IA 50309-2732 SMALLCAP VALUE III (R5) 73.02 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 TAX EXEMPT BOND (C) 6.10 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 TAX EXEMPT BOND (C) 8.15 LPL FINANCIAL SERVICES 9 A/C 1089-6851 SAN DIEGO CA 92121-1968 ULTRA SHORT BOND (A) 5.82 PERSHING LLC P O BOX 2052 JERSEY CITY NJ 07303-2052 ULTRA SHORT BOND (A) 13.34 WELLS FARGO INVESTMENTS LLC A/C 3943-2331 MINNEAPOLIS MN 55402-2323 ULTRA SHORT BOND (C) 5.18 PRINCIPAL LIFE INSURANCE CO CUST 5 IRA R/O BARBARA BORUCH FT LAUDERDALE FL 33334-5012 ULTRA SHORT BOND (C) 8.52 NFS LLC FEBO U/A 4/25/80 LOUISE J DOHERTY TTEE 3 CHAMPIONSHIP DR DOHERTY FAMILY TRUST B AUSTIN TX 78738-1471 ULTRA SHORT BOND (C) 15.41 MLPF&S FOR THE SOLE ATTN FUND ADMINISTRATION BENEFIT OF ITS CUSTOMERS 4 JACKSONVILLE FL 32246-6484 ULTRA SHORT BOND (I) 43.65 LIFETIME 2010 FUND ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 ULTRA SHORT BOND (I) 50.95 LIFETIME STRATEGIC INCOME FUND ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 ULTRA SHORT BOND (R1) 100.00 DCGT AS TTEE AND/OR CUST ATTN NPIO TRADE DESK FBO PRINCIPAL FINANCIAL GROUP QUALIFIED PRIN ADVTG OMNIBUS DES MOINES IA 50309-2732 ULTRA SHORT BOND (R2) 99.69 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 ULTRA SHORT BOND (R3) 18.01 PRINCIPAL TRUST COMPANY ATTN SUSAN SAGGIONE FBO EXEC DEF COMP OF CATLIN INC 1 WILMINGTON DE 19805-1265 ULTRA SHORT BOND (R3) 80.90 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 Principal Funds, Inc. CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 73 www.principal.com Percentage Fund/Class of Ownership Name of Owner Address of Owner ULTRA SHORT BOND (R5) 96.11 DELAWARE CHARTER GUARANTEE & TRUSTATTN RIS NPIO TRADE DESK FBO VARIOUS QUALIFIED PLANS FBO PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 WEST COAST EQUITY (C) 11.80 CITIGROUP GLOBAL MARKETS HOUSE ACCOUNT OWINGS MILLS MD 21117-5184 WEST COAST EQUITY (I) 25.05 SAM STRATEGIC GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 WEST COAST EQUITY (I) 32.96 SAM BALANCED PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING -H221 DES MOINES IA 50392-0001 WEST COAST EQUITY (I) 35.58 SAM CONS GROWTH PORTFOLIO PIF ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 Management Ownership As of February 4, 2009, the Officers and Directors of the Fund as a group owned less than 1% of the outstanding shares of any Class of any of the Funds. INVESTMENT ADVISORY AND OTHER SERVICES Investment Advisors The Manager of the Fund is Principal Management Corporation ("Principal"), a wholly owned subsidiary of Principal Financial Services, Inc. Principal is an affiliate of Principal Life. The address of Principal is the Principal Financial Group, Des Moines, Iowa 50392. Principal was organized on January 10, 1969, and since that time has managed various mutual funds sponsored by Principal Life. On or about July 1, 2009, Principal will provide investment advisory services with respect to 10-40% of the assets of the following Funds: International Fund I, International Value Fund I, LargeCap Blend Fund I, LargeCap Blend Fund II, LargeCap Growth Fund I, LargeCap Growth Fund II, LargeCap Value Fund I, LargeCap Value Fund III, MidCap Growth Fund III, MidCap Value Fund I, SmallCap Growth Fund I, SmallCap Growth Fund II, SmallCap Value Fund I, and SmallCap Value Fund II. Principal also provides a substantial part of the investment advisory services to each of the Principal LifeTime Funds directly, while engaging a Sub-Advisor to provide asset allocation services to those Funds. Principal implemented a cash management program in the following Funds: LargeCap Value III, LargeCap Growth II, MidCap Growth III, MidCap Value I, MidCap Value II, SmallCap Growth II, SmallCap Value I, and SmallCap Value III. Principal will invest the cash, which comprises a very small portion of the funds portfolios, in money market investments and in stock index futures contracts based on the Funds market cap to gain exposure to the market. Principal has executed agreements with various Sub-Advisors. Under those Sub-Advisory agreements, the Sub-Advisor agrees to assume the obligations of Principal to provide investment advisory services for a specific Fund. For these services, each Sub-Advisor is paid a fee by Principal. Sub-Advisor: AllianceBernstein L.P. ("AllianceBernstein") provides investment advisory services. AXA, AXA Financial, Inc., AXA Equitable Life Insurance Company ("AXA Equitable"), and certain subsidiaries of AXA Equitable directly and indirectly represent a controlling economic interest in AllianceBernstein. AllianceBernstein is located at 1345 Avenue of the Americas, New York, NY 10105. Fund(s): SmallCap Growth I and a portion of the assets of LargeCap Value III 74 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 Sub-Advisor: American Century Investment Management, Inc. ("American Century") provides investment advisory services and was founded in 1958. American Century Investment Management is a direct, wholly- owned subsidiary of American Century Companies, Inc. Its office is located in the American Century Tower at 4500 Main Street, Kansas City, MO 64111. Fund(s): Sub-Advisor: LargeCap Growth II and LargeCap Value II AXA Rosenberg Investment Management LLC (AXA Rosenberg) provides investment advisory services to a number of institutional investors. AXA Rosenberg is wholly-owned by AXA Rosenberg Group LLC. AXA Rosenberg's address is 4 Orinda Way, Building E, Orinda, CA 94563. Fund(s): Sub-Advisor: a portion of the assets of International Value I Barrow, Hanley, Mewhinney & Strauss ("BHMS") is an investment advisory firm that was founded in 1979. It is registered as an investment adviser under the Investment Advisers Act of 1940. BHMS manages investments for institutional investors. It is a wholly owned subsidiary of Old Mutual Asset Managers (US) LLC, which is a wholly owned subsidiary of Old Mutual plc. BHMS's address is 2200 Ross Avenue, 31st Floor, Dallas, Texas 75201. Fund(s): Sub-Advisor: a portion of the assets of MidCap Value III BlackRock Financial Management, Inc., ("BFM"), 40 East 52nd Street, New York, New York 10022, is a wholly-owned subsidiary of BlackRock, Inc., a public company, and is registered as an investment adviser under the Advisers Act. Fund(s): Sub-Advisor: Inflation Protection Causeway Capital Management LLC ("Causeway") provides investment advisory services to institutional clients and funds. Causeway is owned by Sarah Ketterer, Harry Hartford, Evercore Investments L.L.C., and other Causeway employees. Causeway's address is 11111 Santa Monica Boulevard, Suite 1500, Los Angeles, CA 90025. Fund(s): Sub-Advisor: a portion of the assets of International Value I Columbus Circle Investors ("CCI") is an affiliate of PGI and a member of the Principal Financial Group. CCI provides investment advisory services and was founded in 1975. Its address is Metro Center, One Station Place, Stamford, CT 06902. Fund(s): Sub-Advisor: LargeCap Growth, MidCap Growth, and a portion of the assets of SmallCap Growth III Dimensional Fund Advisors Inc. ("Dimensional"), located at 1299 Ocean Avenue, Santa Monica, CA 90401, is a registered investment advisor. Dimensional is controlled by Dimensional Holdings Inc. and Dimensional Holdings LLC. Fund(s): a portion of the assets of SmallCap Value II Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 75 www.principal.com Sub-Advisor: Edge Asset Management, Inc. ("Edge") is an affiliate of Principal and a member of the Principal Financial Group. Edge has been in the business of investment management since 1944. Its address is 601 Union Street, Suite 2200, Seattle, WA 98101-1377. Fund(s): Equity Income, High Yield, Income, MidCap Stock, Mortgage Securities, Short-Term Income, SAM Balanced Portfolio, SAM Conservative Balanced Portfolio, SAM Conservative Growth Portfolio, SAM Flexible Income Portfolio, SAM Strategic Growth Portfolio and West Coast Equity Sub-Advisor: Emerald Advisers, Inc. ("Emerald") is a wholly owned subsidiary of Emerald Asset Management. Emerald provides professional investment advisory services to institutional investors and the general public. Emerald's offices are located at 1703 Oregon Pike Road, Suite 101, Lancaster, PA 17601. Fund(s): Sub-Advisor: a portion of the assets of SmallCap Growth II Essex Investment Management Company, LLC ("Essex") is a Boston-based management firm which specializes in growth equity investments. Essex manages portfolios for corporations, endowments, foundations, municipalities, public funds, Taft-Hartley accounts, and private clients. Essex offers a range of growth equity strategies and employs proprietary fundamental research combined with active portfolio management. Essex Investment Management is majority owned by Affiliated Managers Group, Inc., a publically reporting diversified asset management company. Its address is 125 High Street, 29th Floor, Boston, MA 02110. Fund(s): Sub-Advisor: a portion of the assets of SmallCap Growth II Goldman Sachs Asset Management, L.P. ("GSAM") has been registered as an investment adviser with the SEC since 1990 and is an affiliate of Goldman, Sachs & Co. GSAM's principal office is located at 32 Old Slip, New York, NY 10005. Fund(s): Sub-Advisor: LargeCap Blend I and a portion of the assets of MidCap Value I Jacobs Levy Equity Management, Inc. ("Jacobs Levy") provides investment advice based upon quantitative equity strategies. The firm focuses on detecting opportunities in the U.S. equity market and attempting to profit from them through engineered, risk-controlled portfolios. Based in Florham Park, New Jersey, Jacobs Levy is focused exclusively on the management of U.S. equity separate accounts for institutional clients. Jacobs Levey is co-owned Bruce Jacobs and Kenneth Levy. Its address is 100 Campus Drive, Florham Park, NJ 07932-0650. Fund(s): Sub-Advisor: MidCap Value II and a portion of the assets of MidCap Growth II J.P. Morgan Investment Management Inc. ("J.P. Morgan"), 245 Park Avenue, New York, NY 10167 is an indirect wholly owned subsidiary of JPMorgan Chase & Co. ("JPMorgan"), a bank holding company. J.P. Morgan offers a wide range of services to governmental, institutional, corporate, and individual customers and acts as investment advisor to individual and institutional clients. Fund(s): a portion of the assets of SmallCap Value I, and a portion of the assets of High Yield I 76 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 Sub-Advisor: Lehman Brothers Asset Management LLC ("LBAM"), 190 South LaSalle Street, Chicago, IL 60603, is a wholly-owned subsidiary of Lehman Brothers Holdings, Inc., a publicly-owned holding company. LBAM offers a wide range of investment advisory services to meet the needs of clients with diverse investment objectives. Fund(s): Sub-Advisor: a portion of the assets of High Yield I Los Angeles Capital Management and Equity Research, Inc. ("LA Capital") provides investment advisory services and is an independent, employee-owned firm. It is located at 11150 Santa Monica Boulevard, Los Angeles, CA 90025. Fund(s): Sub-Advisor: a portion of the assets of MidCap Value I and a portion of the assets of SmallCap Value III MacKay Shields LLC ("MacKay Shields") was founded in 1938 as an economic consulting firm and became a registered investment advisor in April 1969. At that time, the firm began managing domestic equity accounts for U.S. tax-exempt clients. MacKay Shields has one office that is located at 9 West 57(th) Street, New York, NY 10019. All aspects of investment management and client service are conducted from this location. MacKay Shields is a wholly-owned, fully autonomous subsidiary of New York Life Insurance Company. Fund(s): a portion of the assets of MidCap Growth II (in April 2009, MacKay Shields will no longer sub-advise this Fund) Sub-Advisor: Mellon Capital Management Corporation ("Mellon Capital"), 500 Grant Street, Suite 4200, Pittsburgh, PA 15258. Mellon Capital provides investment advisory services and is a wholly owned subsidiary of Mellon Financial Corporation ("Mellon"). Fund(s): Sub-Advisor: a portion of the assets of MidCap Growth III and a portion of the assets of SmallCap Value I Pacific Investment Management Company LLC ("PIMCO"), a Delaware limited liability company, is a majority owned subsidiary of Allianz Global Investors of America L.P., (AGI LP). Allianz SE is the indirect majority owner of AGI LP. Allianz SE is a European-based, multinational insurance and financial services holding company. PIMCO is located at 840 Newport Center Drive, Newport Beach, CA 92660. Fund(s): Sub-Advisor: Core Plus Bond I Principal Global Investors, LLC (PGI) is an indirect wholly owned subsidiary of Principal Life Insurance Company, an affiliate of Principal, and a member of the Principal Financial Group. PGI manages equity, fixed-income, and real estate investments primarily for institutional investors, including Principal Life. PGIs headquarters address is 801 Grand Avenue, Des Moines, IA 50392. Its other primary asset management office is in New York, with asset management offices of affiliate advisors in several non-U.S. locations including London, Sydney and Singapore. Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 77 www.principal.com Fund(s): Bond & Mortgage Securities, Disciplined LargeCap Blend, Diversified International, Government & High Quality Bond, High Quality Intermediate-Term Bond, International Emerging Markets, International Growth, LargeCap S&P 500 Index, LargeCap Value, MidCap Blend, MidCap S&P 400 Index, Money Market, Principal LifeTime 2010, Principal LifeTime 2015, Principal LifeTime 2020, Principal LifeTime 2025, Principal LifeTime 2030, Principal LifeTime 2035, Principal LifeTime 2040, Principal LifeTime 2045, Principal LifeTime 2050, Principal LifeTime 2055, Principal LifeTime Strategic Income, Short- Term Bond, SmallCap Blend, SmallCap Growth, SmallCap S&P 600 Index, SmallCap Value, Ultra Short Bond, a portion of the assets of Global Diversified Income, and a portion of the assets of MidCap Value III. Sub-Advisor: Principal Real Estate Investors, LLC ("Principal - REI"), an indirect wholly owned subsidiary of Principal Life, an affiliate of Principal, and a member of the Principal Financial Group, was founded in 2000. It manages investments for institutional investors, including Principal Life. Principal-REI's address is 801 Grand Avenue, Des Moines, IA 50392. Fund(s): Global Real Estate Securities, Real Estate Securities, and a portion of the assets of Global Diversified Income Sub-Advisor: Pyramis Global Advisors, LLC ("Pyramis") provides investment advisory services. Pyramis is owned by Pyramis Global Advisors Holdings Corp. and is located at 900 Salem Street, Smithfield, RI 02917. Fund(s): Sub-Advisor: International I Spectrum Asset Management, Inc. ("Spectrum") is an indirect subsidiary of Principal Life, an affiliate of PGI and a member of the Principal Financial Group. Spectrum provides investment advisory services and was founded in 1987. Its address is 4 High Ridge Park, Stamford, CT 06905. Fund(s): Sub-Advisor: Preferred Securities and a portion of the assets of Global Diversified Income T. Rowe Price Associates, Inc. ("T. Rowe Price"), a wholly owned subsidiary of T. Rowe Price Group, Inc., a financial services holding company, has over 70 years of investment management experience. T. Rowe Price is located at 100 East Pratt Street, Baltimore, MD 21202. Fund(s): Sub-Advisor: LargeCap Blend II and LargeCap Growth I Turner Investment Partners, Inc. ("Turner") provides investment advisory services and was founded in 1990. Robert E. Turner is the Chairman and controlling shareholder of Turner. Its address is 1205 Westlakes Drive, Suite 100, Berwyn, PA 19312. Fund(s): MidCap Growth III 78 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 Sub-Advisor: UBS Global Asset Management (Americas) Inc. ("UBS Global AM"), a Delaware corporation located at One North Wacker, Chicago, IL 60606, is a registered investment advisor. UBS Global AM, a subsidiary of UBS AG, iSAMember of the UBS Global Asset Management business group (the "Group") of UBS AG. Fund(s): Sub-Advisor: LargeCap Value I and a portion of the assets of SmallCap Growth II Van Kampen Investment Management ("Van Kampen"), 522 Fifth Avenue, New York, NY 10036. Van Kampen is an indirect wholly owned subsidiary of Morgan Stanley, a publicly held global financial services company. Van Kampen provides investment advice to a wide variety of individual, institutional, and investment company clients. Fund(s): Sub-Advisor: California Municipal and Tax-Exempt Bond Vaughan Nelson Investment Management, LP ("Vaughan Nelson") provides investment advisory services and is located at 600 Travis Street, Suite 6300, Houston, Texas 77002. Founded in 1970, Vaughan Nelson is a subsidiary of Natixis Global Asset Management, L.P. Fund(s): Sub-Advisor: a portion of the assets of SmallCap Value II Westwood Management Corp. ("Westwood"), a New York corporation formed in 1983, is a wholly owned subsidiary of Westwood Holdings Group, Inc., an institutional asset management company. Westwood's principal place of business is located at 200 Crescent Court, Suite 1200, Dallas, Texas 75201. Fund(s): a portion of the assets of LargeCap Value III The Sub-Sub-Advisors PGI has entered into a sub-sub-advisory agreement with Spectrum for the Bond & Mortgage Securities and High Quality Intermediate-Term Bond Funds. Under the agreement, the sub-sub-advisor agrees to manage the day-to-day investment of the Funds' assets allocated to it consistent with the Funds' investment objectives, policies and restrictions and will be responsible for, among other things, placing all orders for the purchase and sale of portfolio securities, subject to supervision and monitoring by the Sub-Advisor and oversight by the Board. Each firm, at its own expense, will provide all investment, management, and administrative personnel, facilities, and equipment necessary for the investment advisory services which it conducts for the Funds. Under the agreement, PGI pays the sub-sub-advisor a fee which is accrued daily and paid monthly (calculated as percentage of the average daily net assets managed by the firm). Entering into these agreements does not change the management fee that the Fund pays Principal under its Management Agreement or the sub-advisory fee that Principal pays PGI under its sub-advisory agreement. PGI, and not the Fund, will bear the expenses of the services that each of the sub-sub-advisors provides to the Fund under the agreements. Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 79 www.principal.com Each of the persons affiliated with the Fund who is also an affiliated person of Principal or an affiliated advisor is named below, together with the capacities in which such person is affiliated: Name Office Held With The Fund Office Held with Principal/or affiliated advisor Craig L. Bassett Treasurer Treasurer (Principal); Vice President and Treasurer (PGI) Michael J. Beer Executive Vice President Director, Executive Vice President and Chief Operating Officer (Principal) Randy L. Bergstrom Assistant Tax Counsel Counsel (PGI) David J. Brown Chief Compliance Officer Senior Vice President (Principal) Jill R. Brown Senior Vice President Senior Vice President/Chief Financial Officer (Principal) Ralph C. Eucher Chairman and CEO Director (Principal) Nora M. Everett Director and President President and Director (Principal) Cary Fuchs Senior Vice President of Distribution President (PFD) Stephen G. Gallaher Assistant Counsel Assistant General Counsel (Principal) Ernest H. Gillum Vice President and Assistant Secretary Vice President and Chief Compliance Officer (Principal) Patrick A. Kirchner Assistant Counsel Assistant General Counsel (Principal) and (PGI) Carolyn Kolks Assistant Tax Counsel Counsel (PGI) Sarah J. Pitts Assistant Counsel Counsel (Principal) Layne A. Rasmussen Vice President, Controller, and Chief Financial Officer Vice President and Controller - Principal Funds (Principal) Michael D. Roughton Counsel Senior Vice President and Senior Securities Counsel (Principal); Vice President and Associate General Counsel (PGI) Adam U. Shaikh Assistant Counsel Counsel (Principal) Dan L. Westholm Assistant Treasurer Director-Treasury (Principal) Beth C. Wilson Vice President and Secretary Vice President (Principal) Codes of Ethics The Fund, Principal, each of the Sub-Advisors, PFD, and Princor have adopted Codes of Ethics ("Codes") under Rule 17j-1 of the 1940 Act. Principal has also adopted such a Code under Rule 204A-1 of the Investment Advisers Act of 1940. These Codes are designed to prevent persons with access to information regarding the portfolio trading activity of a Fund from using that information for their personal benefit. In certain circumstances, personal securities trading is permitted in accordance with procedures established by the Codes. The Boards of Directors of Principal, the Fund, PFD, Princor and each of the Sub-Advisors periodically review their respective Codes. The Codes are on file with, and available from, the Securities and Exchange Commission. A copy of the Fund's Code will also be provided upon request, which may be made by contacting the Fund. The management fee schedules for the Funds are as follows (expressed as a percentage of average net assets): First $500 Next $500 Next $500 Over $1.5 Fund million million million billion Disciplined LargeCap Blend 0.60% 0.58% 0.56% 0.55% Global Real Estate Securities 0.90 0.88 0.86 0.85 Government & High Quality Bond 0.40 0.38 0.36 0.35 High Quality Intermediate-Term Bond 0.40 0.38 0.36 0.35 High Yield I 0.65 0.63 0.61 0.60 Inflation Protection 0.40 0.38 0.36 0.35 International I 1.10 1.08 1.06 1.05 International Emerging Markets 1.20 1.18 1.16 1.15 International Growth 1.00 0.98 0.96 0.95 International Value I 1.10 1.08 1.06 1.05 LargeCap Blend I 0.45 0.43 0.41 0.40 LargeCap Blend II 0.75 0.73 0.71 0.70 LargeCap Growth I 0.75 0.73 0.71 0.70 LargeCap Growth II 0.95 0.93 0.91 0.90 LargeCap Value 0.45 0.43 0.41 0.40 LargeCap Value I 0.80 0.78 0.76 0.75 LargeCap Value II 0.85 0.83 0.81 0.80 80 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 MidCap Blend 0.65 0.63 0.61 0.60 MidCap Growth 0.65 0.63 0.61 0.60 MidCap Growth II 1.00 0.98 0.96 0.95 MidCap Growth III 1.00 0.96 0.94 0.92 MidCap Value I 1.00 0.98 0.96 0.95 MidCap Value II 1.00 0.98 0.96 0.95 MidCap Value III 0.65 0.63 0.61 0.60 Preferred Securities 0.75 0.73 0.71 0.70 Real Estate Securities 0.85 0.83 0.81 0.80 Short-Term Bond 0.40 0.38 0.36 0.35 SmallCap Blend 0.75 0.73 0.71 0.70 SmallCap Growth 0.75 0.73 0.71 0.70 SmallCap Growth I 1.10 1.08 1.06 1.05 SmallCap Growth II 1.00 0.98 0.96 0.95 SmallCap Growth III 1.10 1.08 1.06 1.05 SmallCap Value 0.75 0.73 0.71 0.70 SmallCap Value I 1.00 0.98 0.96 0.95 SmallCap Value II 1.00 0.98 0.96 0.95 SmallCap Value III 1.00 0.98 0.96 0.95 Tax-Exempt Bond 0.50 0.48 0.46 0.45 First $3 Over $3 Fund billion billion Principal LifeTime 2010* 0.1225% 0.1125% Principal LifeTime 2015* 0.1225 0.1125 Principal LifeTime 2020* 0.1225 0.1125 Principal LifeTime 2025* 0.1225 0.1125 Principal LifeTime 2030* 0.1225 0.1125 Principal LifeTime 2035* 0.1225 0.1125 Principal LifeTime 2040* 0.1225 0.1125 Principal LifeTime 2045* 0.1225 0.1125 Principal LifeTime 2050* 0.1225 0.1125 Principal LifeTime 2055* 0.1225 0.1125 Principal LifeTime Strategic Income* 0.1225 0.1125 * Effective July 1, 2009, the management fee will be reduced to 0.03%. First $500 Next $500 Next $500 Next $500 Next $1 Over $3 Fund million million million million billion billion Bond & Mortgage Securities 0.55% 0.53% 0.51% 0.50% 0.48% 0.45% Diversified International 0.90 0.88 0.86 0.85 0.83 0.80 Global Diversified Income 0.80 0.78 0.76 0.75 0.73 0.70 LargeCap Value III 0.80 0.78 0.76 0.75 0.73 0.70 Money Market 0.40 0.39 0.38 0.37 0.36 0.35 First $500 Next $500 Next $500 Next $500 Next $500 Over $2.5 Fund million million million million million billion Core Plus Bond I 0.60% 0.58% 0.56% 0.55% 0.53% 0.50% First $500 Next $500 Next $1 Next $1 Over $3 Fund million million billion billion billion LargeCap Growth 0.68% 0.65% 0.62% 0.58% 0.55% First $1.0 Over $1.0 Fund billion billion California Municipal 0.50% 0.45% First $250 Next $250 Over $500 Fund million million million Equity Income 0.60% 0.55% 0.50% First $250 Over $250 Fund million million High Yield 0.625% 0.500% Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 81 www.principal.com First $2 Over $2 Fund billion billion Income 0.50% 0.45% Mortgage Securities 0.50 0.45 First $1 Next $1 Next $1 Over $3 Fund billion billion billion billion MidCap Stock 0.75% 0.70% 0.65% 0.60% First $200 Next $300 Over $500 Fund million million million Short-Term Income 0.50% 0.45% 0.40% First $500 Next $500 Over $1 Fund million million billion West Coast Equity 0.625% 0.500% 0.375% First $500 Next $500 Next $1 Next $1 Next $1 Next $1 Over $5 Fund million million billion billion billion billion billion SAM Balanced Portfolios* 0.55% 0.50% 0.45% 0.40% 0.35% 0.30% 0.25% SAM Conservative Balanced Portfolio* 0.55 0.50 0.45 0.40 0.35 0.30 0.25 SAM Conservative Growth Portfolio* 0.55 0.50 0.45 0.40 0.35 0.30 0.25 SAM Flexible Income Portfolio* 0.55 0.50 0.45 0.40 0.35 0.30 0.25 SAM Strategic Growth Portfolio* 0.55 0.50 0.45 0.40 0.35 0.30 0.25 * Breakpoints based on aggregate SAM Portfolio net assets All Fund Assets LargeCap S&P 500 Index 0.15% MidCap S&P 400 Index 0.15 SmallCap S&P 600 Index 0.15 Ultra Short Bond 0.38 Each Fund pays all of its operating expenses, except those Funds for which Principal has agreed to pay such expenses. Under the terms of the Management Agreement, Principal is responsible for paying the expenses associated with the organization of each Fund, including the expenses incurred in the initial registration of the Funds with the Securities and Exchange Commission, compensation of personnel, officers and directors who are also affiliated with Principal, and expenses and compensation associated with furnishing office space and all necessary office facilities and equipment and personnel necessary to perform the general corporate functions of the Fund. Portfolio accounting services are provided to each Fund at cost, under the terms of the Management Agreement. Principal Shareholder Services, Inc., a wholly owned subsidiary of Principal, provides transfer agent services for Class A, B, C, J, S, R-1, R-2, R-3, R-4, R-5, and Institutional Class shares, including qualifying shares of the Fund for sale in states and other jurisdictions, for each Fund pursuant to an additional agreement with the Fund. Principal is also responsible for providing certain shareholder services to the R-1, R-2, R-3, R-4 and R-5 share classes pursuant to an additional agreement. 82 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 The Manager has contractually agreed to limit the Fund's expenses (excluding interest the Funds incur in connection with investments they make) on certain share classes of certain of the Funds. The reductions and reimbursements are in amounts that maintain total operating expenses at or below certain limits. The limits are expressed as a percentage of average daily net assets attributable to each respective class on an annualized basis. The operating expense limits and the agreement terms are as follows: Institutional Class A Class B Class C Class J Class Expiration Bond & Mortgage Securities Fund 0.94% 1.60% 1.75%* N/A N/A 06/30/2010 Core Plus Bond Fund I N/A N/A N/A N/A 0.65% 02/28/2010 Disciplined LargeCap Blend Fund N/A N/A 1.82% N/A N/A 02/28/2010 Diversified International Fund N/A N/A 2.08% N/A N/A 02/28/2010 Global Diversified Income Fund 1.25% N/A 2.00% 1.40% 0.90% 02/28/2010 Global Real Estate Securities Fund 1.45% N/A 2.20% N/A 0.95% 02/28/2010 Government & High Quality Bond Fund N/A N/A 1.65% N/A N/A 02/28/2010 Income Fund 0.90% 1.64% 1.65% N/A N/A 02/28/2010 Inflation Protection Fund 0.90% N/A 1.65% 1.15% N/A 02/28/2010 International Emerging Markets Fund N/A N/A 2.80% N/A N/A 02/28/2010 International Growth Fund 1.60% N/A 2.35% N/A N/A 02/28/2010 International Value Fund I N/A N/A N/A N/A 1.13% 02/28/2010 LargeCap Blend Fund I N/A N/A 1.90% N/A N/A 02/28/2010 LargeCap Blend Fund II N/A N/A 2.20% N/A N/A 02/28/2010 LargeCap Growth Fund I N/A N/A 2.20% N/A N/A 02/28/2010 LargeCap Growth Fund II 1.70% N/A 2.45% N/A N/A 02/28/2010 LargeCap S&P 500 Index Fund N/A N/A 1.30% N/A N/A 02/28/2010 LargeCap Value Fund N/A N/A 1.70% N/A N/A 02/28/2010 LargeCap Value Fund III 1.15% 1.90% 1.90% N/A N/A 10/31/2009 MidCap Blend Fund N/A N/A 1.95% N/A N/A 02/28/2010 MidCap Growth Fund III 1.75%** 2.50% 2.50%* N/A N/A 06/30/2010 MidCap Growth Fund I 1.35% 2.10% 2.10% 1.75% N/A 10/31/2009 MidCap Value Fund I 1.35% 2.10% 2.10% 1.75%* N/A 10/31/2009 MidCap Value Fund II 1.35% 2.10% 2.10% N/A N/A 10/31/2009 Money Market Fund N/A N/A 1.79% N/A N/A 02/28/2010 Mortgage Securities Fund 0.91% 1.65% 1.63% 1.00% N/A 02/28/2010 Preferred Securities Fund 1.00% N/A 1.75% N/A N/A 02/28/2010 Principal LifeTime 2010 Fund 0.50% N/A 1.25% N/A N/A 02/28/2010 Principal LifeTime 2015 Fund N/A N/A N/A N/A 0.1725% 02/28/2010 Principal LifeTime 2020 Fund 0.50% 1.25% 1.25% N/A N/A 02/28/2010 Principal LifeTime 2025 Fund N/A N/A N/A N/A 0.1725% 02/28/2010 Principal LifeTime 2030 Fund 0.50% 1.25% 1.25% N/A N/A 02/28/2010 Principal LifeTime 2035 Fund N/A N/A N/A N/A 0.1725% 02/28/2010 Principal LifeTime 2040 Fund 0.50% 1.25% 1.25% N/A N/A 02/28/2010 Principal LifeTime 2045 Fund N/A N/A N/A N/A 0.1725% 02/28/2010 Principal LifeTime 2050 Fund 0.50% 1.25% 1.25% N/A N/A 02/28/2010 Principal LifeTime 2055 Fund N/A N/A N/A N/A 0.1725% 02/28/2010 Principal LifeTime Strategic Income Fund 0.50% 1.25% 1.25% N/A N/A 02/28/2010 Real Estate Securities Fund 1.28% 2.08% 1.98% N/A N/A 02/28/2010 SAM Balanced Portfolio N/A N/A N/A 0.95% N/A 02/28/2010 SAM Conservative Balanced Portfolio N/A N/A N/A 0.95% N/A 02/28/2010 SAM Conservative Growth Portfolio N/A N/A N/A 0.95% N/A 02/28/2010 SAM Flexible Income Portfolio N/A N/A N/A 0.95% N/A 02/28/2010 SAM Strategic Growth Portfolio N/A N/A N/A 0.95% N/A 02/28/2010 Short-Term Bond Fund N/A N/A 1.70% N/A N/A 02/28/2010 Short-Term Income Fund 0.95% N/A 1.67% N/A N/A 02/28/2010 SmallCap Blend Fund N/A N/A 2.20% N/A N/A 02/28/2010 Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 83 www.principal.com Institutional Class A Class B Class C Class J Class Expiration SmallCap Growth Fund N/A 2.57% 2.21% N/A N/A 02/28/2010 SmallCap Growth Fund II 1.45% 2.20% 2.20% 1.60% N/A 10/31/2009 SmallCap Value Fund 1.35% 2.29% 2.08% N/A N/A 02/28/2010 SmallCap Value Fund II N/A N/A N/A 1.95% N/A 02/28/2010 Tax-Exempt Bond Fund I 0.80% 1.65% 1.65% N/A N/A 02/28/2010 Ultra Short Bond Fund N/A N/A 1.50% N/A N/A 02/28/2010 R-1 R-2 R-3 R-4 R-5 Class Class Class Class Class Expiration Core Plus Bond Fund I 1.53% 1.40% 1.22% 1.03% 0.91% 02/28/2010 Mortgage Securities Fund 1.29% 1.16% 0.98% 0.79% 0.67% 02/28/2010 Principal LifeTime 2015 Fund 1.0525% 0.9225% 0.7425% 0.5525% 0.4325% 02/28/2010 Principal LifeTime 2025 Fund 1.0525% 0.9225% 0.7425% 0.5525% 0.4325% 02/28/2010 Principal LifeTime 2035 Fund 1.0525% 0.9225% 0.7425% 0.5525% 0.4325% 02/28/2010 Principal LifeTime 2045 Fund 1.0525% 0.9225% 0.7425% 0.5525% 0.4325% 02/28/2010 Principal LifeTime 2055 Fund 1.0525% 0.9225% 0.7425% 0.5525% 0.4325% 02/28/2010 * Expires 2/28/2010 **Expires 6/30/2009 Fees paid for investment management services during the periods indicated were as follows: Management Fees for Periods Ended October 31 (amounts in thousands) Fund Bond & Mortgage Securities Fund $14,022 $11,828 $ 8,920 California Municipal Fund 1,902 1,934 2,007 Core Plus Bond Fund I 24 Disciplined LargeCap Blend Fund 17,493 17,159 5,236 Diversified International Fund 18,330 17,026 5,968 Equity Income Fund 17,555 22,206 16,718 Global Real Estate Securities Fund 60 4 Government & High Quality Bond Fund 1,486 1,519 1,617 High Quality Intermediate-Term Bond Fund 568 643 497 High Yield Fund 8,346 7,857 4,846 High Yield Fund I 4,456 1,155 545 Income Fund 5,811 6,033 6,152 Inflation Protection Fund 1,979 1,355 376 International Emerging Markets Fund 15,148 10,244 2,932 International Fund I 19,577 16,318 7,962 International Growth Fund 21,118 17,585 9,967 International Value Fund I 233 LargeCap Blend Fund I 3,821 3,051 958 LargeCap Blend Fund II 6,889 7,589 6,464 LargeCap Growth Fund 20,057 19,226 4,311 LargeCap Growth Fund I 12,178 11,086 7,298 LargeCap Growth Fund II 13,682 7,650 8,533 LargeCap S&P 500 Index Fund 1,574 1,588 1,241 LargeCap Value Fund 3,508 3,539 2,853 LargeCap Value Fund I 8,507 6,816 3,271 LargeCap Value Fund II 1,560 2,168 1,812 LargeCap Value Fund III 17,054 20,707 16,315 MidCap Blend Fund 5,317 5,662 4,991 MidCap Growth Fund 335 227 175 84 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 Management Fees for Periods Ended October 31 (amounts in thousands) Fund MidCap Growth Fund II 4,001 5,880 5,490 MidCap Growth Fund III 7,315 5,769 4,511 MidCap S&P 400 Index Fund 331 311 208 MidCap Stock Fund 4,417 7,000 6,864 MidCap Value Fund I 8,824 9,572 6,531 MidCap Value Fund II 5,440 7,552 6,294 MidCap Value Fund III 780 981 851 Money Market Fund 10,671 7,761 2,598 Mortgage Securities Fund 7,641 8,378 8,890 Preferred Securities Fund 9,446 4,970 3,696 Principal LifeTime 2010 Fund 2,190 1,757 1,004 Principal LifeTime 2015 Fund 21 Principal LifeTime 2020 Fund 4,497 3,388 1,781 Principal LifeTime 2025 Fund 25 Principal LifeTime 2030 Fund 3,905 2,855 1,469 Principal LifeTime 2035 Fund 14 Principal LifeTime 2040 Fund 2,007 1,385 649 Principal LifeTime 2045 Fund 4 Principal LifeTime 2050 Fund 825 592 304 Principal LifeTime 2055 Fund 1 Principal LifeTime Strategic Income Fund 706 614 419 Real Estate Securities Fund 12,346 13,650 8,663 SAM Balanced Portfolio 13,693 14,834 14,339 SAM Conservative Balanced Portfolio 2,067 2,020 2,021 SAM Conservative Growth Portfolio 10,951 12,204 11,566 SAM Flexible Income Portfolio 2,561 2,560 2,937 SAM Strategic Growth Portfolio 6,816 7,575 6,956 Short-Term Bond Fund 1,050 1,015 793 Short-Term Income Fund 2,185 1,104 1,247 SmallCap Blend Fund 2,097 2,637 2,376 SmallCap Growth Fund 2,441 2,801 298 SmallCap Growth Fund I 1,932 1,692 1,303 SmallCap Growth Fund II 5,478 6,638 5,836 SmallCap Growth Fund III 3,321 3,237 2,123 SmallCap S&P 600 Index Fund 710 656 510 SmallCap Value Fund 3,771 3,802 1,237 SmallCap Value Fund I 4,040 4,891 3,377 SmallCap Value Fund II 2,714 4,007 3,353 SmallCap Value Fund III 1,549 2,532 3,085 Tax-Exempt Bond Fund 1,415 1,465 992 Ultra Short Bond Fund 753 876 856 West Coast Equity Fund 7,221 8,844 8,647 Period from September 30, 2008 (date operations commenced) through October 31, 2008. Period from October 1, 2007 (date operations commenced) through October 31, 2007. Period from February 29, 2008 (date operations commenced) through October 31, 2008. Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 85 www.principal.com Sub-Advisory Agreements for the Funds Funds for which Principal Global Investors, LLC ("PGI") serves as Sub-Advisor. PGI is Sub-Advisor for each Fund identified below in Tables A, B, C, and D. The Manager pays PGI a fee, computed and paid monthly, at an annual rate as shown below. To calculate the fee for a Fund in Table A, assets of the Fund, along with the assets of all other Funds in Table A, are combined with any: Principal Life non-registered separate account sub-advised by PGI with assets invested primarily in fixed-income securities (except money market separate accounts), Principal Life sponsored mutual fund sub-advised by PGI with assets invested primarily in fixed-income securities (except money market mutual funds), and assets of the Principal Variable Contracts Funds, Inc. - Balanced Account. To calculate the fee for a Fund in Table B and Table D, the assets of the Fund are combined with assets sub-advised by PGI with the same investment mandate (e.g., midcap value) in a) Principal Life non-registered separate account sub-advised by PGI and b) Principal Life sponsored mutual fund sub-advised by PGI. PGI Sub-Advised Funds Table A Net Asset Value of Fund First Next Next O ver $5 billion $1 billion $4 billion $10 billion Bond & Mortgage Securities, Government & High Quality Bond, High Quality Intermediate- Term Bond, and Short-Term Bond 0.1126% 0.0979% 0.0930% 0.0881% Table B Net Asset Value of Fund First Next Next Next Next Next Over Fund $50 million $50 million $100 million $200 million $350 million $750 million $1.5 billion Disciplined LargeCap Blend and LargeCap Value 0.2643% 0.2448% 0.2154% 0.1762% 0.1273% 0.0881% 0.0587% Diversified International and International Growth 0.3427 0.2741 0.1958 0.1566 0.1175 0.0979 0.0783 First Next Next Next Next Next Over Fund $25 million $75 million $100 million $300 million $500 million $500 million $1.5 billion MidCap Blend and MidCap Value III (PGI) 0.3916% 0.3133% 0.2643% 0.2252% 0.1762% 0.1273% 0.0783% SmallCap Blend, SmallCap Growth and SmallCap Value 0.4699 0.3524 0.2643 0.2448 0.2154 0.1762 0.1175 Table C Fund Sub-Advisor Fee as a % of Net Assets International Emerging Markets 0.4895% LargeCap S&P 500 Index 0.0147 MidCap S&P 400 Index 0.0147 Money Market and Ultra Short Bond 0.0734 Principal LifeTime 2010, 2015, 2020, 2025, 2030, 2035, 2040, 2045, 2050, 2055 and Strategic Income 0.0416 SmallCap S&P 600 Index 0.0147 86 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 Table D Net Asset Value of Specified Portion of the Global Diversified Income Fund Next Portion of the First $500 Over $1 Global Diversified Income Fund Million Million Billion Global Value Equity 0.34% 0.27% 0.20% Sub-Advisor Fee as a Percentage of Net Assets High Yield 0.30% Emerging Market Debt 0.50% Funds for which Principal Real Estate Investors, LLC (Principal-REI) serves as Sub-Advisor. Principal-REI is Sub-Advisor for each Fund identified below in the table below. The Manager pays Principal-REI a fee, paid monthly, at an annual rate as shown below. In calculating the fee for funds included in the table below, assets of any unregistered separate account of Principal Life Insurance Company and any investment company sponsored by Principal Life Insurance Company to which Principal-REI provides investment advisory services and which have the same investment mandate (e.g., global real estate) as the fund for which the fee is calculated, will be combined with the assets of the fund to arrive at net assets. Net Asset Value of Fund First Next Over Fund $1 billion $500 million $1.5 billion Global Real Estate Securities and Global Diversified Income (global real estate portion) 0.54% 0.48% 0.44% Real Estate Securities 0.4895 0.4405 0.3916 Funds for which Spectrum Asset Management, Inc. (Spectrum) serves as Sub-Advisor. Spectrum is Sub-Advisor for each Fund identified in the table below. The Manager pays Spectrum a fee, paid monthly, at an annual rate as shown below. In calculating the fee for funds included in the table below, assets of any unregistered separate account of Principal Life Insurance Company and any investment company sponsored by Principal Life Insurance Company to which Spectrum provides investment advisory services and which have the same investment mandate (e.g., preferred securities) as the fund for which the fee is calculated, will be combined with the assets of the fund to arrive at net assets. Net Asset Value of Fund First Next Over Fund $100 million $150 million $250 million Preferred Securities and Global Diversified Income (preferred securities portion) 0.3427% 0.2937% 0.1958% Funds for which Edge Asset Management, Inc. ("Edge") serves as Sub-Advisor. Edge is Sub-Advisor for each Fund identified below in Tables A, B, and C. Principal pays Edge a fee, computed and paid monthly, at an annual rate as shown below. In calculating the fee for a fund included in Table A, assets of all other funds included in Table A as well as assets of any unregistered separate account of Principal Life Insurance Company and any investment company sponsored by Principal Life Insurance Company to which Edge or PGI provides investment advisory services and which invests primarily in fixed-income securities (except money market separate accounts or investment companies), will be combined with the assets of the fund to arrive at net assets. Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 87 www.principal.com In calculating the fee for a fund included in Table B, assets of any unregistered separate account of Principal Life Insurance Company and any investment company sponsored by Principal Life Insurance Company to which Edge or PGI provides investment advisory services and which have the same investment mandate (e.g., MidCap Stock) as the fund for which the fee is calculated, will be combined with the assets of the fund to arrive at net assets. Edge Sub-Advised Funds Table A Net Asset Value of Fund First Next Next Over $5 billion $1 billion $4 billion $10 billion Income, Mortgage Securities and Short-Term Income 0.1126% 0.0979% 0.0930% 0.0881% Table B Net Asset Value of Fund First Next Next Next Next Next Over Fund $50 million $50 million $100 million $200 million $350 million $750 million $1.5 billion Equity Income 0.2643% 0.2448% 0.2154% 0.1762% 0.1273% 0.0881% 0.0587% First Next Next Next Next Next Over Fund $25 million $75 million $100 million $300 million $500 million $500 million $1.5 billion MidCap Stock and West Coast Equity 0.3916% 0.3133% 0.2643% 0.2252% 0.1762% 0.1273% 0.0783% Table C Fund Sub-Advisor Fee as a % of Net Assets High Yield 0.2643% SAM Balanced Portfolio 0.0416 SAM Conservative Balanced Portfolio 0.0416 SAM Conservative Growth Portfolio 0.0416 SAM Flexible Income Portfolio 0.0416 SAM Strategic Growth Portfolio 0.0416 All other Funds In calculating the fee for each Fund, each Sub-Advisor, except J.P. Morgan, Lehman Brothers and MacKay Shields, has agreed that, assets of any existing registered investment company sponsored by Principal Life Insurance Company to which the Sub-Advisor provides investment advisory services and which have the same investment mandate as the Fund for which the fee is being calculated, will be combined (together, the "Aggregated Assets"). The fee charged for the assets in a Fund shall be determined by calculating a fee on the value of the Aggregated Assets using the fee schedules described in the tables below and multiplying the aggregate fee by a fraction, the numerator of which is the amount of assets in the Fund and the denominator of which is the amount of the Aggregated Assets. First $1.2 Over $1.2 Fund billion billion California Municipal * 0.15 0.125 Tax-Exempt Bond * 0.15 0.125 * Breakpoints are based on aggregate net assets of the California Municipal and Tax-Exempt Bond Funds. Sub-Advisor Fee Fund as a % of Net Assets High Yield I (J.P. Morgan and Lehman Brothers) 0.30% SmallCap Growth III (CCI) 0.50 SmallCap Value II (DFA) 0.50 Net Asset Value of Fund First $3 Assets Over Fund billion $3 billion Core Plus Bond I (PIMCO) 0.250% 0.225% 88 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 Net Asset Value of Fund First Next Next Next Next Next Next Next Over Fund $50 million $50 million $100 million $200 million $350 million $750 million $500 million $2.5 billion $4.5 billion LargeCap Growth (CCI) 0.2643% 0.2448% 0.2154% 0.1762% 0.1273% 0.0881% 0.0587% 0.2448% 0.1664% Net Asset Value of Fund First Next Next Next Over Fund $25 million $75 million $100 million $100 million $300 million MidCap Growth (CCI) 0.3916% 0.3133% 0.2643% 0.2252% 0.3427% Net Asset Value of Fund First Next Next Next Over Fund $10 million $15 million $25 million $50 million $100 million MidCap Value III (BHMS) 0.80% 0.60% 0.50% 0.40% 0.35% Net Asset Value of Fund First Next Next Next Over Fund $50 million $200 million $350 million $400 million $1 billion LargeCap Blend II (T. Rowe) 0.40% 0.35% 0.30% 0.275% 0.275% on all assets Net Asset Value of Fund First Next Over Fund $250 million $500 million $750 million International I (Pyramis) 0.45% 0.40% 0.35% Net Asset Value of Fund First Next Over Fund $500 million $1 billion $1.5 billion LargeCap Blend I (GSAM) 0.15% 0.12% 0.10% Net Asset Value of Fund First Next Next Over Fund $250 million $250 million $500 million $1 billion LargeCap Growth I (T. Rowe) 0.400% 0.375% 0.350% 0.350% on all assets Net Asset Value of Fund First Next Next Over Fund $50 million $200 million $500 million $750 million LargeCap Growth II (American Century) 0.45% 0.40% 0.35% 0.30% Net Asset Value of Fund First $300 Above $300 Fund million million LargeCap Value III (Alliance Bernstein) 0.230% 0.200% Net Asset Value of Fund First Next Over Fund $200 million $800 million $1 billion LargeCap Value III (Westwood) 0.30% 0.20% 0.18% Net Asset Value of Fund First Next Next Next Next Next Next Over Fund $10 million $15 million $25 million $50 million $50 million $50 million $300 million $500 million LargeCap Value I (UBS) 0.600% 0.500% 0.400% 0.300% 0.250% 0.225% 0.200% 0.180% Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 89 www.principal.com Net Asset Value of Fund First Next Next Over Fund $200 million $300 million $250 million $750 million LargeCap Value II (American Century) 0.40% 0.35% 0.30% 0.28% Net Asset Value of Fund First Over Fund $600 million $600 million MidCap Growth III (Turner) 0.50% 0.40% Net Asset Value of Fund First Over Fund $500 million $500 million MidCap Growth II (MacKay Shields) 0.35% 0.30% Net Asset Value of Fund First Next Next Over Fund $100 million $400 million $250 million $750 million MidCap Growth II (Jacobs Levy) 0.65% 0.50% 0.45% 0.40% Net Asset Value of Fund First Over Fund $100 million $100 million MidCap Value II (Jacobs Levy) 0.65% 0.50% Net Asset Value of Fund First Next Next Next Over Fund $25 million $25 million $75 million $225 million $350 million MidCap Value I (GSAM) 0.60% 0.55% 0.50% 0.45% 0.40% If assets exceed $75 million, the fee on the first $50 million will be 0.50% MidCap Value I (LA Capital) 0.30% for all assets managed Net Asset Value of Fund First Next Over Fund $100 million $200 million $300 million SmallCap Value (LA Capital) 0.50% 0.45% 0.35% Net Asset Value of Fund First Next Over Fund $25 million $75 million $100 million SmallCap Growth I (AllianceBernstein) 0.65% 0.60% 0.55% Net Asset Value of Fund First Next Next Over Fund $50 million $50 million $50 million $150 million SmallCap Growth II (Essex) 0.70% 0.60% 0.55% 0.50% Net Asset Value of Fund First Next Over Fund $50 million $250 million $300 million SmallCap Growth II (UBS) 0.60% 0.55% 0.45% 90 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 Net Asset Value of Fund First Next Next Over Fund $10 million $40 million $150 million $200 million SmallCap Growth II (Emerald) 0.75% 0.60% 0.50% 0.45% Net Asset Value of Fund First Next Above Fund $100 million $200 million $300 million SmallCap Value I (Mellon Capital) 0.450% 0.400% 0.350% Net Asset Value of Fund First Above Fund $300 million $300 million SmallCap Value I (J.P. Morgan) 0.450% 0.350% Net Asset Value of Fund First Next Over Fund $100 million $200 million $300 million SmallCap Value II (Vaughan Nelson) 0.50% 0.45% 0.35% Net Asset Value of Fund First Next Over Fund $100 million $150 million $250 million Preferred Securities and Global Diversified Income (preferred securities portion) 0.3427% 0.2937% 0.1958% Net Asset Value of Fund First Next Over Fund $1 billion $500 million $1.5 billion Global Real Estate Securities and Global Diversified Income (global real estate portion) 0.54% 0.48% 0.44% Real Estate Securities 0.4895 0.4405 0.3916 Net Asset Value of Fund First Over Fund $200 million $200 million International Value I (AXA Rosenberg) 0.535% 0.3325% Net Asset Value of Fund First Over Fund $350 million $350 million International Value I (Causeway) 0.45% 0.35% Net Asset Value of Fund Fund All Assets Inflation Protection (BlackRock) 0.10% Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 91 www.principal.com Fees paid for Sub-Advisory services during the periods indicated were as follows: Sub-Advisor Fees For Periods Ended October 31, Fund Bond & Mortgage Securities $2,698,501 $2,243,427 $1,712,597 California Insured Intermediate Municipal 41,410 127,410 California Municipal 570,868 503,860 Disciplined LargeCap Blend 3,153,892 3,169,765 1,247,567 Diversified International 1,683,833 1,744,168 622,876 Equity Income 2,771,719 2,825,866 Global Real Estate Securities 36,684 (1) Government & High Quality Bond 365,057 378,354 418,729 High Quality Intermediate-Term Bond 145,356 158,087 126,870 High Yield 4,293,003 3,408,967 High Yield I 852,908 555,851 228,513 Income 1,154,646 1,004,892 Inflation Protection 487,461 316,894 94,517 International I 6,864,772 5,796,480 3,028,429 International Emerging Markets 6,535,791 4,008,981 1,040,321 International Growth 1,967,701 1,549,305 934,458 LargeCap Blend I 1,029,142 781,127 326,871 LargeCap Blend II 2,372,669 2,651,645 2,343,882 LargeCap Growth 6,205,992 5,888,172 910,195 LargeCap Growth I 5,568,198 5,066,668 3,320,216 LargeCap Growth II 4,902,893 2,822,564 3,089,166 LargeCap S&P 500 Index 158,107 153,541 120,173 LargeCap Value 632,838 690,359 845,837 LargeCap Value I 2,511,238 1,872,728 1,039,956 LargeCap Value II 871,185 993,364 846,452 LargeCap Value III 4,259,632 5,617,500 4,427,904 MidCap Blend 1,183,046 1,181,808 1,217,850 MidCap Growth 146,060 102,304 77,350 MidCap Growth II 2,319,886 3,247,613 2,299,413 MidCap Growth III 3,483,000 2,894,405 2,255,911 MidCap S&P 400 Index 33,195 29,910 20,069 MidCap Stock 831,900 910,108 MidCap Value I 3,531,325 3,767,500 2,683,182 MidCap Value II 1,474,232 1,616,525 2,986,157 MidCap Value III 294,459 374,773 181,525 Money Market 1,791,204 1,517,891 474,127 Mortgage Securities 1,518,276 1,377,847 Preferred Securities 2,797,767 1,727,692 1,647,396 Principal LifeTime 2010 753,575 582,168 331,946 Principal LifeTime 2015 5,962 Principal LifeTime 2020 1,573,603 1,118,698 587,353 Principal LifeTime 2025 7,232 Principal LifeTime 2030 1,354,400 941,217 483,901 Principal LifeTime 2035 3,870 Principal LifeTime 2040 691,603 455,053 213,323 Principal LifeTime 2045 965 Principal LifeTime 2050 284,759 195,473 99,932 Principal LifeTime 2055 203 Principal LifeTime Strategic Income 240,306 205,251 138,995 Real Estate Securities 7,064,848 7,658,199 4,887,334 SAM Balanced Portfolio 1,835,589 1,648,053 SAM Conservative Balanced Portfolio 273,541 224,425 SAM Conservative Growth Portfolio 1,476,237 1,357,266 SAM Flexible Income Portfolio 338,251 282,634 SAM Strategic Growth Portfolio 921,657 843,342 Short-Term Bond 261,248 247,960 203,094 Short-Term Income 455,572 185,007 SmallCap Blend 597,581 652,882 589,799 SmallCap Growth 896,657 1,034,941 113,703 SmallCap Growth I 1,027,590 908,926 712,663 SmallCap Growth II 3,003,740 3,586,060 3,127,955 SmallCap Growth III 1,674,566 1,603,166 1,136,567 92 INVESTMENT ADVISORY AND OTHER SERVICES Principal Funds, Inc. 1-800-222-5852 Sub-Advisor Fees For Periods Ended October 31, Fund SmallCap S&P 600 Index 71,157 63,344 49,532 SmallCap Value 1,302,842 1,283,309 445,699 SmallCap Value I 1,870,585 2,280,811 1,603,978 SmallCap Value II 1,353,958 2,002,750 1,677,320 SmallCap Value III 785,337 1,225,780 1,488,149 Tax Exempt Bond 424,358 389,585 Ultra Short Bond 186,104 225,095 213,841 West Coast Equity 2,014,670 1,820,238 (1) Period from October 1, 2007 (date operations commenced) through October 31, 2007. (2) Period from February 29, 2008 (date operations commenced) through October 31, 2008. Underwriting Fees for Periods Ended October 31, (amounts in thousands) Bond & Mortgage Securities Fund $ 255 $ 436 $ 544 California Municipal Fund 162 119 1,130 Disciplined LargeCap Blend Fund 200 207 224 Diversified International Fund 795 1,061 937 Equity Income Fund 1,695 1,449 11,765 Global Real Estate Securities Fund 16 1 N/A Government & High Quality Bond Fund 275 338 453 High Quality Intermediate-Term Bond Fund 6 8 10 High Yield Fund 549 336 2,227 Income Fund 212 77 966 Inflation Protection Fund 31 24 35 International Emerging Markets Fund 596 645 519 International Growth Fund 31 23 20 LargeCap Blend Fund I 173 252 290 LargeCap Blend Fund II 221 447 440 LargeCap Growth Fund 528 546 641 LargeCap Growth Fund I 143 199 251 LargeCap Growth Fund II 16 20 17 LargeCap S&P 500 Index Fund 133 153 172 LargeCap Value Fund 295 429 461 LargeCap Value Fund III 189 330 376 MidCap Blend Fund 705 989 1,172 MidCap Growth Fund 6 10 5 MidCap Growth Fund III 137 165 180 MidCap S&P 400 Index Fund 7 8 8 MidCap Stock Fund 90 124 717 MidCap Value Fund II 54 114 156 MidCap Value Fund III 12 20 32 Money Market Fund 639 191 116 Mortgage Securities Fund 51 13 380 Preferred Securities Fund 333 101 82 Principal LifeTime 2010 Fund 270 366 368 Principal LifeTime 2020 Fund 711 846 657 Principal LifeTime 2030 Fund 723 796 618 Principal LifeTime 2040 Fund 521 565 373 Principal LifeTime 2050 Fund 224 261 195 Principal Lifetime Strategic Income Fund 64 152 102 Real Estate Securities Fund 306 683 608 SAM Balanced Portfolio 4,143 1,756 15,166 SAM Conservative Balanced Portfolio 872 238 2,048 SAM Conservative Growth Portfolio 2,929 1,227 9,434 SAM Flexible Income Portfolio 1,167 207 3,408 SAM Strategic Growth Portfolio 2,163 1,500 6,269 Short-Term Bond Fund 65 111 93 Short-Term Income Fund 22 8 144 SmallCap Blend Fund 170 354 388 SmallCap Growth Fund 63 51 7 SmallCap Growth Fund I 1 3 2 Principal Funds, Inc. INVESTMENT ADVISORY AND OTHER SERVICES 93 www.principal.com Underwriting Fees for Periods Ended October 31, (amounts in thousands) SmallCap Growth Fund II 70 132 166 SmallCap S&P 600 Index Fund 19 19 28 SmallCap Value Fund 101 187 151 SmallCap Value Fund III 2 4 3 Tax-Exempt Bond Fund 127 117 305 Ultra Short Bond Fund 15 30 19 West Coast Equity Fund 550 273 3,779 Custodian The custodian of the portfolio securities and cash assets of the Funds is Bank of New York Mellon, 100 Church Street, 10th Floor, New York, NY 10286. The custodian performs no managerial or policy-making functions for the Funds. MULTIPLE CLASS STRUCTURE The Board of Directors has adopted a multiple class plan (the Multiple Class Plan) pursuant to SEC Rule 18f-3. The share classes that are offered by each Fund are identified in the chart included under the heading "Fund History." The share classes offered under the plan include: Institutional Class, R-1 Class, R-2 Class, R-3 Class, R-4 Class, R-5 Class, Class J, Class A, Class B, Class C, and Class S shares. Class A shares are generally sold with a sales charge that is a variable percentage based on the amount of the purchase, as described in the prospectus. Certain redemptions of Class A shares within 18 months of purchase may be subject to a contingent deferred sales charge ("CDSC"), as described in the prospectus. Participants in employer-sponsored plans that had at least $1 million in assets as of January 12, 2007 can purchase Class A shares at net asset value provided the participant notes that he or she meets this qualification on the application to purchase shares. Class B shares are not subject to a sales charge at the time of purchase but are subject to a CDSC on shares redeemed within five full years of purchase, as described in the prospectus. The Class B share CDSC on shares purchased on or before January 12, 2007, if any, is determined by multiplying the lesser of the market value at the time of redemption or the initial purchase price of the shares sold by the appropriate percentage from the table below (for shares issued in connection with the WM Reorganization, the CDSC is determined by multiplying the initial purchase price by the appropriate percentage): Accounts Included in Certain Sponsored Plans Years Since Purchase CDSC as a % of Established After 02/01/1998 Payments Made Dollar Amount and Before 03/01/2002 2 years or less 4.00% 3.00% more than 2 years, up to 4 years 3.00 2.00 more than 4 years, up to 5 years 2.00 1.00 more than 5 years, up to 6 years 1.00 None more than 6 years None None Class C shares are not subject to a sales charge at the time of purchase but are subject to a 1% CDSC on shares redeemed within 12 months of purchase, as described in the prospectus. The Class J shares are sold without any front-end sales charge. A CDSC of 1% is imposed if Class J shares are redeemed within 18 months of purchase, as described in the prospectus. 94 MULTIPLE CLASS STRUCTURE Principal Funds, Inc. 1-800-222-5852 Contingent deferred sales charges for Class A, B, C, and J shares are waived on shares: that were purchased pursuant to the Small Amount Force Out ("SAFO") program; shares redeemed within 90 days after an account is re-registered due to a shareholder's death; shares redeemed due to the shareholder's post-purchase disability, as defined in the Internal Revenue Code of 1986, as amended; shares redeemed from retirement plans to satisfy minimum distribution rules under the Internal Revenue Code; shares redeemed to pay retirement plan fees; shares redeemed involuntarily from small balance accounts (values of less than $300); shares redeemed through a periodic withdrawal plan in an amount of up to 1.00% per month (measured cumulatively with respect to non-monthly plans) of the value of the Fund account at the time, and beginning on the date, the periodic withdrawal plan is established; shares redeemed from a retirement plan to assure the plan complies with Sections 401(k), 401(m), 408(k) and 415 of the Internal Revenue Code; or shares redeemed from retirement plans qualified under Section 401(a) of the Internal Revenue Code due to the plan participant's death, disability, retirement, or separation from service after attaining age 55. Class S shares are available without any front-end sales charge or contingent deferred sales charge. The R-1, R-2, R-3, R-4, R-5, and Institutional Classes are available without any front-end sales charge or contingent deferred sales charge. The R-1, R-2, R-3, R-4, and R-5 Classes are available through employer-sponsored retirement plans. Such plans may impose fees in addition to those charged by the Funds. The R-1, R-2, R-3, R-4, and R-5 share classes are subject to asset based charges (described below). Principal receives a fee for providing investment advisory and certain corporate administrative services under the terms of the Management Agreement. In addition to the management fee, the Fund's R-1, R-2, R-3, R-4, and R-5 Class shares pay Principal a service fee and an administrative services fee under the terms of a Service Agreement and an Administrative Services Agreement. Service Agreement (S Class Shares only) The Service Agreement provides for Principal Shareholder Services, Inc. (PSS) to provide certain services to shareholders of S Class shares. These personal services include: responding to shareholder inquiries, providing information regarding shareholder investments, and providing other similar personal services or services related to the maintenance of shareholder accounts as contemplated by Financial Industry Regulatory Authority (FINRA) Rule 2830 (or a successor thereto). As compensation for these services, the Fund will pay PSS service fees equal to a percentage of the average daily net assets attributable to S Class shares in accordance with the schedule below. PSS will typically enter into agreements with other financial intermediaries to provide these services and will pay all or a portion of the service fees to such intermediaries. The fee rate that will apply is as follows: Average Daily Annualized Net Assets Rate First $500 Million 6 basis points Next $500 Million 5 basis points Next $4 Billion 4 basis points Next $5 Billion 3 basis points Next $10 Billion 2 basis points Over $20 Billion 1 basis points Principal Funds, Inc. MULTIPLE CLASS STRUCTURE 95 www.principal.com Service Agreement (R-1, R-2, R-3, R-4, and R-5 Classes only) The Service Agreement provides for Principal to provide certain personal services to shareholders (plan sponsors) and beneficial owners (plan members) of those classes. These personal services include: responding to plan sponsor and plan member inquiries; providing information regarding plan sponsor and plan member investments; and providing other similar personal services or services related to the maintenance of shareholder accounts as contemplated by Financial Industry Regulatory Authority (FINRA) Rule 2830 (or any successor thereto). As compensation for these services, the Fund will pay Principal service fees equal to 0.25% of the average daily net assets attributable each of the R-1 and R-2 classes, 0.17% of the average daily net assets of the R-3 Class, and 0.15% of the average daily net assets attributable to each of the R-4 and R-5 Classes. The service fees are calculated and accrued daily and paid monthly to Principal (or at such other intervals as the Fund and Principal may agree). Administrative Service Agreement (R-1, R-2, R-3, R-4, and R-5 Classes only) The Administrative Service Agreement provides for Principal to provide services to beneficial owners of Fund shares. Such services include: receiving, aggregating, and processing purchase, exchange, and redemption requests from plan shareholders; providing plan shareholders with a service that invests the assets of their accounts in shares pursuant to pre- authorized instructions submitted by plan members; processing dividend payments from the Funds on behalf of plan shareholders and changing shareholder account designations; acting as shareholder of record and nominee for plans; maintaining account records for shareholders and/or other beneficial owners; providing notification to plan shareholders of transactions affecting their accounts; forwarding prospectuses, financial reports, tax information and other communications from the Fund to beneficial owners; distributing, receiving, tabulating and transmitting proxy ballots of plan shareholders; and other similar administrative services. As compensation for these services, the Fund will pay Principal service fees equal to 0.28% of the average daily net assets attributable to the R-1 Class, 0.20% of the average daily net assets of the R-2 Class, 0.15% of the average daily net assets of the R-3 Class, 0.13% of the average daily net assets of the R-4 Class and 0.11% of the average daily net assets of the R-5 Class. The service fees are calculated and accrued daily and paid monthly to Principal (or at such other intervals as the Fund and Principal may agree). Principal may, at its discretion appoint (and may at any time remove), other parties, including companies affiliated with Principal, as its agent to carry out the provisions of the Service Agreement and/or the Administrative Service Agreement. However, the appointment of an agent shall not relieve Principal of any of its responsibilities or liabilities under those Agreements. Any fees paid to agents under these Agreements shall be the sole responsibility of Principal. Rule 12b-1 Fees / Distribution Plans and Agreements In addition to the management and service fees, certain of the Fund's share classes, are subject to Distribution Plans and Agreements (described below) sometimes referred to as a Rule 12b-1 Plan. Rule 12b-1 permits a fund to pay expenses associated with the distribution of its shares in accordance with a plan adopted by the Board of Directors and approved by its shareholders. Pursuant to such rule, the Board of Directors and initial shareholders of the R-1, R-2, R-3, R-4, A, B, C, J, and S Classes of shares have approved and entered into a Distribution Plan and Agreement. The Fund believes the Distribution Plan and Agreement will be beneficial as it may position the Fund to be able to build and retain assets which will, in turn, have a positive effect on total expense ratios and provide flexibility in the management of the Fund by reducing the need to liquidate portfolio securities to meet redemptions. The Fund also believes the Plan will encourage registered representatives to provide ongoing servicing to the shareholders. In adopting the Plans, the Board of Directors (including a majority of directors who are not interested persons of the Fund (as defined in the 1940 Act), hereafter referred to as the independent directors) determined that there was a reasonable likelihood that the Plan would benefit the Funds and the shareholders of the affected classes. Pursuant to Rule 12b-1, information about revenues and expenses under the Plans is presented to the Board of Directors each 96 MULTIPLE CLASS STRUCTURE Principal Funds, Inc. 1-800-222-5852 quarter for its consideration in continuing the Plans. Continuance of the Plans must be approved by the Board of Directors, including a majority of the independent directors, annually. The Plans may be amended by a vote of the Board of Directors, including a majority of the independent directors, except that the Plans may not be amended to materially increase the amount spent for distribution without majority approval of the shareholders of the affected class. The Plans terminate automatically in the event of an assignment and may be terminated upon a vote of a majority of the independent directors or by vote of a majority of the outstanding voting securities of the affected class. Payments under the 12b-1 plans will not automatically terminate for funds that are closed to new investors or to additional purchases by existing shareholders. The Fund Board will determine whether to terminate, modify or leave unchanged the 12b-1 plan at the time the board directs the implementation of the closure of the fund. The Plans provide that each Fund makes payments to the Fund's Distributor from assets of each share class that has a Plan to compensate the Distributor and other selling dealers, various banks, broker-dealers and other financial intermediaries, for providing certain services to the Fund. Such services may include: formulation and implementation of marketing and promotional activities; preparation, printing, and distribution of sales literature; preparation, printing, and distribution of prospectuses and the Fund reports to other than existing shareholders; obtaining such information with respect to marketing and promotional activities as the Distributor deems advisable; making payments to dealers and others engaged in the sale of shares or who engage in shareholder support services; and providing training, marketing, and support with respect to the sale of shares. The Fund pays the Distributor a fee after the end of each month at an annual rate as a percentage of the daily net asset value of the assets attributable to each share class as follows: Maximum Annualized Share Class 12b-1 Fee R-1 (except Ultra Short Bond Fund) 0.35% R-2 (except Ultra Short Bond Fund) 0.30% R-3 (except Ultra Short Bond Fund) 0.25% Class A shares (except LargeCap S&P 500 Index, Money Market, Short-Term Bond, Short-Term Income, and Ultra Short Bond Funds) 0.25% Class A shares of LargeCap S&P 500 Index, Short-Term Bond, and Short-Term Income Funds 0.15% Class B shares 1.00% Class C shares (except Ultra Short Bond Fund) 1.00% Class J shares (except Money Market and Ultra Short Bond Funds) 0.45% Class J shares of Money Market 0.25% R-4 (except Ultra Short Bond Fund) 0.10% Class S shares of Money Market 0.35% (1) The Distributor also receives the proceeds of any CDSC imposed on the redemption of Class A, B, C, or J shares. The Distributor may remit on a continuous basis all of these sums (up to 0.25% for Class B shares) to its investment representatives and other financial intermediaries as a trail fee in recognition of their services and assistance. Currently, the Distributor makes payments to dealers on accounts for which such dealer is designated dealer of record. Payments are based on the average net asset value of the accounts invested in Class A, Class B, Class C, Class J, Class S, R-1 Class, R-2 Class, R-3 Class, R-4 Class, or R-5 Class shares. At least quarterly, the Distributor provides to the Fund's Board of Directors, and the Board reviews, a written report of the amounts expended pursuant to the Plans and the purposes for which such expenditures were made. Under the Plans, the Funds have no legal obligation to pay any amount that exceeds the compensation limit. The Funds do not pay, directly or indirectly, interest, carrying charges, or other financing costs in association with these Plans. All fees paid under a Fund's Rule 12b-1 Plan are paid to the Distributor, which is entitled to retain such fees paid by the Fund without regard to the expenses which it incurs. Principal Funds, Inc. MULTIPLE CLASS STRUCTURE 97 www.principal.com The Funds made the following Distribution/12b-1 payments for the year ended October 31, 2008: (amounts in thousands) Bond & Mortgage Securities Fund $ 1,970 California Municipal Fund 1,636 Core Plus Bond Fund I  Disciplined LargeCap Blend Fund 1,576 Diversified International Fund 3,563 Equity Income Fund 8,358 Global Real Estate Securities Fund 23 Government & High Quality Bond Fund 1,373 High Quality Intermediate-Term Bond Fund 262 High Yield Fund 4,195 Income Fund 1,223 Inflation Protection Fund 88 International Emerging Markets Fund 2,112 International Fund I 117 International Growth Fund 471 LargeCap Blend Fund I 634 LargeCap Blend Fund II 1,169 LargeCap Growth Fund 2,435 LargeCap Growth Fund I 514 LargeCap Growth Fund II 208 LargeCap S&P 500 Index Fund 2,446 LargeCap Value Fund 1,029 LargeCap Value Fund I 54 LargeCap Value Fund II 7 LargeCap Value Fund III 1,240 MidCap Blend Fund 2,805 MidCap Growth Fund 141 MidCap Growth Fund II 45 MidCap Growth Fund III 495 MidCap S&P 400 Index Fund 371 MidCap Stock Fund 526 MidCap Value Fund I 85 MidCap Value Fund II 550 MidCap Value Fund III 515 Money Market Fund 2,816 Mortgage Securities Fund 775 Preferred Securities Fund 1,372 Principal LifeTime 2010 Fund 1,848 Principal LifeTime 2015 Fund 9 Principal LifeTime 2020 Fund 3,870 Principal LifeTime 2025 Fund 9 Principal LifeTime 2030 Fund 3,255 Principal LifeTime 2035 Fund 7 Principal LifeTime 2040 Fund 1,479 Principal LifeTime 2045 Fund 2 Principal LifeTime 2050 Fund 420 Principal LifeTime 2055 Fund  Principal LifeTime Strategic Income Fund 670 Real Estate Securities Fund 1,405 SAM Balanced Portfolio 25,593 SAM Conservative Balanced Portfolio 4,017 SAM Conservative Growth Portfolio 21,371 SAM Flexible Income Portfolio 4,897 SAM Strategic Growth Portfolio 13,393 Short-Term Bond Fund 433 Short-Term Income Fund 146 98 MULTIPLE CLASS STRUCTURE Principal Funds, Inc. 1-800-222-5852 (amounts in thousands) SmallCap Growth Fund 403 SmallCap Growth Fund I 62 SmallCap Growth Fund II 285 SmallCap Growth Fund III 9 SmallCap S&P 600 Index Fund 557 SmallCap Value Fund 449 SmallCap Value Fund I 83 SmallCap Value Fund II 29 SmallCap Value Fund III 72 Tax-Exempt Bond Fund 857 Ultra Short Bond Fund 190 West Coast Equity Fund 3,231 Less than $1000. Period from September 30, 2008 (date operations commenced) through October 31, 2008. Period from February 29, 2008 (date operations commenced) through October 31, 2008. Transfer Agency Agreement (Institutional Class, Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, and Class S shares) The Transfer Agency Agreement provides for Principal Shareholder Services, Inc. (PSS) (1100 Investment Boulevard, El Dorado Hills, CA 95762-5710), a wholly owned subsidiary of Principal, to act as transfer and shareholder servicing agent for the Institutional Class, Class A, Class B, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Class S shares. PSS provides these services to the Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5, shares without charge. Effective January 1, 2009, the Fund will pay PSS a fee for the services provided pursuant to the agreement in an amount equal to the costs incurred by PSS for providing such services. With respect to each of the Class A, B, C, Institutional J, and S shares, the Fund will pay PSS a fee for the services provided pursuant to the Agreement in an amount equal to the costs incurred by Principal Shareholder Services for providing such services. The services include: issuance, transfer, conversion, cancellation, and registry of ownership of Fund shares, and maintenance of open account system; preparation and distribution of dividend and capital gain payments to shareholders; delivery, redemption and repurchase of shares, and remittances to shareholders; the tabulation of proxy ballots and the preparation and distribution to shareholders of notices, proxy statements and proxies, reports, confirmation of transactions, prospectuses and tax information; communication with shareholders concerning the above items; and use of its best efforts to qualify the Capital Stock of the Fund for sale in states and jurisdictions as directed by the Fund. BROKERAGE ALLOCATION AND OTHER PRACTICES Brokerage on Purchases and Sales of Securities All orders for the purchase or sale of portfolio securities are placed on behalf of a Fund by the Fund's Sub-Advisor or Sub-Sub-Advisor pursuant to the terms of the applicable sub-advisory agreement. In distributing brokerage business arising out of the placement of orders for the purchase and sale of securities for any Fund, the objective of each Fund's Sub-Advisor is to obtain the best overall terms. In pursuing this objective, a Sub-Advisor considers all matters it deems relevant, including the breadth of the market in the security, the price of the security, the financial condition and executing capability of the broker or dealer, confidentiality, including trade anonymity, and the reasonableness of the commission, if any (for the specific transaction and on a continuing basis). This may mean in some instances that a Sub-Advisor will pay a broker commissions that are in excess of the amount of commissions another broker might have charged for executing the same transaction when the Sub-Advisor believes that such commissions are reasonable in light of a) the size and difficulty of the transaction, b) the quality of the execution provided, and c) the level of commissions paid relative to commissions paid by other institutional investors. (Such factors are viewed both in terms of that particular transaction and in terms of all transactions that broker executes for accounts over which the Sub-Advisor exercises investment discretion. The Board has also adopted a policy and procedure designed to prevent Principal Funds, Inc. BROKERAGE ALLOCATION AND OTHER PRACTICES 99 www.principal.com the funds from compensating a broker/dealer for promoting or selling fund shares by directing brokerage transactions to that broker/dealer for the purpose of compensating the broker/dealer for promoting or selling fund shares. Therefore, the Sub-Advisor may not compensate a broker/dealer for promoting or selling fund shares by directing brokerage transactions to that broker/dealer for the purpose of compensating the broker/dealer for promoting or selling fund shares. A Sub-Advisor may purchase securities in the over-the-counter market, utilizing the services of principal market makers unless better terms can be obtained by purchases through brokers or dealers, and may purchase securities listed on the NYSE from non-Exchange members in transactions off the Exchange.) A Sub-Advisor may give consideration in the allocation of business to services performed by a broker (e.g., the furnishing of statistical data and research generally consisting of, but not limited to, information of the following types: analyses and reports concerning issuers, industries, economic factors and trends, portfolio strategy, and performance of client accounts). If any such allocation is made, the primary criteria used will be to obtain the best overall terms for such transactions. A Sub-Advisor may also pay additional commission amounts for research services. Such statistical data and research information received from brokers or dealers as described above may be useful in varying degrees and a Sub-Advisor may use it in servicing some or all of the accounts it manages. Sub-Advisors allocated portfolio transactions for the Funds indicated in the following table to certain brokers for the year ended October 31, 2008 due to research services provided by such brokers. The table also indicates the commissions paid to such brokers as a result of these portfolio transactions. Amount of Transactions because Related of Research Commissions Fund Services Provided Paid Disciplined LargeCap Blend $ 1,242,577,131 $ 625,304 Diversified International 397,484,516 700,811 Equity Income 26,534,464,004 2,199,824 Global Real Estate Securities 1,089,206 1,401 International Emerging Markets 299,491,165 596,814 International Growth 512,852,488 858,969 International Value I 4,791,180 7,173 LargeCap Growth 279,893,074 251,254 LargeCap Growth II   LargeCap S&P 500 Index 74,555 132 LargeCap Value 371,010,864 162,601 LargeCap Value I 756,913,222 727,080 LargeCap Value II   LargeCap Value III 1,116,110,411 755,305 MidCap Blend 74,203,803 48,269 MidCap Growth 8,885,212 11,795 MidCap Growth II 10,781,426 7,728 MidCap Growth III 4,351,376,085 236,515 MidCap S&P 400 Index 539,518 275 MidCap Stock 317,170,889 417,900 MidCap Value 42,952,267 29,178 MidCap Value I 384,417,338 95,409 MidCap Value III 1,006,818 1,840 Real Estate Securities 368,916,064 125,986 SmallCap Blend 63,167,182 51,290 SmallCap Growth 55,092,981 39,658 SmallCap Growth I 412,057,675 430,024 SmallCap Growth II 229,467,625 411,639 SmallCap Growth III 86,196,380 102,360 SmallCap S&P 600 Index 338,008 604 SmallCap Value 207,068,864 144,778 SmallCap Value II 163,870,574 82,401 SmallCap Value III 68,984,029 12,985 West Coast Equity 235,195,672 255,464 Pursuant to internal allocation procedures, American Century regularly evaluates the brokerage and research services provided by each broker-dealer that it uses. On a semi-annual basis, each member of American Century's portfolio management team rates the quality of research and brokerage services provided by each broker-dealer that provides execution services and research to American Century for its clients' accounts. The resulting scores are used to rank these broker-dealers on a broker 100 BROKERAGE ALLOCATION AND OTHER PRACTICES Principal Funds, Inc. 1-800-222-5852 research list. In the event that American Century has determined that best execution for a particular transaction may be obtained by more than one broker-dealer, American Century may consider the relative positions of the broker-dealer on this list in determining the party through which to execute the transaction. Actual business received by any firm may be more or less than other broker-dealers with similar rank. Execution only brokers are used where deemed appropriate. American Century does not track, and therefore is unable to provide a breakdown of the amount of the transactions directed for research and payment of related commissions. GSAM does not engage in classic third party soft dollar arrangements. GSAM may, however, select a broker that furnishes GSAM directly with proprietary research or other services which provide, in GSAM's view, appropriate assistance to GSAM in the investment decision-making process. Presently in the U.S. there is no standard methodology for GSAM to value proprietary research with any certainty as it is often bundled into the services received from a broker as part of the full service commission rate paid. A portion of the commissions are for trade execution and the remainder is for research services. Some of the research services paid for were provided as an unbundled service by the brokers, so Vaughan Nelson is not able to break out exactly how much as paid for execution and how much was paid for the research. Ark Asset Management Co. Inc. was ceasing all operations and was unable to provide information in time for this filing. Subject to the rules promulgated by the SEC, as well as other regulatory requirements, the Board has approved procedures whereby a Fund may purchase securities that are offered in underwritings in which an affiliate of a Sub-Advisor, or the Manager, participates. These procedures prohibit a Fund from directly or indirectly benefiting a Sub-Advisor affiliate or a Manager affiliate in connection with such underwritings. In addition, for underwritings where a Sub-Advisor affiliate or a Manager participates as a principal underwriter, certain restrictions may apply that could, among other things, limit the amount of securities that the Fund could purchase in the underwritings. The Sub-Advisor shall determine the amounts and proportions of orders allocated to the Sub-Advisor or affiliate. The Directors of the Fund will receive quarterly reports on these transactions. The Board has approved procedures that permit a Fund to effect a purchase or sale transaction between the Fund and any other affiliated mutual fund or between the Fund and affiliated persons of the Fund under limited circumstances prescribed by SEC rules. Any such transaction must be effected without any payment other than a cash payment for the securities, for which a market quotation is readily available, at the current market price; no brokerage commission or fee (except for customary transfer fees), or other remuneration may be paid in connection with the transaction. The Board receives quarterly reports of all such transactions. The Board has also approved procedures that permit a Fund's sub-advisor to place portfolio trades with an affiliated broker under circumstances prescribed by SEC Rules 17e-1 and 17a-10. The procedures require that total commissions, fees, or other remuneration received or to be received by an affiliated broker must be reasonable and fair compared to the commissions, fees or other remuneration received by other brokers in connection with comparable transactions involving similar securities being purchased or sold on a securities exchange during a comparable time period. The Board receives quarterly reports of all transactions completed pursuant to the Fund's procedures. Purchases and sales of debt securities and money market instruments usually are principal transactions; portfolio securities are normally purchased directly from the issuer or from an underwriter or marketmakers for the securities. Such transactions are usually conducted on a net basis with the Fund paying no brokerage commissions. Purchases from underwriters include a commission or concession paid by the issuer to the underwriter, and the purchases from dealers serving as marketmakers include the spread between the bid and asked prices. The Board has approved procedures whereby a Fund may participate in a commission recapture program. Commission recapture is a form of institutional discount brokerage that returns commission dollars directly to a Fund. It provides a way to gain control over the commission expenses incurred by a Fund's Manager and/or Sub-Advisor, which can be significant over time and thereby reduces expenses, improves cash flow and conserves assets. A Fund can derive commission recapture dollars from both equity trading commissions and fixed-income (commission equivalent) spreads. The Funds (except the International Fund I and the MidCap Growth Fund II) may participate in a program through a relationship with Frank Russell Securities, Inc. The International Fund I participates in the program offered by FMR and Fidelity Management Trust Company. From time to time, the Board reviews whether participation in the recapture program is in the best interest of the Funds. Principal Funds, Inc. BROKERAGE ALLOCATION AND OTHER PRACTICES 101 www.principal.com The following table shows the brokerage commissions paid during the periods indicated. Total Brokerage Commissions Paid for Periods Ended October 31 Bond & Mortgage Securities $ 43,480 $ 101,853 $  Core Plus Bond I 116 Disciplined LargeCap Blend 6,272,970 5,921,625 1,621,001 Diversified International 6,821,930 8,148,865 2,719,306 Equity Income 3,979,917 3,981,004 N/A Global Real Estate Securities 20,158 3,223 N/A High Quality Intermediate-Term Bond 10,165 12,874  High Yield 69,979 149,481 N/A International Emerging Markets 7,686,300 7,574,742 1,804,931 International Growth 7,500,721 7,040,080 4,018,611 International I 4,164,027 3,271,294 1,719,023 International Value I 110,343 LargeCap Blend I 74,311 261,454 102,361 LargeCap Blend II 888,686 794,366 835,529 LargeCap Growth 5,218,410 6,013,833 1,774,756 LargeCap Growth I 1,486,861 1,160,195 1,025,363 LargeCap Growth II 1,658,686 874,869 1,287,778 LargeCap S&P 500 Index 40,663 37,159 37,117 LargeCap Value 1,820,542 1,512,646 1,341,775 LargeCap Value I 1,230,134 459,149 355,587 LargeCap Value II 48,056 39,417 25,596 LargeCap Value III 1,647,531 818,229 693,087 MidCap Blend 549,391 556,959 984,751 MIdCap Growth 174,970 101,305 101,266 MidCap Growth II 826,808 1,188,505 1,217,532 MidCap Growth III 1,964,130 1,190,458 1,126,532 MidCap S&P 400 Index 31,005 27,737 36,095 MidCap Stock 530,437 528,423 N/A MidCap Value I 1,346,034 1,271,402 795,049 MidCap Value II 816,727 1,142,263 1,667,242 MidCap Value III 248,217 291,903 278,632 Preferred Securities 1,036,803 423,720 346,066 Real Estate Securities 1,335,971 1,908,852 800,233 Short-Term Bond  2,241  SmallCap Blend 625,765 584,734 914,025 SmallCap Growth 686,915 922,200 143,795 SmallCap Growth I 428,993 280,362 310,035 SmallCap Growth II 1,670,682 1,585,617 1,696,184 SmallCap Growth III 1,274,501 1,212,588 666,261 SmallCap S&P 600 Index 136,215 161,950 149,342 SmallCap Value 1,708,337 1,883,342 636,024 SmallCap Value I 548,620 710,273 620,098 SmallCap Value II 360,413 541,257 489,547 SmallCap Value III 345,194 348,114 446,911 Tax Exempt Bond  6,341 N/A Ultra Short Bond 59 5,637  West Coast Equity 450,049 682,780 N/A Periods from January 16, 2007, date fund commenced operations after succeeding to the operations of another fund, through October 31, 2007. Period from October 1, 2007, date operations commenced, through October 31, 2007. 102 BROKERAGE ALLOCATION AND OTHER PRACTICES Principal Funds, Inc. 1-800-222-5852 The primary reasons for changes in several Funds' brokerage commissions for the three years were changes in Fund size; changes in market conditions; and changes in money managers of certain Funds, which required substantial portfolio restructurings, resulting in increased securities transactions and brokerage commissions. Brokerage Commissions Sub-Advisor Employed by Principal Variable were Paid to the Following Principal Funds, Inc. or Contracts Funds, Inc. Broker-Dealers who are Principal Variable Contracts Principal Funds, Inc. Account Advised Affiliated with the Sub-Advisor Funds, Inc. Fund Advised by Sub-Advisor by Sub-Advisor B-Trade Services, LLC; Mellon Capital Management MidCap Growth III and SmallCap Value I MidCap Growth I and SmallCap BNY Brokerage, Inc.; Corpporation Value I Mellon Financial Markets, LLC; Pershing, LLC BTIG, LLC Goldman Sachs Asset Management LP LargeCap Blend I and MidCap Value I N/A Goldman Sachs & Co.; Goldman Sachs Execution & Clearing, LP Bear Stearns (a JP Morgan Co); American Century Investment LargeCap Growth II and LargeCap LargeCap Value II JP Morgan Cazenove Limited; Management, Inc. Value II JP Morgan Securities; and Joseph Morgan & Co. Bear Stearns (a JP Morgan Co); J.P. Morgan Investment High Yield I and SmallCap Value I SmallCap Value I JP Morgan Cazenove Limited; Management, Inc. JP Morgan Securities; and Joseph Morgan & Co. China International Capital Corp Morgan Stanley Investment California Municipal and Tax-Exempt Asset Allocation Morgan Stanley & Co. Inc. Management Inc. (doing business Bond as Van Kampen) Dresdner Kleinwort Securities, LLC Pacific Investment Management Co LLC Core Plus Bond I N/A Fidelity Brokerage Services, LLC; Pyramis Global Advisors, LLC International I N/A National Financial Services, LLC Lehman Brothers, Inc.; Lehman Brothers Asset Management, High Yield I N/A Neuberger Berman, LLC LLC Natixis Securities, Inc. Vaughan Nelson Investment SmallCap Value II N/A Management, LP Sanford C. Bernstein & Co., LLC AllianceBernstein L.P. LargeCap Value III and SmallCap LargeCap Value III Growth I Spectrum Asset Management, Inc. Columbus Circle Investors LargeCap Growth, MidCap Growth and LargeCap Growth SmallCap Growth III Spectrum Asset Management, Inc. Edge Asset Management, Inc. Equity Income, High Yield, Income, Equity Income, Income, MidCap Stock, Mortgage Securities, MidCap Stock, Mortgage Short-Term Income, Strategic Asset Securities, Short-Term Income, Management Portfolios and West Coast Strategic Asset Management Equity Portfolios, West Coast Equity Spectrum Asset Management, Inc. Principal Global Investors, LLC Bond & Mortgage Securities, Balanced, Bond & Mortgage Disciplined LargeCap Blend, Diversified Securities, Diversified International, Global Diversified Income, International, Government & High Quality Intermediate-Term Bond, High Quality Bond, International Inflation Protection, International Emerging Markets, Emerging Markets, International International SmallCap, Growth, LargeCap S&P 500 Index, LargeCap S&P 500 Index, LargeCap Value, MidCap Blend; LargeCap Value, MidCap MidCap S&P 400 Index, MidCap Blend, Money Market, Principal Value III, Money Market, Principal LifeTime Accounts, Short-Term LifeTime Funds, Short-Term Bond, Bond, SmallCap Blend SmallCap Blend, SmallCap Growth, SmallCap S&P 600 Index, SmallCap Value, Ultra Short Bond Spectrum Asset Management, Inc. Principal Real Estate Investors, LLC Global Diversified Income, Global Real Real Estate Securities Estate Securities, Real Estate Securities Spectrum Asset Management, Inc. Spectrum Asset Management, Inc. Global Diversified Income and Preferred N/A Securities UBS Financial Services, Inc.; UBS Global Asset Management LargeCap Value I and SmallCap SmallCap Growth II UBS Securities LLC (Americas) Inc. Growth II Principal Funds, Inc. BROKERAGE ALLOCATION AND OTHER PRACTICES 103 www.principal.com Brokerage commissions paid to affiliates during the periods ending October 31, 2008 were as follows: Commissions Paid to BNY Brokerage, Inc. Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Disciplined LargeCap Blend $149,205 2.38% 3.86% Diversified International 530 0.01 0.02 Equity Income 459,999 11.56 10.10 Global Real Estate Securities 19 0.10 0.08 International Emerging Markets 3,275 0.04 0.13 International I 1,295 0.03 0.04 International Growth 2,127 0.03 0.12 International Value I 2 0.00 0.00 LargeCap Blend II 1,044 0.12 0.09 LargeCap Growth 8,697 0.17 0.19 LargeCap S&P 500 Index 578 1.42 1.65 LargeCap Value 50,227 2.76 3.27 LargeCap Value I 9,832 0.80 0.30 MidCap Blend 16,480 3.00 3.79 MidCap Growth III 8,121 0.41 0.73 MidCap S&P 400 Index 2,239 7.22 7.25 MidCap Stock 45,998 8.67 11.23 MidCap Value I 457 0.03 0.06 MidCap Value III 10,527 4.24 4.45 Real Estate Securities 5,042 0.38 0.51 SmallCap Blend 4,831 0.77 2.36 SmallCap Growth 18,624 2.71 4.67 SmallCap Growth I 1,379 0.32 0.28 SmallCap Growth II 1,009 0.06 0.03 SmallCap S&P 600 Index 9,456 6.94 6.46 SmallCap Value 6,674 0.39 0.64 SmallCap Value II 7,254 2.01 0.64 West Coast Equity 16,775 3.73 3.30 Commissions Paid to BTIG, LLC (Goldman) Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions MidCap Value II $1,368 0.17% 0.04% SmallCap Growth I 7,258 1.69 1.86 SmallCap Growth II 435 0.03 0.01 SmallCap Value III 107 0.03 0.06 Commissions Paid to B-Trade Services, LLC Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Disciplined LargeCap Blend $ 1,167 0.02% 0.05% Diversified International 1,245 0.02 0.05 International Growth 227 0.00 0.01 LargeCap Blend II 5,969 0.67 0.91 LargeCap Growth 110 0.00 0.01 LargeCap Growth I 5,928 0.40 0.91 LargeCap Growth II 30,514 1.84 3.50 MidCap Growth II 464 0.06 0.04 MidCap Growth III 33,041 1.68 1.55 MidCap Value I 10,966 0.81 1.46 MidCap Value III 20 0.01 0.02 SmallCap Blend 445 0.07 0.10 SmallCap Growth 400 0.06 0.12 SmallCap Growth I 47 0.01 0.04 SmallCap Growth II 120,151 7.19 14.07 SmallCap Growth III 1,115 0.09 0.14 SmallCap Value 976 0.06 0.18 104 BROKERAGE ALLOCATION AND OTHER PRACTICES Principal Funds, Inc. 1-800-222-5852 Commissions Paid to Bear Stearns (a JP Morgan Co) Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Disciplined LargeCap Blend $ 97,630 1.56% 0.96% Diversified International 60,552 0.89 0.83 Equity Income 118,563 2.98 3.15 Global Real Estate Securities 59 0.29 0.31 High Quality Intermediate-Term Bond 42 0.42 0.37 International Emerging Markets 83,562 1.09 1.53 International I 25,636 0.62 0.56 International Growth 94,149 1.26 0.94 LargeCap Blend II 14,385 1.62 1.60 LargeCap Growth 191,502 3.67 2.29 LargeCap Growth I 45,573 3.07 2.19 LargeCap Growth II 36,839 2.22 1.27 LargeCap Value 14,413 0.79 0.63 LargeCap Value I 13,491 1.10 0.46 LargeCap Value II 1,043 2.17 0.74 MidCap Blend 3,750 0.68 0.51 MidCap Growth 2,073 1.19 0.78 MidCap Growth II 3,188 0.39 0.38 MidCap Growth III 1,198 0.06 0.05 MidCap Stock 12,222 2.30 3.08 MidCap Value I 13,790 1.02 0.65 MidCap Value II 15,717 1.92 0.83 MidCap Value III 2,433 0.98 0.67 Real Estate Securities 1,492 0.11 0.07 SmallCap Blend 4,240 0.68 0.37 SmallCap Growth 3,222 0.47 0.48 SmallCap Growth I 8,552 1.99 2.70 SmallCap Growth II 13,708 0.82 0.64 SmallCap Growth III 4,157 0.33 0.36 SmallCap Value 11,304 0.66 0.71 SmallCap Value I 4,783 0.87 0.71 SmallCap Value II 367 0.10 0.13 SmallCap Value III 1,657 0.48 0.28 West Coast Equity 7,144 1.59 2.77 Commissions Paid to China Int. Cap. Corp (Morgan Stanley) Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions International I $4,549 0.11% 0.07% Commissions Paid to Dresdner Kleinwort Securities, LLC Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Diversified International $ 4,213 0.06% 0.05% International I 45,580 1.09 0.91 International Growth 4,141 0.06 0.05 Commissions Paid to Fidelity Brokerage Services, LLC Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions MidCap Growth II $3,417 0.41% 1.06% MidCap Value I 8,616 0.64 0.57 MidCap Value II 7,936 0.97 0.96 SmallCap Growth II 6 0.00 0.00 SmallCap Value III 1,910 0.55 0.59 Principal Funds, Inc. BROKERAGE ALLOCATION AND OTHER PRACTICES 105 www.principal.com Commissions Paid to Goldman Sachs & Co. Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Disciplined LargeCap Blend $ 89,682 1.43% 0.79% Diversified International 265,284 3.89 3.21 Global Real Estate Securities 228 1.13 0.84 International Emerging Markets 394,325 5.13 5.60 International I 329,623 7.92 9.12 International Growth 393,201 5.24 3.93 International Value I 1,739 1.58 2.96 LargeCap Blend II 59,447 6.69 5.57 LargeCap Growth 206,578 3.96 3.16 LargeCap Growth I 79,629 5.36 4.13 LargeCap Growth II 9,353 0.56 0.35 LargeCap Value 4,153 0.23 0.13 LargeCap Value I 42,706 3.47 3.89 LargeCap Value II 973 2.03 0.78 LargeCap Value III 50,886 3.09 2.86 MidCap Blend 8,197 1.49 1.01 MidCap Growth 4,028 2.30 1.17 MidCap Growth II 1,657 0.20 0.33 MidCap Growth III 12,961 0.66 0.72 MidCap Value I 3,512 0.26 0.51 MidCap Value II 8,876 1.09 0.31 MidCap Value III 3,342 1.35 1.40 Real Estate Securities 18,734 1.40 1.32 SmallCap Blend 10,668 1.70 1.40 SmallCap Growth 7,610 1.11 1.11 SmallCap Growth I 35,106 8.18 10.59 SmallCap Growth II 7,538 0.45 0.60 SmallCap Growth III 21,757 1.71 0.87 SmallCap S&P 600 Index 537 0.39 0.04 SmallCap Value 24,492 1.43 1.05 SmallCap Value I 2,319 0.42 1.27 SmallCap Value II 871 0.24 0.17 SmallCap Value III 277 0.08 0.08 Commissions Paid to Goldman Sachs Execution & Clearing, LP Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions LargeCap Blend II $ 7,992 0.90% 2.53% LargeCap Growth 714 0.01 0.09 LargeCap Growth I 12,077 0.81 1.64 LargeCap Growth II 51,536 3.11 4.44 LargeCap Value I 288,694 23.47 22.64 LargeCap Value II 42 0.09 0.07 MidCap Growth 113 0.06 0.09 MidCap Growth II 90 0.01 0.00 MidCap Growth III 501 0.03 0.07 SmallCap Growth I 698 0.16 0.35 SmallCap Growth II 22,657 1.36 2.02 SmallCap Growth III 364 0.03 0.10 SmallCap Value I 1,569 0.29 0.40 Commissions Paid to IXIS Securities Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions International I $7,673 0.18% 0.12% 106 BROKERAGE ALLOCATION AND OTHER PRACTICES Principal Funds, Inc. 1-800-222-5852 Commissions Paid to JP Morgan Cazenove Limited Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Diversified International $29,561 0.43% 0.46% International I 23,728 0.57 0.45 International Growth 56,476 0.75 0.67 Commissions Paid to Lehman Brothers, Inc. Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Disciplined LargeCap Blend $231,853 3.70% 4.84% Diversified International 152,684 2.24 2.96 Equity Income 20,231 0.51 0.27 Global Real Estate Securities 451 2.24 3.71 High Yield 17,208 24.59 27.56 International Emerging Markets 111,526 1.45 1.27 International I 330,284 7.93 8.14 International Growth 229,165 3.06 3.33 LargeCap Blend I 14,850 19.98 21.56 LargeCap Blend II 25,411 2.86 3.10 LargeCap Growth 191,039 3.66 3.33 LargeCap Growth I 45,384 3.05 2.79 LargeCap Growth II 44,227 2.67 1.12 LargeCap S&P 500 Index 8,373 20.59 19.30 LargeCap Value 116,679 6.41 6.70 LargeCap Value I 2,957 0.24 0.28 LargeCap Value II 5,917 12.31 4.22 LargeCap Value III 38,184 2.32 1.51 MidCap Blend 13,739 2.50 1.92 MidCap Growth 4,067 2.32 3.15 MidCap Growth II 210,177 25.42 21.96 MidCap Growth III 120,317 6.13 5.15 MidCap S&P 400 Index 4,672 15.07 16.97 MidCap Stock 8,082 1.52 2.41 MidCap Value I 39,373 2.93 2.84 MidCap Value II 16,457 2.02 1.15 MidCap Value III 8,538 3.44 3.60 Real Estate Securities 84,900 6.35 5.98 SmallCap Blend 10,961 1.75 2.00 SmallCap Growth 12,910 1.88 1.81 SmallCap Growth I 21,435 5.00 4.05 SmallCap Growth II 10,686 0.64 0.53 SmallCap Growth III 72,025 5.65 5.82 SmallCap S&P 600 Index 59,496 43.68 51.26 SmallCap Value 29,891 1.75 2.32 SmallCap Value I 3,605 0.66 0.72 SmallCap Value II 757 0.21 0.22 SmallCap Value III 9,507 2.75 2.01 West Coast Equity 864 0.19 0.14 Commissions Paid to Mellon Financial Markets, LLC Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions International I $5,328 0.13% 0.10% Principal Funds, Inc. BROKERAGE ALLOCATION AND OTHER PRACTICES 107 www.principal.com Commissions Paid to Morgan, J.P. Securities Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Disciplined LargeCap Blend $452,785 7.22% 6.70% Diversified International 497,813 7.30 6.10 Equity Income 163,046 4.10 5.17 Global Real Estate Securities 678 3.37 7.59 International Emerging Markets 791,637 10.30 9.73 International I 304,938 7.32 8.74 International Growth 210,519 2.81 2.28 International Value I 2,647 2.40 0.45 LargeCap Blend II 68,895 7.75 8.21 LargeCap Growth 227,558 4.36 4.11 LargeCap Growth I 154,899 10.42 9.78 LargeCap Growth II 47,129 2.84 1.32 LargeCap S&P 500 Index 15 0.04 0.02 LargeCap Value 138,151 7.59 7.35 LargeCap Value I 7,977 0.65 0.62 LargeCap Value II 480 1.00 0.42 LargeCap Value III 33,073 2.01 1.52 MidCap Blend 79,530 14.48 16.69 MidCap Growth 16,624 9.50 7.65 MidCap Growth II 5,903 0.71 0.54 MidCap Growth III 562,491 28.64 22.08 MidCap S&P 400 Index 182 0.59 0.69 MidCap Stock 12,229 2.31 2.59 MidCap Value I 46,162 3.43 2.90 MidCap Value II 3,942 0.48 0.17 MidCap Value III 15,946 6.42 7.02 Real Estate Securities 107,496 8.05 6.28 SmallCap Blend 39,049.72 6.24 6.20 SmallCap Growth 34,179 4.98 6.25 SmallCap Growth I 29,053 6.77 6.93 SmallCap Growth II 106,867 6.40 5.06 SmallCap Growth III 10,320 0.81 1.22 SmallCap S&P 600 Index 1,838 1.35 0.70 SmallCap Value 63,163 3.70 4.03 SmallCap Value I 18,149 3.31 2.51 SmallCap Value II 427 0.12 0.11 SmallCap Value III 4,095 1.19 1.12 Ultra Short Bond 59 100.00 100.00 West Coast Equity 7,345 1.63 1.47 Commissions Paid to Morgan Joseph & Co (JP Morgan) Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions SmallCap Growth II $383 0.02% 0.07% Commissions Paid to Morgan Stanley & Co. Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Disciplined LargeCap Blend $ 49,017 0.78% 0.60% Diversified International 463,157 6.79 6.35 Equity Income 60,472 1.52 1.88 Global Real Estate Securities 566 2.81 4.51 International Emerging Markets 731,528 9.52 8.34 International I 263,516 6.33 5.44 International Growth 466,014 6.21 6.58 International Value I 35,755 32.40 44.17 LargeCap Blend I 25,484 34.29 38.63 LargeCap Blend II 61,203 6.89 5.99 108 BROKERAGE ALLOCATION AND OTHER PRACTICES Principal Funds, Inc. 1-800-222-5852 Commissions Paid to Morgan Stanley & Co. Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions LargeCap Growth 191,194 3.66 6.70 LargeCap Growth I 107,749 7.25 6.90 LargeCap Growth II 45,345 2.73 3.60 LargeCap S&P 500 Index 67 0.16 0.28 LargeCap Value 33,820 1.86 1.25 LargeCap Value I 8,392 0.68 0.67 LargeCap Value II 4,892 10.18 11.72 LargeCap Value III 54,213 3.29 1.99 MidCap Blend 6,903 1.26 1.32 MidCap Growth 5,782 3.31 4.08 MidCap Growth II 20,537 2.48 1.48 MidCap Growth III 90,000 4.58 3.62 MidCap S&P 400 Index 1,050 3.39 3.25 MidCap Value I 54,699 4.06 2.49 MidCap Value II 49,484 6.06 4.37 MidCap Value III 4,050 1.63 1.39 Real Estate Securities 5,225 0.39 0.29 SmallCap Blend 12,129 1.94 2.24 SmallCap Growth 7,886 1.15 0.93 SmallCap Growth I 25,137 5.86 3.50 SmallCap Growth II 53,406 3.20 2.62 SmallCap Growth III 28,491 2.24 1.63 SmallCap S&P 600 Index 4,275 3.14 2.61 SmallCap Value 30,642 1.79 1.71 SmallCap Value I 9,983.26 1.82 4.45 SmallCap Value II 45,095 12.51 20.60 Commissions Paid to National Financial Services, LLC Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions LargeCap Blend II $ 914 0.10% 0.10% LargeCap Growth 15,080 0.29 0.15 LargeCap Growth I 2,178 0.15 0.11 MidCap Growth II 178 0.02 0.02 SmallCap Value I 264 0.05 0.05 Commissions Paid to Neuberger Berman, LLC Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions MidCap Growth II $ 660 0.08% 0.03% MidCap Growth III 1,062 0.05 0.03 MidCap Value II 39 0.00 0.00 SmallCap Value II 73 0.02 0.02 Commissions Paid to Pershing, LLC Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions LargeCap Blend II $ 8 0.00% 0.00% LargeCap Value III 6,252 0.38 0.45 MidCap Value II 828 0.10 0.01 MidCap Value III 624 0.25 0.14 SmallCap Growth I 484 0.11 0.09 SmallCap Growth II 153,051 9.16 3.36 SmallCap Value II 3,412 0.95 0.69 West Coast Equity 288 0.06 0.04 Principal Funds, Inc. BROKERAGE ALLOCATION AND OTHER PRACTICES 109 www.principal.com Commissions Paid to Sanford C. Bernstein & Co. LLC Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Disciplined LargeCap Blend $ 23,258 0.37% 0.29% Diversified International 17,319 0.25 0.58 Equity Income 407,595 10.24 11.85 Global Real Estate Securities 6 0.03 0.06 International I 24,345 0.58 0.37 International Growth 5,579 0.07 0.14 International Value I 153 0.14 0.03 LargeCap Blend II 16,879 1.90 2.60 LargeCap Growth 46,426 0.89 1.04 LargeCap Growth I 27,214 1.83 1.61 LargeCap Growth II 52,961 3.19 4.63 LargeCap S&P 500 Index 32 0.08 0.13 LargeCap Value 3,211 0.18 0.26 LargeCap Value I 7,335 0.60 1.36 LargeCap Value II 6,013 12.51 22.53 LargeCap Value III 10,550 0.64 0.49 MidCap Blend 1,323 0.24 0.26 MidCap Growth 336 0.19 0.08 MidCap Growth II 1,772 0.21 0.10 MidCap Growth III 728 0.04 0.05 MidCap Stock 39,335 7.42 7.91 MidCap Value I 27,772 2.06 2.27 MidCap Value II 10,140 1.24 0.42 MidCap Value III 1,890 0.76 0.44 Real Estate Securities 1,276 0.10 0.22 SmallCap Blend 4,423 0.71 0.83 SmallCap Growth 2,425 0.35 0.42 SmallCap Growth I 786 0.18 0.29 SmallCap Growth II 571 0.03 0.05 SmallCap Growth III 1,281 0.10 0.14 SmallCap S&P 600 Index 70 0.05 0.05 SmallCap Value 8,475 0.50 0.81 SmallCap Value I 2,012 0.37 0.54 SmallCap Value II 2,364 0.66 0.88 SmallCap Value III 210 0.06 0.15 West Coast Equity 28,917 6.43 8.05 Commissions Paid to Spectrum Asset Management Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Bond & Mortgage Securities $ 43,479 100.00% 100.00% High Quality Intermediate-Term 10,122 99.58 99.63 Preferred Securities 1,036,802 100.00 100.00 Commissions Paid to UBS Financial Services, Inc. Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions SmallCap Growth III $ 12 0.00% 0.00% SmallCap Value III 253 0.07 0.18 110 BROKERAGE ALLOCATION AND OTHER PRACTICES Principal Funds, Inc. 1-800-222-5852 Commissions Paid to UBS Securities LLC Percent of Dollar Total Dollar As Percent of Amount of Commissionable Fund Amount Total Commissions Transactions Core Plus Bond I $ 6 5.17% 8.12% Disciplined LargeCap Blend 424,994 6.78 10.30 Diversified International 676,560 9.92 10.92 Equity Income 165,764 4.17 4.87 Global Real Estate Securities 1,852 9.19 9.02 High Yield 10,158 14.52 14.72 International Emerging Markets 646,380 8.41 9.39 International I 336,637 8.08 11.80 International Growth 874,614 11.66 15.35 International Value I 3,278 2.97 4.11 LargeCap Blend I 1,267 1.71 1.31 LargeCap Blend II 34,729 3.91 5.74 LargeCap Growth 123,570 2.37 1.76 LargeCap Growth I 82,614 5.56 8.37 LargeCap Growth II 43,749 2.64 4.62 LargeCap S&P 500 Index 3,876 9.53 7.39 LargeCap Value 70,263 3.86 4.73 LargeCap Value I 59,389 4.83 8.75 LargeCap Value II 5,053 10.51 18.85 LargeCap Value III 43,219 2.62 2.61 MidCap Blend 14,936 2.72 2.02 MidCap Growth 5,491 3.14 2.65 MidCap Growth II 36,323 4.39 3.04 MidCap Growth III 40,234 2.05 2.41 MidCap S&P 400 Index 5,248 16.93 13.28 MidCap Stock 9,324 1.76 2.57 MidCap Value I 48,950 3.64 4.38 MidCap Value II 14,912 1.83 0.41 MidCap Value III 9,196 3.70 5.79 Real Estate Securities 82,368 6.17 6.10 SmallCap Blend 48,676 7.78 7.87 SmallCap Growth 47,263 6.88 7.44 SmallCap Growth I 20,832 4.86 5.68 SmallCap Growth II 24,496 1.47 2.89 SmallCap Growth III 19,568 1.54 0.97 SmallCap S&P 600 Index 21,491 15.78 13.75 SmallCap Value 75,384 4.41 6.04 SmallCap Value I 11,726 2.14 2.32 SmallCap Value II 5,480 1.52 1.15 SmallCap Value III 2,123 0.62 0.74 West Coast Equity 10,313 2.29 2.33 Material differences, if any, between the percentage of a Fund's brokerage commissions paid to a broker and the percentage of transactions effected through that broker reflect the commissions rates the sub-advisor has negotiated with the broker. Commission rates a sub-advisor pays to brokers may vary and reflect such factors as the trading volume placed with a broker, the type of security, the market in which a security is traded and the trading volume of that security, the types of services provided by the broker (i.e. execution services only or additional research services) and the quality of a broker's execution. Principal Funds, Inc. BROKERAGE ALLOCATION AND OTHER PRACTICES 111 www.principal.com The following table indicates the value of each Funds aggregate holdings, in thousands, of the securities of Principal Funds, Inc. regular brokers or dealers for the fiscal year ended October 31, 2008. Holdings of Securities of Principal Funds, Inc. Regular Brokers and Dealers Bond & Mortgage Securities Fund Merrill Lynch & Co Inc $20,738 Goldman Sachs Group Inc/The 15,246 Citigroup Inc 5,053 Morgan Stanley 4,219 Core Plus Bond Fund I Merrill Lynch & Co Inc 1,023 Citigroup Inc 904 Goldman Sachs Group Inc/The 780 Morgan Stanley 768 Disciplined LargeCap Blend Fund Goldman Sachs Group Inc/The 14,459 Citigroup Inc 8,369 High Quality Intermediate-Term Bond Fund Merrill Lynch & Co Inc 948 Goldman Sachs Group Inc/The 149 Income Fund Citigroup Inc 11,809 Goldman Sachs Group Inc/The 11,096 Merrill Lynch & Co Inc 10,607 Morgan Stanley 8,574 Lehman Brothers Holdings Inc 2 Inflation Protection Fund Merrill Lynch & Co Inc 3,268 Morgan Stanley 1,504 Citigroup Inc 1,300 Goldman Sachs Group Inc/The 881 International Fund I UBS AG 2,047 Deutsche Bank AG 1,663 International Value Fund I UBS AG 4,620 Deutsche Bank AG 764 High Yield Fund I Merrill Lynch & Co Inc 766 Morgan Stanley 569 High Yield Fund Lehman Brothers Holdings Inc 5 LargeCap Blend Fund I Citigroup Inc 5,379 Morgan Stanley 2,221 Merrill Lynch & Co Inc 1,219 LargeCap Blend Fund II Citigroup Inc 6,121 Goldman Sachs Group Inc/The 3,737 Morgan Stanley 2,559 Merrill Lynch & Co Inc 2,413 LargeCap Growth Fund Goldman Sachs Group Inc/The 39,898 Merrill Lynch & Co Inc 25,478 LargeCap Growth Fund I Goldman Sachs Group Inc/The 18,472 Morgan Stanley 12,529 LargeCap Growth Fund II Citigroup Inc 3,138 LargeCap S&P 500 Index Fund Citigroup Inc 6,664 Goldman Sachs Group Inc/The 3,603 Merrill Lynch & Co Inc 2,552 Morgan Stanley 1,737 LargeCap Value Fund Citigroup Inc 7,270 Goldman Sachs Group Inc/The 3,939 LargeCap Value Fund I Citigroup Inc 30,235 Morgan Stanley 13,249 Goldman Sachs Group Inc/The 5,578 LargeCap Value Fund II Citigroup Inc 2,868 Goldman Sachs Group Inc/The 1,008 Morgan Stanley 860 Merrill Lynch & Co Inc 816 LargeCap Value Fund III Citigroup Inc 33,735 Goldman Sachs Group Inc/The 11,239 Morgan Stanley 8,270 Deutsche Bank AG 2,788 MidCap Value Fund II Morgan Stanley 292 Money Market Fund Merrill Lynch & Co Inc 34,999 Morgan Stanley 19,188 Preferred Securities Fund Merrill Lynch & Co Inc 6,690 Citigroup Inc 3,476 112 BROKERAGE ALLOCATION AND OTHER PRACTICES Principal Funds, Inc. 1-800-222-5852 Holdings of Securities of Principal Funds, Inc. Regular Brokers and Dealers Short-Term Bond Fund Merrill Lynch & Co Inc 1,940 Citigroup Inc 1,195 Goldman Sachs Group Inc/The 1,164 Short-Term Income Fund Citigroup Inc 2,313 Ultra Short Bond Fund Merrill Lynch & Co Inc 489 Goldman Sachs Group Inc/The 397 West Coast Equity Fund Goldman Sachs Group Inc/The 1,758 Allocation of Trades by the Sub-Advisors and Sub-Sub-Advisors Each Sub-Advisor and Sub-Sub-Advisor manages a number of accounts other than the Fund's portfolios. Each has adopted and implemented policies and procedures that it believes address the potential conflicts associated with managing accounts for multiple clients and ensures that all clients are treated fairly and equitably. Investments the Sub-Advisor or Sub-Sub-Advisor deems appropriate for the Fund's portfolio may also be deemed appropriate by it for other accounts. Therefore, the same security may be purchased or sold at or about the same time for both the Fund's portfolio and other accounts. In such circumstances, the Sub-Advisor or Sub-Sub-Advisor may determine that orders for the purchase or sale of the same security for the Fund's portfolio and one or more other accounts should be combined. In this event the transactions will be priced and allocated in a manner deemed by the Sub-Advisor or Sub-Sub-Advisor to be equitable and in the best interests of the Fund portfolio and such other accounts. While in some instances combined orders could adversely affect the price or volume of a security, the Fund believes that its participation in such transactions on balance will produce better overall results for the Fund. PURCHASE AND REDEMPTION OF SHARES Purchase of Shares Participating insurance companies and certain other designated organizations are authorized to receive purchase orders on the Funds' behalf and those organizations are authorized to designate their agents and affiliates as intermediaries to receive purchase orders. Purchase orders are deemed received by a Fund when authorized organizations, their agents or affiliates receive the order. The Funds are not responsible for the failure of any designated organization or its agents or affiliates to carry out its obligations to its customers. Class A shares of the Funds are purchased at their public offering price and other shares of the Funds are purchased at the net asset value ("NAV") per share, as determined at the close of the regular trading session of the NYSE next occurring after a purchase order is received and accepted by an authorized agent of a Fund. In order to receive a day's price, an order must be received in good order by the close of the regular trading session of the NYSE as described below in "Pricing of Fund Shares." Sales of Shares Payment for shares tendered for redemption is ordinarily made in cash. The Fund may determine, however, that it would be detrimental to the remaining shareholders to make payment of a redemption order wholly or partly in cash. The Fund may, therefore, pay the redemption proceeds in whole or in part by a distribution "in kind" of securities from the Fund's portfolio in lieu of cash. If the Fund pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. The Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described below in "Pricing of Fund Shares." The right to require the Funds to redeem their shares may be suspended, or the date of payment may be postponed, whenever: 1) trading on the NYSE is restricted, as determined by the SEC, or the NYSE is closed except for holidays and weekends; 2) the SEC permits such suspension and so orders; or 3) an emergency exists as determined by the SEC so that disposal of securities or determination of NAV is not reasonably practicable. Certain designated organizations are authorized to receive sell orders on the Fund's behalf and those organizations are authorized to designate their agents and affiliates as intermediaries to receive redemption orders. Redemption orders are deemed received by the Fund when authorized organizations, their agents or affiliates receive the order. The Fund is not responsible for the failure of any designated organization or its agents or affiliates to carry out its obligations to its customers. Principal Funds, Inc. PURCHASE AND REDEMPTION OF SHARES 113 www.principal.com Principal Management Corporation (the "Manager") may recommend to the Board, and the Board may elect, to close certain funds to new investors or close certain funds to new and existing investors. The Manager may make such a recommendation when a fund approaches a size where additional investments in the fund have the potential to adversely impact fund performance and make it increasingly difficult to keep the fund fully invested in a manner consistent with its investment objective. PRICING OF FUND SHARES Each Fund's shares are bought and sold at the current net asset value ("NAV") per share. Each Fund's NAV for each class is calculated each day the New York Stock Exchange ("NYSE") is open, as of the close of business of the Exchange (normally 3:00 p.m. Central Time). The NAV of Fund shares is not determined on days the NYSE is closed (generally, New Year's Day; Martin Luther King, Jr. Day; Washington's Birthday/Presidents' Day; Good Friday; Memorial Day; Independence Day; Labor Day; Thanksgiving Day; and Christmas). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in proper form. For all Funds except the Money Market Fund, the share price is calculated by: taking the current market value of the total assets of the Fund subtracting liabilities of the Fund dividing the remainder proportionately into the classes of the Fund subtracting the liability of each class dividing the remainder by the total number of shares owned in that class. In determining NAV, securities listed on an Exchange, the NASDAQ National Market and foreign markets are valued at the closing prices on such markets, or if such price is lacking for the trading period immediately preceding the time of determination, such securities are valued at their current bid price. Municipal securities held by the Funds are traded primarily in the over-the-counter market. Valuations of such securities are furnished by one or more pricing services employed by the Funds and are based upon appraisals obtained by a pricing service, in reliance upon information concerning market transactions and quotations from recognized municipal securities dealers. Other securities that are traded on the over-the-counter market are valued at their closing bid prices. Each Fund will determine the market value of individual securities held by it, by using prices provided by one or more professional pricing services which may provide market prices to other funds, or, as needed, by obtaining market quotations from independent broker-dealers. Short-term securities maturing within 60 days are valued on an amortized cost basis. Securities for which quotations are not readily available, and other assets, are valued at fair value determined in good faith under procedures established by and under the supervision of the Board of Directors. A Fund's securities may be traded on foreign securities markets that close each day prior to the time the NYSE closes. In addition, foreign securities trading generally or in a particular country or countries may not take place on all business days in New York. The Fund has adopted policies and procedures to "fair value" some or all securities held by a Fund if significant events occur after the close of the market on which the foreign securities are traded but before the Fund's NAV is calculated. Significant events can be specific to a single security or can include events that impact a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. The values of foreign securities used in computing share price are determined at the time the foreign market closes. Foreign securities and currencies are converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The NAV of a Fund investing in foreign securities may change on days when shareholders are unable to purchase or redeem shares. If the Sub-Advisor believes that the market value is materially affected, the share price will be calculated using the policy adopted by the Fund. 114 PRICING OF FUND SHARES Principal Funds, Inc. 1-800-222-5852 Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time, sometimes referred to as a "local" price and a "premium" price. The premium price is often a negotiated price which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Funds to value such securities at prices at which it is expected those shares may be sold, and the Manager or any Sub-Advisor is authorized to make such determinations subject to the oversight of the Board of Directors as may from time to time be necessary. Money Market Fund The share price of each Class of shares of the Money Market Fund is determined at the same time and on the same days as the Funds described above. All securities held by the Money Market Fund are valued on an amortized cost basis. Under this method of valuation, a security is initially valued at cost; thereafter, the Fund assumes a constant proportionate amortization in value until maturity of any discount or premium, regardless of the impact of fluctuating interest rates on the market value of the security. While this method provides certainty in valuation, it may result in periods during which value, as determined by amortized cost, is higher or lower than the price that would be received upon sale of the security. Use of the amortized cost valuation method by the Money Market Fund requires the Fund to maintain a dollar weighted average maturity of 90 days or less and to purchase only obligations that have remaining maturities of 397 days or less or have a variable or floating rate of interest. In addition, the Fund invests only in obligations determined by the Directors to be of high quality with minimal credit risks. The Board of Directors has established procedures for the Money Market Fund designed to stabilize, to the extent reasonably possible, the Fund's price per share as computed for the purpose of sales and redemptions at $1.00. Such procedures include a directive to the Sub-Advisor to test price the portfolio or specific securities on a weekly basis using a mark-to-market method of valuation to determine possible deviations in the net asset value from $1.00 per share. If such deviation exceeds 1/2 of 1%, the Board of Directors promptly considers what action, if any, will be initiated. In the event the Board of Directors determines that a deviation exists which may result in material dilution or other unfair results to shareholders, it takes such corrective action as it regards as appropriate, including: sale of portfolio instruments prior to maturity; the withholding of dividends; redemptions of shares in kind; the establishment of a net asset value per share based upon available market quotations; or splitting, combining or otherwise recapitalizing outstanding shares. The Fund may also reduce the number of shares outstanding by redeeming proportionately from shareholders, without the payment of any monetary compensation, such number of full and fractional shares as is necessary to maintain the net asset value at $1.00 per share. TAXATION OF THE FUNDS It is a policy of the Funds to make distributions of substantially all of their respective investment income and any net realized capital gains. The Funds intend to qualify as regulated investment companies by satisfying certain requirements prescribed by Subchapter M of the Internal Revenue Code. If a Fund fails to qualify as a regulated investment company, it will be liable for taxes, significantly reducing its distributions to shareholders and eliminating shareholders' ability to treat distributions (as long or short-term capital gains or qualifying dividends) of the Fund in the manner they were received by the Fund. All income dividends and capital gains distributions, if any, on a Fund's R-1, R-2, R-3, R-4, R-5, Institutional, and S class shares are reinvested automatically in additional shares of the same class of the same Fund. Dividends and capital gains distributions, if any, on a Fund's Class A, Class B, Class C, and Class J shares are reinvested automatically in additional shares of the same Class of shares of the same Fund unless the shareholder elects to take dividends in cash. The reinvestment will be made at the NAV determined on the first business day following the record date. Certain Funds may purchase securities of certain foreign corporations considered to be passive foreign investment companies by the Internal Revenue Service. In order to avoid taxes and interest that must be paid by the Funds if these instruments appreciate in value, the Funds may make various elections permitted by the tax laws. However, these elections could require that the Funds recognize additional taxable income, which in turn must be distributed. Principal Funds, Inc. TAXATION OF THE FUNDS 115 www.principal.com The Fund is required in certain cases to withhold and remit to the U.S. Treasury 28% of ordinary income dividends and capital gain dividends, and the proceeds of redemption of shares, paid to any shareholder 1) who has provided either an incorrect tax identification number or no number at all, 2) who is subject to backup withholding by the Internal Revenue Service for failure to report the receipt of interest or dividend income properly, or 3) who has failed to certify to the Fund that it is not subject to backup withholding or that it is a corporation or other "exempt recipient." A shareholder recognizes gain or loss on the sale or redemption of shares of the Fund in an amount equal to the difference between the proceeds of the sales or redemption and the shareholder's adjusted tax basis in the shares. All or a portion of any loss so recognized may be disallowed if the shareholder purchases other shares of the Fund within 30 days before or after the sale or redemption. In general, any gain or loss arising from (or treated as arising from) the sale or redemption of shares of the Fund is considered capital gain or loss (long-term capital gain or loss if the shares were held for longer than one year). However, any capital loss arising from the sales or redemption of shares held for six months or less is disallowed to the extent of the amount of exempt-interest dividends received on such shares and (to the extent not disallowed) is treated as a long-term capital loss to the extent of the amount of capital gain dividends received on such shares. Capital losses in any year are deductible only to the extent of capital gains plus, in the case of a noncorporate taxpayer, $3,000 of ordinary income. If a shareholder a) incurs a sales charge in acquiring shares of the Fund, b) disposes of such shares less than 91 days after they are acquired, and c) subsequently acquires shares of the Fund or another fund at a reduced sales charge pursuant to a right to reinvest at such reduced sales charge acquired in connection with the acquisition of the shares disposed of, then the sales charge on the shares disposed of (to the extent of the reduction in the sales charge on the shares subsequently acquired) shall not be taken into account in determining gain or loss on the shares disposed of but shall be treated as incurred on the acquisition of the shares subsequently acquired. Shareholders should consult their own tax advisors as to the federal, state and local tax consequences of ownership of shares of the Funds in their particular circumstances. Special Tax Considerations Municipal Funds Each of the Municipal Funds also intends to qualify to pay "exempt-interest dividends" to its shareholders. An exempt-interest dividend is that part of dividend distributions made by the Fund which consist of interest received by that Fund on tax-exempt Municipal Obligations. Shareholders incur no federal income taxes on exempt-interest dividends. However, these exempt-interest dividends may be taxable under state or local law. Fund shareholders that are corporations must include exempt-interest dividends in determining whether they are subject to the corporate alternative minimum tax. Exempt-interest dividends that derive from certain private activity bonds must be included by individuals as a preference item in determining whether they are subject to the alternative minimum tax. The Fund may also pay ordinary income dividends and distribute capital gains from time to time. Ordinary income dividends and distributions of capital gains, if any, are taxable for federal purposes. If a shareholder receives an exempt-interest dividend with respect to shares of the Funds held for six months or less, then any loss on the sale or exchange of such shares, to the extent of the amount of such dividend, is disallowed. If a shareholder receives a capital gain dividend with respect to shares held for six months or less, then any loss on the sale or exchange of such shares is treated as a long term capital loss to the extent the loss exceeds any exempt-interest dividend received with respect to such shares, and is disallowed to the extent of such exempt-interest dividend. Interest on indebtedness incurred or continued by a shareholder to purchase or carry shares of any of these Funds is not deductible. Furthermore, entities or persons who are "substantial users" (or related persons) under Section 147(a) of the Internal Revenue Code of facilities financed by private activity bonds should consult their tax advisors before purchasing shares of the Fund. From time to time, proposals have been introduced before Congress for the purpose of restricting or eliminating the federal income tax exemption for interest on Municipal Obligations. If legislation is enacted that eliminates or significantly reduces the availability of Municipal Obligations, it could adversely affect the ability of the Fund to continue to pursue its investment objectives and policies. In such event, the Fund would reevaluate its investment objectives and policies. 116 TAXATION OF THE FUNDS Principal Funds, Inc. 1-800-222-5852 International Funds Some foreign securities purchased by the Funds may be subject to foreign taxes that could reduce the yield on such securities. The amount of such foreign taxes is expected to be insignificant. The Funds may from year to year make the election permitted under Section 853 of the Internal Revenue Code to pass through such taxes to shareholders. If such election is not made, any foreign taxes paid or accrued will represent an expense to each affected Fund that will reduce its investment company taxable income. Futures Contracts and Options As previously discussed, some of the Funds invest in futures contracts or options thereon, index options, or options traded on qualified exchanges. For federal income tax purposes, capital gains and losses on futures contracts or options thereon, index options or options traded on qualified exchanges are generally treated as 60% long-term and 40% short-term. In addition, the Funds must recognize any unrealized gains and losses on such positions held at the end of the fiscal year. A Fund may elect out of such tax treatment, however, for a futures or options position that is part of an "identified mixed straddle" such as a put option purchased with respect to a portfolio security. Gains and losses on futures and options included in an identified mixed straddle are considered 100% short-term and unrealized gains or losses on such positions are not realized at year-end. The straddle provisions of the Code may require the deferral of realized losses to the extent that a Fund has unrealized gains in certain offsetting positions at the end of the fiscal year. The Code may also require recharacterization of all or a part of losses on certain offsetting positions from short-term to long-term, as well as adjustment of the holding periods of straddle positions. PORTFOLIO HOLDINGS DISCLOSURE The Fund may publish month-end portfolio holdings information for each Fund's portfolio on the principal.com website and on the principalfunds.com website on the fifteenth business day of the following month. The Funds may also occasionally publish information on the website relating to specific events, such as the impact of a natural disaster, corporate debt default or similar events on portfolio holdings. In addition, composite portfolio holdings information for the Money Market Fund is published each week as of the prior week on the principalglobal.com website. It is the Fund's policy to disclose only public information regarding portfolio holdings (i.e. information published on the website or filed with the SEC), except as described below. Non-Specific Information. Under the Disclosure Policy, the Funds may distribute non-specific information about the Funds and/or summary information about the Funds as requested. Such information will not identify any specific portfolio holding, but may reflect, among other things, the quality, character, or sector distribution of a Fund's holdings. This information may be made available at any time (or without delay). Policy. The Fund and Principal have adopted a policy of disclosing non-public portfolio holdings information to third parties only to the extent required by federal law, and to the following third parties, so long as such third party has agreed, or is legally obligated, to maintain the confidentiality of the information and to refrain from using such information to engage in securities transactions: 1)Daily to the Fund's portfolio pricing services, FT Interactive Data Corporation, J.J. Kenny and Bear Stearns, to obtain prices for portfolio securities; 2)Upon proper request to government regulatory agencies or to self regulatory organizations; 3)As needed to Ernst & Young LLP, the independent registered public accounting firm, in connection with the performance of the services provided by Ernst & Young LLP to the Fund; 4)To the sub-advisers' proxy service providers (Automatic Data Processing, Glass Lews & Co., and RiskMetrics Group) to facilitate voting of proxies; and 5)To the Fund's custodian, The Bank of New York Mellon, in connection with the services provided by the custodian to the Fund. The Fund is also permitted to enter into arrangements to disclose portfolio holdings to other third parties in connection with the performance of a legitimate business purpose if such third party agrees in writing to maintain the confidentiality of the information prior to the information being disclosed. Any such written agreement must be Principal Funds, Inc. PORTFOLIO HOLDINGS DISCLOSURE 117 www.principal.com approved by an officer of the Fund, the Manager or the Fund's sub-advisor. Approval must be based on a reasonable belief that disclosure to such other third party is in the best interests of the Fund's shareholders. If a conflict of interest is identified in connection with disclosure to any such third party, the Fund's or the Manager's Chief Compliance Officer ("CCO") must approve such disclosure, in writing before it occurs. Such third parties currently include: Abel Noser Glass Lewis & Co. Advent Hub Data The Bank of New York Mellon Investment Company Institute Bloomberg, LP Investment Technology Group, Inc. Broadridge ITG Plexus Alpha Capture Charles River Development ix Partners, Ltd. Check Free Investment Services J.P. Morgan Investor Services Confluence Technologies, Inc. Mellon Analytical Solutions Depository Trust Co. Mellon Trust DST Output, Inc. Plexus Plan Sponsor Group Eagle Investment Systems RiskMetrics Group Electra Securities Transaction and Russell Implementation Services Reconciliation System (STaARS) R.R. Donnelley and Sons Company EzE Castle Software LLC Standard & Poor's Securities Evaluations, Inc. FactSet Research Systems State Street Financial Model Co. SunGard PTA Financial Tracking, LLC Vestek Frank Russell Securities, Inc. Wolters Kluwer Financial Service Frank Russell Company Any agreement by which any Fund or any party acting on behalf of the Fund agrees to provide Fund portfolio information to a third party, other than a third party identified in the policy described above, must be approved prior to information being provided to the third party, unless the third party is a regulator or has a duty to maintain the confidentiality of such information and to refrain from using such information to engage in securities transactions. A written record of approval will be made by the person granting approval. The Fund may also disclose to Edge, non-public portfolio holdings information relating to the underlying funds in which the SAM portfolios invest to facilitate Edge's management of the SAM portfolios. Edge may use underlying fund portfolio holdings information of funds managed by unaffiliated advisory firms solely for the purpose of managing the SAM portfolios. The Fund's non-public portfolio holdings information policy applies without variation to individual investors, institutional investors, intermediaries that distribute the Fund's shares, third party service providers, rating and ranking organizations, and affiliated persons of the Fund. Neither the Fund nor the Manager nor any other party receive compensation in connection with the disclosure of Fund portfolio information. The Fund's CCO will periodically, but no less frequently than annually, review the Fund's portfolio holdings disclosure policy and recommend changes the CCO believes are appropriate, if any, to the Fund's Board of Directors. In addition, the Fund's Board of Directors must approve any change in the Fund's portfolio holdings disclosure policy that would expand the distribution of such information. PROXY VOTING POLICIES AND PROCEDURES The Board of Directors has delegated responsibility for decisions regarding proxy voting for securities held by each Fund to that Fund's Sub-Advisor or Sub-Sub-Advisor. The Sub-Advisor will vote such proxies in accordance with its proxy policies and procedures, which have been reviewed by the Board of Directors, and which are found in Appendix B. Any material changes to the proxy policies and procedures will be submitted to the Board of Directors for approval. The Principal LifeTime Funds and SAM Portfolios invest in shares of other Funds. Principal is authorized to vote proxies related to the underlying funds. If an underlying fund holds a shareholder meeting, in order to avoid any potential conflict of interest, Principal will vote shares of such fund on any proposal submitted to the fund's shareholders in the same proportion as the votes of other shareholders of the underlying fund. 118 PROXY VOTING POLICIES AND PROCEDURES Principal Funds, Inc. 1-800-222-5852 Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, 2008, is available, without charge, upon request, by calling 1-800-222-5852 or on the SEC website at http://www.sec.gov. FINANCIAL STATEMENTS The financial statements of the Fund at October 31, 2008, are incorporated herein by reference to the Funds most recent Annual Report to Shareholders filed with the SEC on Form N-CSR. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The financial statements of the Funds at October 31, 2008, including the related financial highlights which appear in the Prospectus, have been audited by Ernst & Young LLP (Suite 3000, 801 Grand Avenue, Des Moines, IA 50309-2764), independent registered public accounting firm, as indicated in their report with respect thereto, and are included herein in reliance upon said report given on the authority of said firm as experts in accounting and auditing. GENERAL INFORMATION MidCap S&P 400 Index Fund, LargeCap S&P 500 Index Fund, and SmallCap S&P 600 Index Fund Only. The Funds are not sponsored, endorsed, sold, or promoted by Standard & Poor's, a division of The McGraw-Hill Companies, Inc. ("S&P"). S&P makes no representation or warranty, express or implied, to Fund shareholders or any member of the public regarding the advisability of investing in securities generally or in the Funds particularly or the ability of the S&P 500 Index, S&P MidCap 400 Index, or S&P SmallCap 600 Index to track general stock market performance. S&P's only relationship to the Principal Life Insurance Company and the Manager is the licensing of certain trademarks and trade names of S&P and the S&P 500 Index, S&P MidCap 400 Index, and S&P SmallCap 600 Index which are determined, composed, and calculated by S&P without regard to Principal Life Insurance Company, the Manager, or the Funds. S&P has no obligation to take the needs of Principal Life Insurance Company, the Manager or Fund shareholders into consideration in determining, composing or calculating the S&P 500 Index, the S&P MidCap 400 Index, or the S&P SmallCap 600 Index. S&P is not responsible for and has not participated in the determination of the prices of the Funds or the timing of the issuance or sale of the Funds or in the determination or calculation of the equation by which the Funds are to be converted into cash. S&P has no obligation or liability in connection with the administration, marketing, or trading of the Funds. S&P DOES NOT GUARANTEE THE ACCURACY AND/OR THE COMPLETENESS OF THE S&P 500 INDEX, S&P MIDCAP 400 INDEX, OR S&P SMALLCAP &P SHALL HAVE NO LIABILITY FOR ANY ERRORS, OMISSIONS, OR INTERRUPTIONS THEREIN. S&P MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY PRINCIPAL LIFE INSURANCE COMPANY, THE MANAGER, FUND SHAREHOLDERS, OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE S&P 500 INDEX, THE S&P MIDCAP 400 INDEX, OR THE S&P SMALLCAP &P MAKES NO EXPRESS OR IMPLIES WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE S&P 500 INDEX, THE S&P MIDCAP &P SMALLCAP , IN NO EVENT SHALL S&P HAVE ANY LIABILITY FOR ANY SPECIAL, PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. Principal Funds, Inc. FINANCIAL STATEMENTS 119 www.principal.com DISCLOSURE REGARDING PORTFOLIO MANAGERS Information in this section is as of October 31, 2008 unless otherwise noted. Advisor: Principal Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Michael P. Finnegan, CFA Principal LifeTime Strategic Income, 2010, 2015, 2020, 2025, 2030, 2035, 2040, 2045, 2050, 2055 Registered investment companies 6 226 0 0 Other pooled investment vehicles 0 0 0 0 Other accounts 0 0 0 0 Randy L. Welch Principal LifeTime Strategic Income, 2010, 2015, 2020, 2025, 2030, 2035, 2040, 2045, 2050, 2055 Registered investment companies 6 226 0 0 Other pooled investment vehicles 0 0 0 0 Other accounts 0 0 0 0 James W. Fennessey, CFA Principal LifeTime Strategic Income, 2010, 2015, 2020, 2025, 2030, 2035, 2040, 2045, 2050, 2055 Registered investment companies 6 226 0 0 Other pooled investment vehicles 0 0 0 0 Other accounts 0 0 0 0 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. None Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely 120 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Compensation is predominantly composed of salary. Salary is reviewed annually. Annual bonus is driven primarily by company and business unit performance. Fund performance is taken into account when determining bonuses. No part of salary, bonus, or retirement plan compensation is tied to asset levels. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Michael P. Finnegan Principal LifeTime Strategic Income Fund None Principal LifeTime 2010 Fund None Principal LifeTime 2015 Fund None Principal LifeTime 2020 Fund None Principal LifeTime 2025 Fund None Principal LifeTime 2030 Fund None Principal LifeTime 2035 Fund None Principal LifeTime 2040 Fund $10,001 - $50,000 Principal LifeTime 2045 Fund None Principal LifeTime 2050 Fund None Principal LifeTime 2055 Fund None Randy L. Welch Principal LifeTime Strategic Income Fund None Principal LifeTime 2010 Fund None Principal LifeTime 2015 Fund None Principal LifeTime 2020 Fund None Principal LifeTime 2025 Fund None Principal LifeTime 2030 Fund $10,001 - $50,000 Principal LifeTime 2035 Fund None Principal LifeTime 2040 Fund None Principal LifeTime 2045 Fund None Principal Funds, Inc. Disclosure regarding Portfolio Managers 121 www.principal.com Principal LifeTime 2050 Fund None Principal LifeTime 2055 Fund None James W. Fennessey Principal LifeTime Strategic Income Fund None Principal LifeTime 2010 Fund None Principal LifeTime 2015 Fund None Principal LifeTime 2020 Fund None Principal LifeTime 2025 Fund None Principal LifeTime 2030 Fund None Principal LifeTime 2035 Fund None Principal LifeTime 2040 Fund None Principal LifeTime 2045 Fund None Principal LifeTime 2050 Fund None Principal LifeTime 2055 Fund None Sub-Advisor: AllianceBernstein Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Marilyn Fedak Large Cap Value Registered investment companies 120 45,456 3 6,655 Other pooled investment vehicles 140 17,318 3 217 Other accounts 39,230 89,618 110 7,764 John Mahedy Large Cap Value Registered investment companies 119 45,214 3 6,655 Other pooled investment vehicles 139 17,198 3 217 Other accounts 39,211 88,113 107 7548 Christopher Marx Large Cap Value Registered investment companies 24 16,126 1 3,913 Other pooled investment vehicles 16 1,539 - - Other accounts 38,365 27,779 8 663 John Phillips Large Cap Value Registered investment companies 24 16,126 1 3,913 Other pooled investment vehicles 16 1,539 - - Other accounts 38,365 27,779 8 663 Bruce Aronow Small Cap Growth Registered investment companies 4 1,709 - - Other pooled investment vehicles 2 67 - - Other accounts 26 1,200 3 241 122 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Kumar Kirpalani Small Cap Growth Registered investment companies 4 1,709 - - Other pooled investment vehicles 2 67 - - Other accounts 26 1,200 3 241 Samantha Lau Small Cap Growth Registered investment companies 4 1,709 - - Other pooled investment vehicles 2 67 - - Other accounts 26 1,200 3 241 Wen-Tse Tseng Small Cap Growth Registered investment companies 4 1,709 - - Other pooled investment vehicles 2 67 - - Other accounts 26 1,200 3 241 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Investment Professional Conflict of Interest Disclosure As an investment adviser and fiduciary, the Adviser owes its clients and shareholders an undivided duty of loyalty. We recognize that conflicts of interest are inherent in our business and accordingly have developed policies and procedures (including oversight monitoring) reasonably designed to detect, manage and mitigate the effects of actual or potential conflicts of interest in the area of employee personal trading, managing multiple accounts for multiple clients, including AllianceBernstein Mutual Funds, and allocating investment opportunities. Investment professionals, including portfolio managers and research analysts, are subject to the above-mentioned policies and oversight monitoring to ensure that all clients are treated equitably. We place the interests of our clients first and expect all of our employees to meet their fiduciary duties. Employee Personal Trading . The Adviser has adopted a Code of Business Conduct and Ethics that is designed to detect and prevent conflicts of interest when investment professionals and other personnel of the Adviser own, buy or sell securities which may be owned by, or bought or sold for, clients. Personal securities transactions by an employee may raise a potential conflict of interest when an employee owns or trades in a security that is owned or considered for purchase or sale by a client, or recommended for purchase or sale by an employee to a client. Subject to the reporting requirements and other limitations of its Code of Business Conduct and Ethics, the Adviser permits its employees to engage in personal securities transactions, and also allows them to acquire investments in the AllianceBernstein Mutual Funds through direct purchase and/or notionally in connection with deferred incentive compensation awards. The Advisers Code of Ethics and Business Conduct requires disclosure of all personal accounts and maintenance of brokerage accounts with designated broker-dealers approved by the Adviser. The Code also requires preclearance of all securities transactions (except transactions in open-end mutual funds) and imposes a one-year holding period for securities purchased by employees to discourage short-term trading. Managing Multiple Accounts for Multiple Clients . The Adviser has compliance policies and oversight monitoring in place to address conflicts of interest relating to the management of multiple accounts for multiple clients. Conflicts of interest may arise when an investment professional has responsibilities for the investments of more than one account because the investment professional may be unable to devote equal time and attention to each account. Principal Funds, Inc. Disclosure regarding Portfolio Managers 123 www.principal.com The investment professional or investment professional teams for each client may have responsibilities for managing all or a portion of the investments of multiple accounts with a common investment strategy, including other registered investment companies, unregistered investment vehicles, such as hedge funds, pension plans, separate accounts, collective trusts and charitable foundations. Among other things, the Advisers policies and procedures provide for the prompt dissemination to investment professionals of initial or changed investment recommendations by analysts so that investment professionals are better able to develop investment strategies for all accounts they manage. In addition, investment decisions by investment professionals are reviewed for the purpose of maintaining uniformity among similar accounts and ensuring that accounts are treated equitably. No investment professional that manages client accounts carrying performance fees is compensated directly or specifically for the performance of those accounts. Investment professional compensation reflects a broad contribution in multiple dimensions to long-term investment success for our clients and is not tied specifically to the performance of any particular clients account, nor is it directly tied to the level or change in level of assets under management. Allocating Investment Opportunities . The Adviser has policies and procedures intended to address conflicts of interest relating to the allocation of investment opportunities. These policies and procedures are designed to ensure that information relevant to investment decisions is disseminated promptly within its portfolio management teams and investment opportunities are allocated equitably among different clients. The investment professionals at the Adviser routinely are required to select and allocate investment opportunities among accounts. Portfolio holdings, position sizes, and industry and sector exposures tend to be similar across similar accounts, which minimizes the potential for conflicts of interest relating to the allocation of investment opportunities. Nevertheless, investment opportunities may be allocated differently among accounts due to the particular characteristics of an account, such as size of the account, cash position, tax status, risk tolerance and investment restrictions or for other reasons. The Advisers procedures are also designed to prevent potential conflicts of interest that may arise when the Adviser has a particular financial incentive, such as a performance-based management fee, relating to an account. An investment professional may perceive that he or she has an incentive to devote more time to developing and analyzing investment strategies and opportunities or allocating securities preferentially to accounts for which the Adviser could share in investment gains. To address these conflicts of interest, the Advisers policies and procedures require, among other things, the prompt dissemination to investment professionals of any initial or changed investment recommendations by analysts; the aggregation of orders to facilitate best execution for all accounts; price averaging for all aggregated orders; objective allocation for limited investment opportunities ( e.g. , on a rotational basis) to ensure fair and equitable allocation among accounts; and limitations on short sales of securities. These procedures also require documentation and review of justifications for any decisions to make investments only for select accounts or in a manner disproportionate to the size of the account. Portfolio Manager Compensation The Advisers compensation program for investment professionals is designed to be competitive and effective in order to attract and retain the highest caliber employees. The compensation program for investment professionals is designed to reflect their ability to generate long-term investment success for our clients, including shareholders of the AllianceBernstein Mutual Funds. Investment professionals do not receive any direct compensation based upon the investment returns of any individual client account, nor is compensation tied directly to the level or change in level of assets under management. Investment professionals annual compensation is comprised of the following: (i) Fixed base salary : This is generally the smallest portion of compensation. The base salary is a relatively low, fixed salary within a similar range for all investment professionals. The base salary is determined at the outset of employment based on level of experience, does not change significantly from year-to-year and hence, is not particularly sensitive to performance. 124 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 (ii) Discretionary incentive compensation in the form of an annual cash bonus : The Advisers overall profitability determines the total amount of incentive compensation available to investment professionals. This portion of compensation is determined subjectively based on qualitative and quantitative factors. In evaluating this component of an investment professionals compensation, the Adviser considers the contribution to his/her team or discipline as it relates to that teams overall contribution to the long-term investment success, business results and strategy of the Adviser. Quantitative factors considered include, among other things, relative investment performance ( e.g. , by comparison to competitor or peer group funds or similar styles of investments, and appropriate, broad-based or specific market indices), and consistency of performance. There are no specific formulas used to determine this part of an investment professionals compensation and the compensation is not tied to any pre-determined or specified level of performance. The Adviser also considers qualitative factors such as the complexity and risk of investment strategies involved in the style or type of assets managed by the investment professional; success of marketing/business development efforts and client servicing; seniority/length of service with the firm; management and supervisory responsibilities; and fulfillment of the Advisers leadership criteria. (iii) Discretionary incentive compensation in the form of awards under the Advisers Partners Compensation Plan (deferred awards) : The Advisers overall profitability determines the total amount of deferred awards available to investment professionals. The deferred awards are allocated among investment professionals based on criteria similar to those used to determine the annual cash bonus. There is no fixed formula for determining these amounts. Deferred awards, for which there are various investment options, vest over a four-year period and are generally forfeited if the employee resigns or the Adviser terminates his/her employment. Investment options under the deferred awards plan include many of the same AllianceBernstein Mutual Funds offered to mutual fund investors, thereby creating a close alignment between the financial interests of the investment professionals and those of the Advisers clients and mutual fund shareholders with respect to the performance of those mutual funds. The Adviser also permits deferred award recipients to allocate up to 50% of their award to investments in the Advisers publicly traded equity securities. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal Funds, Inc. Disclosure regarding Portfolio Managers 125 www.principal.com Compensation for Portfolio Managers and Analysts Compensation for our investment professionals typically consists of base salary and incentive compensation. The bonus pool is a function of the firms pre-tax, pre-bonus profitability and is allocated by the firms Compensation Committee. The firm requires that approximately 40% of annual incentive compensation for the professional staff be taken in deferred form with four-year vesting and that at least half of this amount be placed in the firm's investment services. Total compensation packages are competitive by industry standards. The mix of remuneration elements varies according to the seniority of employees. More specifically, as far as the compensation of our analysts is concerned, chief investment officers, senior portfolio managers and directors of research from all parts of the world evaluate the performance of our firms analysts. The results are used as a basis for pay awards. Three main criteria are used to evaluate our growth equity and fixed income analysts: the performance of their research recommendations and their advocacy of those recommendations; the quality of their research; and their productivity. Three main criteria are used to evaluate our value equity analysts: the analysts breadth and depth of research knowledge; the level of attentiveness to forecasts and market movements; and the quantitative review of productivity. Regarding portfolio management compensation, pay levels are determined using a combination of objective performance measures (such as unit profitability and corporate performance) and more subjective factors. In the latter area, we make an assessment of contribution made by the individual to our clients performance and to the firm. Considerations include: the individuals involvement in the research process and in other aspects of portfolio management; his or her success in establishing and maintaining client relationships; ability to attract talent and build a team of staff; and managerial skills. The firm continues to review ways to best align portfolio manager and analyst compensation with client investment returns. We will continue to make revisions to our policies in this area as we deem appropriate. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager None Sub-Advisor: American Century Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Prescott LeGard Principal LargeCap Growth Fund II Registered investment companies 6 $3.9 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 6 $688.9 million 1 $20.5 million 126 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Gregory Woodhams Principal LargeCap Growth Fund II Registered investment companies 7 $3.9 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 7 $689.7 million 1 $20.5 million Brendan Healy Principal LargeCap Value Fund II Registered investment companies 10 $2.7 billion 0 $0 Other pooled investment vehicles 1 $188.1 million 0 $0 Other accounts 3 $131.3 million 0 $0 Charles Ritter Principal LargeCap Value Fund II Registered investment companies 10 $2.7 billion 0 $0 Other pooled investment vehicles 1 $188.1 million 0 $0 Other accounts 3 $131.3 million 0 $0 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Certain conflicts of interest may arise in connection with the management of multiple portfolios. Potential conflicts include, for example, conflicts among investment strategies and conflicts in the allocation of investment opportunities. American Century has adopted policies and procedures that are designed to minimize the effects of these conflicts. Responsibility for managing American Century client portfolios is organized according to investment discipline. Investment disciplines include, for example, core equity, small- and mid-cap growth, large-cap growth, value, international, fixed income, asset allocation, and sector funds. Within each discipline are one or more portfolio teams responsible for managing specific client portfolios. Generally, client portfolios with similar strategies are managed by the same team using the same objective, approach, and philosophy. Accordingly, portfolio holdings, position sizes, and industry and sector exposures tend to be similar across similar portfolios, which minimizes the potential for conflicts of interest. For each investment strategy, one portfolio is generally designated as the "policy portfolio." Other portfolios with similar investment objectives, guidelines and restrictions are referred to as "tracking portfolios." When managing policy and tracking portfolios, a portfolio team typically purchases and sells securities across all portfolios that the team manages. American Century's trading systems include various order entry programs that assist in the management of multiple portfolios, such as the ability to purchase or sell the same relative amount of one security across several funds. In some cases a tracking portfolio may have additional restrictions or limitations that cause it to be managed separately from the policy portfolio. Portfolio managers make purchase and sale decisions for such portfolios alongside the policy portfolio to the extent the overlap is appropriate, and separately, if the overlap is not. American Century may aggregate orders to purchase or sell the same security for multiple funds when it believes such aggregation is consistent with its duty to seek best execution on behalf of its clients. Orders of certain client portfolios may, by investment restriction or otherwise, be determined not available for aggregation. American Century has adopted policies and procedures to minimize the risk that a client portfolio could be systematically advantaged or disadvantaged in connection with the aggregation of orders. To the extent equity trades are aggregated, shares purchased or sold are generally allocated to the participating portfolios pro rata based on order Principal Funds, Inc. Disclosure regarding Portfolio Managers 127 www.principal.com size. Because initial public offerings (IPOs) are usually available in limited supply and in amounts too small to permit across-the-board pro rata allocations, American Century has adopted special procedures designed to promote a fair and equitable allocation of IPO securities among clients over time. Fixed income securities transactions are not executed through a centralized trading desk. Instead, fund teams are responsible for executing trades with broker/dealers in a predominantly dealer marketplace. Trade allocation decisions are made by the portfolio manager at the time of trade execution and orders entered on the fixed income order management system. Finally, investment of American Century's corporate assets in proprietary accounts may raise additional conflicts of interest. To mitigate these potential conflicts of interest, American Century has adopted policies and procedures intended to provide that trading in proprietary accounts is performed in a manner that does not give improper advantage to American Century to the detriment of client portfolios. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. American Century portfolio manager compensation is structured to align the interests of portfolio managers with those of the shareholders whose assets they manage. As of October 31, 2008, it includes the components described below, each of which is determined with reference to a number of factors such as overall performance, market competition, and internal equity. Compensation is not directly tied to the value of assets held in client portfolios. BASE SALARY Portfolio managers receive base pay in the form of a fixed annual salary. BONUS A significant portion of portfolio manager compensation takes the form of an annual incentive bonus tied to performance. Bonus payments are determined by a combination of factors. One factor is fund investment performance. For most American Century mutual funds, investment performance is measured by a combination of 128 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 one- and three-year pre-tax performance relative to various benchmarks and/or internally-customized peer groups. Beginning in 2008, American Century is placing increased emphasis on long-term performance and is phasing in five-year performance comparison periods. The performance comparison periods may be adjusted based on a funds inception date or a portfolio managers tenure on the fund. Custom peer groups are constructed using all the funds in the indicated categories as a starting point. Funds are then eliminated from the peer group based on a standardized methodology designed to result in a final peer group that is both more stable over the long term (i.e., has less peer turnover) and that more closely represents the funds true peers based on internal investment mandates. Portfolio managers may have responsibility for multiple American Century mutual funds. In such cases, the performance of each is assigned a percentage weight appropriate for the portfolio managers relative levels of responsibility. Portfolio managers also may have responsibility for portfolios that are managed in a fashion similar to that of other American Century mutual funds. This is the case for the LargeCap Growth Fund II and LargeCap Value Fund II. If the performance of a similarly managed account is considered for purposes of compensation, it is either measured in the same way as a comparable American Century mutual fund (i.e., relative to the performance of a benchmark and/or peer group) or relative to the performance of such mutual fund. Performance of LargeCap Growth Fund II and LargeCap Value Fund II is not separately considered in determining portfolio manager compensation. A second factor in the bonus calculation relates to the performance of a number of American Century funds managed according to one of the following investment styles: U.S. growth, U.S. value, international and fixed-income. Performance is measured for each product individually as described above and then combined to create an overall composite for the product group. These composites may measure one-year performance (equal weighted) or a combination of one- and three year performance (equal or asset weighted) depending on the portfolio managers responsibilities and products managed. This feature is designed to encourage effective teamwork among portfolio management teams in achieving long-term investment success for similarly styled portfolios. A portion of portfolio managers bonuses may be tied to individual performance goals, such as research projects and the development of new products. RESTRICTED STOCK PLANS Portfolio managers are eligible for grants of restricted stock of ACC. These grants are discretionary, and eligibility and availability can vary from year to year. The size of an individual's grant is determined by individual and product performance as well as other product-specific considerations. Grants can appreciate/depreciate in value based on the performance of the ACC stock during the restriction period (generally three years). DEFERRED COMPENSATION PLANS Portfolio managers are eligible for grants of deferred compensation. These grants are used in limited situations, primarily for retention purposes. Grants are fixed and can appreciate/depreciate in value based on the performance of the American Century mutual funds in which the portfolio manager chooses to invest them. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Principal Funds, Inc. Disclosure regarding Portfolio Managers 129 www.principal.com Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Prescott LeGard LargeCap Growth Fund II None Gregory Woodhams LargeCap Growth Fund II None Brendan Healy LargeCap Value Fund II None Chuck Ritter LargeCap Value Fund II None Sub-Advisor: AXA Rosenberg Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) William E. Ricks International Value Fund I Registered investment companies 22 4.78B 9 2.26B Other pooled investment vehicles 23 2.65B 1 18.10M Other accounts 159 16.81B 31 3.69B Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. AXA Rosenberg does not believe there are potential conflicts of interest that should affect the management of this mandate. Please refer to our Part II of Form ADV (attached as Exhibit 1b) for a more detailed description of potential conflicts of interests that may arise within the normal course of business. AXA Rosenberg's quantitative investment process and allocation policies and tools are designed to limit the possibility of any conflict of interest that could result in unfair or inequitable allocation of investment opportunities among accounts. Portfolio holdings, position sizes, and industry and sector exposures tend to be similar across similar accounts, which further minimizes the potential for conflicts of interest. It is AXA Rosenberg's policy to manage each account based on its specific investment objectives and related restrictions. As such, investment opportunities may be allocated differently among accounts due to the particular characteristics of an account, such as cash position, tax status, risk control and investment restrictions. AXA Rosenberg believes that it has adopted policies and procedures reasonably designed to allocate investment opportunities on a fair and equitable basis over time and in a manner consistent with each account's investment objectives and related restrictions. The portfolio managers do not have discretion to buy and sell stocks that are not recommended by the models, but they can put a stock on a "do not trade" list if there are problems with the company's valuation. Investment management is our sole business. Other than AXA Investment Managers and those AXA Group entities for which we manage accounts, we have no direct relationship with any firm that is owned in full or in part by the AXA Group. 130 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 AXA Rosenberg will only trade with an affiliate if the trades achieve best execution. Furthermore, we will comply with the regulatory and reporting requirements and compliance procedures pertaining to any transactions with an affiliated broker-dealer. Through our relationship with AXA, brokers that qualify as affiliates of AXA Rosenberg are Alliance Fund Distributors, Inc., AXA Advisors LLC, Sanford C. Bernstein & Co., LLC, and AXA Distributors, Inc. In addition, Nomura Asset Management iSAMinority owner of our investment advisory office in Tokyo, AXA Rosenberg Investment Management, Ltd. (Tokyo). However, Nomura isn't deemed to be an affiliate because they own less than 5% and do not have a controlling interest. We do not currently trade US, European or Canadian securities with any of these affiliates. In Japan, and to a lesser extent in Asia outside of Japan, we do trade with Nomura, which is one of the larger brokers in the marketplace. Decisions to trade with any particular broker, including Nomura or any AXA Group affiliate, are (or would be) based upon best execution and not upon the broker's status as an affiliate. While not a formal affiliation, in 2004 Charles Schwab Investment Management adopted our firm's entire family of US Mutual Funds. AXA Rosenberg continues involvement as subadvisor to the Funds, now branded Laudus Rosenberg Funds. Our non-AXA Rosenberg affiliates, including our indirect parent entities, may from time to time take significant strategic interests not rising to the level of control in one or more publicly traded entities which may be subject to trading, investment, or business relationship restrictions on our part. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. AXA Rosenberg offers extraordinary opportunities for participation in research and development at the leading edge of investment technology. In addition, we have created a unique working environment that is appealing to employees. We take a collegial rather than a hierarchical approach to decision-making, and our employees, recognized as part of the team, contribute both to the "wins" and "losses" of the firm. Principal Funds, Inc. Disclosure regarding Portfolio Managers 131 www.principal.com Employee compensation is a function of education, professional background, and productivity. Beyond salary, all employees participate in the firm's success through both a significant profit sharing pool (20% of the firm's profits annually), which is based upon a formula that gives more weight to longer term employees and to higher paid employees, and a discretionary bonus pool. There are no plans to provide equity to staff. AXA Rosenberg does not have publicly traded stock, nor do we offer phantom equity to senior employees. We participate in industry compensation surveys and gain industry intelligence from executive recruiters with whom we work. We are confident that, on average, our staff's overall compensation is highly competitive with other firms in the investment management business. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Portfolio Manager does not hold shares of the Fund. Sub-Advisor: BHMS Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) James P. Barrow, Portfolio Manager MidCap Value Fund III Registered investment companies 13 24,790.0 3 22,497.9 Other pooled investment vehicles 2 231.0 - - Other accounts 27 2,008.6 - - Mark Giambrone, Portfolio Manager MidCap Value Fund III Registered investment companies 8 1,977.1 1 1,778.0 Other pooled investment vehicles 2 231.0 - - Other accounts 32 1,360.8 - - Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. 132 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Actual or potential conflicts of interest may arise when a portfolio manager has management responsibilities to more than one account (including the Fund). BHMS manages potential conflicts between funds or with other types of accounts through allocation policies and procedures, internal review processes and oversight by directors and independent third parties to ensure that no client, regardless of type or fee structure, is intentionally favored at the expense of another. Allocation policies are designed to address potential conflicts in situations where two or more funds or accounts participate in investment decisions involving the same securities. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. In addition to base salary, all portfolio managers and analysts share in a bonus pool that is distributed semi- annually. Analysts and portfolio managers are rated on their value added to the team-oriented investment process. Overall compensation applies with respect to all accounts managed and compensation does not differ with respect to distinct accounts managed by a portfolio manager. Compensation is not tied to a published or private benchmark. It is important to understand that contributions to the overall investment process may include not recommending securities in an analyst's sector if there are no compelling opportunities in the industries covered by that analyst. The compensation of portfolio managers is not directly tied to fund performance or growth in assets for any fund or other account managed by a portfolio manager and portfolio managers are not compensated for bringing in new business. Of course, growth in assets from the appreciation of existing assets and/or growth in new assets will increase revenues and profit. The consistent, long-term growth in assets at any investment firm is to a great extent, dependent upon the success of the portfolio management team. The compensation of the portfolio management team at the Adviser will increase over time, if and when assets continue to grow through competitive performance. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of Principal Funds, Inc. Disclosure regarding Portfolio Managers 133 www.principal.com the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager James P. Barrow MidCap Value Fund III None Mark Giambrone MidCap Value Fund III None Sub-Advisor: BFM Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Stuart Spodek Principal Inflation Protection Fund Registered investment companies 23 $7,688 0 $0 Other pooled investment vehicles 18 $5,789 3 $1,776 Other accounts 224 $76,505 18 $5,883 Brian Weinstein Principal Inflation Protection Fund Registered investment companies 6 $1,153 0 $0 Other pooled investment vehicles 12 $3,767 0 $0 Other accounts 186 $62,529 8 $4,773  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Potential Material Conflicts of Interest Real, potential or apparent conflicts of interest may arise when a portfolio manager has day-to-day portfolio management responsibilities with respect to more than one fund or account. BlackRock has built a professional working environment, firm-wide compliance culture and compliance procedures and systems designed to protect against potential incentives that may favor one account over another. BlackRock has adopted policies and procedures that address the allocation of investment opportunities, execution of portfolio transactions, personal trading by employees and other potential conflicts of interest that are designed to ensure that all client accounts are treated equitably over time. Nevertheless, BlackRock furnishes investment management and advisory services to numerous clients in addition to the Fund, and BlackRock may, consistent with applicable law, make investment recommendations to other clients or accounts (including accounts which are hedge funds or have performance or higher fees paid to BlackRock, or in which portfolio managers have a personal interest in the receipt of such fees), which may be the same as or different from those made to the Fund. In addition, BlackRock, 134 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 its affiliates and significant shareholders and any officer, director, stockholder or employee may or may not have an interest in the securities whose purchase and sale BlackRock recommends to the Fund. BlackRock, or any of its affiliates or significant shareholders, or any officer, director, stockholder, employee or any member of their families may take different actions than those recommended to the Fund by BlackRock with respect to the same securities. Moreover, BlackRock may refrain from rendering any advice or services concerning securities of companies of which any of BlackRocks (or its affiliates or significant shareholders) officers, directors or employees are directors or officers, or companies as to which BlackRock or any of its affiliates or significant shareholders or the officers, directors and employees of any of them has any substantial economic interest or possesses material non-public information. Each portfolio manager also may manage accounts whose investment strategies may at times be opposed to the strategy utilized for a fund. In this connection, it should be noted that Messrs. Spodek and Weinstein currently manage certain accounts that are subject to performance fees. In addition, Messrs. Spodek and Weinstein assist in managing certain hedge funds and may be entitled to receive a portion of any incentive fees earned on such funds and a portion of such incentive fees may be voluntarily or involuntarily deferred. Additional portfolio managers may in the future manage other such accounts or funds and may be entitled to receive incentive fees. As a fiduciary, BlackRock owes a duty of loyalty to its clients and must treat each client fairly. When BlackRock purchases or sells securities for more than one account, the trades must be allocated in a manner consistent with its fiduciary duties. BlackRock attempts to allocate investments in a fair and equitable manner among client accounts, with no account receiving preferential treatment. To this end, BlackRock has adopted a policy that is intended to ensure that investment opportunities are allocated fairly and equitably among client accounts over time. This policy also seeks to achieve reasonable efficiency in client transactions and provide BlackRock with sufficient flexibility to allocate investments in a manner that is consistent with the particular investment discipline and client base. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal Funds, Inc. Disclosure regarding Portfolio Managers 135 www.principal.com Portfolio Manager Compensation Overview BlackRocks financial arrangements with its portfolio managers, its competitive compensation and its career path emphasis at all levels reflect the value senior management places on key resources. Compensation may include a variety of components and may vary from year to year based on a number of factors. The principal components of compensation include a base salary, a performance-based discretionary bonus, participation in various benefits programs and one or more of the incentive compensation programs established by BlackRock such as its Long-Term Retention and Incentive Plan and Restricted Stock Program. Base compensation. Generally, portfolio managers receive base compensation based on their seniority and/or their position with the firm. Senior portfolio managers who perform additional management functions within the portfolio management group or within BlackRock may receive additional compensation for serving in these other capacities. Discretionary Incentive Compensation Discretionary incentive compensation is a function of several components: the performance of BlackRock, Inc., the performance of the portfolio managers group within BlackRock, the investment performance, including risk-adjusted returns, of the firms assets under management or supervision by that portfolio manager relative to predetermined benchmarks, and the individuals seniority, role within the portfolio management team, teamwork and contribution to the overall performance of these portfolios and BlackRock. In most cases, including for the portfolio managers of the Fund, these benchmarks are the same as the benchmark or benchmarks against which the performance of the Fund or other accounts managed by the portfolio managers are measured. BlackRocks Chief Investment Officers determine the benchmarks against which the performance of funds and other accounts managed by each portfolio manager is compared and the period of time over which performance is evaluated. With respect to the portfolio managers, such benchmarks for the Principal Inflation Protection Fund include the following: Portfolio Manager Benchmarks Applicable to Each Manager Stuart Spodek A combination of market-based indices (e.g., Citigroup 1-Year Treasury Index, Merrill Lynch 1-3 Year Treasury Index, Barclays Capital Global Real: U.S. Tips Index), certain customized indices and certain fund industry peer groups. Brian Weinstein A combination of market-based indices (e.g., Barclays Capital Global Real: U.S. Tips Index), certain customized indices and certain fund industry peer groups. BlackRocks Chief Investment Officers make a subjective determination with respect to the portfolio managers compensation based on the performance of the funds and other accounts managed by each portfolio manager relative to the various benchmarks noted above. Performance is measured on both a pre-tax and after-tax basis over various time periods including 1, 3, 5 and 10-year periods, as applicable. Distribution of Discretionary Incentive Compensation Discretionary incentive compensation is distributed to portfolio managers in a combination of cash and BlackRock, Inc. restricted stock units which vest ratably over a number of years. The BlackRock, Inc. restricted stock units, if properly vested, will be settled in BlackRock, Inc. common stock. Typically, the cash bonus, when combined with base salary, represents more than 60% of total compensation for the portfolio managers. Paying a portion of annual bonuses in stock puts compensation earned by a portfolio manager for a given year at risk based on BlackRocks ability to sustain and improve its performance over future periods. Long-Term Retention and Incentive Plan (LTIP)  The LTIP is a long-term incentive plan that seeks to reward certain key employees. Prior to 2006, the plan provided for the grant of awards that were expressed as an amount of cash that, if properly vested and subject to the attainment of certain performance goals, will be settled in cash and/or in BlackRock, Inc. common stock. Beginning in 2006, awards are granted under the LTIP in the form of BlackRock, Inc. restricted stock units that, if properly vested and subject to the attainment of certain performance goals, will be settled in BlackRock, Inc. common stock. Messrs. Spodek and Weinstein have each received awards under the LTIP. 136 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Deferred Compensation Program  A portion of the compensation paid to eligible BlackRock employees may be voluntarily deferred into an account that tracks the performance of certain of the firms investment products. Each participant in the deferred compensation program is permitted to allocate his deferred amounts among the various investment options. Messrs. Spodek and Weinstein have each participated in the deferred compensation program. Options and Restricted Stock Awards  A portion of the annual compensation of certain employees is mandatorily deferred into BlackRock restricted stock units. Prior to the mandatory deferral into restricted stock units, BlackRock granted stock options to key employees, including certain portfolio managers who may still hold unexercised or unvested options. BlackRock, Inc. also granted restricted stock awards designed to reward certain key employees as an incentive to contribute to the long-term success of BlackRock. These awards vest over a period of years. Mr. Spodek has been granted stock options and/or restricted stock in prior years. Other compensation benefits. In addition to base compensation and discretionary incentive compensation, portfolio managers may be eligible to receive or participate in one or more of the following: Incentive Savings Plans  BlackRock, Inc. has created a variety of incentive savings plans in which BlackRock employees are eligible to participate, including a 401(k) plan, the BlackRock Retirement Savings Plan (RSP), and the BlackRock Employee Stock Purchase Plan (ESPP). The employer contribution components of the RSP include a company match equal to 50% of the first 6% of eligible pay contributed to the plan capped at $4,000 per year, and a company retirement contribution equal to 3% of eligible compensation, plus an additional contribution of 2% for any year in which BlackRock has positive net operating income. The RSP offers a range of investment options, including registered investment companies managed by the firm. BlackRock contributions follow the investment direction set by participants for their own contributions or, absent employee investment direction, are invested into a balanced portfolio. The ESPP allows for investment in BlackRock common stock at a 5% discount on the fair market value of the stock on the purchase date. Annual participation in the ESPP is limited to the purchase of 1,000 shares or a dollar value of $25,000. Each portfolio manager is eligible to participate in these plans. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Stuart Spodek Principal Inflation Protection Fund None Brian Weinstein Principal Inflation Protection Fund None Principal Funds, Inc. Disclosure regarding Portfolio Managers 137 www.principal.com Sub-Advisor: Causeway Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Sarah H. Ketterer Principal International Value Fund I Other registered investment companies 5 3,204 0 0 Other pooled investment vehicles 6 1,093 0 0 Other accounts 63 4,025 2 355 Harry Hartford Principal International Value Fund I Other registered investment companies 5 3,204 0 0 Other pooled investment vehicles 6 1,093 0 0 Other accounts 69 4,028 2 355 James Doyle Principal International Value Fund I Other registered investment companies 5 3,204 0 0 Other pooled investment vehicles 6 1,093 0 0 Other accounts 64 4,020 2 355 Jonathan Eng Principal International Value Fund I Other registered investment companies 5 3,204 0 0 Other pooled investment vehicles 6 1,093 0 0 Other accounts 60 4,019 2 355 Kevin Durkin Principal International Value Fund I Other registered investment companies 5 3,204 0 0 Other pooled investment vehicles 6 1,093 0 0 Other accounts 59 4,018 2 355 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. The portfolio managers at Causeway who manage the Fund also manage their own personal accounts and other accounts, including corporations, pension plans, public retirement plans, Taft-Hartley pension plans, endowments and foundations, mutual funds, charities, private trusts and funds, wrap fee programs, and other institutions (collectively, Other Accounts). In managing the Other Accounts, the portfolio managers employ investment strategies similar to that used in managing the Fund, subject to certain variations in investment restrictions. The 138 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 portfolio managers purchase and sell securities for the Fund that they also recommend to Other Accounts. The portfolio managers at times give advice or take action with respect to certain accounts that differs from the advice given other accounts with similar investment strategies. Certain of the Other Accounts pay higher management fee rates than the Fund or pay performance-based fees to Causeway. All of the portfolio managers have personal investments in one or more mutual funds managed and sponsored by Causeway. Ms. Ketterer and Mr. Hartford hold a controlling interest in Causeways equity and Messrs. Doyle, Eng and Durkin have minority interests in Causeways equity. Actual or potential conflicts of interest may arise from the portfolio managers management responsibilities with respect to Other Accounts and their own personal accounts. These responsibilities may cause portfolio managers to devote unequal time and attention across client accounts and the differing fees, incentives and relationships with the various accounts may provide an incentive to favor certain accounts. Causeway has written compliance policies and procedures designed to mitigate or manage these conflicts of interest. These include policies and procedures to seek fair and equitable allocation of investment opportunities (including IPOs) and trade allocations among all client accounts and policies and procedures concerning the disclosure and use of portfolio transaction information. Causeway also has a Code of Ethics which, among other things, limits personal trading by portfolio managers and other employees of Causeway. There is no guarantee that any such policies or procedures will cover every situation in which a conflict of interest arises. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Ms. Ketterer and Mr. Hartford, the chief executive officer and president of Causeway, respectively, receive annual salary and are entitled, as controlling owners of the firm, to distributions of the firms profits based on their ownership interests. They do not receive incentive compensation. Messrs. Doyle, Eng and Durkin receive salary, incentive compensation and distributions of firm profits based on their minority ownership interests. Salary and incentive compensation are determined by the firms Operating Committee, led by Ms. Ketterer and Mr. Hartford, weighing a variety of objective and subjective factors. No specific formula is used and salary and incentive compensation are not based on the specific performance of the Fund or any single client account managed by Causeway. The following factors are among those considered in determining incentive compensation: individual research contribution, portfolio management contribution, group research contribution and client service contribution. Principal Funds, Inc. Disclosure regarding Portfolio Managers 139 www.principal.com Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Sarah H. Ketterer Principal International Value Fund I none Harry Hartford Principal International Value Fund I none James Doyle Principal International Value Fund I none Jonathan Eng Principal International Value Fund I none Kevin Durkin Principal International Value Fund I none Sub-Advisor: CCI Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Anthony Rizza, CFA Large Cap Growth Fund Registered investment companies 9 2,933.7 0 0 Other pooled investment vehicles 7 672.2 0 0 Other accounts 122 4,323.9 4 434.3 Clifford Fox, CFA Mid Cap Growth Fund Small Cap Growth Fund Registered investment companies 3 389.9 0 0 Other pooled investment vehicles 4 74.6 0 0 Other accounts 113 1,330.8 1 28.1 Michael Iacono, CFA Mid Cap Growth Fund Registered investment companies 2 306.0 0 0 Other pooled investment vehicles 1 1.8 0 0 Other accounts 92 843.9 0 0 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. None 140 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Columbus Circle Investors seeks to maintain a competitive compensation program based on investment management industry standards to attract and retain superior investment professionals. Compensation structure is comprised of the following:  Base Salary. Each portfolio manager is paid a fixed base salary, which varies among portfolio managers depending on the experience and responsibilities of the portfolio manager. The firms goal is to maintain competitive base salaries through an annual review process, which includes an analysis of industry standards, market conditions, and salary surveys.  Bonus. Each portfolio manager is eligible to receive an annual bonus. Targeted bonus amounts vary among portfolio managers based on the experience level and responsibilities of the portfolio manager. Bonus compensation is based upon the performance of the investment strategy for which the portfolio manager is responsible and the role the portfolio manager plays in that performance, plus the value to the firm that the strategy the portfolio manager has provided. Value to the firm is related to the assets under management that employ the portfolio managers strategy as well as the part that success and the portfolio manager personally play in overall firm success. Portfolio managers who are partners receive quarterly bonus compensation based upon overall revenue generated by the products for which they are responsible.  Equity Payments. Portfolio managers who are partners of CCI receive quarterly distributions based upon their equity ownership share and firm profitability. We believe this structure allows us to retain highly qualified portfolio managers, as it provides the opportunity to share directly in the success of the business. Each portfolio manager is eligible to participate in a competitive benefits package including health and retirement benefits [in the form of a 401(k) plan], which are available to all of Columbus Circle employees. Principal Funds, Inc. Disclosure regarding Portfolio Managers 141 www.principal.com Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager None Sub-Advisor: Dimensional Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Stephen A. Clark Small Value Fund II Registered investment companies 28 $35,793 - - Other pooled investment vehicles 7 $5,237 1 $188 Other accounts 51 $3,339 - - Robert Deere Small Value Fund II Registered investment companies 28 $35,793 - - Other pooled investment vehicles 7 $5,237 1 $188 Other accounts 51 $3,339 - - Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. To our knowledge, there are no such material conflicts of interest. However, actual or apparent conflicts of interest may arise when a portfolio manager has the primary day-to-day responsibilities with respect to more than one portfolio and other accounts. Other accounts include registered mutual funds (other than the Partners Small Cap Value Fund II, hereinafter the Portfolio), other unregistered pooled investment vehicles, and other accounts managed for organizations and individuals (collectively, Accounts). An Account may have similar investment objectives to the Portfolio, or may purchase, sell, or hold securities that are eligible to be purchased, sold, or held by the Portfolio. Actual or apparent conflicts of interest include: 142 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Time Management . The management of multiple portfolios and/or Accounts may result in a portfolio manager devoting unequal time and attention to the management of each portfolio and/or Account. The Sub-Advisor seeks to manage such competing interests for the time and attention of portfolio managers by having portfolio managers focus on a particular investment discipline. Most Accounts managed by a portfolio manager are managed using the same investment models that are used in connection with the management of the portfolios. Investment Opportunities . It is possible that at times identical securities will be held by more than one portfolio and/or Account. However, positions in the same security may vary and the length of time that any portfolio or Account may choose to hold its investment in the same security may likewise vary. If a portfolio manager identifies a limited investment opportunity that may be suitable for more than one portfolio or Account, a portfolio may not be able to take full advantage of that opportunity due to an allocation of filled purchase or sale orders across all eligible portfolios and Accounts. To deal with these situations, the Sub-Advisor has adopted procedures for allocating portfolio transactions across multiple portfolios and Accounts. Broker Selection . With respect to securities transactions for the portfolios the Sub-Advisor determines which broker to use to execute each order, consistent with the Sub-Advisors duty to seek best execution of the transaction. However, with respect to certain Accounts (such as separate accounts), the Sub-Advisor may be limited by the client with respect to the selection of brokers or may be instructed to direct trades through a particular broker. In these cases, the Sub-Advisor or its affiliates may place separate, non- simultaneous, transactions for a portfolio and another Account that may temporarily affect the market price of the security or the execution of the transaction, or both, to the detriment of the portfolio or the Account. Performance-Based Fees . For some Accounts, the Sub-Advisor may be compensated based on the profitability of the Account, such as by a performance-based management fee. These incentive compensation structures may create a conflict of interest for the Sub-Advisor with regard to Accounts where the Sub-Advisor is paid based on a percentage of assets because the portfolio manager may have an incentive to allocate securities preferentially to the Accounts where the Sub-Advisor might share in investment gains Investment in an Account . A portfolio manager or his/her relatives may invest in an Account that he or she manages and a conflict may arise where he or she may therefore have an incentive to treat the Account in which the portfolio manager or his/her relatives invest preferentially as compared to the Portfolio or other Accounts for which he or she has portfolio management responsibilities. The Sub-Advisor has adopted certain compliance procedures that are reasonably designed to address these types of conflicts. However, there is no guarantee that such procedures will detect each and every situation in which a conflict arises. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Principal Funds, Inc. Disclosure regarding Portfolio Managers 143 www.principal.com  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Portfolio managers receive a base salary and bonus. Compensation of a portfolio manager is determined at the discretion of the Sub-Advisor and is based on a portfolio managers experience, responsibilities, the perception of the quality of his or her work efforts, and other subjective factors. The compensation of portfolio managers is not directly based upon the performance of the Portfolio or other Accounts that the portfolio managers manage. The Sub-Advisor reviews the compensation of each portfolio manager annually and may make modifications in compensation as its Compensation Committee deems necessary to reflect changes in the market. Each portfolio managers compensation consists of the following: Base salary . Each portfolio manager is paid a base salary. The Sub-Advisor considers the factors described above to determine each portfolio managers base salary. Semi-Annual Bonus . Each portfolio manager may receive a semi-annual bonus. The amount of the bonus paid to each portfolio manager is based upon the factors described above. Portfolio managers may be awarded the right to purchase restricted shares of the stock of the Sub-Advisors general partner as determined from time to time by the Board of Directors of the Sub-Advisor or its delegates. Portfolio managers also participate in benefit and retirement plans and other programs available generally to all employees. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Stephen A. Clark Small Cap Value Fund II None Robert Deere Small Cap Value Fund II None 144 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Sub-Advisor: Edge Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Craig Sosey - - Mortgage Securities Fund Short-Term Income Fund - - Registered investment companies 2 $197,960,389 Other pooled investment vehicles 0 0 Other accounts 0 0 Daniel Coleman - - MidCap Stock Fund - - Registered investment companies 1 $49,844,305 Other pooled investment vehicles 0 0 Other accounts 0 0 Gary Pokrzywinski - - High Yield Fund - - Registered investment companies 0 0 Other pooled investment vehicles 0 0 Other accounts John Friedl - - Income Fund - - Registered investment companies 1 $127,533,418 Other pooled investment vehicles Other accounts Joseph Suty - - Equity Income Fund - - Registered investment companies 1 $347,884,892 Other pooled investment vehicles 0 0 Other accounts 0 0 Dave Simpson - - Equity Income Fund - - Registered investment companies 1 $347,884,892 Other pooled investment vehicles 0 0 Other accounts 0 0 Phillip Foreman West Coast Equity Fund Registered investment companies 1 $75,819,421 Other pooled investment vehicles 0 0 Other accounts 0 0 Principal Funds, Inc. Disclosure regarding Portfolio Managers 145 www.principal.com Randy Yoakum SAM Balanced, SAM Conservative Balanced, SAM Conservative Growth, SAM Flexible Income SAM Strategic Growth Registered investment companies 6 $1,229,246,494 Other pooled investment vehicles 0 0 Other accounts 0 0 Michael Meighan SAM Balanced, SAM Conservative Balanced, SAM Conservative Growth, SAM Flexible Income SAM Strategic Growth Registered investment companies 6 $1,229,246,494 Other pooled investment vehicles 0 0 Other accounts 0 0 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. None Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Edge Asset Management, Inc. believes that its Portfolio Managers should be compensated primarily based on their success in helping investors achieve their goals. Portfolio Managers employed by Edge Asset Management, Inc. 146 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 receive a fixed salary as well as incentive-based compensation. Salary is based on a variety of factors, including seniority. A national survey of compensation for investment advisers is used as a reference when determining salary. The incentive-based portion of the Portfolio Managers compensation is determined by an evaluation of their professional performance and investment performance. Professional performance is assessed by reference to a Portfolio Managers satisfaction of goals such as those related to compliance, team contribution, and quality and intensity of research, and is inherently subjective. Investment performance is based on a comparison of the Portfolio Managers investment performance with the performance of peer groups as determined by Lipper, Inc. Each Portfolio Managers performance is based on the percentile rankings of the Principal Investors Fund, Inc.(PIF) or PIF SAM Fund for which the manager is primarily responsible as well as the PIF SAM Fund to whose management the manager contributes, with the performance of the primary PIF Funds or PIF SAM Fund being weighted more heavily. Incentive compensation can be targeted up to 125% of a portfolio managers total compensation. In addition, Portfolio Managers may receive additional compensation in the form of long-term incentive awards, depending on the position, either non-qualified stock option grants or a combination of performance shares and options to eligible participants who obtain high performance levels in the preceding year. The grant is based on the preceding years performance. Participation each year will depend on individual performance levels. Actual number of options granted will be based on level of performance. All Portfolio Managers are eligible to participate in the firms standard employee health and welfare programs, including retirement. Although the Anchor Series Trust Asset Allocation Portfolio is managed similarly to other accounts managed by Edge Asset Management, Inc., Portfolio Manager compensation is not based on the investment performance of the Anchor Series Trust Asset Allocation Portfolio. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Joe Suty Equity Income Fund $1-$10,000 David Simpson Equity Income Fund $100,001 - $500,000 Dan Coleman Mid Cap Stock Fund $100,001 - $500,000 Phil Foreman West Coast Equity Fund $100,001 - $500,000 John Friedl Income Fund None Craig Sosey Mortgage Securities Fund $10,000-$50,000 Craig Sosey Short Term Income Fund $10,000-$50,000 Gary Pokrzywinski High Yield $100,000 - $500,000 Randy Yoakum All five SAM Portfolios None Mike Meighan All five SAM Portfolios None Principal Funds, Inc. Disclosure regarding Portfolio Managers 147 www.principal.com Sub-Advisor: Emerald Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Kenneth G. Mertz II, CFA 61 $1,463 0 0 PRINCIPAL FUNDS, INC SMALLCAP GROWTH II 2 $189 - - Registered investment companies 2 $193 Other pooled investment vehicles 0 0 Other accounts 57 $1,081 Stacey L. Sears 58 $1,350 0 0 PRINCIPAL FUNDS, INC SMALLCAP GROWTH II 2 $189 - - Registered investment companies 1 $109 Other pooled investment vehicles 0 0 Other accounts 55 $1,052 Joseph W. Garner 58 $1,350 0 0 PRINCIPAL FUNDS, INC SMALLCAP GROWTH II 2 $189 - - Registered investment companies 1 $109 Other pooled investment vehicles 0 0 Other accounts 55 $1,052 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. None. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation 148 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Emerald has a company-wide compensation/incentive plan. A consulting firm aided in the development of this plan. The first stage was implemented in 1999, and included a salary grid structure for all employees and job titles. The firms Compensation Committee (which includes members of Emeralds board of directors) can adjust an individuals salary based on actual job performance. The salary grid points were chosen in concert with the Consultant following an industry review and comparison survey. The second stage is a quarterly Bonus Plan that keys job performance to eligibility and amount. The firm-wide component, which mandates whether or not the firm as a whole will pay yearly bonuses, is tied to the firms performance and was adopted beginning in 2000. Bonuses can range from zero to 300% of base salaries. If the firms performance is sufficient to warrant bonus payments, the Compensation Committee decides on a percentage payout of the eligible bonus pool to each operating area: Portfolio Management, Research, Marketing and Operations. Finally, each units Managing Director assigns specific employee bonus amounts from the eligible pool, based on quarterly performance reviews and the managers relative performance against the comparable index for rolling Quarter, Year, and Five Year periods. Emerald has consistently awarded or offered the purchase of direct equity ownership in the firm to key employees. Emerald believes it has a competitive compensation/incentive structure relative to its industry based both on the involvement of the Consultant and the fact that we have consistently retained its key senior management staff over the long-term. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Our portfolio managers are prohibited from purchasing shares of the funds. None Principal Funds, Inc. Disclosure regarding Portfolio Managers 149 www.principal.com Sub-Advisor: Essex Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Nancy Prial PRINCIPAL INVESTORS FD  SMALL CAP GROWTH FUND II Registered investment companies 6 232 Other pooled investment vehicles 10 157 1 1.6 Other accounts 62 293 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Essex is not aware of any material conflicts of interest in connection with the PMs management of the Funds investments, on the one hand, and the investments of the other accounts included in response to question 1, on the other. Moreover, Essex has established written policies and procedures relating to its investment management and trading practices, including its trade allocation practices, as part of Essex's internal controls in order to prevent such conflicts of interest from arising. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans arrangements), describe with specificity the criteria on which that type of compensation is based, example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund or after-tax performance over a certain time period, and whether (and, if so, how) compensation is on the value of assets held in the Fund's portfolio. For example, if compensation is based solely in part on performance, identify any benchmark used to measure performance and state the length of period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This 150 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. The professionals at Essex are compensated by a three-tiered approach. First, all of the investment professionals have industry-competitive base salaries and receive a percentage of the firm's profits through a profit-sharing/ pension plan. Second, Essex's professionals receive a year-end bonus based on their personal performance and Essex's composite performance relative to our peers and benchmark. Third, Essex offers a competitive benefit package including comprehensive family health coverage. Essexs yearly investment performance drives the portfolio managers incentive portion (bonus) of their compensation package. The portfolio managers bonus is based on their respective portfolios' absolute, relative, and risk-adjusted performance. Sixty percent of the evaluation is based on performance of the portfolios and 40% is based on teamwork, communication, and other subjective criteria. We also incent them on their 1,2 and 3 year performance track record. As an added retention mechanism, Essex offers ownership to both existing and prospective employees. The current ownership structure allows Essex to capitalize a portion of its free cash flow each year and transform it into stock ownership. Essex envisions granting ownership as an additional incentive to the employees who contribute the greatest to the firm's future success. Finally, Essex is committed to using a fundamental team approach and culture that encourages continuity among its investment professionals and makes a conscious effort to reward its team members accordingly. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager PRINCIPAL INVESTORS FD  PARTNERS SMALL CAP Nancy Prial GROWTH FUND II None Sub-Advisor: GSAM Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Andrew Alford LargeCap Blend Fund I Registered investment companies 73 19.70 0 - Other pooled investment vehicles 78 12.8 3.3 5.7 Other accounts 734 64.30 7.9 40.5 Principal Funds, Inc. Disclosure regarding Portfolio Managers 151 www.principal.com Mark Carhart LargeCap Blend Fund I Registered investment companies 73 19.70 0 - Other pooled investment vehicles 78 12.8 3.3 5.7 Other accounts 734 64.30 7.9 40.5 Robert C. Jones LargeCap Blend Fund I Registered investment companies 73 19.70 0 - Other pooled investment vehicles 78 12.8 3.3 5.7 Other accounts 734 64.30 7.9 40.5 Dolores Bamford MidCap Value Fund I Registered investment companies 48 10,620.84 - - Other pooled investment vehicles 3 191.29 3 191.29 Other accounts 230 9,502.87 3 158.3 Andrew Braun MidCap Value Fund I Registered investment companies 41 9,350.13 - - Other pooled investment vehicles 3 191.29 3 191.29 Other accounts 214 8,589.86 3 158.3 Scott Carroll MidCap Value Fund I Registered investment companies 48 10,620.84 - - Other pooled investment vehicles 3 191.29 3 191.29 Other accounts 230 9,502.87 3 158.3 Sean Gallagher MidCap Value Fund I Registered investment companies 41 9,350.13 - - Other pooled investment vehicles 3 191.29 3 191.29 Other accounts 214 8,589.86 3 158.3 Eileen Rominger MidCap Value Fund I Registered investment companies 41 9,350.13 - - Other pooled investment vehicles 3 191.29 3 191.29 Other accounts 214 8,589.86 3 158.3 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. The involvement of the Investment Adviser, Goldman Sachs and their affiliates in the management of, or their interest in, other accounts and other activities of Goldman Sachs may present conflicts of interest with respect to a Fund or limit a Funds investment activities. Goldman Sachs is a full service investment banking, broker dealer, asset management and financial services organization and a major participant in global financial markets. As such, it acts as an investor, investment banker, research provider, investment manager, financier, advisor, market maker, trader, prime broker, lender, agent and principal, and has other direct and indirect interests, in the global fixed income, currency, commodity, equity and other markets in which the Funds directly and indirectly invest. Thus, it is 152 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 likely that the Funds will have multiple business relationships with and will invest in, engage in transactions with, make voting decisions with respect to, or obtain services from entities for which Goldman Sachs performs or seeks to perform investment banking or other services. Goldman Sachs and its affiliates engage in proprietary trading and advise accounts and funds which have investment objectives similar to those of the Funds and/or which engage in and compete for transactions in the same types of securities, currencies and instruments as the Funds. Goldman Sachs and its affiliates will not have any obligation to make available any information regarding their proprietary activities or strategies, or the activities or strategies used for other accounts managed by them, for the benefit of the management of the Funds. The results of a Funds investment activities, therefore, may differ from those of Goldman Sachs, its affiliates and other accounts managed by Goldman Sachs and it is possible that a Fund could sustain losses during periods in which Goldman Sachs and its affiliates and other accounts achieve significant profits on their trading for proprietary or other accounts. In addition, the Funds may, from time to time, enter into transactions in which Goldman Sachs or its other clients have an adverse interest. For example, a Fund may take a long position in a security at the same time that Goldman Sachs or other accounts managed by the Investment Adviser take a short position in the same security (or vice versa). These and other transactions undertaken by Goldman Sachs, its affiliates or Goldman Sachs-advised clients may adversely impact the Funds. Transactions by one or more Goldman Sachs-advised clients or the Investment Adviser may have the effect of diluting or otherwise disadvantaging the values, prices or investment strategies of the Funds. A Funds activities may be limited because of regulatory restrictions applicable to Goldman Sachs and its affiliates, and/or their internal policies designed to comply with such restrictions. As a global financial services firm, Goldman Sachs also provides a wide range of investment banking and financial services to issuers of securities and investors in securities. Goldman Sachs, its affiliates and others associated with it may create markets or specialize in, have positions in and affect transactions in, securities of issuers held by the Funds, and may also perform or seek to perform investment banking and financial services for those issuers. Goldman Sachs and its affiliates may have business relationships with and purchase or distribute or sell services or products from or to distributors, consultants or others who recommend the Fund or who engage in transactions with or for the Funds. Under a securities lending program approved by the Funds Board of Trustees, the Funds may retain an affiliate of the Investment Adviser to serve as a securities lending agent for each Fund to the extent that the Funds engage in the securities lending program. For these services, the lending agent may receive a fee from the Funds, including a fee based on the returns earned on the Funds investment of the cash received as collateral for loaned securities. In addition, the Funds may make brokerage and other payments to Goldman Sachs and its affiliates in connection with the Funds portfolio investment transactions, as permitted by applicable law. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans arrangements), describe with specificity the criteria on which that type of compensation is based, example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund or after-tax performance over a certain time period, and whether (and, if so, how) compensation is on the value of assets held in the Fund's portfolio. For example, if compensation is based solely in part on performance, identify any benchmark used to measure performance and state the length of period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This Principal Funds, Inc. Disclosure regarding Portfolio Managers 153 www.principal.com description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. GSAM provides generous compensation packages for its investment professionals, which are comprised of base salary and discretionary bonus. The year-end performance bonus is a function of each professionals individual performance; his or her contribution to the overall performance of the group; the performance of GSAM; the profitability of Goldman Sachs; and anticipated compensation levels among competitor firms. The portfolio management team is rewarded for their ability to outperform a benchmark while managing risk exposure. An individuals compensation depends on his/her contribution to the team as well as his/her ability to work aSAMember of the team. The portfolio management teams performance measures are aligned with Firm goals to: Exceed benchmark over one-year and three-year periods Perform consistently with objectives and client commitments Achieve top tier rankings and ratings Manage all similarly mandated accounts in a consistent manner Performance-related remuneration for portfolio managers is significantly influenced by the following criteria: Overall portfolio performance Consistency of performance across accounts with similar profiles Communication with other portfolio managers within the research process In addition, detailed portfolio attribution is critical to the measurement process. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Andrew Alford LargeCap Blend Fund I 0 Mark Carhart LargeCap Blend Fund I 0 Robert C. Jones LargeCap Blend Fund I 0 Andrew Braun MidCap Value Fund I 0 Sean Gallagher MidCap Value Fund I 0 Eileen Rominger MidCap Value Fund I 0 Dolores Bamford MidCap Value Fund I 0 Scott Carroll MidCap Value Fund I 0 154 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Sub-Advisor: Jacobs Levy Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Bruce I. Jacobs 1) Principal Funds, Inc. MidCap Value Fund II 2) Principal Funds, Inc. MidCap Growth Fund II Registered investment companies Other pooled investment vehicles 1 72,188 - - Other accounts 97 10,671,667 18 2,312,882 Kenneth N. Levy 1) Principal Funds, Inc. MidCap Value Fund II 2) Principal Funds, Inc. MidCap Growth Fund II Registered investment companies 1 72,188 - - Other pooled investment vehicles 97 10,671,667 18 2,312,882 Other accounts Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. The Portfolio Managers manage, and are investors in, vehicles that trade securities simultaneously with client accounts. Trade allocation among these accounts and client accounts, including the fund, is a potential conflict of interest. Our portfolio optimizer generates our trade programs. Traders do not have discretion to add securities or accounts to the trade program. The full allocation for all accounts across all strategies is determined prior to placing the order. In the event the order is only partially completed, a daily allocation is done on a fair basis, either pro rata or random, at the average price for the day with preference given to short covers over long purchases and long sales over short sales in the same security. Allocation by account of actual shares traded is provided to the broker at the end of the days trading. This procedure treats all participating accounts across all strategies equitably with respect to the executed trade. External legal counsel has reviewed our trade allocation procedures, which are also stated in our Form ADV, and concur that these procedures adequately address the potential conflict of interest issue. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely Principal Funds, Inc. Disclosure regarding Portfolio Managers 155 www.principal.com or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Each portfolio manager receives a fixed salary and a percentage of the profits of the firm, which is based upon the portfolio managers ownership interest in the firm. The firms profits are derived from the fees it receives from client accounts. For most client accounts, the firm receives a fee based upon a percentage of assets under management (the Basic Fee). For some accounts, the firm receives a fee that is adjusted based upon the performance of the account compared to a benchmark. The type of performance adjusted fee, the measurement period for the fee and the benchmark vary by client. Common benchmarks include the S&P 500, Russell 1000, Russell 2000 and Russell 3000. In some cases, the Basic Fee is adjusted based upon the trailing returns (e.g., annualized trailing 12 quarter returns) of the account relative to an annualized benchmark return plus a specified number of basis points. In other cases, the firm receives the Basic Fee and a percentage of the profits in excess of a benchmark plus a specified number of basis points. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Bruce I. Jacobs MidCap Value Fund II and MidCap Growth Fund II None Kenneth N. Levy MidCap Value Fund II and MidCap Growth Fund II None 156 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Sub-Advisor: J.P. Morgan Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) James Shanahan High Yield Fund I Registered investment companies 2 2,013 N/A N/A Other pooled investment vehicles 5 660.6 N/A N/A Other accounts 7 387.9 N/A N/A James Gibson High Yield Fund I Registered investment companies 2 2,013 N/A N/A Other pooled investment vehicles N/A N/A N/A N/A Other accounts N/A N/A N/A N/A William Morgan High Yield Fund I Registered investment companies 4 2,013 N/A N/A Other pooled investment vehicles 5 642.8 N/A N/A Other accounts 6 402.9 N/A N/A Dennis Ruhl Small Cap Value Fund I Registered investment companies 14 2,163.34 N/A N/A Other pooled investment vehicles 6 360.63 1 9.79 Other accounts 13 448.21 1 57.27 Christopher Blum Small Cap Value Fund I Registered investment companies 20 6,260.14 N/A N/A Other pooled investment vehicles 5 320.29 1 9.79 Other accounts 8 256.71 1 57.27 Conflicts of Interest A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. The potential for conflicts of interest exists when portfolio managers manage other accounts with similar investment objectives and strategies as the Funds ("Similar Accounts"). Potential conflicts may include, for example, conflicts between investment strategies and conflicts in the allocation of investment opportunities. Principal Funds, Inc. Disclosure regarding Portfolio Managers 157 www.principal.com Responsibility for managing the Advisers and its affiliates clients portfolios is organized according to investment strategies within asset classes. Generally, client portfolios with similar strategies are managed by portfolio managers in the same portfolio management group using the same objectives, approach and philosophy. Underlying sectors or strategy allocations within a larger portfolio are likewise managed by portfolio managers who use the same approach and philosophy as similarly managed portfolios. Therefore, portfolio holdings, relative position sizes and industry and sector exposures tend to be similar across similar portfolios and strategies, which minimizes the potential for conflicts of interest. The Adviser and/or its affiliates may receive more compensation with respect to certain Similar Accounts than that received with respect to the Funds or may receive compensation based in part on the performance of certain Similar Accounts. This may create a potential conflict of interest for the Adviser and its affiliates or the portfolio managers by providing an incentive to favor these Similar Accounts when, for example, placing securities transactions. In addition, the Adviser or its affiliates could be viewed as having a conflict of interest to the extent that the Adviser or an affiliate has a proprietary investment in Similar Accounts, the portfolio managers have personal investments in Similar Accounts or the Similar Accounts are investment options in the Advisers or its affiliates employee benefit plans. Potential conflicts of interest may arise with both the aggregation and allocation of securities transactions and allocation of investment opportunities because of market factors or investment restrictions imposed upon the Adviser and its affiliates by law, regulation, contract or internal policies. Allocations of aggregated trades, particularly trade orders that were only partially completed due to limited availability and allocation of investment opportunities generally, could raise a potential conflict of interest, as the Adviser or its affiliates may have an incentive to allocate securities that are expected to increase in value to favored accounts. Initial public offerings, in particular, are frequently of very limited availability. The Adviser and its affiliates may be perceived as causing accounts they manage to participate in an offering to increase the Advisers and its affiliates overall allocation of securities in that offering. A potential conflict of interest also may be perceived to arise if transactions in one account closely follow related transactions in a different account, such as when a purchase increases the value of securities previously purchased by another account, or when a sale in one account lowers the sale price received in a sale by a second account. If the Adviser or its affiliates manage accounts that engage in short sales of securities of the type in which the Fund invests, the Adviser or its affiliates could be seen as harming the performance of the Fund for the benefit of the accounts engaging in short sales if the short sales cause the market value of the securities to fall. As an internal policy matter, the Adviser or its affiliates may from time to time maintain certain overall investment limitations on the securities positions or positions in other financial instruments the Adviser or its affiliates will take on behalf of its various clients due to, among other things, liquidity concerns and regulatory restrictions. Such policies may preclude a Fund from purchasing particular securities or financial instruments, even if such securities or financial instruments would otherwise meet the Funds objectives. The Adviser and/or its affiliates serve as adviser to the Funds, to the JPMorgan SmartRetirement Funds (the JPMorgan SmartRetirement Funds) and to the Investor Funds. The JPMorgan SmartRetirement Funds and the Investor Funds and certain other Funds (Investing Funds) may invest in shares of the Funds (other than the Investing Funds). Because the Adviser and/or its affiliates is the adviser to the Funds and it or its affiliates is adviser to the Investing Funds, it may be subject to certain potential conflicts of interest when allocating the assets of the Investing Funds among the Funds. Purchases and redemptions of Fund shares by an Investing Fund due to reallocations or rebalancings may result in a Fund having to sell securities or invest cash when it otherwise would not do so. Such transactions could accelerate the realization of taxable income if sales of securities resulted in gains and could also increase a Funds transaction costs. Large redemptions by an Investing Fund may cause a Funds expense ratio to increase due to a resulting smaller asset base. In addition, the portfolio managers of the Investing Funds may have access to the holdings of some of the Funds as well as knowledge of and a potential impact on investment strategies and techniques of the Funds. The goal of the Adviser and its affiliates is to meet their fiduciary obligation with respect to all clients. The Adviser and its affiliates have policies and procedures that seek to manage conflicts. The Adviser and its affiliates monitor a variety of areas, including compliance with fund guidelines, review of allocation decisions and compliance with the Advisers Codes of Ethics and JPMCs Code of Conduct. With respect to the allocation of investment opportunities, 158 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 the Adviser and its affiliates also have certain policies designed to achieve fair and equitable allocation of investment opportunities among its clients over time. For example: Orders for the same equity security traded through a single trading desk or system are aggregated on a continual basis throughout each trading day consistent with the Advisers and its affiliates duty of best execution for its clients. If aggregated trades are fully executed, accounts participating in the trade will be allocated their pro rata share on an average price basis. Partially completed orders generally will be allocated among the participating accounts on a pro-rata average price basis, subject to certain limited exceptions. For example, accounts that would receive a de minimis allocation relative to their size may be excluded from the order. Another exception may occur when thin markets or price volatility require that an aggregated order be completed in multiple executions over several days. If partial completion of the order would result in an uneconomic allocation to an account due to fixed transaction or custody costs, the Adviser and its affiliates may exclude small orders until 50% of the total order is completed. Then the small orders will be executed. Following this procedure, small orders will lag in the early execution of the order, but will be completed before completion of the total order. Purchases of money market instruments and fixed income securities cannot always be allocated pro-rata across the accounts with the same investment strategy and objective. However, the Adviser and its affiliates attempt to mitigate any potential unfairness by basing non-pro rata allocations traded through a single trading desk or system upon an objective predetermined criteria for the selection of investments and a disciplined process for allocating securities with similar duration, credit quality and liquidity in the good faith judgment of the Adviser or its affiliates so that fair and equitable allocation will occur over time. Fees earned by HCM for managing certain statistical arbitrage accounts may vary, particularly because for at least six statistical arbitrage accounts, HCM is paid based upon the performance results for those accounts. This could create a conflict of interest because the portfolio managers could have an incentive to favor certain statistical arbitrage accounts over others, resulting in other accounts outperforming the Fund. HCM does not aggregate or allocate trades with or among other accounts but rather each statistical arbitrage account uses a dedicated clearing broker to route trade orders to electronic communication networks. However, HCM believes that these risks are mitigated by the fact that investment decisions for each of the statistical arbitrage accounts advised by HCM are made through an automated system, and not by any one individual, which processes each accounts transactions independent of those for the other accounts and if manual intervention is required, it is applied consistently across similar statistical arbitrage accounts. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This Principal Funds, Inc. Disclosure regarding Portfolio Managers 159 www.principal.com description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Each Advisers portfolio managers participate in a competitive compensation program that is designed to attract and retain outstanding people and closely link the performance of investment professionals to client investment objectives. The total compensation program includes a base salary fixed from year to year and a variable performance bonus consisting of cash incentives and restricted stock and may include mandatory notional investments (as described below) in selected mutual funds advised by the Adviser or its affiliates. These elements reflect individual performance and the performance of the Advisers business as a whole. Each portfolio managers performance is formally evaluated annually based on a variety of factors including the aggregate size and blended performance of the portfolios such portfolio manager manages. Individual contribution relative to client goals carries the highest impact. Portfolio manager compensation is primarily driven by meeting or exceeding clients risk and return objectives, relative performance to competitors or competitive indices and compliance with firm policies and regulatory requirements. In evaluating each portfolio managers performance with respect to the mutual funds he or she manages, the Funds pre-tax performance is compared to the appropriate market peer group and to each Funds benchmark index listed in the Funds prospectuses over one, three and five year periods (or such shorter time as the portfolio manager has managed the Fund). Investment performance is generally more heavily weighted to the long-term. Awards of restricted stock are granted as part of an employees annual performance bonus and comprise from 0% to 35% of a portfolio managers total bonus. As the level of incentive compensation increases, the percentage of compensation awarded in restricted stock also increases. Up to 50% of the restricted stock portion of a portfolio manager's bonus may instead be subject to mandatory notional investment in selected mutual funds advised by the Adviser or its affiliates. When these awards vest over time, the portfolio manager receives cash equal to the market value of the notional investment in the selected mutual funds. HCM does not grant restricted stock awards to its portfolio managers. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager James Shanahan High Yield Fund I N/A James Gibson High Yield Fund I N/A William Morgan High Yield Fund I N/A Dennis Ruhl Small Cap Value Fund I N/A James Gibson Small Cap Value Fund I N/A 160 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Sub-Advisor: LBAM Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Ann H. Benjamin Principal Investors Fund, Inc.  High Yield Fund I 1 $328.6 0 0 Registered investment companies 4 $444.0 0 0 Other pooled investment vehicles 2 $278.3 0 0 Other accounts 23 $3,685.0 0 0 Thomas P. OReilly Principal Investors Fund, Inc.  High Yield Fund I 1 $328.6 0 0 Registered investment companies 4 $444.0 0 0 Other pooled investment vehicles 2 $278.3 0 0 Other accounts 23 $3,685.0 0 0 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Lehman Brothers Asset Management (LBAM) portfolio managers are often responsible for managing multiple accounts (including proprietary accounts), which may include separately managed advisory accounts (managed on behalf of institutions such as pension and other retirement plans, corporations, insurance companies, foundations, endowments, trusts, and individuals), mutual funds, various pooled investment vehicles and wrap fee programs. Actual or potential conflicts of interest may arise between a portfolio managers management of the investments in the Fund and the management of other accounts. As a result, LBAM and its affiliates have adopted policies and procedures designed to mitigate and manage these conflicts. Accounts other than the Fund may or may not have similar investment objectives and strategies, benchmarks and time horizons as the Fund. Generally, portfolios in a particular product strategy with similar strategies and objectives are managed similarly. However, portfolio managers make investment decisions for each portfolio based on the investment objectives, policies, and other relevant investment considerations that the managers believe are applicable to that portfolio. Consequently, portfolio managers may take actions on behalf of the Fund that may differ from the timing or nature of action taken with respect to other accounts. For instance, portfolio managers may purchase or sell certain securities for one account and not another. Securities purchased in one account may perform better than the securities purchased in another. Similarly, the sale of securities from one account may cause that account to perform better than others if the value of those securities still held in the other accounts decline. Furthermore, a portfolio manager managing more than one account could take positions in certain accounts that appear inconsistent. A portfolio manager may take a short position in a security that may be held long in another account he manages. For instance, where a portfolio manager wants to take a short position in an account that prohibits shorting, a similar effect may be accomplished by holding the security long but underweighting its position relative to a benchmark. Additional reasons for such portfolio positionings may include, Principal Funds, Inc. Disclosure regarding Portfolio Managers 161 www.principal.com but are not limited to, suitability, capital structure arbitrage, model driven trading, hedging, and client direction. LBAM has policies and procedures in place that seek to manage and monitor this conflict. Potential conflicts of interest may also arise when aggregating and/or allocating trades. LBAM will frequently aggregate trades (both buys and sells) for a client with other LBAM clients when it is determined that such aggregation should result in a more favorable trade execution for such client. LBAM has also adopted trade allocation policies and procedures that seek to treat all clients fairly and equitably when there is a limited investment opportunity that may be suitable for more than one portfolio. LBAMs trade allocation procedures seek to ensure that no client is favored over another. However, there are numerous factors that might affect whether a particular account participates in a trade allocation or be allocated a different amount than other accounts. Such factors include, but are not limited to, client guidelines, suitability, cash flows, strategy or product specific considerations, issuer or sector exposure considerations and de minimis allocations. The fees charged to advisory clients by LBAM may differ depending upon a number of factors, including but not limited to, the particular strategy, the size of the portfolio being managed and the investment vehicle. In addition, certain accounts are subject to performance based fees. These differences may give rise to a potential conflict that a portfolio manager may favor the higher fee-paying account over others. To address this conflict, LBAM, as discussed above, has adopted allocation policies that are intended to fairly allocate investment opportunities among client accounts. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Portfolio Managers are typically compensated on the basis of a salary and an annual discretionary, performance- based bonus. The amount of the discretionary bonus varies by position, experience/level and performance. In general, the more senior the investment professional, variable compensation becomes a greater portion of total compensation. Elements of consideration for the discretionary bonuses are overall performance of the accounts managed by a portfolio manager in relation to relevant benchmarks and their peers, ability to attract and retain clients, revenue generation, assets under management, the current market conditions and overall contribution to the Firm. Managers are also evaluated on their collaboration with their client relationship and sales staff, their franchise building activities, teamwork, people and product development and their corporate citizenship.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio 162 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Not applicable. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Ann H. Benjamin Principal Investors Fund, Inc.  High Yield Fund I None Thomas P. OReilly Principal Investors Fund, Inc.  High Yield Fund I None Sub-Advisor: LA Capital Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Thomas D. Stevens, CFA Principal MidCap Value I Fund & Principal Small Cap Value III Fund Registered investment companies 15 $895.7 0 $0 Other pooled investment vehicles 1 $322.7 1 $322.7 Other accounts 33 $3,083 9 $1167.4 Hal W. Reynolds, CFA Principal MidCap Value I Fund & Principal Small Cap Value III Fund Registered investment companies 15 $895.7 0 $0 Other pooled investment vehicles 1 $322.7 1 $322.7 Other accounts 33 $3,083 9 $1167.4 Dave R. Borger, CFA Principal MidCap Value I Fund & Principal Small Cap Value III Fund Registered investment companies 15 $895.7 0 $0 Other pooled investment vehicles 1 $322.7 1 $322.7 Other accounts 33 $3,083 9 $1167.4 Stuart K. Matsuda Principal MidCap Value I Fund & Principal Small Cap Value III Fund Registered investment companies 15 $895.7 0 $0 Other pooled investment vehicles 1 $322.7 1 $322.7 Other accounts 33 $3,083 9 $1167.4 Principal Funds, Inc. Disclosure regarding Portfolio Managers 163 www.principal.com Christine M. Kugler Principal MidCap Value I Fund & Principal Small Cap Value III Fund Registered investment companies 15 $895.7 0 $0 Other pooled investment vehicles 1 $322.7 1 $322.7 Other accounts 33 $3,083 9 $1167.4 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. LA Capital's portfolio managers' management of Other Accounts may give rise to potential conflicts of interest in connection with their management of the MidCap Value I Fund and SmallCap Value III Fund investments, on the one hand, and the investments of the Other Accounts, on the other. The Other Accounts might have similar investment objectives to the MidCap Value I Fund or the SmallCap Value III Fund or hold, purchase or sell securities that are eligible to be held, purchased or sold by the MidCap Value I Fund or the SmallCap Value III Fund. While the portfolio managers' management of Other Accounts may give rise to the following potential conflicts of interest, LA Capital has adopted policies and procedures reasonably designed to allocate investment opportunities on a fair and equitable basis over time and in a manner consistent with each account's investment objectives and related restrictions. A potential conflict of interest may arise as a result of LA Capital's portfolio managers' management of the MidCap Value I Fund and the SmallCap Value III Fund and Other Accounts which, in theory, may allow them to allocate investment opportunities in a way that favors Other Accounts over the MidCap Value I Fund or the SmallCap Value III Fund. This conflict of interest may be exacerbated to the extent that LA Capital or the portfolio managers receive, or expect to receive, greater compensation from their management of the Other Accounts than from the MidCap Value I Fund or the Small Cap Value III Fund. Notwithstanding this theoretical conflict of interest, it is LA Capital's policy to manage each account based on its investment objectives and related restrictions and, as discussed above, LA Capital has adopted policies and procedures reasonably designed to allocate investment opportunities on a fair and equitable basis over time and in a manner consistent with each account's investment objectives and related restrictions. For example, while LA Capital portfolio managers may buy for Other Accounts securities that differ in identity or quantity from securities bought for the MidCap Value I Fund or the SmallCap Value III Fund, such securities might not be suitable for the MidCap Value I Fund or the SmallCap Value III Fund given their investment objectives and related restrictions. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation 164 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. LA Capital receives a fee based on the assets under management of the MidCap Value I Fund and the SmallCap Value III Fund as set forth in an investment sub-advisory agreement between LA Capital and Principal Funds, Inc. LA Capital pays its investment professionals out of its total revenues and other resources, including the sub-advisory fees earned with respect to the MidCap Value I Fund and the SmallCap Value III Fund. Portfolio management compensation is composed of fixed salaries and bonuses based on merit, and is in no way tied to the performance or market value of the Funds. All portfolio managers are also principals in the firm and thus receive pro-rata ownership distributions of LA Capital's profits on a quarterly basis. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager MidCap Value I Fund $0 Thomas D. Stevens SmallCap Value III Fund $0 MidCap Value I Fund $0 Hal W. Reynolds SmallCap Value III Fund $0 MidCap Value I Fund $0 Dave R. Borger SmallCap Value III Fund $0 MidCap Value I Fund $0 Stuart K. Matsuda SmallCap Value III Fund $0 MidCap Value I Fund $0 Christine M. Kugler SmallCap Value III Fund $0 Principal Funds, Inc. Disclosure regarding Portfolio Managers 165 www.principal.com Sub-Advisor: MacKay Shields Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Edmund Spelman 20 $2,309 0 0 MidCap Growth Fund II Registered investment companies 9 $1,892 0 0 Other pooled investment vehicles Other accounts 11 $417 1 4 Robert J. Centrella 20 $2,309 0 0 MidCap Growth Fund II Registered investment companies 9 $1,892 0 0 Other pooled investment vehicles Other accounts 11 $417 1 4 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. All MacKay Shields portfolio management groups also provide portfolio services for other MacKay Shields accounts, which may include mutual funds (including the Principal MidCap Growth II Fund as well as certain affiliated and unaffiliated third party mutual funds); institutional managed accounts; and private commingled funds. Except for distinctions based on investment objectives, investment guidelines and cash flow, more fully discussed below, all accounts are treated the same, regardless of fee structure. MacKay Shields has performance-based fee arrangements with "eligible clients", as that term is defined under Rule 205-3 of the Investment Advisers Act of 1940 (Advisers Act), who have requested such arrangements. Performance-based fees may be calculated as a percentage of returns, or as a percentage of the increase in net asset value, and may be tied to a client-directed benchmark or loss carry forward. A portion of these performance-based fees forms a part of the bonus pool for all MacKay Shields employees. Certain portfolio managers who are responsible for managing some of the eligible clients who have performance-based fees share a portion of this fee based on the performance of the account. The portfolio managers of the Fund do not have these arrangements . Such arrangements may appear to create an incentive to make riskier, more speculative investments than would be the case under a solely asset-based fee arrangement. To address potential conflicts of interest, MacKay Shields has adopted various policies and procedures to provide for equitable treatment of trading activity and to ensure that investment opportunities are allocated in a fair and appropriate manner. In addition, MacKay Shields has adopted a Code of Ethics and other policies and procedures that recognize a managers obligation to treat all of its clients, including the Funds, fairly and equitably. These policies, procedures, and the Code are designed to restrict a portfolio manager from favoring one client over another. 166 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Consistent with its policy not to favor any one client over another, MacKay Shields has the following procedures, among others: (1) trade allocation procedures that provide for the pro rata allocation of investment opportunities among clients in a particular strategy, with certain exceptions; (2) a general prohibition against same day opposite direction transactions; and (3) short sale trade procedures requiring pre-approval of short sales and restricting certain short sales. The Trade Allocation Policy provides that: (1) no client will be favored over any other client; (2) trades should be pre-allocated, subject to certain exceptions, and allocations should be in writing; and (3) MacKay Shields Legal/ Compliance Department conducts periodic reviews of client account performance as a function of allocation to assure that no account or group of accounts is being preferred systematically in the allocation process. The Policy contains a procedure for limited offerings, which provides that in a limited offering, the allocations may be pro-rata based on size of the order or account size and within a Strategy pro-rata based on account size. Under this policy, when determining which accounts will participate in a trade, the portfolio managers will consider various objective criteria which may include but are not limited to: client cash limitations, actual and anticipated account inflows and outflows, duration and/or average maturity, account size, deal size, trade lots, existing exposure to an issuer or industry type and specific investment objectives and other practical limitations. If the aggregated order is filled in its entirety, it will be allocated among clients in accordance with the target allocation; if the order is partially filled, it will be allocated pro rata based on the allocation methodology recorded in the trade order management system. The Cross Trading Policy provides that all cross trades must be pre-cleared by the MacKay Shields Legal/ Compliance Department and require, among other things, that the transaction (a) be a purchase or sale for no consideration other than cash payments against prompt delivery of the security, (b) is effected at the independent market price of the security determined in accordance with applicable methodology; and (c) be effected with no brokerage commission. The Valuation Procedures , which provide, among other requirements, that any fair valuation of a security recommended by a portfolio manager be approved by portfolio managers from two other distinct portfolio management areas. In addition, on a monthly basis, a Fair Valuation Committee meeting convenes to review all securities that are being fair valued. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Principal Funds, Inc. Disclosure regarding Portfolio Managers 167 www.principal.com Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. MacKay Shields investment teams are comprised of experienced portfolio managers/analysts. The structure of the portfolio management team enables portfolio managers to be fairly compensated based on the overall performance of their accounts as well as their individual contribution to that performance. We believe this structure properly motivates each member of the portfolio management team to outperform for our clients, while maintaining the team process. Portfolio managers and analysts are not compensated for the solicitation or acquisition of new clients or the retention of existing clients. Base salaries are established by the firms management at competitive levels, verified through industry surveys, to attract and maintain the best professional talent. In addition, an incentive bonus equal to a significant percentage of the firms pre-tax profits is paid annually to the firms employees based upon the individuals performance and the profitability of the firm. The bonus generally represents a sizable amount relative to the base salary, and when considered together, results in a highly attractive level of total cash compensation for the firms professional employees. Every MacKay Shields employee participates in the bonus pool. This approach instills a strong sense of commitment on the part of each employee towards the overall success of the firm. There is no difference between the method used in determining portfolio managers compensation with respect to your portfolios and other accounts. We do not utilize defined ranges or established grading schedules in determining compensation. MacKay Shields has performance-based fee arrangements with certain eligible clients. Performance-based fees may be calculated as a percentage of returns, or as a percentage of the increase in net asset value, and may be tied to a client-directed benchmark or loss carry forward. A portion of these performance-based fees forms a part of the bonus pool for all MacKay Shields employees. Certain portfolio management teams that are responsible for managing some of the eligible clients who have performance-based fees may share a performance fee based on the performance of the account. To illustrate, in the event that MacKay Shields earns a performance fee the eligible portfolio management teams may share in a percentage of the performance fee. Of course, there are periods in which MacKay Shields does not earn any performance fee. MacKay Shields offers a Phantom Stock Plan, which enhances the firms ability to attract, retain, motivate and reward key executives. Awards can be made annually and vesting takes place over a period of several subsequent years. Participation in the Plan by senior professionals is contingent upon the execution of an Executive Employment Agreement. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager None 168 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Sub-Advisor: Mellon Capital Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Ronald Gala 32 $2,321 3 $274.7 SmallCap Value Fund I Registered investment companies 13 $1,320 0 0 Other pooled investment vehicles 0 0 0 0 Other accounts 19 $1,000 3 $274.7 John OToole 23 $1,038 2 $23.6 MidCap Growth Fund III Registered investment companies 4 $681.6 0 0 Other pooled investment vehicles 3 $55.2 2 $23.6 Other accounts 16 $301.1 0 0 Adam Logan 12 $907 0 0 MidCap Growth Fund III Registered investment companies 6 $688 0 0 Other pooled investment vehicles 1 $42.7 0 0 Other accounts 5 $176 0 0 Peter Goslin 18 $858.6 0 0 SmallCap Value Fund I Registered investment companies 7 $671.2 0 0 Other pooled investment vehicles 3 $113.7 0 0 Other accounts 8 $73.6 0 0 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. There are no conflicts of interest. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely Principal Funds, Inc. Disclosure regarding Portfolio Managers 169 www.principal.com or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. The primary objectives of the Mellon Capital Management Corporations (Mellon Capitals) compensation plans are to: Motivate and reward continued growth and profitability Attract and retain high-performing individuals critical to the on-going success of Mellon Capital Motivate and reward strong business/investment performance Create an ownership mentality for all employees The investment professionals cash compensation is comprised primarily of a market-based base salary and (variable) incentives (annual and long term). An investment professionals base salary is determined by the employees experience and performance in the role, taking into account the ongoing compensation benchmark analyses. A portfolio managers base salary is generally a fixed amount that may change as a result of an annual review, upon assumption of new duties, or when a market adjustment of the position occurs. Funding for the Mellon Capital Annual Incentive Plan and Long Term Incentive Plan is through a pre-determined fixed percentage of overall Mellon Capital profitability. Therefore, all bonus awards are based initially on Mellon Capitals financial performance. The employees are eligible to receive annual cash bonus awards from the Annual Incentive Plan. Annual incentive opportunities are pre-established for each individual, expressed as a percentage of base salary ("target awards"). These targets are derived based on a review of competitive market data for each position annually. Annual awards are determined by applying multiples to this target award. Awards are 100% discretionary. Factors considered in awards include individual performance, team performance, investment performance of the associated portfolio(s) and qualitative behavioral factors. Other factors considered in determining the award are the asset size and revenue growth/retention of the products managed. Awards are paid in cash on an annual basis. All key staff of Mellon Capital are also eligible to participate in the Mellon Capital Long Term Incentive Plan. These positions have a high level of accountability and a large impact on the success of the business due to the positions scope and overall responsibility. In addition, the participants have demonstrated a long-term performance track record and have the potential for a continued leadership role. This plan provides for an annual award, payable in cash after a three-year cliff vesting period. The value of the award increases during the vesting period based upon the growth in Mellon Capitals net income. Mellon Capitals portfolio managers responsible for managing mutual funds are paid by Mellon Capital and not by the mutual funds. The same methodology described above is used to determine portfolio manager compensation with respect to the management of mutual funds and other accounts. 170 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Mutual fund portfolio managers are also eligible for the standard retirement benefits and health and welfare benefits available to all Mellon Capital employees. Certain portfolio managers may be eligible for additional retirement benefits under several supplemental retirement plans that Mellon Capital provides to restore dollar-for-dollar the benefits of management employees that had been cut back solely as a result of certain limits due to the tax laws. These plans are structured to provide the same retirement benefits as the standard retirement benefits. In addition, mutual fund portfolio managers whose compensation exceeds certain limits may elect to defer a portion of their salary and/or bonus under The Bank of New York Mellon Corporation Deferred Compensation Plan for Employees. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager None of the Portfolio Managers own any equity securities in the Fund. Sub-Advisor: PIMCO Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) William Gross Core Plus Bond Fund I Registered investment companies 39 179,355.81 - - Other pooled investment vehicles 20 6,977.46 - - Other accounts 71 31,899.83 19 6,144.30 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. From time to time, potential conflicts of interest may arise between a portfolio managers management of the investments of a fund, on the one hand, and the management of other accounts, on the other. The other accounts might have similar investment objectives or strategies as the funds, track the same index a fund tracks or otherwise hold, purchase, or sell securities that are eligible to be held, purchased or sold by the funds. The other accounts might also have different investment objectives or strategies than the funds. Principal Funds, Inc. Disclosure regarding Portfolio Managers 171 www.principal.com Knowledge and Timing of Fund Trades. A potential conflict of interest may arise as a result of the portfolio managers day-to-day management of a fund. Because of their positions with the funds, the portfolio managers know the size, timing and possible market impact of a funds trades. It is theoretically possible that the portfolio managers could use this information to the advantage of other accounts they manage and to the possible detriment of a fund. Investment Opportunities. A potential conflict of interest may arise as a result of the portfolio managers management of a number of accounts with varying investment guidelines. Often, an investment opportunity may be suitable for both a fund and other accounts managed by the portfolio manager, but may not be available in sufficient quantities for both the fund and the other accounts to participate fully. Similarly, there may be limited opportunity to sell an investment held by a fund and another account. PIMCO has adopted policies and procedures reasonably designed to allocate investment opportunities on a fair and equitable basis over time. Under PIMCOs allocation procedures, investment opportunities are allocated among various investment strategies based on individual account investment guidelines and PIMCOs investment outlook. PIMCO has also adopted additional procedures to complement the general trade allocation policy that are designed to address potential conflicts of interest due to the side-by-side management of the funds and certain pooled investment vehicles, including investment opportunity allocation issues. Performance Fees. A portfolio manager may advise certain accounts with respect to which the advisory fee is based entirely or partially on performance. Performance fee arrangements may create a conflict of interest for the portfolio manager in that the portfolio manager may have an incentive to allocate the investment opportunities that he or she believes might be the most profitable to such other accounts instead of allocating them to a fund. PIMCO has adopted policies and procedures reasonably designed to allocate investment opportunities between the funds and such other accounts on a fair and equitable basis over time. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans arrangements), describe with specificity the criteria on which that type of compensation is based, example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund or after-tax performance over a certain time period, and whether (and, if so, how) compensation is on the value of assets held in the Fund's portfolio. For example, if compensation is based solely in part on performance, identify any benchmark used to measure performance and state the length of period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. PIMCO has adopted a Total Compensation Plan for its professional level employees, including its portfolio managers, that is designed to pay competitive compensation and reward performance, integrity and teamwork 172 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 consistent with the firms mission statement. The Total Compensation Plan includes a significant incentive component that rewards high performance standards, work ethic and consistent individual and team contributions to the firm. The compensation of portfolio managers consists of a base salary, a bonus, and may include a retention bonus. Portfolio managers who are Managing Directors of PIMCO also receive compensation from PIMCOs profits. Certain employees of PIMCO, including portfolio managers, may elect to defer compensation through PIMCOs deferred compensation plan. PIMCO also offers its employees a non-contributory defined contribution plan through which PIMCO makes a contribution based on the employees compensation. PIMCOs contribution rate increases at a specified compensation level, which is a level that would include portfolio managers. Salary and Bonus. Base salaries are determined by considering an individual portfolio managers experience and expertise and may be reviewed for adjustment annually. Portfolio managers are entitled to receive bonuses, which may be significantly more than their base salary, upon attaining certain performance objectives based on predetermined measures of group or department success. These goals are specific to individual portfolio managers and are mutually agreed upon annually by each portfolio manager and his or her manager. Achievement of these goals is an important, but not exclusive, element of the bonus decision process. In addition, the following non-exclusive list of qualitative criteria (collectively, the Bonus Factors) may be considered when determining the bonus for portfolio managers: 3-year, 2-year and 1-year dollar-weighted and account-weighted, pre-tax investment performance as judged against the applicable benchmarks for each account managed by a portfolio manager (including the funds) and relative to applicable industry peer groups; Appropriate risk positioning that is consistent with PIMCOs investment philosophy and the Investment Committee/CIO approach to the generation of alpha; Amount and nature of assets managed by the portfolio manager; Consistency of investment performance across portfolios of similar mandate and guidelines (reward low dispersion); Generation and contribution of investment ideas in the context of PIMCOs secular and cyclical forums, portfolio strategy meetings, Investment Committee meetings, and on a day-to-day basis; Absence of defaults and price defaults for issues in the portfolios managed by the portfolio manager; Contributions to asset retention, gathering and client satisfaction; Contributions to mentoring, coaching and/or supervising; and Personal growth and skills added. A portfolio managers compensation is not based directly on the performance of any fund or any other account managed by that portfolio manager. Final bonus award amounts are determined by the PIMCO Compensation Committee. Investment professionals, including portfolio managers, are eligible to participate in a Long Term Cash Bonus Plan (Cash Bonus Plan), which provides cash awards that appreciate or depreciate based upon the performance of PIMCOs parent company, Allianz Global Investors, and PIMCO over a three-year period. The aggregate amount available for distribution to participants is based upon Allianz Global Investors profit growth and PIMCOs profit growth. Participation in the Cash Bonus Plan is based upon the Bonus Factors, and the payment of benefits from the Cash Bonus Plan, is contingent upon continued employment at PIMCO. Key employees of PIMCO, including certain Managing Directors, Executive Vice Presidents, and Senior Vice Presidents, are eligible to participate in the PIMCO Class M Unit Equity Participation Plan, a long-term equity plan. The Class M Unit Equity Participation Plan grants options on PIMCO equity that vest in years three, four and five. Upon vesting, the options will convert into PIMCO M Units, which are non-voting common equity of PIMCO. M Units pay out quarterly distributions equal to a pro-rata share of PIMCOs net profits. There is no assured liquidity and they may remain outstanding perpetually. Profit Sharing Plan. Instead of a bonus, portfolio managers who are Managing Directors of PIMCO receive compensation from a non-qualified profit sharing plan consisting of a portion of PIMCOs net profits. Portfolio managers who are Managing Directors receive an amount determined by the Partner Compensation Committee, Principal Funds, Inc. Disclosure regarding Portfolio Managers 173 www.principal.com based upon an individuals overall contribution to the firm and the Bonus Factors. Under his employment agreement, William Gross receives a fixed percentage of the profit sharing plan. Allianz Transaction Related Compensation. In May 2000, a majority interest in the predecessor holding company of PIMCO was acquired by a subsidiary of Allianz AG (currently known as Allianz SE) (Allianz). In connection with the transaction, Mr. Gross received a grant of restricted stock of Allianz, the last of which vested on May 5, 2005. Portfolio managers who are Managing Directors also have long-term employment contracts, which guarantee severance payments in the event of involuntary termination of a Managing Directors employment with PIMCO. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager William Gross Core Plus Bond Fund I None Sub-Advisor: PGI (Equity Portfolio Managers) Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Paul Blankenhagen 12 $3,639,996,218 0 0 Diversified International Fund - Registered investment companies 2 $330,842,363 Other pooled investment vehicles 3 $2,398,546,984 Other accounts 7 $910,606,871 Juliet Cohn 12 $3,340,633,518 0 0 Diversified International Fund - Registered investment companies 2 $342,174,808 Other pooled investment vehicles 2 $2,395,210,346 Other accounts 8 $603,248,364 Chris Ibach 11 $1,061,873,431 - - Diversified International Fund - Registered investment companies 0 0 Other pooled investment vehicles 1 $5,046,812 Other accounts 10 $1,056,826,619 Thomas Morabito 12 $2,059,818,622 - - SmallCap Blend and SmallCap Value - Registered investment companies 1 $4,782,329 Other pooled investment vehicles 10 $2,025,715,128 Other accounts 1 $29,321,165 174 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 K. William Nolin 4 $1,217,750,218 - - MidCap Blend - Registered investment companies 1 $285,673,692 Other pooled investment vehicles 3 $932,076,526 Other accounts 0 0 Jeff Schwarte 14 $720,597,910 Disciplined LargeCap Blend and MidCap Value III Registered investment companies 2 $28,831,060 Other pooled investment vehicles 3 $323,866,807 Other accounts 9 $367,900,042 Mariateresa Monaco 3 $204,722,845 SmallCap Growth Registered investment companies 0 0 Other pooled investment vehicles 3 $204,722,845 Other accounts 0 0 Steve Larson 13 $1,332,581,529 International Growth Registered investment companies 1 $4,754,317 Other pooled investment vehicles 2 $90,059,902 Other accounts 10 $1,237,737,310 Dirk Laschanzky 8 $5,769,706,424 LargeCap S&P 500, MidCap S&P 400, SmallCap S&P 600, LifeTime 2010, LifeTime 2015, LifeTime 2020, LifeTime 2025, LifeTime 2030, LifeTime 2035, LifeTime 2040, LifeTime 2045, LifeTime 2050, LifeTime 2055, LifeTime Strategic Income Registered investment companies 1 $106,909,814 Other pooled investment vehicles 3 $5,577,373,043 Other accounts 4 $85,423,567 Scott Smith 8 $5,769,706,424 LargeCap S&P 500, MidCap S&P 400 and SmallCap S&P 600 Registered investment companies 1 $106,909,814 Other pooled investment vehicles 3 $5,577,373,043 Other accounts 4 $85,423,567 John Pihlblad 15 $1,770,463,227 LargeCap Value and International Growth Registered investment companies 3 $178,567,129 Other pooled investment vehicles 2 $354,128,788 Other accounts 10 $1,237,767,310 Michael Reynal 21 $1,794,001,199 International Emerging Markets Registered investment companies 2 $44,779,182 Other pooled investment vehicles 3 $788,566,729 Other accounts 14 $960,655,288 Michael Ade 19 $1,827,793,471 International Emerging Markets Registered investment companies 2 $44,779,182 Other pooled investment vehicles 3 $788,566,729 Other accounts 14 $994,447,560 Principal Funds, Inc. Disclosure regarding Portfolio Managers 175 www.principal.com Mihail Dobrinov 18 $1,676,825,676 International Emerging Markets Registered investment companies 2 $44,779,182 Other pooled investment vehicles 3 $788,566,729 Other accounts 13 $843,479,765 Steve Musser 1 $301,477,929 MidCap Value III Registered investment companies 0 0 Other pooled investment vehicles 1 $301,477,929 Other accounts 0 0 Phil Nordhus 5 $1,788,747,387 SmallCap Blend Registered investment companies 1 $4,782,329 Other pooled investment vehicles 3 $1,754,643,894 Other accounts 1 $29,321,165 Arild Holm 6 $508,236,281 LargeCap Value Registered investment companies 2 $165,147,033 Other pooled investment vehicles 2 $270,117,922 Other accounts 2 $72,971,326 Tim Dunbar 0 0 LifeTime 2010, LifeTime 2015, LifeTime 2020, LifeTime 2025, LifeTime 2030, LifeTime 2035, LifeTime 2040, LifeTime 2045, LifeTime 2050, LifeTime 2055, LifeTime Strategic Income Registered investment companies 0 0 Other pooled investment vehicles 0 0 Other accounts 0 0 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. None Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. 176 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Principal Funds, Inc. Disclosure regarding Portfolio Managers 177 www.principal.com Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal Global Investors offers all employees a competitive salary and incentive compensation plan that is evaluated annually. Percentages of base salary versus performance bonus vary by position but are based on nationally competitive market data and are consistent with industry standards. Total cash compensation is targeted at the median of the market and benefits are targeted slightly above median. The investment staff is compensated under a base salary plus variable annual bonus (incentive compensation). The incentive compensation plan for equity portfolio managers is 90% weighted to investment performance and 10% weighted to Principal Global Investors annual performance score. The incentive bonus for equity portfolio managers ranges from 150% to 300% of actual base earnings, depending on job level. Investment performance is based on gross performance versus a benchmark, peer group or both, depending on the client mandate. Performance versus peers is measured for a period up to three years (shorter if the portfolio manager has managed the respective portfolio for a period less than three years). Versus the peer group, incentive payout starts at 54th percentile and reaches 100% at the 25th percentile for the 1, 2, and 3-year periods. 3.33% of incentive payout is achieved at 54th percentile. No payout is realized if performance is at or below 55th percentile. As a wholly-owned subsidiary of Principal Financial Group, all Principal Global employees are eligible to participate in our Employee Stock Purchase Plan that allows them to purchase company stock at a 15% discount each quarter. In addition, through our 401(k) plan, employees are able to contribute to an Employee Stock Ownership Plan (ESOP) through which they can buy additional company stock. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Michael Reynal International Emerging Markets $50,001 - $ 100,000 Arild Holm LargeCap Value $100,001 - $500,000 Chris Ibach Diversified International $100,001 - $500,000 K. William Nolin MidCap Blend $50,001 - $ 100,000 Paul Blankenhagen Diversified International None 178 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Juliet Cohn Diversified International None Thomas Morabito SmallCap Blend and SmallCap Value None Jeff Schwarte Disciplined LargeCap Blend and MidCap Value III None Mariateresa Monaco SmallCap Growth None Steve Larson International Growth None Dirk Laschanzky LargeCap S&P 500, MidCap S&P 400, SmallCap S&P 600, None LifeTime 2010, LifeTime 2015, LifeTime 2020, LifeTime 2025, LifeTime 2030, LifeTime 2035, LifeTime 2040, LifeTime 2045, LifeTime 2050, LifeTime 2055, LifeTime Strategic Income Scott Smith LargeCap S&P 500, MidCap S&P 400, SmallCap S&P 600 None John Pihlblad LargeCap Value and International Growth None Michael Ade International Emerging Markets None Mihail Dobrinov International Emerging Markets None Steve Musser MidCap Value III None Phil Nordus SmallCap Blend None Tim Dunbar LifeTime 2010, LifeTime 2015, LifeTime 2020, None LifeTime 2025, LifeTime 2030, LifeTime 2035, LifeTime 2040, LifeTime 2045, LifeTime 2050, LifeTime 2055, LifeTime Strategic Income Sub-Advisor: PGI (Fixed Income Portfolio Managers) Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Doug Earney 26 $3,582,577,321 0 0 Ultra Short Bond Fund and Short Term Bond Fund - Registered investment companies 1 $144,689,122 Other pooled investment vehicles 1 $34,333,455 Other accounts 24 $3,403,554,745 William Armstrong 29 $10,674,506,595 0 0 Bond & Mortgage Securities and High Quality Intermediate-Term Bond - Registered investment companies 2 $393,585,068 Other pooled investment vehicles 3 $5,389,902,117 Other accounts 24 $4,891,019,410 Brad Fredericks 2 $1,088,869,899 - - Government & High Quality Bond - Registered investment companies 1 $301,709,234 Other pooled investment vehicles 1 $787,160,666 Other accounts 0 0 Bryan Davis 2 $1,088,869,899 - - Government & High Quality Bond - Registered investment companies 1 $301,709,234 Other pooled investment vehicles 1 $787,160,666 Other accounts 0 0 Principal Funds, Inc. Disclosure regarding Portfolio Managers 179 www.principal.com Timothy Warrick 36 $12,137,702,183 - - Bond & Mortgage Securities and High Quality Intermediate-Term Bond - Registered investment companies 2 $393,585,068 Other pooled investment vehicles 4 $5,424,235,572 Other accounts 30 $6,319,881,543 Tracy Reeg 2 $6,385,891,861 Money Market - - Registered investment companies 1 $434,140,939 Other pooled investment vehicles 1 $5,951,750,921 Other accounts 0 0 Alice Robertson 2 $6,385,891,861 Money Market - - Registered investment companies 1 $434,140,939 Other pooled investment vehicles 1 $5,951,750,921 Other accounts 0 0 Craig Dawson 5 $732,896,356 Short Term Bond and Ultra Short Bond - - Registered investment companies 2 $144,689,122 Other pooled investment vehicles 0 0 Other accounts 3 $87,449,477 David Blake 5 $578,162,377 LifeTime 2010, LifeTime 2015, LifeTime 2020, LifeTime 2025, LifeTime 2030, LifeTime 2035, LifeTime 2040, LifeTime 2045, LifeTime 2050, LifeTime 2055, LifeTime Strategic Income Registered investment companies 0 0 Other pooled investment vehicles 0 0 Other accounts 5 $578,162,377 David Buckle (information as of 12/31/08) 2 $300,000,000 0 0 Global Diversified Income Fund Mark Denkinger (information as of 12/31/08) 10 $883,822,840 Global Diversified Income Fund Registered investment companies 5 $77,031,06 Other pooled investment vehicles 2 $463,371,944 Other accounts 3 $343,419,830 Darrin Smith (information as of 12/31/08) 10 $883,822,840 Global Diversified Income Fund Registered investment companies 5 $77,031,06 Other pooled investment vehicles 2 $463,371,944 Other accounts 3 $343,419,830 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. None 180 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal Global Investors offers all employees a competitive salary and incentive compensation plan that is evaluated annually. Percentages of base salary versus performance bonus vary by position but are based on nationally competitive market data and are consistent with industry standards. Total cash compensation is targeted at the median of the market and benefits are targeted slightly above median. The investment staff is compensated under a base salary plus variable annual bonus (incentive compensation). The incentive compensation plan for equity portfolio managers is 90% weighted to investment performance and 10% weighted to Principal Global Investors annual performance score.  Investment performance is based on gross performance versus a benchmark, peer group or both, depending on the client mandate  Performance versus peers is measured for a period up to three years (shorter if the portfolio manager has managed the respective portfolio for a period less than three years).  Versus the peer group, incentive payout starts at 55th percentile and reaches 100% at the 25th percentile for the 1, 2, and 3-year periods. As a wholly owned subsidiary of Principal Financial Group, some Principal Global employees are eligible to participate in our Employee Stock Purchase Plan that allows them to purchase company stock at a 15% discount each quarter. In addition, through our 401(k) plan, employees are able to contribute to an Employee Stock Ownership Plan (ESOP) through which they can buy additional company stock. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Principal Funds, Inc. Disclosure regarding Portfolio Managers 181 www.principal.com Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager William Armstrong Bond & Mortgage Securities High Quality Intermediate-Term Bond $50,001 - $ 100,000 Timothy Warrick Bond & Mortgage Securities High Quality Intermediate-Term Bond $10,001 - $50,000 Tracy Reeg Money Market $1 - $10,000 Doug Earney Ultra Short Bond and Short Term Bond None Brad Fredericks Government & High Quality Bond None Bryan Davis Government & High Quality Bond None Alice Robertson Money Market None Craig Dawson Ultra Short Bond and Short Term Bond None David Blake LifeTime 2010, LifeTime 2015, LifeTime 2020, LifeTime None 2025, LifeTime 2030, LifeTime 2035, LifeTime 2040, LifeTime 2045, LifeTime 2050, LifeTime 2055, LifeTime Strategic Income David Buckle Global Diversified Income None Mark Denkinger Global Diversified Income None Darrin Smith Global Diversified Income None Sub-Advisor: Principal - REI Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Kelly Rush 26 $2,071,143,774 Real Estate Securities and Global Real Estate Securities Registered investment companies 3 $1,754,629,301 Other pooled investment vehicles 10 $147,648,710 Other accounts 13 $168,865,763 Simon Hedger 2 $16,734,820 Global Real Estate Securities Registered investment companies 0 Other pooled investment vehicles 1 $8,437,322 Other accounts 1 $8,297,497 Chris Lepherd 2 $16,734,820 Global Real Estate Securities Registered investment companies 0 Other pooled investment vehicles 1 $8,437,322 Other accounts 1 $8,297,497 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts 182 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. None Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal Global Investors offers all employees a competitive salary and incentive compensation plan that is evaluated annually. Percentages of base salary versus performance bonus vary by position but are based on nationally competitive market data and are consistent with industry standards. Total cash compensation is targeted at the median of the market and benefits are targeted slightly above median. The investment staff is compensated under a base salary plus variable annual bonus (incentive compensation). The incentive compensation plan for equity portfolio managers is 90% weighted to investment performance and 10% weighted to Principal Global Investors annual performance score. The incentive bonus for equity portfolio managers ranges from 150% to 300% of actual base earnings, depending on job level.  Investment performance is based on gross performance versus a benchmark, peer group or both, depending on the client mandate.  Performance versus peers is measured for a period up to three years (shorter if the portfolio manager has managed the respective portfolio for a period less than three years).  Versus the peer group, incentive payout starts at 54th percentile and reaches 100% at the 25th percentile for the 1, 2, and 3-year periods. 3.33% of incentive payout is achieved at 54th percentile. No payout is realized if performance is at or below 55th percentile. As a wholly-owned subsidiary of Principal Financial Group, all Principal Global employees are eligible to participate in our Employee Stock Purchase Plan that allows them to purchase company stock at a 15% discount each quarter. In addition, through our 401(k) plan, employees are able to contribute to an Employee Stock Ownership Plan (ESOP) through which they can buy additional company stock. Principal Funds, Inc. Disclosure regarding Portfolio Managers 183 www.principal.com Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Simon Hedger Global Real Estate Securities None Chris Lepherd Global Real Estate Securities None Kelly Rush Real Estate Securities and Global Real Estate Securities $10,001 - $50,000 Sub-Advisor: Pyramis Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Cesar Hernandez International Fund I Registered investment companies 1 855 none none Other pooled investment vehicles 5 3,259 none none Other accounts 59 14,200 none none Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. A portfolio managers compensation plan may give rise to potential conflicts of interest. Although investors in the fund may invest through either tax-deferred accounts or taxable accounts, a portfolio managers compensation is linked to the pre-tax performance of the fund, rather than its after-tax performance. A portfolio managers base pay tends to increase with additional and more complex responsibilities that include increased assets under management and a portion of the bonus relates to marketing efforts, which together indirectly link compensation to sales. When a portfolio manager takes over a fund or an account, the time period over which performance is measured may be adjusted to provide a transition period in which to assess the portfolio. The management of multiple funds and accounts (including proprietary accounts) may give rise to potential conflicts of interest if the funds and accounts have different objectives, benchmarks, time horizons, and fees as a portfolio manager must allocate his time and investment ideas across multiple funds and accounts. In addition, a funds trade allocation policies and procedures may give rise to conflicts of interest if the funds orders do not get fully executed due to being aggregated with those of other accounts managed by Pyramis or an affiliate. A portfolio manager may execute transactions for another fund or account that may adversely impact the value of securities held by a fund. 184 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 For example, a portfolio manager may manage other funds or accounts that engage in short sales, and could sell short a security for such other fund or account that the fund also trades or holds. Although Pyramis monitors such transactions to attempt to ensure equitable treatment of both the fund and a fund or account that engages in short sales, there can be no assurance that the price of a security held by the fund would not be impacted as a result. Securities selected for other funds or accounts may outperform the securities selected for the fund. Portfolio managers may be permitted to invest in the funds they manage, even if a fund is closed to new investors. Trading in personal accounts, which may give rise to potential conflicts of interest, is restricted by a funds Code of Ethics. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Cesar Hernandez is the portfolio manager of International Fund I and receives compensation for his services. As of October 31, 2008, portfolio manager compensation generally consists of a fixed base salary determined periodically (typically annually), a bonus, in certain cases, participation in several types of equity-based compensation plans, and, if applicable, relocation plan benefits. A portion of the portfolio managers compensation may be deferred based on criteria established by Pyramis or at the election of the portfolio manager. The portfolio managers base salary is determined by level of responsibility and tenure at FMR or its affiliates. The primary components of the portfolio managers bonus are based on (i) the pre-tax investment performance of the portfolio managers fund(s) and account(s) measured against a benchmark index and within a defined peer group assigned to each fund or account, and (ii) the investment performance of other Pyramis international equity funds and accounts. The pre-tax investment performance of the portfolio managers fund(s) and account(s) is weighted according to the portfolio managers tenure on those fund(s) and account(s) and the average asset size of those fund(s) and account(s) over the portfolio managers tenure. Each component is calculated separately over the portfolio managers tenure on those fund(s) and account(s) over a measurement period that initially is contemporaneous with the portfolio managers tenure, but that eventually encompasses rolling periods of up to five years for the comparison to a benchmark index, and rolling periods of up to three years for the comparison to a peer group. A smaller, subjective component of the portfolio managers bonus is based on the portfolio managers overall contribution to management of FMR. The portion of the portfolio managers bonus that is linked to the investment performance of International Discovery is based on the pre-tax investment performance of the fund measured against the MSCI EAFE Index (net MA tax), and the pre-tax investment performance (based on the Principal Funds, Inc. Disclosure regarding Portfolio Managers 185 www.principal.com performance of the funds retail class) of the fund within the Mercer International Universe. The portfolio manager also is compensated under equity-based compensation plans linked to increases or decreases in the net asset value of the stock of Pyramis Global Advisors Holdings Corp, Pyramis parent company. If requested to relocate their primary residence, portfolio managers also may be eligible to receive benefits, such as home sale assistance and payment of certain moving expenses, under relocation plans for most full-time employees of Pyramis and its affiliates. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Cesar Hernandez International Fund I none Sub-Advisor: Spectrum Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) L. Philip Jacoby Preferred Securities Fund, Bond & Mortgage Securities Fund, High Quality Intermediate Term Bond Fund Registered investment companies 8 3,112.27 0 0 Other pooled investment vehicles 9 489.98 0 0 Other accounts 33 1,640.84 0 0 Bernard M. Sussman Preferred Securities Fund, Bond & Mortgage Securities Fund, High Quality Intermediate Term Bond Fund Registered investment companies 8 3,112.27 0 0 Other pooled investment vehicles 9 489.98 0 0 Other accounts 34 1,640.84 0 0 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. None 186 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Spectrum professionals are paid a base salary as well as quarterly and year-end performance bonuses. The performance bonuses are based on overall firm revenues (25% weighting), assets under management (25%), and individual performance and contributions to the investment team (50%). The performance bonuses may comprise up to 90% of an individuals total compensation. Salaries of our senior executive and investment staff are benchmarked against national compensation levels of asset management firms and the bonus is driven by investment performance and factors described earlier, such that top quartile fund performance generates top quartile compensation. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager L. Philip Jacoby Preferred Securities Fund Bond & Mortgage Securities Fund, High Quality Intermediate Term Bond Fund Bernard M. Sussman Preferred Securities Fund Bond & Mortgage Securities Fund, Principal Funds, Inc. Disclosure regarding Portfolio Managers 187 www.principal.com High Quality Intermediate Term Bond Fund Mark L. Lieb Preferred Securities Fund Bond & Mortgage Securities Fund, High Quality Intermediate Term Bond Fund Sub-Advisor: T. Rowe Price Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Anna Dopkin, CFA Principal LargeCap Blend II Fund Registered investment companies 6 1,182.8* 0 Other pooled investment vehicles 9 1,970.9 0 Other accounts 51 12,384.4 0 Ann Holcomb Principal LargeCap Blend II Fund Registered investment companies 6 1,182.8* 0 Other pooled investment vehicles 9 1,970.9 0 Other accounts 50 12,182.7 0 Robert Sharps Principal LargeCap Growth I Fund Registered investment companies 4 1,996.4** 0 Other pooled investment vehicles 5 809.8 0 Other accounts 45 6,872.5 0 * Does not include assets of the Principal LargeCap Blend II Fund. ** Does not include assets of the Principal LargeCap Growth I Fund. Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Portfolio managers at T. Rowe Price typically manage multiple accounts. These accounts may include, among others, mutual funds, separate accounts (assets managed on behalf of institutions such as pension funds, colleges and universities, foundations), offshore funds, and commingled trust accounts. Portfolio managers make investment decisions for each portfolio based on the investment objectives, policies, practices and other relevant investment considerations that the managers believe are applicable to that portfolio. Consequently, portfolio managers may purchase (or sell) securities for one portfolio and not another portfolio. T. Rowe Price has adopted brokerage and trade allocation policies and procedures which it believes are reasonably designed to address any potential conflicts associated with managing multiple accounts for multiple clients. Also, as disclosed under the 188 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Portfolio Managers Compensation section, our portfolio managers compensation is determined in the same manner with respect to all portfolios managed by the portfolio manager. Please see T. Rowe Prices Form ADV for more information on our brokerage and trade allocation policies. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Portfolio manager compensation consists primarily of a base salary, a cash bonus, and an equity incentive that usually comes in the form of a stock option grant. Occasionally, portfolio managers will also have the opportunity to participate in venture capital partnerships. Compensation is variable and is determined based on the following factors. Portfolio manager compensation is based partly on performance. Investment performance over one-, three-, five-, and 10-year periods is the most important input. We evaluate performance in absolute, relative, and risk-adjusted terms. Relative performance and risk-adjusted performance are determined with reference to the broad based index (ex. S&P500) and an applicable Lipper index (ex. Large-Cap Blend), though other benchmarks may be used as well. Investment results are also compared to comparably managed funds of competitive investment management firms. Performance is primarily measured on a pre-tax basis though tax-efficiency is considered and is especially important for tax efficient funds. It is important to note that compensation is viewed with a long term time horizon. The more consistent a managers performance over time, the higher the compensation opportunity. The increase or decrease in a funds assets due to the purchase or sale of fund shares is not considered a material factor. Contribution to our overall investment process is an important consideration as well. Sharing ideas with other portfolio managers, working effectively with and mentoring our younger analysts, and being good corporate citizens are important components of our long term success and are highly valued. All employees of T. Rowe Price, including portfolio managers, participate in a 401(k) plan sponsored by T. Rowe Price Group. In addition, all employees are eligible to purchase T. Rowe Price common stock through an employee stock purchase plan that features a limited corporate matching contribution. Eligibility for and participation in these Principal Funds, Inc. Disclosure regarding Portfolio Managers 189 www.principal.com plans is on the same basis as for all employees. Finally, all vice presidents of T. Rowe Price Group, including all portfolio managers, receive supplemental medical/hospital reimbursement benefits. This compensation structure is used for all portfolios managed by the portfolio manager. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Anna Dopkin Principal LargeCap Blend II Fund None Ann Holcomb Principal LargeCap Blend II Fund None Robert Sharps Principal LargeCap Growth I Fund None Sub-Advisor: Turner Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Christopher K. McHugh Principal MidCap Growth III Fund Registered investment companies 14 2,200 3 447 Other pooled investment vehicles 32 328 3 24 Other accounts 26 1,400 2 88 Jason Schrotberger Principal MidCap Growth III Fund Registered investment companies 14 2,100 1 24 Other pooled investment vehicles 31 298 3 24 Other accounts 57 2,100 5 333 Tara Hedlund Principal MidCap Growth III Fund Registered investment companies 9 1,700 1 24 Other pooled investment vehicles 24 235 2 3 Other accounts 15 550 1 70 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material 190 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. As is typical for many money managers, potential conflicts of interest may arise related to Turners management of accounts including the Fund where not all accounts are able to participate in a desired IPO, or other limited opportunity, relating to use of soft dollars and other brokerage practices, related to the voting of proxies, employee personal securities trading, and relating to a variety of other circumstances. In all cases, however, Turner believes it has written policies and procedures in place reasonably designed to prevent violations of the federal securities laws and to prevent material conflicts of interest from arising. Please also see Turners Form ADV, Part II for a description of some of its policies and procedures in this regard. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans arrangements), describe with specificity the criteria on which that type of compensation is based, example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund or after-tax performance over a certain time period, and whether (and, if so, how) compensation is on the value of assets held in the Fund's portfolio. For example, if compensation is based solely in part on performance, identify any benchmark used to measure performance and state the length of period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Turners investment professionals receive a base salary commensurate with their level of experience. Turners goal is to maintain competitive base salaries through review of industry standards, market conditions, and salary surveys. Bonus compensation, which iSAMultiple of base salary, is based on the performance of each individuals sector and portfolio assignments relative to appropriate market benchmarks. In addition, each employee is eligible for equity awards. Turner believes this compensation provides incentive to attract and retain highly qualified people. objective performance criteria noted above accounts for 90% of the bonus calculation. The remaining 10% is based upon subjective, good will factors including teamwork, interpersonal relations, the individuals contribution to overall success of the firm, media and client relations, presentation skills, and professional development. Portfolio managers/analysts are reviewed on an annual basis. The Chief Investment Officer, Robert E. Turner, CFA, is responsible for setting base salaries, bonus targets, and making all subjective judgments related to an investment professionals' compensation. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the Principal Funds, Inc. Disclosure regarding Portfolio Managers 191 www.principal.com following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Christopher K. McHugh Principal MidCap Growth III Fund None Jason Schrotberger Principal MidCap Growth III Fund None Tara Hedlund Principal MidCap Growth III Fund None Sub-Advisor: UBS Global AM Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Thomas Cole LargeCap Value Fund I Registered investment companies 16 3,148 0 0 Other pooled investment vehicles 62 7,816 4 1,100 Other accounts 19 1,212 0 0 John Leonard LargeCap Value Fund I Registered investment companies 16 3,148 0 0 Other pooled investment vehicles 62 7,816 4 1,100 Other accounts 16 1,212 0 0 Thomas Digenan LargeCap Value Fund I Registered investment companies 16 3,148 0 0 Other pooled investment vehicles 62 7,816 4 1,100 Other accounts 21 1,210 0 0 Scott Hazen LargeCap Value Fund I Registered investment companies 16 3,148 0 0 Other pooled investment vehicles 62 7,816 4 1,100 Other accounts 13 1,210 0 0 Paul Graham SmallCap Growth Fund II Registered investment companies 4 270 0 0 Other pooled investment vehicles 1 91 0 0 Other accounts 16 282 1 64 David Wabnik SmallCap Growth Fund II Registered investment companies 4 270 0 0 Other pooled investment vehicles 1 91 0 0 Other accounts 30 280 1 64 192 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. The portfolio management team's management of a Fund and other accounts could result in potential conflicts of interest if the Fund and other accounts have different objectives, benchmarks and fees because the portfolio management team must allocate its time and investment expertise across multiple accounts, including the Fund. A portfolio manager and his or her team manage a Fund and other accounts utilizing a model portfolio approach that groups similar accounts within a model portfolio. The Advisor manages accounts according to the appropriate model portfolio, including where possible, those accounts that have specific investment restrictions. Accordingly, portfolio holdings, position sizes and industry and sector exposures tend to be similar across accounts, which may minimize the potential for conflicts of interest. If a portfolio manager identifies a limited investment opportunity that may be suitable for more than one account or model portfolio, the Fund may not be able to take full advantage of that opportunity due to an allocation of filled purchase or sale orders across all eligible model portfolios and accounts. To deal with these situations, the Advisor has adopted procedures for allocating portfolio trades across multiple accounts to provide fair treatment to all accounts. The management of personal accounts by a portfolio manager may also give rise to potential conflicts of interest. The Advisor and the Trust have adopted Codes of Ethics that govern such personal trading but there is no assurance that the Codes will adequately address all such conflicts. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal Funds, Inc. Disclosure regarding Portfolio Managers 193 www.principal.com The compensation received by the portfolio managers at UBS Global Asset Management, including the Funds' portfolio managers, includes a base salary and incentive compensation, as detailed below. UBS Global Asset Management's compensation and benefits programs are designed to provide its investment professionals with incentives to excel, and to promote an entrepreneurial, performance-oriented culture. They also align the interests of the investment professionals with the interests of UBS Global Asset Management's clients. Overall compensation can be grouped into three categories:  [ Competitive salary, benchmarked to maintain competitive compensation opportunities.  [ Annual bonus, which is discretionary and tied to individual contributions and investment performance.  [ UBS equity awards, promoting company-wide success and employee retention. Base salary is fixed compensation used to recognize the experience, skills and knowledge that the investment professionals bring to their roles. Salary levels are monitored and adjusted periodically in order to remain competitive within the investment management industry. Annual bonuses are discretionary and correlated with performance. As such, annual incentives can be highly variable, and are based on three components: 1) the firm's overall business success; 2) the performance of the respective asset class and/or investment mandate; and 3) an individual's specific contribution to the firm's results. UBS Global Asset Management strongly believes that tying bonuses to both long-term (3-year) and shorter-term (1-year) portfolio pre-tax performance closely aligns the investment professionals' interests with those of UBS Global Asset Management's clients. Each portfolio manager's bonus is based on the performance of each Fund the portfolio manager manages as compared to the Fund's broad-based index over a three-year rolling period. UBS AG Equity. Senior investment professionals, including each portfolio manager of the Funds, may receive a portion of their annual performance-based incentive in the form of deferred or restricted UBS AG shares or employee stock options. UBS Global Asset Management believes that this reinforces the critical importance of creating long-term business value and also serves as an effective retention tool as the equity shares typically vest over a number of years. Broader equity share ownership is encouraged for all employees through "Equity Plus." This long-term incentive program gives employees the opportunity to purchase UBS AG stock with after-tax funds from their bonus and/or salary. Two UBS AG stock options are given for each share acquired and held for two years. UBS Global Asset Management feels this engages its employees as partners in the firm's success, and helps to maximize its integrated business strategy. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Thomas Cole LargeCap Value Fund I None John Leonard LargeCap Value Fund I None Thomas Digenan LargeCap Value Fund I None Scott Hazen LargeCap Value Fund I None Paul Graham SmallCap Growth Fund II None David Wabnik SmallCap Growth Fund II None 194 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 Sub-Advisor: Van Kampen Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Thomas M. Byron Tax- Exempt Bond Registered investment companies 2 $1,863 - - Other pooled investment vehicles - Other accounts 2 $561 - - Mark Paris California Municipal and Tax- Exempt Bond Registered investment companies 13 $4,486 - - Other pooled investment vehicles - Other accounts 1 $13.6 - - Robert J. Stryker California Municipal and Tax- Exempt Bond Registered investment companies 11 $3,314 - - Other pooled investment vehicles - Other accounts - Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Conflicts of Interests. Because the portfolio managers manage assets for other investment companies, pooled investment vehicles and/or other accounts (including institutional clients, pension plans and certain high net worth individuals), there may be an incentive to favor one client over another resulting in conflicts of interest. For instance, the Investment Adviser may receive fees from certain accounts that are higher than the fee it receives from the Fund, or it may receive a performance-based fee on certain accounts. In those instances, the portfolio managers may have an incentive to favor the higher and/or performance-based fee accounts over the Fund. In addition, a conflict of interest could exist to the extent the Investment Adviser has proprietary investments in certain accounts, where portfolio managers have personal investments in certain accounts or when certain accounts are investment options in the Investment Advisers employee benefits and/or deferred compensation plans. The portfolio manager may have an incentive to favor these accounts over others. If the Investment Adviser manages accounts that engage in short sales of securities of the type in which the Fund invests, the Investment Adviser could be seen as harming the performance of the Fund for the benefit of the accounts engaging in short sales if the short sales cause the market value of the securities to fall. The Investment Adviser has adopted trade allocation and other policies and procedures that it believes are reasonably designed to address these and other conflicts of interest. Principal Funds, Inc. Disclosure regarding Portfolio Managers 195 www.principal.com Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. PORTFOLIO MANAGER COMPENSATION STRUCTURE Portfolio managers receive a combination of base compensation and discretionary compensation, comprising a cash bonus and several deferred compensation programs described below. The methodology used to determine portfolio manager compensation is applied across all funds/accounts managed by the portfolio managers. BASE SALARY COMPENSATION. Generally, portfolio managers receive base salary compensation based on the level of their position with the Investment Adviser. DISCRETIONARY COMPENSATION. In addition to base compensation, portfolio managers may receive discretionary compensation. Discretionary compensation can include:  Cash Bonus.  Morgan Stanley's Long Term Incentive Compensation awards - a mandatory program that defers a portion of discretionary year-end compensation into restricted stock units or other awards based on Morgan Stanley common stock or other investments that are subject to vesting and other conditions.  Investment Management Alignment Plan (IMAP) awards - a mandatory program that defers a portion of discretionary year-end compensation and notionally invests it in designated funds advised by the Investment Adviser or its affiliates. The award is subject to vesting and other conditions. Portfolio managers must notionally invest a minimum of 25% to a maximum of 100% of the IMAP deferral into a combination of the designated funds they manage that are included in the IMAP fund menu, which may or may not include the Fund.  Voluntary Deferred Compensation Plans - voluntary programs that permit certain employees to elect to defer a portion of their discretionary year-end compensation and directly or notionally invest the deferred amount: (1) 196 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 across a range of designated investment funds, including funds advised by the Investment Adviser or its affiliates; and/or (2) in Morgan Stanley stock units. Several factors determine discretionary compensation, which can vary by portfolio management team and circumstances. In order of relative importance, these factors include:  Investment performance. A portfolio manager's compensation is linked to the pre-tax investment performance of the funds/accounts managed by the portfolio manager. Investment performance is calculated for one-, three- and five-year periods measured against a fund's/account's primary benchmark (as set forth in the fund's prospectus), indices and/or peer groups where applicable. Generally, the greatest weight is placed on the three- and five-year periods.  Revenues generated by the investment companies, pooled investment vehicles and other accounts managed by the portfolio manager.  Contribution to the business objectives of the Investment Adviser.  The dollar amount of assets managed by the portfolio manager.  Market compensation survey research by independent third parties.  Other qualitative factors, such as contributions to client objectives.  Performance of Morgan Stanley and Morgan Stanley Investment Management, and the overall performance of the investment team(s) of which the portfolio manager iSAMember. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Thomas M. Byron Tax- Exempt Bond None Mark Paris California Municipal None Mark Paris Tax- Exempt Bond None Robert J. Stryker California Municipal None Robert J. Stryker Tax- Exempt Bond None Principal Funds, Inc. Disclosure regarding Portfolio Managers 197 www.principal.com Sub-Advisor: Vaughan Nelson Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Chris D. Wallis SmallCap Value Fund II Registered investment companies 12 971 mil 0 N/A Other pooled investment vehicles 7 95 mil 0 N/A Other accounts 200 2,767 mil 0 N/A Scott J. Weber SmallCap Value Fund II Registered investment companies 12 971 mil 0 N/A Other pooled investment vehicles 5 48 mil 0 N/A Other accounts 143. 1,992 mil 0 N/A Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Actual or apparent conflicts of interest may arise when a portfolio manager has day-to-day responsibilities with respect to more than one investment account. Portfolio managers who manage other investment accounts in addition to the Principal Small Cap Value II Fund may be presented with the following potential conflicts: 1) a conflict between the investment strategy of the Principal Small Cap Value II Fund and the other strategies and accounts managed by the portfolio manager with regard to the allocation of limited investment opportunities that may be appropriate for more than one investment strategy; 2) a conflict in the allocation of the investment opportunities amongst accounts within the strategy employed by the Principal Small Cap Value II Fund. Vaughan Nelson maintains policies and procedures in place that address these potential conflict of interest issues to aid in assuring that investment opportunities are allocated fairly and equitably amongst all client accounts. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely 198 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Vaughan Nelson . Compensation of portfolio management professionals includes a fixed base salary, variable bonus and a contribution to the firms retirement plan. The variable bonus component, as a whole for all portfolio management professionals, is based upon a percentage of the firms operating profit, as defined. Each portfolio management professionals participation in the variable bonus pool is based primarily upon the performance of the strategy managed, as represented by a composite of all accounts qualifying for such composite relative to the Russell Universe peer group. In order to align compensation with the investment objectives of our clients, the evaluation methodology utilizes the three year performance period as the primary weighting, the five year performance period as the secondary weighting and a qualitative assessment of the quality of client service provided as a tertiary weighting. The contribution to the firms retirement plan is based on a percentage (at the discretion of the Vaughan Nelson Board) of total cash compensation (subject to IRS limits) and such percentage is the same for all firm personnel. Key employees, at the discretion of the Compensation Committee, are eligible to participate within Natixis Global Asset Managements long-term incentive program. Compensation at Vaughan Nelson is determined by the Compensation Committee at the recommendation of the Chief Executive Officer. There is no distinction for purposes of compensation between the Funds and any other accounts managed. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Chris Wallis SmallCap Value Fund II none Scott Weber SmallCap Value Fund II none Principal Funds, Inc. Disclosure regarding Portfolio Managers 199 www.principal.com Sub-Advisor: Westwood Other Accounts Managed Total Assets of the Number of Accounts that Total Assets Accounts that base the Total in the base the Advisory Advisory Fee Number of Accounts Fee on on Performance Accounts (in $ millions) Performance (in $ millions) Susan M. Byrne LargeCap Value Fund III Registered investment companies 13 1,773.72 n/a n/a Other pooled investment vehicles 10 905.32 n/a n/a Other accounts 95 3,034.48 1 364.15 Mark R. Freeman, CFA LargeCap Value Fund III Registered investment companies 13 1,801.81 n/a n/a Other pooled investment vehicles 11 923.28 n/a n/a Other accounts 67 2,311.50 3 580.11 Scott D. Lawson, CFA LargeCap Value Fund III Registered investment companies 14 1,861.76 n/a n/a Other pooled investment vehicles 10 787.67 n/a n/a Other accounts 77 2,145.96 1 364.15 Jay K. Singhania, CFA LargeCap Value Fund III Registered investment companies 11 1,675.58 n/a n/a Other pooled investment vehicles 6 651.68 n/a n/a Other accounts 65 2,300.30 3 580.11 Kellie R. Stark, CFA LargeCap Value Fund III Registered investment companies 15 1,845.46 n/a n/a Other pooled investment vehicles 10 912.24 n/a n/a Other accounts 98 3,071.00 1 215.96 Conflicts of Interest  A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Funds investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Fund and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Fund and other accounts managed by the Portfolio Manager. Conflicts of Interests. The portfolio managers management of other accounts may give rise to potential conflicts of interest in connection with their management of the Funds investments, on the one hand, and the investments of the other accounts, on the other. The other accounts may have the same investment objective as the Funds. Therefore, a potential conflict of interest may arise as a result of the identical investment objectives, whereby the portfolio manager could favor one account over another. Another potential conflict could include the portfolio 200 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 managers knowledge about the size, timing and possible market impact of Fund trades, whereby a portfolio manager could use this information to the advantage of other accounts and to the disadvantage of the Funds. However, Westwood has established policies and procedures to ensure that the purchase and sale of securities among all accounts it manages are fairly and equitably allocated. Westwoods trade allocation policy is to aggregate client transactions, including the Funds, where possible when it is believed that such aggregation may facilitate Westwoods duty of best execution. Client accounts for which orders are aggregated receive the average price of such transaction. Any transaction costs incurred in the transaction are shared pro rata based on each clients participation in the transaction. Westwood generally allocates securities among client accounts according to each accounts pre-determined participation in the transaction. Westwoods policy prohibits any allocation of trades that would favor any proprietary accounts, affiliated accounts, or any particular client(s) or group of clients more over any other account(s). Westwood prohibits late trading, frequent trading and/or market timing in the funds and monitors trades daily to ensure this policy is not violated. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Westwoods compensation package includes base salary, cash bonus, and equity-based incentive compensation as well as a full benefits package for all employees, including those involved in the product. Westwood annually reviews all forms of compensation for all employees of the company. Base salary levels are maintained at levels that the compensation committee deems to be commensurate with similar companies in the asset management industry. Percentages for each component of compensation are variable. Cash bonus awards are determined at year-end. The firm also offers a stock incentive program for all employees throughout the firm. Equity-based compensation awards, which currently consist of time vested restricted stock, are granted each February and vest over a four- year period from the date of grant. As employees remain with Westwood, restricted stock grants can become meaningful components of their wealth creation, and due to the public nature of the share pricing, can be more visible and tangible to the grantee. Therefore, the granting of restricted stock not only serves as an effective tool in retaining talented individuals, it also serves as an effective tool in attracting other talented, seasoned professionals. As owners, our employees' interests are closely aligned with those of our stockholders and clients; as a result, we all succeed together. Principal Funds, Inc. Disclosure regarding Portfolio Managers 201 www.principal.com In determining incentive compensation and annual merit-based salary increases, employees on the investment team are evaluated according to a combination of quantitative and qualitative factors. A major component of this evaluation is based upon the performance of individual stock recommendations and portfolio performance. Traders are evaluated on qualitative factors as well as quantitative factors, which include accuracy and execution of trading orders. The analyst and portfolio manager cash bonus pool is determined by the firm's success, which is directly linked to total fund performance. In awarding cash bonuses for the investment professionals, we consider composite performance vs. a passive benchmark as well as industry peer group performance. In addition to measuring overall composite performance, we want to recognize and reward individual performance, regardless of timing and buy or sell decisions made by the Portfolio Team. For this reason, we track the individual buy and sell recommendations of each analyst and measure their performance against a predetermined universe of securities representing their assigned sector responsibilities. Health insurance, employer-paid life insurance and employer-paid short and long-term disability insurance packages including a 401(k) plan with employer matching, are provided to all Westwood employees. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Fund beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Fund, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Susan M. Byrne Principal LargeCap Value Fund III None Mark R. Freeman, CFA Principal LargeCap Value Fund III None Scott D. Lawson, CFA Principal LargeCap Value Fund III None Jay K. Singhania, CFA Principal LargeCap Value Fund III None Kellie R. Stark, CFA Principal LargeCap Value Fund III None 202 Disclosure regarding Portfolio Managers Principal Funds, Inc. 1-800-222-5852 APPENDIX A Description of Bond Ratings: Moody's Investors Service, Inc. Rating Definitions: Long-Term Obligation Ratings Moody's long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default. Aaa: Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa: Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A: Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa: Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba: Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B: Obligations rated B are considered speculative and are subject to high credit risk. Caa: Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca: Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C: Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. NOTE: Moody's appends numerical modifiers, 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category, the modifier 2 indicateSAMid-range ranking, and the modifier 3 indicates a ranking in the lower end of that generate rating category. SHORT-TERM NOTES: The four ratings of Moody's for short-term notes are MIG 1, MIG 2, MIG 3, and MIG 4. MIG 1 denotes "best quality, enjoying strong protection from established cash flows." MIG 2 denotes "high quality" with "ample margins of protection." MIG 3 notes are of "favorable qualitybut lacking the undeniable strength of the preceding grades." MIG 4 notes are of "adequate quality, carrying specific risk for having protectionand not distinctly or predominantly speculative." Description of Moody's Commercial Paper Ratings: Moody's Commercial Paper ratings are opinions of the ability to repay punctually promissory obligations not having an original maturity in excess of nine months. Moody's employs the following three designations, all judged to be investment grade, to indicate the relative repayment capacity of rated issuers: Issuers rated Prime-1 (or related supporting institutions) have a superior capacity for repayment of short-term promissory obligations. Issuers rated Prime-2 (or related supporting institutions) have a strong capacity for repayment of short-term promissory obligations. Principal Funds, Inc. APPENDIX A 203 www.principal.com Issuers rated Prime-3 (or related supporting institutions) have an acceptable capacity for repayment of short-term promissory obligations. Issuers rated Not Prime do not fall within any of the Prime rating categories. Description of Standard & Poor's Corporation's Debt Ratings: A Standard & Poor's debt rating is a current assessment of the creditworthiness of an obligor with respect to a specific obligation. This assessment may take into consideration obligors such as guarantors, insurers, or lessees. The debt rating is not a recommendation to purchase, sell or hold a security, inasmuch as it does not comment as to market price or suitability for a particular investor. The ratings are based on current information furnished by the issuer or obtained by Standard & Poor's from other sources Standard & Poor's considers reliable. Standard & Poor's does not perform an audit in connection with any rating and may, on occasion, rely on unaudited financial information. The ratings may be changed, suspended, or withdrawn as a result of changes in, or unavailability of, such information, or for other circumstances. The ratings are based, in varying degrees, on the following considerations: l. Likelihood of default - capacity and willingness of the obligor as to the timely payment of interest and repayment of principal in accordance with the terms of the obligation; II. Nature of and provisions of the obligation; III. Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditor's rights. AAA: Debt rated "AAA" has the highest rating assigned by Standard & Poor's. Capacity to pay interest and repay principal is extremely strong. AA: Debt rated "AA" has a very strong capacity to pay interest and repay principal and differs from the highest- rated issues only in small degree. A: Debt rated "A" has a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher- rated categories. BBB: Debt rated "BBB" is regarded as having an adequate capacity to pay interest and repay principal. Whereas it normally exhibits adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for debt in this category than for debt in higher-rated categories. BB, B, CCC, CC: Debt rated "BB," "B," "CCC," and "CC" is regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. "BB" indicates the lowest degree of speculation and "CC" the highest degree of speculation. While such debt will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. C: The rating "C" is reserved for income bonds on which no interest is being paid. D: Debt rated "D" is in default, and payment of interest and/or repayment of principal is in arrears. Plus (+) or Minus (-): The ratings from "AA" to "B" may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. 204 APPENDIX A Principal Funds, Inc. 1-800-222-5852 Provisional Ratings: The letter "p" indicates that the rating is provisional. A provisional rating assumes the successful completion of the project being financed by the bonds being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful and timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of, or the risk of default upon failure of, such completion. The investor should exercise his own judgment with respect to such likelihood and risk. NR: Indicates that no rating has been requested, that there is insufficient information on which to base a rating or that Standard & Poor's does not rate a particular type of obligation aSAMatter of policy. Standard & Poor's, Commercial Paper Ratings A Standard & Poor's Commercial Paper Rating is a current assessment of the likelihood of timely payment of debt having an original maturity of no more than 365 days. Ratings are graded into four categories, ranging from "A" for the highest quality obligations to "D" for the lowest. Ratings are applicable to both taxable and tax-exempt commercial paper. The four categories are as follows: A: Issues assigned the highest rating are regarded as having the greatest capacity for timely payment. Issues in this category are delineated with the numbers 1, 2, and 3 to indicate the relative degree of safety. A-1: This designation indicates that the degree of safety regarding timely payment is either overwhelming or very strong. Issues that possess overwhelming safety characteristics will be given a "+" designation. A-2: Capacity for timely payment on issues with this designation is strong. However, the relative degree of safety is not as high as for issues designated "A-1." A-3: Issues carrying this designation have a satisfactory capacity for timely payment. They are, however, somewhat more vulnerable to the adverse effects of changes in circumstances than obligations carrying the highest designations. B: Issues rated "B" are regarded as having only an adequate capacity for timely payment. However, such capacity may be damaged by changing conditions or short-term adversities. C: This rating is assigned to short-term debt obligations with a doubtful capacity for payment. D: This rating indicates that the issue is either in default or is expected to be in default upon maturity. The Commercial Paper Rating is not a recommendation to purchase or sell a security. The ratings are based on current information furnished to Standard & Poor's by the issuer and obtained by Standard & Poor's from other sources it considers reliable. The ratings may be changed, suspended, or withdrawn as a result of changes in or unavailability of, such information. Standard & Poor's rates notes with a maturity of less than three years as follows: SP-1: A very strong, or strong, capacity to pay principal and interest. Issues that possess overwhelming safety characteristics will be given a "+" designation. SP-2: A satisfactory capacity to pay principal and interest. SP-3: A speculative capacity to pay principal and interest. Principal Funds, Inc. APPENDIX A 205 www.principal.com APPENDIX B Proxy Voting Policies The proxy voting policies applicable to each Fund appears in the following order: The Managers proxy voting policy is first, followed by the Sub-Advisors, alphabetically. 206 APPENDIX B Principal Funds, Inc. 1-800-222-5852 Proxy Voting Policies and Procedures For Principal Investors Fund Principal Variable Contracts Fund Principal Retail Funds (December 15, 2003) It is each fund's policy to delegate authority to its advisor or sub-advisor, as appropriate, to vote proxy ballots relating to the fund's portfolio securities in accordance with the advisor's or sub-advisor's voting policies and procedures. The advisor or sub-advisor must provide, on a quarterly basis: 1. Written affirmation that all proxies voted during the preceding calendar quarter, other than those specifically identified by the advisor or sub-advisor, were voted in a manner consistent with the advisor's or sub-advisor's voting policies and procedures. In order to monitor the potential effect of conflicts of interest of an advisor or sub-advisor, the advisor or sub-advisor will identify any proxies the advisor or sub-advisor voted in a manner inconsistent with its policies and procedures. The advisor or sub-advisor shall list each such vote, explain why the advisor or sub-advisor voted in a manner contrary to its policies and procedures, state whether the advisor or sub-advisors vote was consistent with the recommendation to the advisor or sub-advisor of a third party and, if so, identify the third party; and 2. Written notification of any changes to the advisor's or sub-advisor's proxy voting policies and procedures made during the preceding calendar quarter. The advisor or sub-advisor must provide, no later than July 31 of each year, the following information regarding each proxy vote cast during the 12-month period ended June 30 for each fund portfolio or portion of fund portfolio for which it serves as investment advisor, in a format acceptable to fund management: 1. Identification of the issuer of the security; 2. Exchange ticker symbol of the security; 3. CUSIP number of the security; 4. The date of the shareholder meeting; 5. A brief description of the subject of the vote; 6. Whether the proposal was put forward by the issuer or a shareholder; 7. Whether and how the vote was cast; 8. Whether the vote was cast for or against management of the issuer. Statement of Policies and Procedures for Proxy Voting 1. Introduction As a registered investment adviser, AllianceBernstein L.P. (AllianceBernstein, we or us) has a fiduciary duty to act solely in the best interests of our clients. We recognize that this duty requires us to vote client securities in a timely manner and make voting decisions that are in the best interests of our clients. Consistent with these obligations, we will disclose our clients voting records only to them and as required by mutual fund vote disclosure regulations. In addition, the proxy committees may, after careful consideration, choose to respond to surveys regarding past votes. This statement is intended to comply with Rule 206(4)-6 of the Investment Advisers Act of 1940. It sets forth our policies and procedures for voting proxies for our discretionary investment advisory clients, including investment companies registered under the Investment Company Act of 1940. This statement applies to AllianceBernsteins investment groups investing on behalf of clients in both U.S. and non-U.S. securities. 2. Proxy Policies This statement is designed to be responsive to the wide range of proxy voting subjects that can have a significant effect on the investment value of the securities held in our clients accounts. These policies are not exhaustive due to the variety of proxy voting issues that we may be required to consider. AllianceBernstein reserves the right to depart from these guidelines in order to make voting decisions that are in our clients best interests. In reviewing proxy issues, we will apply the following general policies: 2.1. Corporate Governance AllianceBernsteins proxy voting policies recognize the importance of good corporate governance in ensuring that management and the board of directors fulfill their obligations to shareholders. We favor proposals promoting transparency and accountability within a company. We support the appointment of a majority of independent directors on key committees and generally support separating the positions of chairman and chief executive officer, except in cases where a company has sufficient counter-balancing governance in place. Because we believe that good corporate governance requires shareholders to have a meaningful voice in the affairs of the company, we generally will support shareholder proposals that request that companies Dated: March 2008 amend their by-laws to provide that director nominees be elected by an affirmative vote of a majority of the votes cast. Furthermore, we have written to the SEC in support of shareholder access to corporate proxy statements under specified conditions with the goal of serving the best interests of all shareholders. 2.2. Elections of Directors Unless there is a proxy fight for seats on the Board or we determine that there are other compelling reasons for withholding votes for directors, we will vote in favor of the management proposed slate of directors. That said, we believe that directors have a duty to respond to shareholder actions that have received significant shareholder support. Therefore, we may withhold votes for directors (or vote against directors in non-U.S. markets) who fail to act on key issues such as failure to implement proposals to declassify boards, failure to implement a majority vote requirement, failure to submit a rights plan to a shareholder vote or failure to act on tender offers where a majority of shareholders have tendered their shares. (We may vote against directors under these circumstances if the company has adopted a majority voting policy because, if a company has adopted such a policy, withholding votes from directors is not possible.) In addition, we will withhold votes for directors who fail to attend at least seventy-five percent of board meetings within a given year without a reasonable excuse, and we may abstain or vote against directors of non-U.S. issuers where there is insufficient information about the nominees disclosed in the proxy statement. Also, we will generally not withhold votes for directors who meet the definition of independence promulgated by the exchange on which the companys shares are traded. Finally, because we believe that cumulative voting provides a disproportionate voice to minority shareholders in the affairs of a company, we will generally vote against such proposals and vote for management proposals seeking to eliminate cumulative voting. 2.3. Appointment of Auditors AllianceBernstein believes that the company is in the best position to choose its auditors, so we will generally support management's recommendation. However, we recognize that there are inherent conflicts when a companys independent auditor performs substantial non-audit services for the company. The Sarbanes-Oxley Act of 2002 prohibits certain categories of services by auditors to U.S. issuers, making this issue less prevalent in the U.S. Nevertheless, in reviewing a proposed auditor, we will consider the fees paid for non-audit services relative to total fees as well as if there are other reasons for us to question the independence or performance of the auditors. 2.4. Changes in Legal and Capital Structure Changes in a companys charter, articles of incorporation or by-laws are often technical and administrative in nature. Absent a compelling reason to the contrary, AllianceBernstein will cast its votes in accordance with managements recommendations on such proposals. However, we will review and analyze on a case-by-case basis any non-routine proposals that are likely to affect the structure and operation of the company or have a material economic effect on the company. For example, we will generally support proposals to increase authorized common stock when it is necessary to implement a stock split, aid in a restructuring or acquisition, or provide a sufficient number of shares for an employee savings plan, stock option plan or executive compensation plan. However, a satisfactory explanation of a company's intentions must be disclosed in the proxy statement for proposals requesting an increase of greater than 100% of the shares outstanding. We will oppose increases in authorized common stock where there is evidence that the shares will be used to implement a poison pill or another form of anti-takeover device. We will support shareholder proposals that seek to eliminate dual class voting structures. 2.5. Corporate Restructurings, Mergers and Acquisitions AllianceBernstein believes proxy votes dealing with corporate reorganizations are an extension of the investment decision. Accordingly, we will analyze such proposals on a case-by-case basis, weighing heavily the views of our research analysts that cover the company and our investment professionals managing the portfolios in which the stock is held. 2.6. Proposals Affecting Shareholder Rights AllianceBernstein believes that certain fundamental rights of shareholders must be protected. We will generally vote in favor of proposals that give shareholders a greater voice in the affairs of the company and oppose any measure that seeks to limit those rights. However, when analyzing such proposals we will weigh the financial impact of the proposal against the impairment of shareholder rights. 2.7. Anti-Takeover Measures AllianceBernstein believes that measures that impede corporate transactions (such as takeovers) or entrench management not only infringe on the rights of shareholders but may also have a detrimental effect on the value of the company. Therefore, w e will generally oppose proposals, regardless of whether they are advanced by management or shareholders, when their purpose or effect is to entrench management or excessively or inappropriately dilute shareholder ownership. Conversely, we support proposals that would restrict or otherwise eliminate anti-takeover or anti-shareholder measures that have already been adopted by corporate issuers. For example, we will support shareholder proposals that seek to require the company to submit a shareholder rights plan to a shareholder vote. We will evaluate, on a case-by-case basis, proposals to completely redeem or eliminate such plans. Furthermore, we will generally oppose proposals put forward by management (including the authorization of blank check preferred stock, classified boards and supermajority vote requirements) that appear to be anti-shareholder or intended as management entrenchment mechanisms. 2.8. Executive Compensation AllianceBernstein believes that company management and the compensation committee of the board of directors should, within reason, be given latitude to determine the types and mix of compensation and benefit awards offered to company employees. Whether proposed by a shareholder or management, we will review proposals relating to executive compensation plans on a case-by-case basis to ensure that the long-term interests of management and shareholders are properly aligned. In general, w e will analyze the proposed plan to ensure that shareholder equity will not be excessively diluted taking into account shares available for grant under the proposed plan as well as other existing plans. We generally will oppose shareholder proposals to amend a companys by-laws to give shareholders the right to vote on executive compensation. We believe this by-law amendment is likely to put the company at a competitive disadvantage which, in turn, is likely to adversely affect the value of the company and our clients interests. We generally will oppose plans that have below market value exercise prices on the date of issuance or permit re-pricing of underwater stock options without shareholder approval. Other factors such as the companys performance and industry practice will generally be factored into our analysis. We believe the U.S. Securities and Exchange Commission (SEC) took appropriate steps to ensure more complete and transparent disclosure of executive compensation when it issued its modified executive compensation disclosure rules in 2006. Therefore, while we will consider them on a case-by-case basis, we generally vote against shareholder proposals seeking additional disclosure of executive and director compensation, including proposals that seek to specify the measurement of performance-based compensation, if the company is subject to SEC rules. Finally, we will support requiring a shareholder vote on management proposals to provide severance packages that exceed 2.99 times the sum of an executive officers base salary plus bonus that are triggered by a change in control. Finally, we will support shareholder proposals requiring a company to expense compensatory employee stock options (to the extent the jurisdiction in which the company operates does not already require it) because we view this form of compensation as a significant corporate expense that should be appropriately accounted for. 2.9. Social and Corporate Responsibility AllianceBernstein will review and analyze on a case-by-case basis proposals relating to social, political and environmental issues to determine whether they will have a financial impact on shareholder value. We will vote against proposals that are unduly burdensome or result in unnecessary and excessive costs to the company with no discernable benefits to shareholders. We may abstain from voting on social proposals that do not have a readily determinable financial impact on shareholder value. 3. Proxy Voting Procedures 3.1. Proxy Voting Committees Our growth and value investment groups have formed separate proxy voting committees to establish general proxy policies for AllianceBernstein and consider specific proxy voting matters as necessary. These committees periodically review these policies and new types of corporate governance issues, and decide how we should vote on proposals not covered by these policies. When a proxy vote cannot be clearly decided by an application of our stated policy, the proxy committee will evaluate the proposal. In addition, the committees, in conjunction with the analyst that covers the company, may contact corporate management, interested shareholder groups and others as necessary to discuss proxy issues. Members of the committees include senior investment personnel and representatives of the Legal and Compliance Department. The committees may also evaluate proxies where we face a potential conflict of interest (as discussed below). Finally, the committees monitor adherence to these policies. 3.2. Conflicts of Interest AllianceBernstein recognizes that there may be a potential conflict of interest when we vote a proxy solicited by an issuer whose retirement plan we manage or administer, who distributes AllianceBernstein-sponsored mutual funds, or with whom we have, or one of our employees has, a business or personal relationship that may affect (or may be reasonably viewed as affecting) how we vote on the issuers proxy. Similarly, AllianceBernstein may have a potentially material conflict of interest when deciding how to vote on a proposal sponsored or supported by a shareholder group that is a client. We believe that centralized management of proxy voting, oversight by the proxy voting committees and adherence to these policies ensures that proxies are voted based solely on our clients best interests. Additionally, we have implemented procedures to ensure that our votes are not the product of a material conflict of interest, including: (i) on an annual basis, the proxy committees taking reasonable steps to evaluate (A) the nature of AllianceBernsteins and our employees material business and personal relationships (and those of our affiliates) with any company whose equity securities are held in client accounts and (B) any client that has sponsored or has a material interest in a proposal upon which we will be eligible to vote; (ii) requiring anyone involved in the decision making process to disclose to the chairman of the appropriate proxy committee any potential conflict that he or she is aware of (including personal relationships) and any contact that he or she has had with any interested party regarding a proxy vote; (iii) prohibiting employees involved in the decision making process or vote administration from revealing how we intend to vote on a proposal in order to red uce any attempted influence from interested parties; and (iv) where a material conflict of interests exists, reviewing our proposed vote by applying a series of objective tests and, where necessary, considering the views of third party research services to ensure that our voting decision is consistent with our clients best interests. Because under certain circumstances AllianceBernstein considers the recommendation of third party research services, the proxy committees take reasonable steps to verify that any third party research service is, in fact, independent taking into account all of the relevant facts and circumstances. This includes reviewing the third party research services conflict management procedures and ascertaining, among other things, whether the third party research service (i) has the capacity and competency to adequately analyze proxy issues, and (ii) can make recommendations in an impartial manner and in the best interests of our clients. 3.3. Proxies of Certain Non-U.S. Issuers Proxy voting in certain countries requires share blocking. Shareholders wishing to vote their proxies must deposit their shares shortly before the date of the meeting with a designated depositary. During this blocking period, shares that will be voted at the meeting cannot be sold until the meeting has taken place and the shares are returned to the clients custodian banks. Absent compelling reasons to the contrary, AllianceBernstein believes that the benefit to the client of exercising the vote is outweighed by the cost of voting (i.e. not being able to sell the shares during this period). Accordingly, if share blocking is required we generally choose not to vote those shares. In addition, voting proxies of issuers in non-US markets may give rise to a number of administrative issues that may prevent AllianceBernstein from voting such proxies. For example, AllianceBernstein may receive meeting notices without enough time to fully consider the proxy or after the cut-off date for voting. Other markets require AllianceBernstein to provide local agents with power of attorney prior to implementing AllianceBernsteins voting instructions. Although it is AllianceBernsteins policy to seek to vote all proxies for securities held in client accounts for which we have proxy voting authority, in the case of non-US issuers, we vote proxies on a best efforts basis. 3.4. Loaned Securities Many clients of AllianceBernstein have entered into securities lending arrangements with agent lenders to generate additional revenue. AllianceBernstein will not be able to vote securities that are on loan under these types of arrangements. However, under rare circumstances, for voting issues that may have a significant impact on the investment, we may request that clients recall securities that are on loan if we determine that the benefit of voting outweighs the costs and lost revenue to the client or fund and the administrative burden of retrieving the securities. 3.5. Proxy Voting Records Clients may obtain information about how we voted proxies on their behalf by contacting their AllianceBernstein administrative representative. Alternatively, clients may make a written request for proxy voting information to: Mark R. Manley, Senior Vice President & Chief Compliance Officer, AllianceBernstein L.P., 1345 Avenue of the Americas, New York, NY 10105. [ALTERNATIVE LANGUAGE FOR U.S. MUTUAL FUNDS] You may obtain information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, without charge. Simply visit AllianceBernsteins web site at www.alliancebernstein.com, go to the Securities and Exchange Commissions web site at www.sec.gov or call AllianceBernstein at (800) 227-4618. American Century Investments PROXY VOTING POLICIES American Century Investment Management, Inc. and American Century Global Investment Management, Inc. (collectively, the Adviser) are the investment managers for a variety of clients, including the American Century family of mutual funds. As such, the Adviser has been delegated the authority to vote proxies with respect to investments held in the accounts it manages. The following is a statement of the proxy voting policies that have been adopted by the Adviser. General Principles In voting proxies, the Adviser is guided by general fiduciary principles. It must act prudently, solely in the interest of our clients, and for the exclusive purpose of providing benefits to them. The Adviser will attempt to consider all factors of its vote that could affect the value of the investment. We will not subordinate the interests of clients in the value of their investments to unrelated objectives. In short, the Adviser will vote proxies in the manner that we believe will do the most to maximize shareholder value. Specific Proxy Matters A. Routine Matters 1. Election of Directors a. Generally. The Adviser will generally support the election of directors that result in a board made up of a majority of independent directors. In general, the Adviser will vote in favor of management's director nominees if they are running unopposed. The Adviser believes that management is in the best possible position to evaluate the qualifications of directors and the needs and dynamics of a particular board. The Adviser of course maintains the ability to vote against any candidate whom it feels is not qualified. For example, we will generally vote for managements director nominees unless there are specific concerns about the individual, such as criminal wrongdoing or breach of fiduciary responsibilities. Conversely, we will vote against individual directors if they do not provide an adequate explanation for repeated absences at board meetings. When management's nominees are opposed in a proxy contest, the Adviser will evaluate which nominees' publicly- announced management policies and goals are most likely to maximize shareholder value, as well as the past performance of the incumbents. In cases where the Advisers clients are significant holders of a companys voting securities, managements recommendations will be reviewed with the client or an appropriate fiduciary responsible for the client (e.g., a committee of the independent directors of a fund, the trustee of a retirement plan). b. Committee Service. The Adviser will withhold votes for non- independent directors who serve on the audit, compensation and/or nominating committees of the board. c. Classification of Boards. The Adviser will support proposals American Century Investments Proxy Voting Policies that seek to declassify boards. Conversely, the Adviser will oppose efforts to adopt classified board structures. d. Majority Independent Board. The Adviser will support proposals calling for a majority of independent directors on a board. We believe that a majority of independent directors can helps to facilitate objective decision making and enhances accountability to shareholders. e. Withholding Campaigns. The Adviser will support proposals calling for shareholders to withhold votes for directors where such actions will advance the principles set forth in paragraphs (a) through (d) above. 2. Ratification of Selection of Auditors The Adviser will generally rely on the judgment of the issuers audit committee in selecting the independent auditors who will provide the best service to the company. The Adviser believes that independence of the auditors is paramount and will vote against auditors whose independence appears to be impaired. We will vote against proposed auditors in those circumstances where (1) an auditor has a financial interest in or association with the company, and is therefore not independent; (2) non-audit fees comprise more than 50% of the total fees paid by the company to the audit firm; or (3) there is reason to believe that the independent auditor has previously rendered an opinion to the issuer that is either inaccurate or not indicative of the company's financial position. B. Equity-Based Compensation Plans The Adviser believes that equity-based incentive plans are economically significant issues upon which shareholders are entitled to vote. The Adviser recognizes that equity-based compensation plans can be useful in attracting and maintaining desirable employees. The cost associated with such plans must be measured if plans are to be used appropriately to maximize shareholder value. The Adviser will conduct a case-by-case analysis of each stock option, stock bonus or similar plan or amendment, and generally approve management's recommendations with respect to adoption of or amendments to a company's equity-based compensation plans, provided that the total number of shares reserved under all of a company's plans is reasonable and not excessively dilutive. The Adviser will review equity-based compensation plans or amendments thereto on a case-by-case basis. Factors that will be considered in the determination include the company's overall capitalization, the performance of the company relative to its peers, and the maturity of the company and its industry; for example, technology companies often use options broadly throughout its employee base which may justify somewhat greater dilution. Amendments which are proposed in order to bring a company's plan within applicable legal requirements will be reviewed by the Adviser's legal counsel; amendments to executive bonus plans to comply with IRS Section 162(m) disclosure requirements, for example, are generally approved. The Adviser will generally vote against the adoption of plans or plan amendments that: Page 2 American Century Investments Proxy Voting Policies provide for immediate vesting of all stock options in the event of a change of control of the company (see "Anti- Takeover Proposals" below); reset outstanding stock options at a lower strike price unless accompanied by a corresponding and proportionate reduction in the number of shares designated. The Adviser will generally oppose adoption of stock option plans that explicitly or historically permit repricing of stock options, regardless of the number of shares reserved for issuance, since their effect is impossible to evaluate; establish restriction periods shorter than three years for restricted stock grants; do not reasonably associate awards to performance of the company; and are excessively dilutive to the company. C. Anti-Takeover Proposals In general, the Adviser will vote against any proposal, whether made by management or shareholders, which the Adviser believes would materially discourage a potential acquisition or takeover. In most cases an acquisition or takeover of a particular company will increase share value. The adoption of anti-takeover measures may prevent or frustrate a bid from being made, may prevent consummation of the acquisition, and may have a negative effect on share price when no acquisition proposal is pending. The items below discuss specific anti-takeover proposals. 1. Cumulative Voting The Adviser will vote in favor of any proposal to adopt cumulative voting and will vote against any proposal to eliminate cumulative voting that is already in place, except in cases where a company has a staggered board. Cumulative voting gives minority shareholders a stronger voice in the company and a greater chance for representation on the board. The Adviser believes that the elimination of cumulative voting constitutes an anti-takeover measure. 2. Staggered Board If a company has a "staggered board," its directors are elected for terms of more than one year and only a segment of the board stands for election in any year. Therefore, a potential acquiror cannot replace the entire board in one year even if it controls a majority of the votes. Although staggered boards may provide some degree of continuity and stability of leadership and direction to the board of directors, the Adviser believes that staggered boards are primarily an anti-takeover device and will vote against them. However, the Adviser does not necessarily vote against the re- election of staggered boards. 3. "Blank Check" Preferred Stock Blank check preferred stock gives the board of directors the Page 3 American Century Investments Proxy Voting Policies ability to issue preferred stock, without further shareholder approval, with such rights, preferences, privileges and restrictions as may be set by the board. In response to a hostile take-over attempt, the board could issue such stock to a friendly party or "white knight" or could establish conversion or other rights in the preferred stock which would dilute the common stock and make an acquisition impossible or less attractive. The argument in favor of blank check preferred stock is that it gives the board flexibility in pursuing financing, acquisitions or other proper corporate purposes without incurring the time or expense of a shareholder vote. Generally, the Adviser will vote against blank check preferred stock. However, the Adviser may vote in favor of blank check preferred if the proxy statement discloses that such stock is limited to use for a specific, proper corporate objective as a financing instrument. 4. Elimination of Preemptive Rights When a company grants preemptive rights, existing shareholders are given an opportunity to maintain their proportional ownership when new shares are issued. A proposal to eliminate preemptive rights is a request from management to revoke that right. While preemptive rights will protect the shareholder from having its equity diluted, it may also decrease a company's ability to raise capital through stock offerings or use stock for acquisitions or other proper corporate purposes. Preemptive rights may therefore result in a lower market value for the company's stock. In the long term, shareholders could be adversely affected by preemptive rights. The Adviser generally votes against proposals to grant preemptive rights, and for proposals to eliminate preemptive rights. 5. Non-targeted Share Repurchase A non-targeted share repurchase is generally used by company management to prevent the value of stock held by existing shareholders from deteriorating. A non-targeted share repurchase may reflect management's belief in the favorable business prospects of the company. The Adviser finds no disadvantageous effects of a non-targeted share repurchase and will generally vote for the approval of a non-targeted share repurchase subject to analysis of the companys financial condition. 6. Increase in Authorized Common Stock The issuance of new common stock can also be viewed as an anti- takeover measure, although its effect on shareholder value would appear to be less significant than the adoption of blank check preferred. The Adviser will evaluate the amount of the proposed increase and the purpose or purposes for which the increase is sought. If the increase is not excessive and is sought for proper corporate purposes, the increase will be approved. Proper corporate purposes might include, for example, the creation of additional stock to accommodate a stock split or stock dividend, additional stock required for a proposed acquisition, or additional stock required to be reserved upon exercise of employee stock option plans or employee stock purchase plans. Generally, the Adviser will vote in favor of an increase in authorized common stock of up to 100%; increases in excess of 100% are evaluated on Page 4 American Century Investments Proxy Voting Policies a case-by-case basis, and will be voted affirmatively if management has provided sound justification for the increase. 7."Supermajority" Voting Provisions or Super Voting Share Classes A "supermajority" voting provision is a provision placed in a company's charter documents which would require a "supermajority" (ranging from 66 to 90%) of shareholders and shareholder votes to approve any type of acquisition of the company. A super voting share class grants one class of shareholders a greater per-share vote than those of shareholders of other voting classes. The Adviser believes that these are standard anti-takeover measures and will vote against them. The supermajority provision makes an acquisition more time-consuming and expensive for the acquiror. A super voting share class favors one group of shareholders disproportionately to economic interest. Both are often proposed in conjunction with other anti-takeover measures. 8. "Fair Price" Amendments This is another type of charter amendment that would require an offeror to pay a "fair" and uniform price to all shareholders in an acquisition. In general, fair price amendments are designed to protect shareholders from coercive, two-tier tender offers in which some shareholders may be merged out on disadvantageous terms. Fair price amendments also have an anti-takeover impact, although their adoption is generally believed to have less of a negative effect on stock price than other anti-takeover measures. The Adviser will carefully examine all fair price proposals. In general, the Adviser will vote against fair price proposals unless it can be determined from the proposed operation of the fair price proposal that it is likely that share price will not be negatively affected and the proposal will not have the effect of discouraging acquisition proposals. 9.Limiting the Right to Call Special Shareholder Meetings. The incorporation statutes of many states allow minority shareholders at a certain threshold level of ownership (frequently 10%) to call a special meeting of shareholders. This right can be eliminated (or the threshold increased) by amendment to the company's charter documents. The Adviser believes that the right to call a special shareholder meeting is significant for minority shareholders; the elimination of such right will be viewed as an anti-takeover measure and we will vote against proposals attempting to eliminate this right and for proposals attempting to restore it. Poison Pills or Shareholder Rights Plans Many companies have now adopted some version of a poison pill plan (also known as a shareholder rights plan). Poison pill plans generally provide for the issuance of additional equity securities or rights to purchase equity securities upon the occurrence of certain hostile events, such as the acquisition of a large block of stock. Page 5 American Century Investments Proxy Voting Policies The basic argument against poison pills is that they depress share value, discourage offers for the company and serve to "entrench" management. The basic argument in favor of poison pills is that they give management more time and leverage to deal with a takeover bid and, as a result, shareholders may receive a better price. The Adviser believes that the potential benefits of a poison pill plan are outweighed by the potential detriments. The Adviser will generally vote against all forms of poison pills. We will, however, consider on a case-by-case basis poison pills that are very limited in time and preclusive effect. We will generally vote in favor of such a poison pill if it is linked to a business strategy that will  in our view  likely result in greater value for shareholders, if the term is less than three years, and if shareholder approval is required to reinstate the expired plan or adopt a new plan at the end of this term. Golden Parachutes Golden parachute arrangements provide substantial compensation to executives who are terminated as a result of a takeover or change in control of their company. The existence of such plans in reasonable amounts probably has only a slight anti-takeover effect. In voting, the Adviser will evaluate the specifics of the plan presented. Reincorporation Reincorporation in a new state is often proposed as one part of a package of anti-takeover measures. Several states (such as Pennsylvania, Ohio and Indiana) now provide some type of legislation that greatly discourages takeovers. Management believes that Delaware in particular is beneficial as a corporate domicile because of the well-developed body of statutes and case law dealing with corporate acquisitions. We will examine reincorporation proposals on a case-by-case basis. If the Adviser believes that the reincorporation will result in greater protection from takeovers, the reincorporation proposal will be opposed. We will also oppose reincorporation proposals involving jurisdictions that specify that directors can recognize non-shareholder interests over those of shareholders. When reincorporation is proposed for a legitimate business purpose and without the negative effects identified above, the Adviser will vote affirmatively. Confidential Voting Companies that have not previously adopted a "confidential voting" policy allow management to view the results of shareholder votes. This gives management the opportunity to contact those shareholders voting against management in an effort to change their votes. Proponents of secret ballots argue that confidential voting enables shareholders to vote on all issues on the basis of merit without pressure from management to influence their decision. Opponents argue that confidential voting is more expensive and unnecessary; also, holding shares in a nominee name maintains shareholders' confidentiality. The Adviser believes that the only Page 6 American Century Investments Proxy Voting Policies way to insure anonymity of votes is through confidential voting, and that the benefits of confidential voting outweigh the incremental additional cost of administering a confidential voting system. Therefore, we will vote in favor of any proposal to adopt confidential voting. Opting In or Out of State Takeover Laws State takeover laws typically are designed to make it more difficult to acquire a corporation organized in that state. The Adviser believes that the decision of whether or not to accept or reject offers of merger or acquisition should be made by the shareholders, without unreasonably restrictive state laws that may impose ownership thresholds or waiting periods on potential acquirors. Therefore, the Adviser will vote in favor of opting out of restrictive state takeover laws. C. Other Matters 1.Shareholder Proposals Involving Social, Moral or Ethical Matters The Adviser will generally vote managements recommendation on issues that primarily involve social, moral or ethical matters, such as the MacBride Principles pertaining to operations in Northern Ireland. While the resolution of such issues may have an effect on shareholder value, the precise economic effect of such proposals, and individual shareholders preferences regarding such issues is often unclear. Where this is the case, the Adviser believes it is generally impossible to know how to vote in a manner that would accurately reflect the views of the Advisers clients, and therefore will review managements assessment of the economic effect of such proposals and rely upon it if we believe its assessment is not unreasonable. Shareholders may also introduce social, moral or ethical proposals which are the subject of existing law or regulation. Examples of such proposals would include a proposal to require disclosure of a company's contributions to political action committees or a proposal to require a company to adopt a non-smoking workplace policy. The Adviser believes that such proposals are better addressed outside the corporate arena, and will vote with managements recommendation; in addition, the Adviser will generally vote against any proposal which would require a company to adopt practices or procedures which go beyond the requirements of existing, directly applicable law. 2. Anti-Greenmail Proposals "Anti-greenmail" proposals generally limit the right of a corporation, without a shareholder vote, to pay a premium or buy out a 5% or greater shareholder. Management often argues that they should not be restricted from negotiating a deal to buy out a significant shareholder at a premium if they believe it is in the best interest of the company. Institutional shareholders generally believe that all shareholders should be able to vote on such a significant use of corporate assets. The Adviser believes that any repurchase by the company at a premium price of a large block of stock should be subject to a shareholder vote. Accordingly, it Page 7 American Century Investments Proxy Voting Policies will vote in favor of anti-greenmail proposals. 3. Indemnification The Adviser will generally vote in favor of a corporation's proposal to indemnify its officers and directors in accordance with applicable state law. Indemnification arrangements are often necessary in order to attract and retain qualified directors. The adoption of such proposals appears to have little effect on share value. 4. Non-Stock Incentive Plans Management may propose a variety of cash-based incentive or bonus plans to stimulate employee performance. In general, the cash or other corporate assets required for most incentive plans is not material, and the Adviser will vote in favor of such proposals, particularly when the proposal is recommended in order to comply with IRC Section 162(m) regarding salary disclosure requirements. Case-by-case determinations will be made of the appropriateness of the amount of shareholder value transferred by proposed plans. 5. Director Tenure These proposals ask that age and term restrictions be placed on the board of directors. The Adviser believes that these types of blanket restrictions are not necessarily in the best interests of shareholders and therefore will vote against such proposals, unless they have been recommended by management. 6. Directors Stock Options Plans The Adviser believes that stock options are an appropriate form of compensation for directors, and the Adviser will vote for director stock option plans which are reasonable and do not result in excessive shareholder dilution. Analysis of such proposals will be made on a case-by-case basis, and will take into account total board compensation and the companys total exposure to stock option plan dilution. 7. Director Share Ownership The Adviser will vote against shareholder proposals which would require directors to hold a minimum number of the company's shares to serve on the Board of Directors, in the belief that such ownership should be at the discretion of Board members. Monitoring Potential Conflicts of Interest Corporate management has a strong interest in the outcome of proposals submitted to shareholders. As a consequence, management often seeks to influence large shareholders to vote with their recommendations on particularly controversial matters. In the vast majority of cases, these communications with large shareholders amount to little more than advocacy for managements positions and give the Advisers staff the opportunity to ask additional questions about the matter being presented. Companies with which the Adviser has direct business relationships could theoretically use these relationships to attempt to unduly influence the manner in which the Adviser votes on matters for its clients. To ensure that such a conflict of interest does not affect proxy votes cast for the Advisers clients, our proxy voting personnel Page 8 American Century Investments Proxy Voting Policies regularly catalog companies with whom the Adviser has significant business relationships; all discretionary (including case-by-case) voting for these companies will be voted by the client or an appropriate fiduciary responsible for the client (e.g., a committee of the independent directors of a fund or the trustee of a retirement plan). In addition, to avoid any potential conflict of interest that may arise when one American Century mutual fund owns shares of another American Century mutual fund, the Advisor will echo vote such shares, if possible. Echo voting means the Advisor will vote the shares in the same proportion as the vote of all of the other holders of the funds shares. So, for example, if shareholders of a fund cast 80% of their votes in favor of a proposal and 20% against the proposal, any American Century fund that owns shares of such fund will cast 80% of its shares in favor of the proposal and 20% against. When this is not possible (as in the case of the NT funds, where the LIVE STRONG funds are the sole shareholder), the shares of the underlying fund (e.g. the NT fund) will be voted in the same proportion as the vote of the shareholders of the corresponding American Century policy portfolio for proposals common to both funds. For example, NT Growth Fund shares will be echo voted in accordance with the votes of the Growth Fund shareholders. In the case where the policy portfolio does not have a common proposal, shares will be voted in consultation with a committee of the independent directors. ***** The voting policies expressed above are of course subject to modification in certain circumstances and will be reexamined from time to time. With respect to matters that do not fit in the categories stated above, the Adviser will exercise its best judgment as a fiduciary to vote in the manner which will most enhance shareholder value. Case-by-case determinations will be made by the Advisers staff, which is overseen by the General Counsel of the Adviser, in consultation with equity managers. Electronic records will be kept of all votes made. Original 6/1/1989 Revised 12/05/1991 Revised 2/15/1997 Revised 8/1/1999 Revised 7/1/2003 Revised 12/13/2005 Revised 11/29/2006 (KC Board) Revised 03/08/2007 (MV Board) Page 9 American Century Investments Proxy Voting Policies Schedule A Registered Investment Advisers INVESTMENT ADVISER AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. AMERICAN CENTURY GLOBAL INVESTMENT MANAGEMENT Page 10 Proxy Voting Policy AXA Rosenberg, as a matter of policy and as a fiduciary to its clients, has the responsibility to vote proxy proposals on behalf of its clients in a manner that is reasonably anticipated to further the best economic interests of those clients and that is consistent with enhancing shareholder value. The Firms policy and practice include the responsibility to arrange for proxies of those clients who have delegated proxy voting responsibility to proxy voting service providers, to disclose any potential conflicts of interest, to make information available to clients about the voting of proxies for their portfolio, and to maintain relevant and required records. For those advisory clients who did not delegate or who have expressly retained proxy voting responsibility, the Firm has no authority and will not vote any proxies for the portfolios of those clients. AXA Rosenberg will accommodate clients who delegate proxy voting responsibility to the Firm but also wish to retain their proxy voting rights according to their own proxy policy or on specific proxy issues. Background Proxy voting is an important right of shareholders, and reasonable care and diligence must be undertaken to ensure that such rights are properly and timely exercised. SEC-registered investment advisers that exercise voting authority with respect to client securities are required by Rule 206(4)-6 of the Advisers Act to: (1) adopt and implement written policies and procedures that are reasonably designed to ensure that client securities are voted in the best interest of clients, which must include how an adviser addresses material conflicts that may arise between an advisers interests and those of its clients; (2) disclose to clients how they may obtain information from the adviser with respect to the voting of proxies for their securities; (3) describe to clients a summary of its proxy voting policies and procedures and, upon request, furnish a copy to its clients; and (4) maintain certain records relating to the advisers proxy voting activities when the adviser does have proxy voting authority. Responsibility The Office of the Global CIO has the responsibility for implementing and monitoring the Firms proxy voting policy and practices. Legal and Compliance are responsible for AXA Rosenbergs disclosures and record keeping of the Firms proxy voting. Procedure Voting Procedure AXA Rosenberg has retained third-party service providers (the Service Providers) to assist the Firm in coordinating and voting proxies with respect to client securities. After it is deemed that AXA Rosenberg will vote proxies on behalf of a client, the Firm notifies Service Providers of this delegation, thereby enabling Service Providers to automatically receive proxy information. Service Providers will:  Keep a record of each proxy received  Determine which accounts managed by AXA Rosenberg hold the security to which the proxy relates Compile a list of accounts that hold the security, together with the number of votes each account controls and the date by which AXA Rosenberg must vote the proxy in order to allow enough time for the completed proxy to be returned to the issuer before the vote takes place Be monitored periodically by designated officers of AXA Rosenberg to ensure that the proxies are being properly voted and that appropriate records are being retained Be the sole source from which AXA Rosenberg accepts direction as to how to vote individual proxies for whom the Firm has voting responsibility, with the exception of direction from a client as to how to vote proxies for that clients account Disclosure AXA Rosenberg reports in its Disclosure Document the Firms proxy voting policy and procedures. Additionally, clients may request information regarding how AXA Rosenberg voted their proxies and may request a copy of the Firms policy. Client Requests for Information Employees should forward to Client Services all client requests for information regarding proxy votes, policies, and procedures. In response to a request, Client Services will provide the client with the information requested and, as applicable, will include the name of the issuer, the proposal voted upon, and how AXA Rosenberg voted the clients proxy with respect to each proposal about which the client inquired. Voting Guidelines In the absence of specific voting guidelines from the client, AXA Rosenberg will vote proxies in the best interest of each particular client. Conflicts of Interest AXA Rosenberg realizes that situations may occur whereby an actual or apparent conflict of interest arises. For example, the Firm may manage a portion of assets of a pension plan of a company whose management is soliciting proxies. The Firm believes its duty is to vote proxies in the best interest of its clients. Therefore, by voting in accordance with the Service Providers guidelines, AXA Rosenberg avoids conflicts of interest because the Firm votes pursuant to a predetermined policy based on the recommendation of an independent third party. Proxies of Certain Non-US Issuers Proxy voting in certain countries requires share blocking. Shareholders wishing to vote their proxies must deposit their shares shortly before the date of the meeting with a designated depository. During this blocking period, shares that will be voted at the meeting cannot be sold until the meeting has taken place and the shares are returned to the clients custodian banks. AXA Rosenberg believes that the benefit to the client of exercising the vote does not outweigh the cost of voting (that is, not being able to sell the shares during this period). Accordingly, if share blocking is required, AXA Rosenberg will generally abstain from voting these shares unless there is a compelling reason to the contrary. In addition, voting proxies of issuers in non-US markets may give rise to a number of administrative issues that prevent the Firm from voting such proxies. For example, AXA Rosenberg (or its Service Providers) may receive meeting notices without enough time to fully consider the proxy or after the cutoff date for voting. Other markets require the Firm (or its Service Providers) to provide local agents with a power of attorney prior to implementing the Service Providers voting instructions. Although it is AXA Rosenbergs policy to try to vote all proxies for securities held in client accounts for which the Firm has proxy voting authority, in the case of non-US issuers, the Firm votes proxies on a best-effort basis. B
